Exhibit 10.2

Execution Copy

 

 

$220,000,000

SENIOR SECURED TERM LOAN AGREEMENT

Dated as of July 15, 2016,

Among

VERSO PAPER FINANCE HOLDINGS LLC,

as Holdings,

VERSO PAPER HOLDINGS LLC,

as the Borrower,

EACH OF THE SUBSIDIARY LOAN PARTIES PARTY HERETO,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC. AND CREDIT SUISSE SECURITIES
(USA) LLC

as Joint Lead Arrangers and Joint Book Runners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Article 1    DEFINITIONS   

Section 1.01

  

Defined Terms

     2   

Section 1.02

  

Terms Generally

     52   

Section 1.03

  

Exchange Rates; Currency Equivalents

     53   

Section 1.04

  

Timing of Payment or Performance

     53   

Section 1.05

  

Times of Day

     53    Article 2    THE CREDITS   

Section 2.01

  

Commitments and Term Loans; Original Issue Discount

     53   

Section 2.02

  

Loans and Borrowings

     54   

Section 2.03

  

Requests for Borrowings

     54   

Section 2.04

  

Funding of Borrowings

     55   

Section 2.05

  

Interest Elections

     56   

Section 2.06

  

Repayment of Loans; Evidence of Debt

     57   

Section 2.07

  

Scheduled Repayment of Loans

     58   

Section 2.08

  

Prepayment of Loans

     59   

Section 2.09

  

Fees

     60   

Section 2.10

  

Interest

     61   

Section 2.11

  

Alternate Rate of Interest

     62   

Section 2.12

  

Increased Costs

     62   

Section 2.13

  

Break Funding Payments

     63   

Section 2.14

  

Taxes

     64   

Section 2.15

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     68   

Section 2.16

  

Mitigation Obligations; Replacement of Lenders

     70   

Section 2.17

  

Illegality

     71   

Section 2.18

  

Loan Extensions

     71   

Section 2.19

  

Defaulting Lender

     73    Article 3    REPRESENTATIONS AND WARRANTIES   

Section 3.01

  

Organization; Powers

     74   

Section 3.02

  

Authorization

     75   

Section 3.03

  

Enforceability

     75   

Section 3.04

  

Governmental Approvals

     75   

Section 3.05

  

Financial Statements

     76   

 

i



--------------------------------------------------------------------------------

Section 3.06

  

No Material Adverse Effect

     76   

Section 3.07

  

Properties

     76   

Section 3.08

  

Subsidiaries

     78   

Section 3.09

  

Litigation; Compliance with Laws

     78   

Section 3.10

  

Federal Reserve Regulations

     78   

Section 3.11

  

Investment Company Act

     79   

Section 3.12

  

Use of Proceeds

     79   

Section 3.13

  

Taxes

     79   

Section 3.14

  

No Material Misstatements

     79   

Section 3.15

  

Employee Benefit Plans

     80   

Section 3.16

  

Environmental Matters

     80   

Section 3.17

  

Security Documents

     81   

Section 3.18

  

[Reserved]

     82   

Section 3.19

  

Solvency

     82   

Section 3.20

  

Labor Matters

     82   

Section 3.21

  

Insurance

     83   

Section 3.22

  

No Default

     83   

Section 3.23

  

Intellectual Property; Licenses; Etc.

     83   

Section 3.24

  

Senior Debt

     83   

Section 3.25

  

USA PATRIOT Act/OFAC

     83   

Section 3.26

  

Foreign Corrupt Practices Act

     84    Article 4    CONDITIONS OF LENDING   

Section 4.01

  

All Credit Events

     84   

Section 4.02

  

First Credit Event

     85    Article 5    AFFIRMATIVE COVENANTS   

Section 5.01

  

Existence; Businesses and Properties

     89   

Section 5.02

  

Insurance

     90   

Section 5.03

  

Taxes and Claims

     91   

Section 5.04

  

Financial Statements, Reports, Etc.

     92   

Section 5.05

  

Litigation and Other Notices

     95   

Section 5.06

  

Compliance with Laws

     95   

Section 5.07

  

Maintaining Records; Access to Properties and Inspections

     95   

Section 5.08

  

Use of Proceeds

     96   

Section 5.09

  

Compliance with Environmental Laws

     96   

Section 5.10

  

Further Assurances; Additional Security

     96   

Section 5.11

  

Term Priority Collateral Account

     99   

Section 5.12

  

Lender Calls

     100   

Section 5.13

  

Post-Closing Matters

     100   

Section 5.14

  

CWPC

     100   

 

ii



--------------------------------------------------------------------------------

Article 6   NEGATIVE COVENANTS  

Section 6.01

  

Indebtedness

     100   

Section 6.02

  

Liens

     104   

Section 6.03

  

Sale and Lease Back Transactions

     108   

Section 6.04

  

Investments, Loans and Advances

     109   

Section 6.05

  

Mergers, Consolidations, Sales of Assets and Acquisitions

     111   

Section 6.06

  

Dividends and Distributions

     115   

Section 6.07

  

Transactions with Affiliates

     117   

Section 6.08

  

Business of the Borrower and the Subsidiaries

     118   

Section 6.09

  

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, Bylaws and Certain Other Agreements; Etc.

     118   

Section 6.10

  

Total Net Leverage Ratio

     122   

Section 6.11

  

Hedging Agreements

     122   

Section 6.12

  

No Other “Designated Senior Debt”

     122   

Section 6.13

  

Fiscal Year; Accounting

     123   

Section 6.14

  

CWPC

     123    Article 7    HOLDINGS COVENANTS   

Section 7.01

  

Holdings Covenants

     123    Article 8    EVENTS OF DEFAULT; REMEDIES   

Section 8.01

  

Events of Default; Certain Remedies

     123   

Section 8.02

  

Right to Cure

     126    Article 9    THE AGENTS   

Section 9.01

  

Appointment

     127   

Section 9.02

  

Delegation of Duties

     128   

Section 9.03

  

Exculpatory Provisions

     128   

Section 9.04

  

Reliance by Agents

     129   

Section 9.05

  

Notice of Default

     130   

Section 9.06

  

Non-Reliance on Agents and Other Lenders

     130   

Section 9.07

  

Indemnification

     131   

Section 9.08

  

Agent in Its Individual Capacity

     131   

Section 9.09

  

Successor Administrative Agent

     131   

Section 9.10

  

Agents and Lead Arrangers

     132   

 

iii



--------------------------------------------------------------------------------

Section 9.11

  

[Reserved]

     132   

Section 9.12

  

Security Documents, Collateral Agent and Applicable Collateral Agent

     132   

Section 9.13

  

Right to Realize on Collateral and Enforce Guarantees

     133   

Section 9.14

  

Indemnification by the Lenders

     134    Article 10    MISCELLANEOUS   

Section 10.01

  

Notices; Communications

     134   

Section 10.02

  

Survival of Agreement

     136   

Section 10.03

  

Binding Effect

     136   

Section 10.04

  

Successors and Assigns

     136   

Section 10.05

  

Expenses; Indemnity

     143   

Section 10.06

  

Right of Set-Off

     146   

Section 10.07

  

APPLICABLE LAW

     146   

Section 10.08

  

Waivers; Amendment

     146   

Section 10.09

  

Interest Rate Limitation

     150   

Section 10.10

  

Entire Agreement

     150   

Section 10.11

  

WAIVER OF JURY TRIAL

     150   

Section 10.12

  

Severability

     150   

Section 10.13

  

Counterparts

     151   

Section 10.14

  

Headings

     151   

Section 10.15

  

Jurisdiction; Consent to Service of Process

     151   

Section 10.16

  

Confidentiality

     152   

Section 10.17

  

Platform; Borrower Materials

     152   

Section 10.18

  

Release of Liens and Guarantees

     153   

Section 10.19

  

Judgment Currency

     154   

Section 10.20

  

USA PATRIOT Act Notice

     155   

Section 10.21

  

Affiliate Lenders

     155   

Section 10.22

  

Agency of the Borrower for the Loan Parties

     157   

Section 10.23

  

No Advisory or Fiduciary Responsibility

     157   

Section 10.24

  

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     158   

Section 10.25

  

Marshalling; Payments Set Aside

     158   

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit A-2    Form of
Permitted Loan Purchase Assignment and Acceptance Exhibit A-3    Form of
Affiliate Assignment and Acceptance Exhibit B    Form of Administrative
Questionnaire Exhibit C    Form of Borrowing Request Exhibit D    Form of
Interest Election Request Exhibit E    Form of Note Exhibit F    Form of ABL
Intercreditor Agreement Exhibit G    Form of Collateral Agreement Exhibit H   
Form of Mortgage Exhibit I    Form of Compliance Certificate Exhibit J    Form
of Certification of Consolidated Annual Budget Exhibit K    Form of Non-Bank Tax
Certificates Schedule 1.01A    Permitted Restructuring Transactions
Schedule 1.01B    Properties Schedule 1.01C    Mortgaged Properties
Schedule 1.01D    Immaterial Subsidiaries Schedule 2.01(a)    Term Loan
Commitments Schedule 3.07(e)    Options or Rights on Mortgaged Property
Schedule 3.08(a)    Subsidiaries Schedule 3.08(b)    Existing Agreements
Relating to Equity Interests Schedule 3.16    Environmental Matters
Schedule 3.21    Insurance Schedule 5.13    Post-Closing Matters Schedule 6.01
   Existing Indebtedness Schedule 6.02(a)    Existing Liens Schedule 6.04   
Existing Investments Schedule 6.07    Transactions with Affiliates Schedule 6.09
   Burdensome Agreements Schedule 10.01    Notice Information

 

v



--------------------------------------------------------------------------------

This SENIOR SECURED TERM LOAN AGREEMENT dated as of July 15, 2016 (this
“Agreement”), is by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware
limited liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES
party hereto, the LENDERS party hereto from time to time, BARCLAYS BANK PLC
(“Barclays”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders and other
Secured Parties (in such capacity, the “Collateral Agent”), and BARCLAYS BANK
PLC, CITIGROUP GLOBAL MARKETS INC. AND CREDIT SUISSE SECURITIES (USA) LLC as
joint lead arrangers and joint book runners (in such capacities, the “Lead
Arrangers”).

WHEREAS, the capitalized terms used in these recitals shall have the respective
meanings set forth in Section 1.01;

WHEREAS, on January 26, 2016, Verso Corporation, Holdings, the Borrower and
certain of Verso Corporation’s Subsidiaries (including all of the initial
Subsidiary Loan Parties) (collectively, the “Debtors”) filed voluntary petitions
for relief under Chapter 11 of the Bankruptcy Code, which were administratively
consolidated as Chapter 11 Case No. 16-10163 (KG) (collectively, the “Cases”),
in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

WHEREAS, on June 23, 2016, the Bankruptcy Court entered that certain Findings Of
Fact, Conclusions Of Law, And Order Confirming Debtors’ First Modified Third
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code,
confirming the joint plan of reorganization for the Debtors annexed thereto as
Exhibit A (together with all exhibits, schedules, annexes, supplements and other
attachments thereto, and, to the extent amended, waived, modified or
supplemented on or after entry of such order, such amendments, waivers,
modifications or supplements that are not adverse to the rights and interests of
each of the Lead Arrangers, the Agents and the Lenders, in their capacities as
such (unless otherwise consented to in accordance with Section 4.02(q)), the
“Reorganization Plan”);

WHEREAS, the Borrower has requested that the Lenders provide term loans in an
aggregate principal amount not to exceed $220.0 million (i) for working capital
and general corporate purposes (including for Permitted Business Acquisitions)
of the Loan Parties and their Subsidiaries, including, together with a portion
of the loans made under the ABL Loan Documents, to refinance on the Closing Date
the indebtedness outstanding under the DIP ABL Credit Agreements (and to replace
or backstop letters of credit outstanding thereunder) and the DIP Term Loan
Agreement in accordance with the Reorganization Plan, (ii) to pay outstanding
allowed administrative expenses and allowed claims all in accordance with the
Reorganization Plan and (iii) to pay the Transaction Expenses; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABL Agent” shall have the meaning assigned to the term “ABL Facility Agent” in
the ABL Intercreditor Agreement.

“ABL Credit Agreement” shall mean that certain Asset-Based Revolving Credit
Agreement, dated as of the Closing Date, by and among Holdings, the Borrower,
the Subsidiary Loan Parties party thereto, the lenders party thereto and the ABL
Agent, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“ABL Excess Availability” shall mean “Excess Availability” as defined in the ABL
Credit Agreement (as in effect on the Closing Date without giving effect to any
amendment, modification or waiver thereof).

“ABL Facility” shall mean the revolving credit facility evidenced by the ABL
Loan Documents, including commitments, loans and other extensions of credit
thereunder.

“ABL Intercreditor Agreement” shall mean the ABL Intercreditor Agreement, dated
as of the Closing Date, by and between the ABL Agent and the Collateral Agent,
and acknowledged by the Loan Parties, substantially in the form of Exhibit F or
such other form agreed to by the Agents and the Required Lenders that is no less
favorable to the Lenders, taken as a whole, or is otherwise approved by the
Required Lenders.

“ABL Loan Documents” shall mean the ABL Credit Agreement, any note issued or
mortgage granted thereunder, and any other “Loan Documents” (as defined in the
ABL Credit Agreement), as each such document may be amended, restated,
supplemented or otherwise modified from time to time.

“ABL Obligations” shall mean “ABL Obligations” as such term is defined in the
ABL Intercreditor Agreement.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement (or other analogous term in another Permitted Senior
Intercreditor Agreement).

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the Prime Rate in
effect on such day and (c) the Adjusted LIBO Rate for Dollars for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the London interbank offered rate administered by ICE Benchmark Administration
Limited for deposits in Dollars (as set forth by Reuters Screen LIBOR01 Page (or
otherwise on the Reuters screen) or such other commercially available source
providing quotations of LIBO Rate as may be designated by the

 

2



--------------------------------------------------------------------------------

Administrative Agent from time to time) on such day. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article 2.

“Account” shall have the meaning assigned to such term in the Uniform Commercial
Code, and shall include any rights to payment for the sale or lease of goods or
rendition of services, whether or not they have been earned by performance.

“Account Debtor” shall mean, with respect to any Account, each person obligated
thereon.

“Additional Mortgage” shall have the meaning assigned to such term in Section
5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal (rounded upwards, if
necessary, to the next 1/16 of 1%) to the greater of (a) (i) the LIBO Rate in
effect for such Interest Period divided by (ii) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any, and (b) 1.00%.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and shall include any duly appointed successor in that capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

“Adverse Proceeding” shall mean any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings, Borrower or any
of their subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided that (a) any person which owns directly or indirectly 20% or more of
the Equity Interests having ordinary voting power for the election of directors
or other members of the governing body of a person shall be deemed an Affiliate
of such person, (b) each director (or comparable manager) of a person shall be
deemed to be an Affiliate of such person and (c) each partnership in which a
person is a general partner shall be deemed an Affiliate of such person. Unless
the context otherwise requires, a reference herein to an Affiliate shall mean an
Affiliate of any Loan Party.

“Affiliate Assignment and Acceptance” shall mean an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-3 hereto, with such amendments
or modifications as the parties thereto may elect (but not in contravention of
any terms and conditions contained herein applicable to Affiliate Lenders) as
may be approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Affiliate Lender” shall have the meaning assigned to such term in Section
10.21(a).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as the same shall be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Agreement Currency” shall have the meaning assigned to such term in Section
10.19.

“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders (or other lenders, as applicable) providing such Loans in the primary
syndication thereof, as reasonably determined by the Administrative Agent (in
consultation with the Lenders), whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided that
original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life of such Loans);
provided, further, that “All-in Yield” shall not include arrangement,
commitment, underwriting, structuring or similar fees paid to arrangers for such
Loans and customary consent fees for an amendment paid generally to consenting
lenders.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or its subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Collateral Agent” shall mean (i) (a) with respect to the ABL
Priority Collateral (or other analogous term in another Permitted Senior
Intercreditor Agreement, as applicable), the ABL Agent and (b) with respect to
the Non-ABL Priority Collateral (or other analogous term in another Permitted
Senior Intercreditor Agreement, as applicable), the Intercreditor Agent (as
defined in the ABL Intercreditor Agreement (or other analogous term in another
Permitted Senior Intercreditor Agreement, as applicable)), or (ii) if at any
time there is no ABL Facility then in effect, the Collateral Agent.

“Applicable Date” shall have the meaning assigned to such term in Section
10.08(h).

“Applicable Margin” shall mean for any day with respect to any Term Loan, 11%
per annum in the case of any Eurocurrency Loan and 10% per annum in the case of
any ABR Loan.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in Section
10.04(b).

“Asset Sale” shall mean any sale, transfer or other disposition (including any
sale and leaseback of assets (including any Sale and Lease Back Transaction
permitted under Section 6.03) and any mortgage or lease of Real Property) to any
person of any asset or assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b).

 

4



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A-1 or such
other form as shall be approved by the Administrative Agent.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
hereto.

“Barclays” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is not a corporation and
is owned or managed by a single entity, the board of directors or other
governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in Section
10.17(a).

“Borrower Notice” shall have the meaning assigned to such term in clause (h) of
the definition of “Collateral and Guarantee Requirement”.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean $500,000.00, except in the case of ABR Loans,
$250,000.00.

“Borrowing Multiple” shall mean $500,000.00, except in the case of ABR Loans,
$100,000.00.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

 

5



--------------------------------------------------------------------------------

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Advisory Fee” shall mean the fee mutually agreed among the Borrower,
the Lenders and Ducera Partners LLC as compensation for services rendered in
connection with the preparation and negotiation of this Agreement and the other
Loan Documents and for services to be rendered after the Closing Date by Ducera
Partners LLC, acting in its capacity as a Third Party Reviewer. Such Capital
Advisory Fee shall be paid by the Borrower on the Closing Date.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings or a cash capital contribution to the Borrower
after the Closing Date, which issuance or capital contribution is made no more
than 12 months prior to the making of such expenditures (or, if such
expenditures are contractually committed to be made within 12 months of such
issuance or capital contribution, such expenditures are actually made within 18
months of the receipt of such proceeds);

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 12 months of receipt of such proceeds (or, if such
expenditures are contractually committed to be made within 12 months of such
receipt, such expenditures are actually made within 18 months of the receipt of
such proceeds);

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that, pursuant to a written agreement, are actually paid for by a third
party (excluding Holdings, the Borrower or any Subsidiary thereof) and for which
neither Holdings, the Borrower nor any Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other person (whether before, during or after such
period);

(e) [reserved];

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

 

6



--------------------------------------------------------------------------------

(g) Investments constituting all or a portion of the purchase price of a
Permitted Business Acquisition; or

(h) the purchase of property, plant or equipment made within 12 months of the
sale of any property, plant or equipment to the extent purchased with the
proceeds of such sale (or, if such purchase is contractually committed to be
made within 12 months of such sale, such purchase is actually made within 18
months of the receipt of such proceeds).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cases” shall have the meaning assigned to such term in the recitals hereto.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions and the expensing of any non-recurring bridge,
commitment or other financing fees, including those paid in connection with the
Transactions or any amendment of this Agreement, (c) the amortization of debt
discounts, if any, or fees in respect of Hedging Agreements, (d) cash interest
income of the Borrower and the Subsidiaries for such period and (e) the
accretion or accrual of discounted liabilities during such period.

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings shall fail to own directly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower,
(ii) a majority of the seats (other than vacant seats) on the Board of Directors
of Holdings shall at any time be occupied by

 

7



--------------------------------------------------------------------------------

persons who were neither (A) nominated or approved by the Board of Directors of
Holdings or a Permitted Holder, (B) appointed by managers so nominated or
approved nor (C) appointed by a Permitted Holder, or (iii) a “change of control”
(or similar event) shall occur under the ABL Credit Agreement or any other
Material Indebtedness or any Disqualified Stock with an aggregate principal
amount or liquidation preference in excess of $25.0 million; or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Permitted Holders or any “group” more than 50% of the voting interest of
which consists of Permitted Holders, shall have acquired beneficial ownership of
35% or more on a fully diluted basis of the voting interest in Holdings’ Equity
Interests.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.12(b), by any Lending Office of such Lender or by such Lender’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided, however, that notwithstanding anything herein to the
contrary, (x) all requests, rules, guidelines or directives under or issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act,
all interpretations and applications thereof and any compliance by a Lender with
any request or directive relating thereto and (y) all requests, rules,
guidelines or directives promulgated under or in connection with, all
interpretations and applications of, and any compliance by a Lender with any
request or directive promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case under clauses (x) and (y) be deemed to
be a “Change in Law”.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term Loans or Extended Term
Loans; and (b) when used in respect of any Commitment, whether such Commitment
is in respect of Term Loans or Extended Term Loans. Loans that have different
terms and conditions (together with the Commitments in respect thereof) shall be
construed to be in different Classes.

“Class Loans” shall have the meaning assigned to such term in Section 10.08(h).

“Closing Date” shall mean the first Business Day on which all of the conditions
precedent set forth in Section 4.02 are satisfied or waived in accordance with
Section 10.08.

“Co-Investors” shall mean each beneficial owner of at least 4.0% of the Equity
Interests of Verso Corporation immediately after the consummation of the
Transactions.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

8



--------------------------------------------------------------------------------

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of any Agent or any Subagent for the benefit of the
Secured Parties pursuant to any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any duly appointed
successor in that capacity.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the Closing Date, among Holdings, the Borrower, each Subsidiary Loan
Party, the Collateral Agent, and the other parties thereto, substantially in the
form of Exhibit G or such other form agreed to by the Administrative Agent and
the Collateral Agent (in consultation with the Lenders), as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(f) hereof and any Intercreditor Agreement) and,
with respect to the requirements described below on the Closing Date, subject to
Section 5.13:

(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such person and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral, if any,
that is a Subsidiary of the Borrower but is not a Loan Party;

(b) on the Closing Date, (i) the Collateral Agent shall have received a pledge
of all the issued and outstanding Equity Interests of (x) the Borrower and (y)
each Subsidiary owned on the Closing Date directly by the Borrower or any
Subsidiary Loan Party, and (ii) the Applicable Collateral Agent (or such other
person as is provided in the ABL Intercreditor Agreement) shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(c) (i) all Indebtedness of Holdings, the Borrower and each Subsidiary having,
in the case of each instance of Indebtedness, an aggregate principal amount in
excess of $5.0 million and in the case of all such Indebtedness an aggregate
principal amount in excess of $15.0 million (other than (A) Indebtedness
consisting of current liabilities among the Loan Parties incurred in the
ordinary course of business in connection with the cash management operations of
Holdings and its subsidiaries or (B) to the extent that a pledge of such
promissory note or instrument would violate applicable law) that is owing to any
Loan Party shall be evidenced by a promissory note or an instrument and shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document as reasonably required by the Administrative Agent (in
consultation with the Lenders)) and (ii) the Applicable Collateral Agent (or
such other person as is provided in the ABL Intercreditor Agreement) shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to each of
the Collateral Agreement and each applicable Intercreditor Agreement, in the
form specified therein, duly executed and delivered on behalf of such Subsidiary
Loan Party;

 

9



--------------------------------------------------------------------------------

(e) after the Closing Date, (i) (A) all the outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date, (B) subject
to the definition of “Excluded Assets” set forth in Section 5.10(f), all the
Equity Interests that are acquired by a Loan Party after the Closing Date and
(C) in accordance with Section 5.13, all of the Equity Interests of CWPC, shall
have been pledged pursuant to the Collateral Agreement; provided that in no
event shall more than 65% of the issued and outstanding voting Equity Interests
and 100% of non-voting Equity Interests of any “first-tier” Foreign Subsidiary
or any FSHCO directly owned by such Loan Party be pledged to secure the
Obligations, and in no event shall any of the issued and outstanding voting
Equity Interests of any Foreign Subsidiary that is not a “first-tier” Foreign
Subsidiary of a Loan Party be pledged to secure the Obligations, and (ii) the
Applicable Collateral Agent (or such other person as is provided in the ABL
Intercreditor Agreement) shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(f) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, and filings
with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions required by law or reasonably requested
by the Collateral Agent or the Administrative Agent (in consultation with the
Lenders) to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been filed, registered or
recorded or delivered to the Applicable Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) on the Closing Date, or as soon as reasonably practicable after the Closing
Date but in any event within 120 days following the Closing Date (or such longer
time as the Administrative Agent (in consultation with the Lenders) shall agree
taking into account the requirement to obtain a Flood Certificate pursuant to
clause (h) below), the Borrower and each Loan Party shall deliver, or cause to
be delivered, to the Collateral Agent, (i) counterparts of each Mortgage (and
any related Security Documents) to be entered into with respect to each
Mortgaged Property set forth on Schedule 1.01C, duly executed and delivered by
the record owner of such Mortgaged Property and suitable for recording or
filing, which Mortgages the Borrower or its Subsidiaries shall cause to be
recorded or filed in such manner and such place as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent granted pursuant to such Mortgages and shall pay in full all taxes, fees
and other charges payable in connection therewith, (ii) opinions of local
counsel (which counsel shall be reasonably acceptable to the Collateral Agent),
delivered to the Collateral Agent and the Required Lenders, addressing customary
matters as determined by the Collateral Agent in its reasonable discretion,
which opinions may contain customary qualifications reasonably satisfactory to
the Collateral Agent and shall otherwise be in form and substance reasonably
satisfactory to the Collateral Agent, (iii) copies of the existing surveys (if
any) with respect to each Mortgaged Property, redated and certified to the
Collateral Agent, and to the extent no survey exists, a new survey of each such
Mortgaged Property, certified to the Collateral Agent, (iv) a fully paid policy
of title

 

10



--------------------------------------------------------------------------------

insurance (written on the ALTA 2006 Extended Coverage Loan Policy form or such
other substantially equivalent form as the Collateral Agent shall approve in its
commercially reasonable but sole discretion) (or “pro forma” or marked up
commitment having the same effect as such title insurance policy) (A) in a form
satisfactory to the Collateral Agent in its sole and absolute discretion,
insuring the Lien of such Mortgage as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except (subject to the exceptions in
Section 6.02) Permitted Liens, together with such endorsements (including zoning
endorsements where available) as the Collateral Agent may request or agree to in
its commercially reasonable but sole discretion (including, for the avoidance of
doubt, so called “pro tanto” endorsements aggregating coverage for this
Agreement and the ABL Credit Agreement, if available) and any such coinsurance
and reinsurance (with provisions for direct access) as shall be required by the
Collateral Agent in its commercially reasonable but sole discretion, (B) in an
amount satisfactory to the Collateral Agent and the Required Lenders in their
commercially reasonable but sole discretion, and (C) issued by a nationally
recognized title insurance company reasonably satisfactory to the Collateral
Agent (individually and collectively, as the context may require, the “Title
Policy”), (v) to the extent FIRREA requires an appraisal after the Closing Date
due to a Change in Law, an appraisal complying with the requirements of FIRREA
prepared by a third-party appraiser reasonably selected by the Collateral Agent
(at the direction of the Required Lenders), (vi) [reserved], (vii) subject to
the Borrower’s commercially reasonable efforts, a tenant estoppel certificate
from the tenant under any lease of all or a portion of any Mortgaged Property,
in form reasonably acceptable to the Collateral Agent, (viii) for any Mortgaged
Property for which a zoning endorsement is not available, a zoning opinion
letter or municipality zoning letter in form reasonably acceptable to the
Collateral Agent, and (ix) other documents including, but not limited to, any
consents, agreements and confirmations of third parties, as the Collateral Agent
may reasonably request with respect to any such Mortgages or Mortgaged Property;

(h) on the Closing Date, or to the extent not satisfied on the Closing Date, in
accordance with Section 5.13, and, with respect to any Real Property proposed to
become Mortgaged Property after the Closing Date, promptly prior to it
constituting Collateral, the Borrower and each Loan Party shall deliver to the
Collateral Agent (and the Collateral Agent shall deliver to each Lender):

(i) a completed Flood Certificate with respect to each Mortgaged Property, which
Flood Certificate shall (x) be addressed to the Collateral Agent and (y)
otherwise comply with the Flood Program;

(ii) if such Flood Certificate states that such Mortgaged Property has
improvements located in a Flood Zone, the Borrower’s written acknowledgment of
receipt of written notification from the Collateral Agent (x) as to the
existence of such Mortgaged Property within a Flood Zone and (y) as to whether
the community in which each Mortgaged Property is located is participating in
the Flood Program (the “Borrower Notice”); and

(iii) if such Mortgaged Property has improvements located in a Flood Zone and is
located in a community that participates in the Flood Program, evidence that the
Borrower and other Loan Parties have obtained flood insurance, either by
purchase of a policy through the National Flood Insurance Program or by purchase
of private flood insurance, that is in compliance with all applicable
requirements of the Flood Program (the “Evidence of Flood Insurance”);

 

11



--------------------------------------------------------------------------------

(i) on the Closing Date or, to the extent not satisfied on the Closing Date, in
accordance with Section 5.13, the Collateral Agent shall have received evidence
of the Insurance and liability insurance required by the terms of this Agreement
and, subject to Section 5.10(f), the Mortgages;

(j) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(k) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Section
5.10, and (ii) upon reasonable request by the Collateral Agent, evidence of
compliance with any other requirements of Section 5.10.

“Commitments” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.12, 2.13, 2.14 or 10.05 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender unless the designation of such Conduit Lender
is made with the prior written consent of the Borrower (not to be unreasonably
withheld or delayed), which consent shall specify that it is being made pursuant
to the proviso in the definition of Conduit Lender and provided that the
designating Lender provides such information as the Borrower reasonably requests
in order for the Borrower to determine whether to provide its consent or (b) be
deemed to have any Commitment.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, all obligations evidenced by bonds, debentures, notes or similar
instruments, Disqualified Stock, Indebtedness in respect of the deferred
purchase price of property or services and all Guarantees of Indebtedness
described in this definition of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

 

12



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:

(a) any net-after tax extraordinary gains or losses or income or expense or
charge (less all fees and expenses related thereto) shall be excluded;

(b) any net after-tax income or loss from disposed, abandoned, closed or
discontinued operations and any net after-tax gain or loss on disposal of
disposed, abandoned, closed or discontinued operations shall be excluded;

(c) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;

(d) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Agreements or other derivative instruments shall be excluded;

(e) (i) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period, (ii) [reserved], (iii) the Net Income of any person or any
Unrestricted Subsidiary accrued prior to the date it becomes a subsidiary of the
Borrower or is redesignated a Subsidiary, as applicable, or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that person’s
assets are acquired by the Borrower or any of its Subsidiaries shall be excluded
and (iv) the Net Income of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, shall be excluded;

(f) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

(g) effects of purchase accounting adjustments in component amounts required or
permitted by GAAP, resulting from the application of purchase accounting in
relation to any acquisition permitted hereunder consummated after the Closing
Date shall be excluded;

(h) any non-cash impairment charges or asset write-offs resulting from the
application of Accounting Standards Codification (“ASC”) 350, Intangibles —
Goodwill and Other or ASC 360, Property, Plant, and Equipment, and the
amortization of intangibles pursuant to ASC 805, Business Combinations (other
than non-cash impairment charges or asset write-offs attributable to inventory
or accounts receivable), shall be excluded;

 

13



--------------------------------------------------------------------------------

(i) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock
grants or other rights to officers, directors and employees of such person or
any of its subsidiaries shall be excluded;

(j) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded;

(k) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

(l) any currency translation gains and losses related to currency remeasurements
of Indebtedness, and any net loss or gain resulting from Hedging Agreements for
currency exchange risk, shall be excluded;

(m) (i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense that exceeds the
amount expensed in respect of such rent expense shall be included;

(n) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; provided that any proceeds of
such reimbursement when received shall be excluded from the calculation of
Consolidated Net Income to the extent the expense reimbursed was previously
excluded pursuant to this clause (n); and

(o) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower (or other entity
whose financial statements are delivered pursuant to Section 5.04) as of the
last day of the fiscal quarter most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or (b) (or for any date prior to the date of the first
requirement under Section 5.04(a) or (b), the consolidated balance sheet for the
fiscal quarter ended March 31, 2016); provided that in each case, such amount
shall be calculated on a Pro Forma Basis after giving effect to any acquisition
or disposition of assets that may have occurred on or after such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article 4.

 

14



--------------------------------------------------------------------------------

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) the cumulative amount of net cash proceeds from the sale of Equity Interests
(other than Disqualified Stock) of Holdings or any Parent Entity after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Borrower not previously applied for a purpose other than use in the
Cumulative Credit; provided that this clause (a) shall exclude sales of Equity
Interests financed as contemplated by Section 6.04(o) and any amounts used to
finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b), plus

(b) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash after the Closing Date (subject to the same exclusions
as are applicable to clause (a) above); provided that the Borrower and the
Subsidiaries shall be in Pro Forma Compliance, minus

(c) any amounts thereof used to make Investments pursuant to Section 6.04(i)(y)
after the Closing Date prior to such time, minus

(d) payments or distributions in respect of Junior Financings, Permitted
Unsecured Financings or other Indebtedness pursuant to Section 6.09(b)(i)(E)(1)
(other than payments made with proceeds from the issuance of Equity Interests
that were excluded from the calculation of the Cumulative Credit pursuant to
clause (a) above), minus

(e) payments made in respect of Plan or Withdrawal Liability pursuant to Section
6.09(d) after the Closing Date, minus

(f) the amount of any Restricted Payments pursuant to Section 6.06(g) after the
Closing Date.

“Cure Amount” shall have the meaning assigned to such term in Section 8.02.

“Cure Right” shall have the meaning assigned to such term in Section 8.02.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than: (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid) and (c) accruals for current or deferred Taxes based on
income or profits.

 

15



--------------------------------------------------------------------------------

“CWPC” shall mean Consolidated Water Power Company, a Wisconsin corporation.

“Debt Fund Affiliate Lender” shall mean any Affiliate of Holdings, the Borrower
or any of their respective subsidiaries (other than (i) Holdings, the Borrower
or any of their respective subsidiaries, (ii) any natural person and (iii) any
of the Lenders party hereto as of the Closing Date or to whom allocations were
made prior to the Closing Date and that become party hereto within 5 Business
Days of the Closing Date and, in each case of this sub-clause (iii), their
respective Affiliates): (a) that is a bona fide debt fund or an investment
vehicle that is primarily engaged in, or advises funds or other investment
vehicles that are primarily engaged in, making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit or
securities in the ordinary course and (b) with respect to which no Affiliate of
Holdings, the Borrower or any of their respective subsidiaries (other than
Affiliates of the type described in clause (a) above), directly or indirectly,
possesses the power to direct or cause the direction of the investment policies
of such entity.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt (other than the Loans) for
such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

“Debtors” shall have the meaning assigned to such term in the recitals hereto.

“Default” shall mean any event or condition that upon notice, lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of its Loans required to be funded by it hereunder within three Business
Days of the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent shall be specifically
identified in such writing) has not been satisfied, (b) has otherwise failed to
pay over to the Agents or any other Lender any other amount required to be paid
by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, (c) has notified any Borrower, the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(d) has failed, within three Business Days after request by the Administrative
Agent or the Borrower, acting in good faith, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal

 

16



--------------------------------------------------------------------------------

Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such person.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of the Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth the basis of such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent sale of any such Designated Non-Cash Consideration.

“DIP ABL Credit Agreements” shall mean (i) the Superpriority Senior
Debtor-in-Possession Asset-Based Revolving Credit Agreement, dated as of
January 26, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified on or prior to the date of this Agreement), among NewPage
Investment Company LLC, NewPage Corporation, certain subsidiaries of NewPage
Corporation, the lenders party thereto from time to time, Barclays Bank PLC, as
administrative agent and as collateral agent, BMO Harris Bank N.A., as
co-collateral agent, Wells Fargo Bank, National Association, as syndication
agent, and Barclays Bank PLC, BMO Capital Markets Corp. and Wells Fargo Bank,
National Association, as joint lead arrangers and joint book runners, and (ii)
the Superpriority Secured Debtor-in-Possession Credit Agreement, dated as of
January 26, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified on or prior to the date of this Agreement), among Holdings,
the Borrower, certain subsidiaries of the Borrower, the lenders party thereto
from time to time, Citibank, N.A., as administrative agent, and Citigroup Global
Markets Inc., Barclays Bank PLC and Credit Suisse Securities (USA) LLC, as
co-syndication agents, joint bookrunners and joint lead arrangers.

“DIP Term Loan Agreement” shall mean the Superpriority Senior
Debtor-in-Possession Term Loan Agreement, dated as of January 26, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified on
or prior to the date of this Agreement), by and among NewPage Investment Company
LLC, NewPage Corporation, certain subsidiaries of NewPage Corporation, the
lenders party thereto from time to time and Barclays Bank PLC, as administrative
agent, collateral agent, lead arranger and bookrunner.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all

 

17



--------------------------------------------------------------------------------

other Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) either mandatorily or at the
option of the holders thereof, is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Stock, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date; provided, however, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided,
further, however, that any class of Equity Interests of such person that by its
terms provides that obligations thereunder will be satisfied by delivery of
Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock; provided further, however, that any Equity Interests
constituting Qualified Equity Interests when issued shall not cease to
constitute Qualified Equity Interests as a result of the subsequent extension of
the Latest Maturity Date.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the applicable date of determination)
for the purchase of Dollars with such currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period, plus

(a) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (ix) of this clause (a)
reduced such Consolidated Net Income (and were not excluded therefrom) for the
respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes, foreign withholding taxes and Tax Distributions
made by the Borrower during such period;

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period);

 

18



--------------------------------------------------------------------------------

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period, including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits;

(iv) any expenses or charges (other than depreciation or amortization expense as
described in clause (a)(iii) above) related to any issuance of Equity Interests,
Investment, acquisition, disposition or recapitalization permitted hereunder or
the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including such fees, expenses or charges related to the Obligations
or the obligations in connection with the ABL Credit Agreement and any amendment
or other modification of the Obligations or the obligations in connection with
the ABL Credit Agreement or other Indebtedness;

(v) (1) business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include, without limitation,
the effect of inventory optimization programs, plant closures, facility
consolidations or reconfigurations, retention, severance, systems establishment
costs and excess pension charges); provided that (A) with respect to each
business optimization expense or other restructuring charge or reserve, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer specifying and quantifying such expense or charge or reserve
and (B) the amounts described in this clause (a)(v)(1) in respect of cash
expenses, charges or reserves, together with the amounts described in clause
(a)(vi), clause (a)(ix) and clause (a)(x) hereof and pursuant to the definition
of “Pro Forma Basis”, shall not exceed in any four-quarter period the greater of
$25.0 million and 10% of EBITDA (calculated without giving effect to the
addbacks set forth in this clause (a)(v)(1), clause (a)(vi), clause (a)(ix) and
clause (a)(x) and pursuant to the definition of “Pro Forma Basis”) (which cap,
for the avoidance of doubt, shall not apply to non-cash expenses, losses,
charges or reserves or to expenses, losses, charges or reserves incurred for
periods preceding the Closing Date) and (2) solely for purposes of calculating
the Financial Performance Covenant (and not for any other purposes hereunder,
including determining Pro Forma Compliance with the Financial Performance
Covenant), additional business optimization expenses and other restructuring
charges or reserves (which, for the avoidance of doubt, shall include, without
limitation, the effect of inventory optimization programs, plant closure,
facility consolidations or reconfigurations, retention, severance, systems
establishment costs and excess pension charges); provided that (A) with respect
to each business optimization expense or other restructuring charge or reserve,
the Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer specifying and quantifying such expense or charge or reserve
and (B) the amounts described in this clause (a)(v)(2) in respect of cash
expenses, charges or reserves shall not exceed $65.0 million during the term of
this Agreement;

 

19



--------------------------------------------------------------------------------

(vi) non-recurring or unusual losses, expenses, charges or reserves, including
costs of entry into new product lines, acquisition integration costs,
curtailments or modifications to pension and post-retirement employee benefit
plans in connection with any acquisition permitted hereunder and facilities
opening costs; provided that the amounts described in this clause (a)(vi) in
respect of cash expenses, charges or reserves, together with the amounts
described in clause (a)(v)(1), clause (a)(ix) and clause (a)(x) hereof and
pursuant to the definition of “Pro Forma Basis”, shall not exceed in any
four-quarter period the greater of $25.0 million and 10% of EBITDA (calculated
without giving effect to the addbacks set forth in this clause (a)(vi), clause
(a)(v)(1), clause (a)(ix) and clause (a)(x) and pursuant to the definition of
“Pro Forma Basis”) (which cap, for the avoidance of doubt, shall not apply to
non-cash expenses, losses, charges or reserves or to expenses, losses, charges
or reserves incurred for periods preceding the Closing Date);

(vii) Transaction Expenses;

(viii) any other non-cash charges; provided that, for purposes of this
clause (a)(viii), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding for the avoidance of doubt,
amortization of a prepaid item that was paid in a prior period);

(ix) non-operating expenses, provided that (A) the Borrower shall have delivered
to the Administrative Agent a certificate of a Financial Officer with respect to
any adjustment to EBITDA pursuant to this clause (a)(ix) and (B) the amounts
described in this clause (a)(ix), together with the amounts described in clause
(a)(v)(1), clause (a)(vi) and clause (a)(x) hereof and pursuant to the
definition of “Pro Forma Basis”, shall not exceed in any four-quarter period the
greater of $25.0 million and 10% of EBITDA (calculated without giving effect to
the addbacks set forth in this clause (a)(ix), clause (a)(v)(1), clause (a)(vi)
and clause (a)(x) and pursuant to the definition of “Pro Forma Basis”) (which
cap, for the avoidance of doubt, shall not apply to non-cash expenses, losses,
charges or reserves or to expenses, losses, charges or reserves incurred for
periods preceding the Closing Date);

(x) (A) expenses and losses incurred from curtailments or modifications to
pension and post-retirement employee benefit plans in connection with any
acquisition permitted under this Agreement and (B) excess pension charges,
provided that the amounts described in this clause (a)(x), together with the
amounts described in clause (a)(v)(1), clause (a)(vi) and clause (a)(ix) hereof
and pursuant to the definition of “Pro Forma Basis”, shall not exceed in any
four-quarter period the greater of $25.0 million and 10% of EBITDA (calculated
without giving effect to the addbacks set forth in this clause (a)(x),
clause (a)(v)(1), clause (a)(vi) and clause (a)(ix) and pursuant to the
definition of “Pro Forma Basis”) (which cap, for the avoidance of doubt, shall
not apply to non-cash expenses, losses, charges or reserves or to expenses,
losses, charges or reserves incurred for periods preceding the Closing Date);
and

(xi) fees, costs, charges and expenses incurred in connection with the Cases;

 

20



--------------------------------------------------------------------------------

minus

(b) the sum of (without duplication and to the extent the amounts described in
this clause (b) (other than clause (2)) increased such Consolidated Net Income
for the respective period for which EBITDA is being determined) (1) non-cash
items increasing Consolidated Net Income of the Borrower and the Subsidiaries
for such period (excluding (A) any such non-cash gains with respect to cash
actually received in a prior period and (B) any non-cash gains that represent
the reversal of, or cash reserve for, anticipated cash charges in any prior
period (other than any such accruals or cash reserves that have been added back
to Consolidated Net Income in calculating EBITDA in accordance with this
definition)), (2) cash disbursements in respect of non-cash charges added back
to EBITDA in such period (or any prior period) pursuant to clause (a)(viii)
above and (3) non-recurring or unusual gains.

For all purposes hereunder, EBITDA for the fiscal month ended June 30, 2015
shall be deemed to be $23,004,000, EBITDA for the fiscal month ended July 31,
2015 shall be deemed to be $17,223,000, EBITDA for the fiscal month ended August
31, 2015 shall be deemed to be $17,937,000, EBITDA for the fiscal month ended
September 30, 2015 shall be deemed to be $49,457,000, EBITDA for the fiscal
month ended October 31, 2015 shall be deemed to be $30,263,000, EBITDA for the
fiscal month ended November 30, 2015 shall be deemed to be $12,188,000, EBITDA
for the fiscal month ended December 31, 2015 shall be deemed to be $18,285,000,
EBITDA for the fiscal month ended January 31, 2016 shall be deemed to be
$6,792,000, EBITDA for the fiscal month ended February 29, 2016 shall be deemed
to be $17,788,000, EBITDA for the fiscal month ended March 31, 2016 shall be
deemed to be $15,320,000, EBITDA for the fiscal month ended April 30, 2016 shall
be deemed to be $13,988,000, and EBITDA for the fiscal month ended May 31, 2016
shall be deemed to be $13,596,000.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall have the meaning assigned to such term in the
Reorganization Plan.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

21



--------------------------------------------------------------------------------

“Environmental Claim” shall mean any notice of investigation, written notice,
notice of violation, claim, request for information, complaint, action, suit,
proceeding, demand, abatement order or other written order or directive, by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of or liability under any
Environmental Law, (ii) in connection with any Release or alleged Release of
Hazardous Material or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health or safety (to the extent relating to the
Environment or Hazardous Materials), natural resources or the Environment.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, agreements, permits, decrees or
judgments, promulgated or entered into by any Governmental Authority, relating
in any way to the Environment, preservation or reclamation of natural resources,
pollution, the generation, management, presence, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters (to
the extent relating to the Environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to meet the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA, whether or not waived; (c) a determination that
any Plan is, or is expected to be, in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 412(m) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (e) the incurrence by Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan or Multiemployer Plan; (f) the receipt by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (g) the
incurrence by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any

 

22



--------------------------------------------------------------------------------

Plan or Multiemployer Plan; (h) the receipt by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or terminated, within the meaning of Title IV of ERISA or the
existence of conditions that place any Multiemployer Plan in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (i) the conditions for imposition of a lien under Section 403(k) of
the Code or Section 303(k) or 4068 of ERISA shall have been met with respect to
any Plan; or (j) the withdrawal of any of Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
2.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Evidence of Flood Insurance” shall have the meaning assigned to such term in
clause (h) of the definition of the term “Collateral and Guarantee Requirement”.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Applicable Period, an amount, not less than zero
in the aggregate, equal to EBITDA of the Borrower and the Subsidiaries on a
consolidated basis for such Applicable Period, minus, without duplication:

(a) Debt Service for such Applicable Period;

(b) any cash gains or income with respect to Asset Sales made in such Applicable
Period that is included in EBITDA for such Applicable Period, to the extent the
proceeds thereof have been applied to repay the Loans pursuant to Section
2.08(b);

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (and not
financed with the proceeds of Indebtedness other than the ABL Facility) and (ii)
the aggregate consideration paid in cash during the Applicable Period in respect
of Permitted Business Acquisitions and other Investments permitted hereunder
(and, in each case, not financed with the proceeds of Indebtedness other than
the ABL Facility) less any amounts received in respect thereof as a return of
capital;

(d) Capital Expenditures that the Borrower or any Subsidiary shall, during such
Applicable Period which begins after January 1, 2017, become obligated to pay in
cash (and not financed

 

23



--------------------------------------------------------------------------------

with the proceeds of Indebtedness other than the ABL Facility) but that are not
made during such Applicable Period (to the extent permitted under this
Agreement); provided that (i) the Borrower shall deliver a certificate to the
Administrative Agent not later the date of the applicable Excess Cash Flow
payment to be made after the end of such Applicable Period, signed by a
Responsible Officer of the Borrower and certifying that such Capital
Expenditures and the delivery of the related equipment will be made in the
following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period;

(e) Taxes and Tax Distributions paid in cash by the Borrower and its
Subsidiaries on a consolidated basis during such Applicable Period or,
commencing with any Applicable Period which begins after January 1, 2017, that
will be paid within three months after the close of such Applicable Period;
provided that with respect to any such amounts to be paid after the close of
such Applicable Period, (i) any amount so deducted shall not be deducted again
in a subsequent Applicable Period, and (ii) appropriate reserves shall have been
established in accordance with GAAP;

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Applicable Period;

(g) cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense (but solely to the extent not funded with the proceeds of
Indebtedness or any Net Proceeds of any Asset Sales);

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by the Borrower during such Applicable Period and permitted
dividends paid in cash by any Subsidiary to any person other than the Borrower
or any of the Subsidiaries during such Applicable Period, in each case in
accordance with Section 6.06, but solely to the extent not funded with the
proceeds of Indebtedness or any Net Proceeds of any Asset Sales;

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as noncash reductions of Net Income that were not added
back in determining EBITDA of the Borrower and the Subsidiaries in a prior
Applicable Period and to the extent such noncash reductions reduced Excess Cash
Flow in such prior Applicable Period (provided that any reduction in any Excess
Cash Flow Interim Period (other than the six month period ended December 31,
2016) shall not be given effect for purposes of any calculation for any Excess
Cash Flow Period, but solely to the extent not funded with the proceeds of
Indebtedness other than the ABL Facility or any Net Proceeds of any Asset Sales;

(j) any Net Income attributable to any distributions made in such period that is
included in EBITDA for such Applicable Period with respect to the proceeds of
dispositions subject to Section 5.14 during the Applicable Period to the extent
the proceeds thereof have been applied to repay the Loans;

(k) the amount related to items that were added to or excluded from Net Income
in calculating EBITDA to the extent such items represented a cash payment (which
had not reduced Excess Cash Flow upon the accrual thereof in a prior Applicable
Period), by the Borrower and the Subsidiaries pursuant to the express provisions
of the definitions of Consolidated Net Income or EBITDA, in each case on a
consolidated basis during such Applicable Period; and

 

24



--------------------------------------------------------------------------------

(l) cash payments or contributions required to be made during such Applicable
Period in respect of any funding with respect to any Plan or for any Withdrawal
Liability (net of any deductions from Net Income that are not added back in
calculating EBITDA during such period in respect of such payments or
contributions)(but not, for the avoidance of doubt, any voluntary payments or
contributions made during such Applicable Period in respect of any funding with
respect to any Plan or for any Withdrawal Liability);

plus, without duplication,

(i) an amount equal to any decrease in Working Capital for such Applicable
Period,

(ii) all amounts referred to in clauses (c) and (d) above to the extent funded
with the proceeds of the issuance or the incurrence of Indebtedness (including
Capital Lease Obligations and purchase money Indebtedness, but excluding, solely
as relating to Capital Expenditures, proceeds of extensions of credit under the
ABL Credit Agreement or other revolving credit facility), the sale or issuance
of any Equity Interests (including any capital contributions) and any loss,
damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of any asset or assets, in each case to
the extent there is a corresponding deduction from Excess Cash Flow above,

(iii) to the extent any permitted Capital Expenditures referred to in clause (d)
above and the delivery of the related equipment do not occur in the following
Applicable Period of the Borrower specified in the certificate of the Borrower
provided pursuant to clause (d) above, the amount of such Capital Expenditures
that were not so made in such following Applicable Period,

(iv) cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (A) not included in the computation of EBITDA or
(B) such payments do not reduce Cash Interest Expense,

(v) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period,

(vi) to the extent deducted in the computation of EBITDA, cash interest income,
and

(vii) the amount related to items that were deducted from or excluded from Net
Income in connection with calculating EBITDA to the extent such items
represented cash received by the Borrower or any Subsidiary pursuant to the
express provisions of the definitions of Consolidated Net Income or EBITDA.

“Excess Cash Flow Interim Period” shall mean, (x) during the period from
January 1 to September 30 of each fiscal year, any one-, two-, or three-quarter
period (as applicable): (a) commencing on the later of (i) the end of the
immediately preceding Excess Cash Flow Period and (ii) if applicable, the end of
any prior Excess Cash Flow Interim Period occurring during the

 

25



--------------------------------------------------------------------------------

same Excess Cash Flow Period and (b) ending on the last day of the most recently
ended fiscal quarter (other than the last day of the fiscal year) during such
Excess Cash Flow Period for which financial statements are available and (y)
during the period from the Closing Date until the beginning of the first Excess
Cash Flow Period, any period commencing on the Closing Date and ending on
September 30, 2016.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2016
(provided that for the Excess Cash Flow Period ending December 31, 2016 the
determination of Excess Cash Flow shall be for the period commencing on the
Closing Date and continuing through and including December 31, 2016).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall have the meaning set forth in Section 5.10(f).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, (i)
Taxes imposed on or measured by its overall net income or branch profits
(however denominated), and franchise (and similar) Taxes imposed on it (in lieu
of net income Taxes), in each case (x) by a jurisdiction (including any
political subdivision thereof) as a result of such recipient being organized in,
having its principal office in, or in the case of any Lender, having its
applicable Lending Office in, such jurisdiction, or (y) that are Other
Connection Taxes), (ii) U.S. federal withholding Tax imposed on any payment by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document that is required to be imposed on amounts payable to a Lender
(other than to the extent such Lender is an assignee pursuant to a request by
the Borrower under Section 2.16(b) or 2.16(c)) pursuant to laws in force at the
time such Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new Lending Office (or assignment), to
receive additional amounts or indemnification payments from any Loan Party with
respect to such withholding Tax pursuant to Section 2.14, (iii) any withholding
Tax imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document that is attributable to the
Administrative Agent’s, any Lender’s or any other recipient’s failure to comply
with Section 2.14(d), (e), or (h) or (iv) any Tax imposed under FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in Section
10.08(h).

“Extended Term Loan” shall have the meaning assigned to such term in Section
2.18(e).

“Extending Term Loan Lender” shall have the meaning assigned to such term in
Section 2.18(e).

“Extension Amendment” shall have the meaning assigned to such term in Section
2.18(e).

“Facility” shall mean the facility and commitments utilized in making Loans and
credit extensions hereunder, it being understood that as of the Closing Date
there is one Facility, i.e., the Term Facility, and after the Closing Date the
term “Facility” may include any other Class of Loans and the commitments in
respect thereof incurred in accordance with the terms hereof.

 

26



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any United States
Treasury Department Regulations promulgated thereunder or official
administrative interpretations thereof and any agreements entered into pursuant
to Section 1471(b)(1) of the Code or any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Amended and Restated Fee Letter, dated as
of June 30, 2016, by and among the Lead Arrangers, the Borrower and the other
parties thereto, as amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms, which shall be subject to the
confidentiality provisions set forth therein or as otherwise agreed to from time
to time by the parties thereto, notwithstanding anything to the contrary in any
other Loan Document.

“Fees” shall mean the fees and other amounts payable from time to time pursuant
to the Fee Letter.

“Final Order” shall mean, for purposes of Sections 4.02(q) and (r) that the Plan
Confirmation Order shall be a “Final Order” if: (a) no motion or petition for
rehearing or reconsideration of the Plan Confirmation Order is pending and the
time for filing any such motion or petition has passed, including any extensions
thereof, (b) the Bankruptcy Court does not sua sponte have the Plan Confirmation
Order under reconsideration and the time for the Bankruptcy Court to reconsider
the Plan Confirmation Order has passed, including any extensions thereof and (c)
there is no pending notice of appeal of the Plan Confirmation Order, and the
deadline for filing such notice of appeal has passed, including any extensions
thereof; provided, however, that the possibility that a motion under Rule 60 of
the Federal Rules of Civil Procedure, as made applicable by Rule 9024 of the
Federal Rules of Bankruptcy Procedure, may be filed, shall not cause the Plan
Confirmation Order to not be a Final Order.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

 

27



--------------------------------------------------------------------------------

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Fixed Charge Coverage Ratio” shall have the meaning ascribed to such term in
the ABL Credit Agreement (as in effect on the Closing Date without giving effect
to any amendment, modification or waiver thereof).

“Flood Certificate” shall mean a “life of loan”, “Standard Flood Hazard
Determination Form” of the Federal Emergency Management Agency and any successor
Governmental Authority performing a similar function.

“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the

 

28



--------------------------------------------------------------------------------

payment of such Indebtedness or other monetary obligations, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part), or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean the Loan Parties other than the Borrower.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

29



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or (b) (or for any date prior to the date of the first
requirement under Section 5.04(a) or (b), the consolidated balance sheet for the
fiscal quarter ended March 31, 2016), have assets with a value in excess of 2.5%
of the Consolidated Total Assets or revenues representing in excess of 2.5% of
total revenues of the Borrower and the Subsidiaries on a consolidated basis as
of such date, and (b) taken together with all Immaterial Subsidiaries as of the
last day of the fiscal quarter most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or (b) (or for any date prior to the date of the first
requirement under Section 5.04(a) or (b), the consolidated balance sheet for the
fiscal quarter ended March 31, 2016), did not have assets with a value in excess
of 5.0% of Consolidated Total Assets or revenues representing in excess of 5.0%
of total revenues of the Borrower and the Subsidiaries on a consolidated basis
as of such date. Each Immaterial Subsidiary shall be set forth in
Schedule 1.01D. The Borrower shall update Schedule 1.01D from time to time after
the Closing Date as necessary to reflect all Immaterial Subsidiaries at such
time (the selection of Subsidiaries to be added to or removed from Schedule
1.01D to be made as the Borrower may determine).

“Increased Investment Trigger” shall mean, as of any date of determination,
either (a) the aggregate principal amount of Term Loans outstanding is less than
or equal to $100.0 million as of such date and (b) as of the fiscal quarter most
recently ended for which financial statements have been (or were required to be)
delivered pursuant to Section 5.04(a) or (b) (or for any date prior to the date
of the first requirement under Section 5.04(a) or (b), the consolidated balance
sheet for the fiscal quarter ended March 31, 2016) the Total Net Secured
Leverage Ratio as of such date on a Pro Forma Basis is less than or equal to
1.50 to 1.00.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent that the same would be required to be shown as a long
term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capital Lease Obligations of such person, (f) all net payments that such person
would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding
Hedging Agreements, (g) the principal component of all obligations, contingent
or otherwise, of such person as an account party in respect of letters of
credit, (h) the principal component of all obligations of such person in respect
of bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (A) trade payables and accrued expenses arising in the
ordinary course of business, (B) prepaid or deferred revenue, (C) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase prices of an asset to satisfy unperformed obligations of the seller
of such asset, (D) earn-out obligations until such obligations become a
liability on the balance sheet of such person in accordance with GAAP, or

 

30



--------------------------------------------------------------------------------

(E) (I) all intercompany Indebtedness between and among the Borrower and the
Subsidiaries having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and (II)
intercompany liabilities (other than liabilities for borrowed money) in
connection with the cash management, tax and accounting operations of the
Borrower and the Subsidiaries. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
limits the liability of such person in respect thereof.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and (b)
Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Ineligible Institutions” shall mean (a) the 21 entities identified by name in
the letter delivered by the Borrower to the Administrative Agent on June 3,
2016, as such list may be modified in writing by the Borrower from time to time
thereafter (x) to include operating companies that are actual competitors of the
Borrower without the written consent of the Required Lenders and (y) otherwise
with the written consent of the Required Lenders in their sole discretion, and
(b) any reasonably identifiable Affiliate (solely on the basis of its name) of,
and if applicable, any reasonably identifiable fund of or other entity managed
by (in the case of such fund or such other entity solely on the basis of its
name) any of the persons identified pursuant to clause (a)
above. Notwithstanding the foregoing and notwithstanding item 22 in such letter,
Ineligible Institutions shall not include any affiliate of, or subsidiary or
controlling equity holder of, any of the entities identified by the Borrower
except as herein provided.

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Installment Date” shall mean any Term Loan Installment Date.

“Insurance” shall mean real and personal property insurance, however
denominated.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

“Intercreditor Agreement” shall mean the ABL Intercreditor Agreement or a
Permitted Senior Intercreditor Agreement, as applicable.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05(b).

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedging Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense, and (b)
capitalized interest of such person. For purposes of the foregoing, gross
interest expense shall be determined after giving

 

31



--------------------------------------------------------------------------------

effect to any net payments made or received and costs incurred by the Borrower
and the Subsidiaries with respect to Hedging Agreements, and interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type or the date of repayment or prepayment in accordance with Section
2.07 or 2.08 and (b) with respect to any ABR Loan, the first day of each
calendar quarter for the immediately preceding calendar quarter, or if any such
day is not a Business Day, on the next preceding Business Day.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or any other period acceptable to the Administrative Agent,
if at the time of the relevant Borrowing, all relevant Lenders make interest
periods of such length available), as the Borrower may elect, or the date any
Eurocurrency Borrowing is converted to an ABR Borrowing in accordance with
Section 2.05 or repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period of that Loan.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Judgment Currency” shall have the meaning assigned to such term in Section
10.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

32



--------------------------------------------------------------------------------

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, in each case as extended in accordance with this Agreement from time
to time.

“Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Lender” shall mean each financial institution listed on Schedule 2.01(a) (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“LIBO Rate” shall mean for any Interest Period as to any Eurocurrency Borrowing,
the greater of (a) the rate per annum determined by the Administrative Agent to
be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page or such other
commercially available source providing quotations of the London interbank
offered rate as may be designated by the Administrative Agent from time to time)
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time), two Business Days prior to the commencement of such
Interest Period, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for Dollar deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clause (a) or (b), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (a) or (b) is below zero, the LIBO Rate will be deemed to be zero.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Liquidity” shall mean, at any date of determination, the sum of (a) ABL Excess
Availability, plus (b) Unrestricted Cash, minus (c) if the Fixed Charge Coverage
Ratio of the Borrower as of the most recently ended 12 month period for which
financial statements have been delivered or were required to be delivered
pursuant to Section 5.04(c) hereof is less than 1.0 to 1.0 or the projected
Fixed Charge Coverage Ratio of the Borrower as at the end of each of the
following

 

33



--------------------------------------------------------------------------------

three months thereafter shall be less than 1.0 to 1.0 (in each case, as
certified by the Chief Financial Officer or other individual with substantially
equivalent title and responsibilities of the Borrower, to the Administrative
Agent and the Third Party Reviewer setting forth the Borrower’s calculation of
Liquidity, all in form and substance satisfactory to the Administrative Agent
and such Third Party Reviewer), then the greater of (i) 10% of the Line Cap (as
defined in the ABL Credit Agreement as in effect on the Closing Date without
giving effect to any amendment, modification or waiver thereof) as of such date
and (ii) $30.0 million.

“Loan” shall mean a Term Loan and/or an Extended Term Loan, as the context may
require.

“Loan Documents” shall mean this Agreement, the Security Documents, the ABL
Intercreditor Agreement, each Intercreditor Agreement, any other intercreditor
agreements entered into by any Agent in accordance with this Agreement, any Note
issued under Section 2.06(e) in respect of any Loan, each Extension Amendment
and, solely for the purposes of Sections 4.02, 8.01 and 10.05 and the definition
of “Loan Obligations”, the Fee Letter.

“Loan Extension” shall have the meaning assigned to such term in Section
2.18(e).

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing or
which would accrue during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to the Borrower under this
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower owed under or pursuant to this Agreement and each
other Loan Document or otherwise owing, due or payable to a Lender (in its
capacity as such), including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual payment of all obligations of each other Loan Party
under or pursuant to each of the Loan Documents or otherwise owing, due or
payable to a Lender (in its capacity as such).

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans and unused Commitments outstanding under such Facility.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, assets, operations or condition of Holdings, the Borrower
and their Subsidiaries, taken as a whole, (b) a material impairment of the Loan
Parties’ ability to perform their obligations under the Loan Documents to which
they are parties, (c) a material adverse effect on the validity or
enforceability of any of the Loan Documents or the rights and remedies of or
benefits available to any Agent or the Lenders thereunder or (d) a material
impairment of the enforceability or priority of the Collateral Agent’s Liens
with respect to all or a material portion of the Collateral.

 

34



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any Loan
Party or any Subsidiary in an aggregate principal amount exceeding $25.0
million.

“Material Real Property” shall mean any parcel of Real Property now or hereafter
owned in fee by any Loan Party, consisting of single or contiguous parcels, and
either (a) having a fair market value of at least $3.0 million, or (b) material
to the business operations of the Borrower and the Loan Parties, as reasonably
determined by the Collateral Agent and the Required Lenders.

“Maturity Date” shall mean, as the context may require, (a) with respect to the
Term Facility in effect on the Closing Date, October 14, 2021 and (b) with
respect to any other Class of Loans or Commitments, the maturity dates specified
therefor in the applicable Extension Amendment.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Loan Parties on the Closing Date that are set forth on Schedule 1.01C (as
such Schedule may be updated following the Closing Date as provided in this
Agreement) and each additional Real Property encumbered by a Mortgage pursuant
to the Collateral and Guarantee Requirement or Section 5.10.

“Mortgages” shall mean, collectively, mortgages, trust deeds, deeds of trust,
deeds to secure debt and other security documents delivered with respect to any
Mortgaged Properties, each substantially in the form of Exhibit H (with such
changes as are reasonably consented to by the Administrative Agent to account
for local law matters or otherwise), as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or any
ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
(other than any Asset Sales pursuant to Section 6.05(a), (b), (c) (except with

 

35



--------------------------------------------------------------------------------

respect to a disposition by a Loan Party to a Subsidiary that is not a
Subsidiary Loan Party, in contemplation of making a sale, transfer, lease or
other disposition to a third party), (e), (f), (i), (j), (k), (l), (m) and (o)),
net of (i) reasonable attorneys’ fees, accountants’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, required debt
payments and required payments of other obligations relating to the applicable
asset to the extent such debt or obligations are secured by a Lien permitted
hereunder (other than pursuant to the Loan Documents) on such asset (provided
that such debt payments shall only be permitted (x) in respect of proceeds of
the Collateral, solely to the extent such proceeds are in respect of ABL
Priority Collateral, to repay amounts outstanding under the ABL Credit Agreement
(or any Permitted Refinancing thereof) in accordance with the terms of the ABL
Credit Agreement and ABL Intercreditor Agreement (in each case, as in effect on
the date hereof, without giving effect to any amendment thereof), (y) in respect
of assets that are not Collateral, to repay indebtedness secured by a lien on
the assets sold and (z) in respect of assets subject to Capital Lease
Obligations; and not for any other debt payments), other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof, and (iii) the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) or (ii) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of the Subsidiaries including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Asset Sale occurring on the date of such
reduction); provided that no cash proceeds received from an Asset Sale of ABL
Priority Collateral shall be applied to repay the Loans unless, as of the date
of such repayment, the Borrower has satisfied the conditions for making a
voluntary prepayment of the Loans under Section 6.09(b) of the ABL Credit
Agreement (as in effect on the Closing Date without giving effect to any
amendment or modification thereof), but the foregoing limitation on applying
cash proceeds received from such Asset Sale of ABL Priority Collateral shall
exist only so long as the Borrower would not be so permitted to make a voluntary
prepayment of the Loans under such Section 6.09(b) and once the Borrower has
satisfied the conditions under such Section 6.09(b) to make a voluntary
prepayment of the Loans the Borrower shall apply the Net Cash Proceeds received
from such Asset Sale of ABL Priority Collateral to repay the Loans as herein
provided; provided further that, if Holdings or the Borrower shall deliver a
certificate of a Responsible Officer of Holdings or the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth Holdings’ or the Borrower’s intention to use up to the amount of such
proceeds to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and the Subsidiaries, in each case
within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of receipt,
so used or contractually committed to be so used (it being understood that if
any portion of such proceeds are not so used within such 12-month period but
within such 12-month period are contractually committed to be used, then such
remaining portion if not so used within 18 months from the receipt thereof shall
constitute Net Proceeds as of such date without giving effect to this proviso);
provided further that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds

 

36



--------------------------------------------------------------------------------

unless such net cash proceeds shall exceed $1.0 million (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds, provided
that net cash proceeds not applied to prepay the Loans as herein provided under
this clause (x) shall not exceed $2.5 million in any fiscal year, (y) the
aggregate amount of net cash proceeds reinvested as provided in the proviso set
forth immediately above and not applied to prepay the Loans as herein provided
shall not exceed $7.5 million in any fiscal year and $20.0 million during the
term of this Agreement and (z) no net cash proceeds received pursuant to Amended
and Restated Scrap Metal Purchase Agreement with American Iron & Metal LP shall
constitute Net Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Indebtedness
permitted to be incurred pursuant to Section 6.01), net of all taxes and fees
(including investment banking fees), commissions, costs and other expenses, in
each case incurred in connection with such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in Section
10.08(h).

“Non-ABL Priority Collateral” shall have the meaning assigned to such term in
the ABL Intercreditor Agreement (or other analogous term in another Permitted
Senior Intercreditor Agreement).

“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.14(e)(i).

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.16(c).

“Note” shall mean a promissory note of the Borrower evidencing Loans
substantially in the form of Exhibit E.

“Obligations” shall mean the Loan Obligations.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document,
Taxes imposed as a result of a present or former connection between such Person
and the jurisdiction imposing such Tax (other than connections arising from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but shall not include Other Connection Taxes).

“Parent Entity” shall mean Verso Corporation and any wholly-owned subsidiary of
Verso Corporation that is a direct or indirect parent of Holdings.

 

37



--------------------------------------------------------------------------------

“Participant” shall have the meaning assigned to such term in Section
10.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in Section
10.04(d)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent and the Borrower, as the same may be supplemented from time
to time to the extent required by Section 5.04(i).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger or consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such acquisition or
investment with a fair market value in excess of $7.5 million, the Borrower and
the Subsidiaries shall be in Pro Forma Compliance after giving effect to such
acquisition or investment and any related transactions; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by Section
5.10, any person acquired in such acquisition, if acquired by the Borrower or a
Domestic Subsidiary, shall be merged into the Borrower or a Subsidiary Loan
Party or become upon consummation of such acquisition a Subsidiary Loan Party
(and shall fulfill the Collateral and Guarantee Requirement to the extent
required by Section 5.10); (vi) the assets (other than a de minimis amount of
assets in relation to the Consolidated Total Assets), person, division or line
of business being acquired are useful in or engaged in, as applicable, the
business of the Borrower and its Subsidiaries, any business or business
activities incidental or related thereto or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto; (vii) the proposed acquisition is consensual;
(viii) the aggregate consideration paid (whether paid in cash or in the form of
deferred consideration or assumed liabilities) for such acquisitions and
investments in assets that are not owned by the Borrower or Subsidiary Loan
Parties or in Equity Interests of persons that are not Subsidiary Loan Parties
or persons that do not become Subsidiary Loan Parties upon consummation of such
acquisition shall not exceed $25.0 million; and (ix) the aggregate consideration
paid (whether paid in cash or in the form of deferred consideration or assumed
liabilities) shall not exceed (1) $15.0 million in any fiscal year, provided,
that if the Increased Investment Trigger is satisfied immediately prior to and
after giving effect to the consummation of the proposed Permitted Business
Acquisition, the aggregate consideration permitted to be paid pursuant to this
clause (ix) shall be $30 million in any fiscal year, other than the fiscal year
ended December 31, 2016, which shall remain at $15.0 million (such amount, the
“Annual Limit”) plus (2) if the Increased Investment Trigger is satisfied
immediately prior to and after giving effect to the consummation of the proposed
Permitted Business Acquisition, 50% of the unused Annual Limit for any fiscal
year during the period from the Closing Date to the date of such determination
(such amounts carry forward, the “Carry Forward Amounts”) (it being acknowledged
that any consideration paid as herein provided shall be applied to deduct the
then applicable Annual Limit before deducting any Carry Forward Amounts).

 

38



--------------------------------------------------------------------------------

“Permitted Cure Securities” shall mean any equity securities of Holdings or the
Borrower other than Disqualified Stock.

“Permitted Holders” shall mean (i) the Co-Investors and (ii) any person that has
no material assets other than the capital stock of Holdings or any Parent Entity
(and, if applicable, any Permitted Restructuring Holdings Subsidiary) and that,
directly or indirectly, holds or acquires beneficial ownership of 100% on a
fully diluted basis of the voting Equity Interests of Holdings, and of which no
other person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clauses (i) and (ii), beneficially owns more than
35% on a fully diluted basis of the voting Equity Interests thereof.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding one year;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $500.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Section
3(a)(62) of the Exchange Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Section 3(a)(62) of the Exchange Act));

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Section 3(a)(62) of the Exchange Act));

 

39



--------------------------------------------------------------------------------

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, as amended, (ii) are rated AA+ by S&P
and Aa1 by Moody’s and (iii) have portfolio assets of at least $5,000.0 million;
and

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Foreign
Subsidiary organized in such jurisdiction.

“Permitted Land Swaps” shall have the meaning assigned to such term in Section
6.05(l).

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 10.04(j).

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an assignor and the Borrower as an
assignee, and accepted by the Administrative Agent, in the form of Exhibit A-2
or such other form as shall be approved by the Administrative Agent, the
Required Lenders and the Borrower (such approval not to be unreasonably withheld
or delayed).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) the final maturity date of such
Permitted Refinancing Indebtedness is on or after the final maturity date of the
Indebtedness being Refinanced, and such Permitted Refinancing Indebtedness does
not result in a shortening of the Weighted Average Life to Maturity of the
Indebtedness being Refinanced (measured as of the date of such refinancing), (c)
if the Indebtedness being Refinanced is subordinated in right of payment to the
Obligations, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have obligors that
are not (or would not have been) obligated with respect to the Indebtedness so
Refinanced than the Indebtedness being Refinanced (except that a Loan Party may
be added as an additional obligor), (e) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Obligations or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including pursuant to after-acquired property

 

40



--------------------------------------------------------------------------------

clauses to the extent such type of collateral secured the Indebtedness being
Refinanced) on terms not materially less favorable to the Secured Parties than
those contained in the documentation governing the Indebtedness being
Refinanced, and (f) such Permitted Refinancing Indebtedness shall not have
covenants or other provisions materially more restrictive, taken as a whole,
than the covenants and other provisions in the Indebtedness being
Refinanced. The Borrower may provide a certificate of a Financial Officer to the
effect that the covenants and other provisions of such Indebtedness are not
materially more restrictive, taken as a whole, than the covenants and other
provisions in the Indebtedness being Refinanced, and such determination shall be
conclusive unless the Administrative Agent or the Required Lenders shall have
objected to such determination within five Business Days following its receipt
of such certificate and the draft documentation governing such Indebtedness.

“Permitted Restructuring Holdings Subsidiaries” shall mean any subsidiaries of
Holdings that are not subsidiaries of the Borrower as a result of the Permitted
Restructuring Transactions.

“Permitted Restructuring Transactions Amendment” shall have the meaning assigned
to such term in the definition of “Permitted Restructuring Transactions”.

“Permitted Restructuring Transactions” shall mean, (a) the restructuring
transactions set forth on Schedule 1.01A (with such changes thereto that are
approved by the Administrative Agent and Required Lenders (such approval not to
be unreasonably withheld)) and (b) such other internal restructuring
transactions not adverse to the rights of the Agents and the Lenders, in each
case of clauses (a) and (b), subject to the applicable Loan Party or Subsidiary
that is the surviving entity after giving effect to each such restructuring
transaction (each, a “Surviving Entity”) (i) without regard to the time periods
set forth in Section 5.10 and the definition of “Collateral and Guarantee
Requirement”, taking the actions and executing and delivering all documentation
required in such Section (and definition) substantially concurrent with the
consummation of each such restructuring transaction (unless the Required Lenders
otherwise agree in writing) if the applicable Surviving Entity was not a Loan
Party immediately prior to the consummation of such restructuring transaction
and (ii) without regard to the time periods set forth in Section 5.10 and the
definition of “Collateral and Guarantee Requirement”, taking the actions and
executing and delivering all documentation required by such Section (and
definition) and the applicable Security Documents with respect to the validity
and perfection of the Collateral Agent’s security interest in Collateral
obtained by such Surviving Entity in connection with such restructuring
transaction substantially concurrent with the consummation of each such
restructuring transaction (unless the Required Lenders otherwise agree in
writing) if the applicable Surviving Entity was a Loan Party immediately prior
to the consummation of the applicable restructuring transaction, and, in each
such case, delivering such other information reasonably requested by the
Administrative Agent or the Required Lenders in connection therewith; provided
that prior to any such Permitted Restructuring Transaction being consummated
that involves assets or property distributed to an entity that is not the
Borrower or a Subsidiary of the Borrower, this Agreement and any other
applicable Loan Documents shall be amended in a manner reasonably acceptable to
the Borrower, the Administrative Agent and the Required Lenders (such acceptance
by the Borrower, the Administrative Agent and the Required Lenders not to be
withheld, conditioned or delayed if such transactions are otherwise consistent
with this definition, it being understood that such consent can be withheld if
any of the Lenders or the Administrative Agent in good faith does not believe
that standard to have been met) to include subsidiaries of

 

41



--------------------------------------------------------------------------------

Holdings as Loan Parties (other than, if applicable, Unrestricted Subsidiaries
and Immaterial Subsidiaries) (such amendment, a “Permitted Restructuring
Transactions Amendment”) and to make subsidiaries of Holdings that are not the
Borrower and its subsidiaries subject to the representations and warranties,
affirmative and negative covenants, guarantee and collateral release provisions,
Events of Default and other relevant terms and provisions hereunder and under
the applicable Loan Documents in the same manner as the Subsidiaries of the
Borrower such that the Agents and the Lenders are not adversely affected by such
restructuring transactions after giving effect to such amendment. In furtherance
of the foregoing, any restructuring transaction shall be permitted only if (w)
immediately after the consummation of any such restructuring transaction,
subsidiaries of Holdings (other than the Borrower, Unrestricted Subsidiaries,
Immaterial Subsidiaries and any Foreign Subsidiaries created or formed after the
Closing Date in accordance with the terms of this Agreement) and Holdings shall
be Guarantors under the Loan Documents, (x) no assets and properties of any Loan
Party (or any Person that is to become a Loan Party substantially concurrent
with the consummation of such restructuring transaction) shall be owned by any
Person that is not then a Loan Party (giving effect to the required actions
described in clauses (i) and (ii) above) and no property that is secured by the
Security Documents immediately prior to such restructuring transaction shall
cease to be secured by the Security Documents as a result of such restructuring
transaction (giving effect to the required actions described in clauses (i) and
(ii) above), (y) any merger, consolidation or amalgamation involving the
Borrower shall result in the Borrower being the surviving entity and (z)
Holdings, the Borrower and its subsidiaries shall consummate all such
transactions on or prior to January 31, 2017 (or such later date as the Required
Lenders may agree to in writing in their sole discretion).

“Permitted Senior Intercreditor Agreement” shall mean, with respect to any Liens
on ABL Priority Collateral that are intended to be senior to any Liens on the
Collateral securing the Term Loans and to be pari passu with the Liens on the
Collateral securing the then existing ABL Obligations, either (as the Borrower
shall elect) (x) the ABL Intercreditor Agreement if such Liens secure ABL
Obligations or (y) another intercreditor agreement not materially less favorable
to the Lenders vis-à-vis such senior Liens than the ABL Intercreditor Agreement
(as determined by the Borrower in good faith and reasonably confirmed by the
Administrative Agent (in consultation with the Lenders)).

“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA and (ii) either (A) sponsored or maintained
(at the time of determination or at any time within the five years prior
thereto) by Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, or
(B) in respect of which Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Confirmation Order” shall have the meaning assigned to such term in
Section 4.02(q).

 

42



--------------------------------------------------------------------------------

“Plan Documents” shall have the meaning assigned to such term in Section
4.02(q).

“Platform” shall have the meaning assigned to such term in Section 10.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Prepayment Premium” shall have the meaning assigned to such term in Section
2.09(b).

“Prepayment Premium Percentage” shall mean, as of the date of determination, the
percentage set forth opposite the applicable period identified below:

 

Period

  Prepayment Premium Percentage  

From the Closing Date to but not including the second anniversary of the Closing
Date

    2.00 % 

From the second anniversary of the Closing Date to but not including the fourth
anniversary of the Closing Date

    1.00 % 

Thereafter

    0.00 % 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or
6.05(g) that require a waiver or consent of the Required Lenders if such waiver
or consent has been obtained), any dividend, distribution or other similar
payment and any restructurings of the business of the Borrower or any of the
Subsidiaries that are expected to have a continuing impact and are factually
supportable, which would include cost savings

 

43



--------------------------------------------------------------------------------

resulting from head count reduction, closure of facilities and similar
operational and other cost savings, in the case of each of such cost savings,
approved by the Required Lenders in their sole discretion, which adjustments the
Borrower determines are reasonable as set forth in a certificate of a Financial
Officer of the Borrower (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period (or, in the case of determinations
made pursuant to the definition of the term “Permitted Business Acquisition” or
pursuant to Section 6.01(s), Section 6.01(u), Section 6.05(g), Section 6.05(k)
or Section 6.09(b) occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness, exchange of assets or payment or
distribution is consummated) and (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes and not to finance any acquisition) issued,
incurred, assumed or permanently repaid during the Reference Period (or, in the
case of determinations made pursuant to the definition of the term “Permitted
Business Acquisition” or pursuant to Section 6.01(s), Section 6.01(u), Section
6.05(g), Section 6.05(k) or Section 6.09(b), occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness,
exchange of assets or payment or distribution is consummated) shall be deemed to
have been issued, incurred, assumed or permanently repaid at the beginning of
such period and (y) Interest Expense of such person attributable to interest on
any Indebtedness, for which pro forma effect is being given as provided in
preceding subclause (x), bearing floating interest rates shall be computed on a
pro forma basis as if the rates that would have been in effect during the period
for which pro forma effect is being given had been actually in effect during
such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Amounts added back in making the determination of “EBITDA” set forth
in this definition pursuant to clauses (a)(v)(1), clause (a)(vi), clause (a)(ix)
and clause (a)(x) of the definition of EBITDA for any Reference Period shall not
exceed the greater of $25.0 million and 10% of EBITDA for such Reference Period
(calculated without giving effect to the addbacks set forth in clause (a)(v)(1),
clause (a)(vi), clause (a)(ix) and clause (a)(x) of the definition of “EBITDA”
and any addbacks under this definition) (which cap, for the avoidance of doubt,
shall not apply to non-cash expenses, losses, charges or reserves or to
expenses, losses, charges or reserves incurred for periods preceding the Closing
Date). The Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer of the Borrower setting forth such operating expense
reductions and other operating improvements, synergies or cost savings and
information and calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve-month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

 

44



--------------------------------------------------------------------------------

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall (without regard to whether a test date under Section 6.10 has
occurred yet) be in compliance, on a Pro Forma Basis after giving effect on a
Pro Forma Basis to the relevant transactions (including the assumption,
issuance, incurrence and permanent repayment of Indebtedness), with the
Financial Performance Covenant recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower and the Subsidiaries for which the
certificate described in Section 5.04(d) has been (or was required to be)
delivered (or for any date prior to the date of the first requirement under
Section 5.04(d), the fiscal quarter ended March 31, 2016), and the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Borrower to such effect, together with all relevant financial
information and calculations in reasonable detail.

“Pro Rata Loan Extension Offers” shall have the meaning assigned to such term in
Section 2.18(e).

“Pro Rata Share” shall have the meaning assigned to such term in Section
10.08(h).

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of Holdings, the Borrower
and the Subsidiaries furnished to the Lenders, any Agent or any Lead Arranger by
or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to the
Closing Date.

“Public Lender” shall have the meaning assigned to such term in Section
10.17(a).

“QLICI Facility” shall mean the credit facility governed by the QLICI Loan
Agreement, dated as of December 29, 2010, by and among Verso Quinnesec REP, as
borrower, New Markets Investment 57 LLC, Capfund CDE Four LLC and MMF CC CDE,
LLC (collectively, the “QLICI Lenders”), and Verso Quinnesec LLC, for the
purposes as set forth therein, as amended by that certain Limited Waiver and
Amendment to QLICI Loan Agreement and Related Documents (as in effect on the
Closing Date without giving effect to any amendment, modification or waiver
thereof).

“QLICI Holdings Loan” shall mean the loan made by Holdings to Chase NMT Verso
Investment Fund, LLC in an original principal amount equal to $23,305,300 on
December 29, 2010.

“QLICI Lenders” shall have the meaning assigned to such term in the definition
of “QLICI Facility”.

“QLICI Put / Call Option” shall mean that certain Put/Call Option Agreement,
dated as of December 29, 2010 (as in effect on the Closing Date without giving
effect to any amendment, modification or waiver thereof), between Chase
Community Equity, LLC, as the fund member, and Holdings, as purchaser.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.

 

45



--------------------------------------------------------------------------------

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, and all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any (i) spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, emanating or migrating in, into, onto or through the
Environment, and (ii) any other meanings provided under any Environmental Laws.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reorganization Plan” shall have the meaning assigned to such term in the
recitals hereto.

 

46



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required ECF Percentage” shall mean, with respect to an Applicable Period, (a)
for the fiscal quarters ending September 30, 2016 and December 31, 2016, 50% and
(b) thereafter (i) for each fiscal quarter ending on March 31, June 30 or
September 30, 25% and (ii) for each fiscal year ending on December 31 (after
December 31, 2016), 75%.

“Required Lenders” shall mean, at any time, Lenders having Loans and/or unused
Commitments outstanding at such time that taken together represent more than 50%
of the sum of all Loans and/or unused Commitments outstanding, subject to
Section 10.21 with respect to Affiliate Lenders; provided that (i) the Loans
and/or unused Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time and (ii) the portion of any Loans
and/or unused Commitments held by Debt Fund Affiliate Lenders in the aggregate
in excess of 49.9% of the Required Amount of Loans shall be disregarded in
determining Required Lenders at any time. For purposes of the foregoing,
“Required Amount of Loans” means, at any time, the amount of Loans and/or unused
Commitments required to be held by Lenders in order for such Lenders to
constitute “Required Lenders” (without giving effect to the foregoing clause
(ii)).

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning set forth in Section 6.06.

“S&P” shall mean S&P Global Ratings, the credit ratings business operated by S&P
Global Inc. and its subsidiaries.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, (c) the European Union, (d) Her Majesty’s
Treasury or (e) any other relevant sanctions authority.

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

47



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lead Arrangers, each Lender and each Subagent appointed
pursuant to Section 9.02.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, and
each of the security agreements, account control agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing, pursuant to the definition of “Collateral and Guarantee Requirement”
or pursuant to Section 5.10, 5.11 or 5.13, and each of the other agreements,
instruments or documents that creates, perfects or purports to create or perfect
a Lien in favor of the Administrative Agent or the Collateral Agent for the
benefit of the Secured Parties or as security for the Loan Obligations.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the person acting in such capacity
as the spot rate for the purchase by such person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m., Local Time, on the date three Business Days prior to the date as of
which the foreign exchange computation is made or, if such rate cannot be
computed as of such date, such other date as the Administrative Agent shall
reasonably determine is appropriate under the circumstances; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 9.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless the context otherwise requires, any reference to a subsidiary
shall mean a reference to a subsidiary of Holdings.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein), no Unrestricted
Subsidiary shall be deemed to be a Subsidiary of the Borrower or any of the
Subsidiaries for purposes of this Agreement, unless otherwise expressly provided
in this Agreement.

 

48



--------------------------------------------------------------------------------

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Subsidiary of the
Borrower on the Closing Date (other than (i) those Immaterial Subsidiaries set
forth in Schedule 1.01D and (ii) Verso Quinnesec REP to the extent it is subject
to the restrictions on granting security interests on its assets pursuant to the
terms set forth in the QLICI Facility), and (b) each Wholly-Owned Domestic
Subsidiary of the Borrower (other than (i) any Wholly-Owned Domestic Subsidiary
that is (A) a Subsidiary of a Foreign Subsidiary or (B) an FSHCO and (ii) at the
Borrower’s option, Immaterial Subsidiaries) that becomes, or is required to
become, a party to the Collateral Agreement and the ABL Intercreditor Agreement
pursuant to Section 5.10.

“Tax Distributions” shall mean any distributions described in Section
6.06(b)(iv).

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term Facility” shall mean the Term Loan Commitments and the Term Loans made
hereunder.

“Term Loan” shall mean a term loan made by a Lender to Borrower pursuant to
Section 2.01.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder on the Closing Date. The amount of
each Lender’s Term Loan Commitment as of the Closing Date is set forth on
Schedule 2.01(a). The aggregate amount of the Term Loan Commitments as of the
Closing Date is $220.0 million.

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.07(a)(i).

“Term Loan Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing or which would accrue during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Term Loans made to the Borrower
under this Agreement, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations of the Borrower owed under or pursuant to this Agreement
and each other Loan Document with respect to the Term Loans and/or Commitments
in respect thereof or otherwise owing, due or payable to a Lender (in its
capacity as such), including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
(b) the due and punctual payment of all obligations of each other Loan Party
under or pursuant to each of the Loan Documents with respect to the Term Loans
and/or Commitments in respect thereof or otherwise owing, due or payable to a
Lender (in its capacity as such).

 

49



--------------------------------------------------------------------------------

“Term Priority Collateral Account” shall mean account number 4072419732 at Wells
Fargo Bank, N.A. (or any other replacement account therefor) established for the
purpose of holding all Net Proceeds that a Loan Party receives from any Asset
Sale of any Non-ABL Priority Collateral and other amounts received or held on
account of the Non-ABL Priority Collateral, for the benefit and account of the
Lenders.

“Termination Date” shall mean the date on which (a) any Commitments shall have
been terminated and (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) shall have been paid in full in cash.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) (or, for
periods ending prior to the date of the first requirement under Section 5.04(a)
or 5.04(b), the four fiscal quarters ended March 31, 2016).

“Third Party Reviewer” shall mean a third party reviewer engaged by the Required
Lenders acceptable to the Administrative Agent, the Required Lenders and the
Borrower (it being understood that Ducera Partners LLC is an acceptable third
party reviewer).

“Title Policy” shall have the meaning assigned to such term in clause (g) of the
definition of “Collateral and Guarantee Requirement”.

“Total Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(a)(i) the sum of the aggregate principal amount of any Term Loan Obligations
outstanding as of the last day of the Test Period most recently ended as of such
date plus the aggregate principal amount of any other Consolidated Debt of the
Borrower and its Subsidiaries as of the last day of such Test Period that is
(or, if any Term Loan Obligations were then outstanding, would have been) then
secured by Liens on Collateral that are pari passu with the Liens securing such
Term Loan Obligations (and including, for purposes of this definition,
Indebtedness constituting ABL Obligations), less (ii) the lesser of (A)
Unrestricted Cash as of the last day of such Test Period and (B) $10.0 million,
to (b) EBITDA for such Test Period, all determined on a consolidated basis in
accordance with GAAP; provided that the Total Net First Lien Leverage Ratio
shall be determined for the relevant Test Period on a Pro Forma Basis.

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Borrower and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date, less (ii) the lesser of (A) Unrestricted Cash as of the
last day of such Test Period and (B) $10.0 million, to (b) EBITDA for such Test
Period, all determined on a consolidated basis in accordance with GAAP; provided
that the Total Net Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

“Total Net Secured Leverage Ratio” shall mean, on any date, the ratio of (a)(i)
the aggregate principal amount of Consolidated Debt of the Borrower and its
Subsidiaries as of the last day of such Test Period that is then secured by
Liens on the Collateral, less (ii) the lesser of (A)

 

50



--------------------------------------------------------------------------------

Unrestricted Cash as of the last day of such Test Period and (B) $10.0 million,
to (b) EBITDA for such Test Period, all determined on a consolidated basis in
accordance with GAAP; provided that the Total Net Secured Leverage Ratio shall
be determined for the relevant Test Period on a Pro Forma Basis.

“Transaction Documents” shall mean the ABL Loan Documents and the Loan
Documents.

“Transaction Expenses” shall mean all fees and expenses (including, without
limitation, any original issue discount) incurred or paid by Holdings (or any
Parent Entity), the Borrower or any of the Subsidiaries in connection with the
Transactions and all fees and expenses incurred or paid by Holdings (or any
Parent Entity), the Borrower or any of the Subsidiaries in connection with the
emergence by the Debtors from the Cases.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution, delivery and performance
of the Loan Documents, the creation of the Liens pursuant to the Security
Documents and the borrowings hereunder; (b) the execution, delivery and
performance of the ABL Loan Documents, the creation of the Liens thereunder, and
the borrowings thereunder; (c) the refinancing and discharge of the outstanding
Indebtedness under the DIP ABL Credit Agreements and the DIP Term Loan
Agreement; and (d) the payment of all Transaction Expenses.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries.

“Unrestricted Subsidiary” shall mean CWPC.

“U.S.” shall mean United States.

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

51



--------------------------------------------------------------------------------

“Verso Corporation” shall mean Verso Corporation, a Delaware corporation.

“Verso Quinnesec REP” shall mean Verso Quinnesec REP LLC, a Delaware limited
liability company.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly-Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly-Owned Subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, amended and
restated, supplemented or otherwise modified from time to time. Except as
otherwise expressly provided herein, all terms of an accounting or

 

52



--------------------------------------------------------------------------------

financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding anything to the contrary set forth herein, any changes
to GAAP after the Closing Date with respect to the accounting treatment of
leases will not be given effect for the purposes of calculating any financial
ratio or definition contained in this Agreement or any other Loan Document. In
addition, notwithstanding any changes in GAAP after the Closing Date, any lease
of the Borrower or the Subsidiaries that would be characterized as an operating
lease under GAAP in effect on the Closing Date (whether such lease is entered
into before or after the Closing Date) shall not constitute Indebtedness or a
Capital Lease Obligation under this Agreement or any other Loan Document as a
result of such changes in GAAP. Unless otherwise expressly provided herein, any
references herein to any person shall be construed to include such person’s
successors and permitted assigns.

Section 1.03 Exchange Rates; Currency Equivalents. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent. No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in Dollars in Article 6 or
Section 8.01(f), 8.01(j) or 8.01(l) being exceeded solely as a result of changes
in currency exchange rates from those rates applicable on the first day of the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made.

Section 1.04 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest (but not a payment of interest), interest thereon
shall be payable for the period of such extension.

Section 1.05 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

ARTICLE 2

THE CREDITS

Section 2.01 Commitments and Term Loans; Original Issue Discount. Subject to the
terms and applicable conditions set forth herein, each Lender agrees to make
Term Loans to the Borrower on the Closing Date in an aggregate principal amount
not to exceed its Term Loan

 

53



--------------------------------------------------------------------------------

Commitment; provided that, if for any reason the full amount of any Lender’s
Term Loan Commitment is not fully drawn on the Closing Date, the undrawn portion
thereof shall automatically be cancelled upon giving effect to the funding of
the drawn Term Loans on the Closing Date. The Borrower and the Lenders agree
that the Term Loans are issued with original issue discount (“OID”) of 10.00%
and such OID shall constitute principal for all purposes under the Loan
Documents. Each Lender’s Term Loan Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender’s Term Loan Commitment on the Closing Date. Amounts of Term Loans
borrowed under this Section 2.01 that are repaid or prepaid may not be
reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.12 or
2.14 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

(c) Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than 8 Eurocurrency Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Maturity Date for such Class, if applicable.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time (or such later time agreed to
by the Administrative Agent), one Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile or other electronic
transmission to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written (including by facsimile or other electronic transmission)
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) for purposes of the Borrowing to be made on the Closing Date, identify such
Borrowing as Borrowing of Term Loans;

 

54



--------------------------------------------------------------------------------

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. Upon satisfaction or waiver of the applicable conditions set
forth in Article 4, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.04(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of (A) the Federal Funds Effective Rate and (B)
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans at such time. If such

 

55



--------------------------------------------------------------------------------

Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

Section 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.05. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section 2.05, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means (subject to Section 10.01(b)) to the Administrative Agent of a
written Interest Election Request in the form of Exhibit D and signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(b) regarding the maximum number of Borrowings of the
relevant Type.

 

56



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.06 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender as
provided in Section 2.07.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.06(b) or
(c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that its Loans be evidenced by a Note. In such event,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and its registered assigns. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more Notes in such form
payable to the payee named therein and its registered assigns.

 

57



--------------------------------------------------------------------------------

Section 2.07 Scheduled Repayment of Loans. (a) Subject to the other clauses of
this Section 2.07,

(i) subject to Section 2.07(d), commencing with the fiscal quarter ending
September 30, 2016, the Borrower shall repay Term Loans on the last day of each
March, June, September and December of each year and on the applicable Maturity
Date or, if any such date is not a Business Day, on the next preceding Business
Day (each such date being referred to as a “Term Loan Installment Date”), in an
aggregate principal amount of the Term Loans equal to (A) in the case of such
quarterly payments, an amount equal to 2.00% per fiscal quarter of the aggregate
principal amount of Term Loans outstanding immediately after the Closing Date
and (B) in the case of such payment due on the applicable Maturity Date, an
amount equal to the then unpaid principal amount of the Term Loans outstanding;

(ii) [reserved];

(iii) [reserved]; and

(iv) to the extent not previously paid, outstanding Loans shall be due and
payable on the earlier of (x) the applicable Maturity Date and (y) the date on
which such Loans are accelerated in accordance with this Agreement.

(b) Application of Payments of the Loans from:

(i) all Net Proceeds pursuant to Section 2.08(b) and Excess Cash Flow pursuant
to Section 2.08(c) shall be allocated to the Class or Classes of Loans
determined pursuant to Section 2.07(c), with application thereof to reduce in
inverse order amounts due on the succeeding Installment Dates under such Classes
as provided in the remaining scheduled amortization payments under such Classes;
provided that any Lender, at its option, may elect to decline any such
prepayment of any Loan held by it if it shall give written notice to the
Administrative Agent thereof by 5:00 p.m. Local Time at least two Business Days
prior to the date of such prepayment (any such Lender, a “Declining Lender”) and
on the date of any such prepayment, any amounts that would otherwise have been
applied to prepay Loans owing to Declining Lenders shall instead be retained by
the Borrower for application for any purpose not prohibited by this Agreement,
and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.08(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct.

(c) Prior to any prepayment of any Term Loans hereunder, the Borrower shall
select the Borrowing or Borrowings to be prepaid and shall notify the
Administrative Agent by telephone (confirmed by electronic means) of such
selection, specifying the prepayment date and the amount to be prepaid, not
later than 12:00 noon, Local Time, one Business Day before the date of the
proposed prepayment; which notice shall be irrevocable except that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective

 

58



--------------------------------------------------------------------------------

date) if such condition is not satisfied. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the repaid Borrowing. All
prepayments and repayments of Loans shall be accompanied by accrued interest on
the amount repaid to the extent required by Section 2.10(d) and any other
amounts payable pursuant to Sections 2.09(b) and 2.13.

(d) If, on the date any scheduled quarterly amortization payment under Section
2.07(a)(i) or any Excess Cash Flow payment under Section 2.08(c) is due to be
made, Liquidity of the Borrower (determined after giving effect to the making of
such amortization payment or such Excess Cash Flow payment) is projected in good
faith by the Borrower to be less than $75.0 million at any time during the
90-day period on and following the date on which such scheduled amortization
payment or such Excess Cash Flow payment is due and payable, then the portion of
such scheduled quarterly amortization payment or such Excess Cash Flow payment
that results in the Liquidity of the Borrower being less than $75.0 million
during such 90-day period shall not be due and payable. At least three (3)
Business Days prior to the date any such scheduled quarterly amortization
payment or any such Excess Cash Flow payment is due, the Borrower shall deliver
to the Administrative Agent and Ducera Partners LLC or any other Third Party
Reviewer an officer’s certificate, duly executed by the Chief Financial Officer
of the Borrower (or an individual with substantially equivalent title and
responsibilities), certifying the amount of such scheduled amortization payment
and/or such Excess Cash Flow payment (if any) and setting forth in reasonable
detail the Borrower’s calculations of Liquidity for such 90-day period. The
foregoing officer’s certificate shall only be made available to Lenders that
elect to receive “private” information subject to Section 10.17. Any scheduled
quarterly amortization under Section 2.07(a)(i) not paid as a result of this
sub-clause (d) shall thereafter be due and payable on the Maturity Date.

Section 2.08 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium (but subject to Section 2.09(b)) or penalty (but subject to Section
2.13), in an aggregate principal amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior written notice in accordance with Section
2.07(c).

(b) The Borrower shall apply (i) all Net Proceeds and (ii) all amounts received
by the Borrower or any of its Subsidiaries pursuant to Section 5.14 hereof
promptly, and in any event, within five Business Days of receipt thereof to
prepay Loans in accordance with clause (b) and (c) of Section 2.07.

(c) Subject to Section 2.07(d), not later than (x) 90 days after the end of each
Excess Cash Flow Period and (y) 45 days after the end of each Excess Cash Flow
Interim Period, the Borrower shall calculate Excess Cash Flow for such Excess
Cash Flow Period or Excess Cash Flow Interim Period, as applicable and shall
apply an amount (if positive) to repayment of the Loans equal to (i) the
Required ECF Percentage of such Excess Cash Flow, minus (ii) the amount of
amortization payment(s) made under Section 2.07(a)(i) during the applicable
Excess Cash Flow Period or Excess Cash Flow Interim Period, minus (iii) (A) to
the extent not financed using the proceeds of, without duplication, the
incurrence of Indebtedness and the sale or issuance of any Equity Interests
(including any capital contributions), without duplication, the amount of any
voluntary prepayments during such Applicable Period (plus, without duplication
of any amounts previously deducted under this subclause (A), the amount of any
voluntary

 

59



--------------------------------------------------------------------------------

prepayments after the end of such Applicable Period but before the date of
prepayment under this Section 2.08(c)) of Loans and (B) the amount of any Excess
Cash Flow payment previously paid in cash to the Administrative Agent pursuant
to Section 2.08(c) for each Excess Cash Flow Interim Period during an Excess
Cash Flow Period. Not later than the date on which the Borrower is required to
deliver financial statements with respect to the end of each Applicable Period
under Section 5.04, the Borrower will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such Applicable Period, the amount of
any required prepayment in respect thereof and the calculation thereof in
reasonable detail. The foregoing certificate shall only be made available to
Lenders that elect to receive “private” information subject to Section 10.17.

(d) Notwithstanding any other provisions of this Section 2.08 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited or delayed by applicable local law from being repatriated to the
United States of America, the portion of such Net Proceeds or Excess Cash Flow
so affected will not be required to be applied to repay Loans at the times
provided in Section 2.08(b) or Section 2.08(c) but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States of America (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to promptly use
commercially reasonable efforts to take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be effected and such repatriated
Net Proceeds or Excess Cash Flow will be promptly applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Loans pursuant to Section 2.08(b) or Section 2.08(c), to the extent provided
therein and (ii) to the extent that the Borrower has determined in good faith
that repatriation of any or all of such Net Proceeds or Excess Cash Flow would
have a material adverse tax cost consequence with respect to such Net Proceeds
or Excess Cash Flow, the Net Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that, in the case of
this subclause (ii), on or before the date on which any Net Proceeds or Excess
Cash Flow so retained would otherwise have been required to be applied to
prepayments pursuant to Section 2.08(b) or Section 2.08(c), (x) the Borrower
applies an amount equal to such Net Proceeds or Excess Cash Flow to such
prepayments as if such Net Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Proceeds or
Excess Cash Flow had been repatriated (or, if less, Net Proceeds or Excess Cash
Flow that would be calculated if received by such Foreign Subsidiary) or (y)
such Net Proceeds or Excess Cash Flow is applied to the permanent repayment of
Indebtedness of a Foreign Subsidiary.

Section 2.09 Fees.

(a) The Borrower agrees to pay the fees set forth in the Fee Letter, in the
amounts and at the times specified therein.

(b) In the event that any of the following occur, then the Borrower shall pay a
prepayment premium (as liquidated damages and not as a penalty) (the “Prepayment
Premium”) to the Administrative Agent concurrently with such occurrence, for the
ratable account of each of the

 

60



--------------------------------------------------------------------------------

applicable Lenders, in an amount equal to the amount of the principal amount of
Loans prepaid, Refinanced, substituted, replaced, repriced or accelerated
multiplied by the Prepayment Premium Percentage, if applicable:

(i) the Borrower shall make a voluntary prepayment pursuant to Section 2.08(a)
or replace the Loans and Commitments hereunder pursuant to Section 10.04(i);

(ii) [reserved];

(iii) the Borrower shall prepay, Refinance, substitute or replace all or a
portion of the Term Loans (other than as a result of (x) scheduled amortization
payments pursuant to Section 2.07(a), (y) mandatory prepayments from Excess Cash
Flow pursuant to Section 2.08(c) or (z) mandatory prepayments from Net Proceeds
of Asset Sales pursuant to Section 2.08(b));

(iv) if the Borrower shall effect any amendment to this Agreement which reduces
the All-in Yield of the Term Loans;

(v) upon acceleration of the Term Loans pursuant to Section 8.01 (including as a
result of Section 8.01(h) or Section 8.01(i)); or

(vi) upon the assignment of the Loans and/or Commitments held by a Lender
pursuant to Section 2.16.

(c) All Fees shall be paid on the dates due, in immediately available funds in
Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders and/or Lead Arrangers (or, for Fees payable on the Closing
Date, paid out of the proceeds of the Term Loans made by the Lenders on the
Closing Date). Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.10 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any Event of Default shall occur, the
Obligations shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of principal of any Loans, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding clauses of this
Section 2.10 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in Section 2.10(a); provided that this
Section 2.10(c) shall not apply to any Event of Default that has been waived by
the Lenders pursuant to Section 10.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) on the applicable Maturity Date;
provided that (A) interest accrued pursuant to Section 2.10(c) shall be payable
on demand, (B) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be

 

61



--------------------------------------------------------------------------------

payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

Section 2.12 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) subject the Administrative Agent or any Lender to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

 

62



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or the Administrative Agent hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or the Administrative Agent, as applicable, such additional amount
or amounts as will compensate such Lender or the Administrative Agent, as
applicable, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital adequacy
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
Section 2.12(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error; provided that any such certificate claiming
amounts described in clause (x) or (y) of the definition of “Change in Law”
shall, in addition, state the basis upon which such amount has been calculated
and certify that such Lender’s method of allocating such costs is fair and
reasonable. The Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.12, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.12 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) The foregoing provisions of this Section 2.12 shall not apply in the case of
any Change in Law in respect of Taxes imposed on payments on the Loans, which
shall instead be governed by Section 2.14.

Section 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert,

 

63



--------------------------------------------------------------------------------

continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over (ii)
the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.14 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided that, if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.14) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.14, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

 

64



--------------------------------------------------------------------------------

(b) The Borrower shall timely pay any Other Taxes.

(c) Each Loan Party shall indemnify and hold harmless the Administrative Agent
and each Lender within 15 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.14), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender or
the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not any payments made hereunder or under any other Loan Document are
subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of applicable Taxes in
respect of any payments to be made to such Lender by any Loan Party pursuant to
any Loan Document or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(e) Without limiting the generality of Section 2.14(d), each Foreign Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any applicable successor form) together with a
certificate (substantially in the form of Exhibit K hereto, such certificate,
the “Non-Bank Tax Certificate”) certifying that such Foreign Lender is not a
bank for purposes of Section 881(c) of the Code, is not a “10-percent
shareholder” (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a CFC related to the Borrower (within the meaning of Section
864(d)(4) of the Code), (B) United States Internal Revenue Service Form W-8BEN
or W-8BEN-E or Form W-8ECI (or any applicable successor form), in each case
properly completed and duly executed by such Foreign Lender claiming complete
exemption from, or reduced rate of, U.S. federal withholding tax on payments by
the Borrower under this Agreement, (C) United States Internal Revenue Service
Form W-8IMY (or any applicable successor

 

65



--------------------------------------------------------------------------------

form) and all necessary attachments (including the forms described in clauses
(A) and (B) above; provided that, if the Foreign Lender is a partnership and not
a participating Lender, and one or more of the partners is claiming portfolio
interest treatment, the Non-Bank Tax Certificate may be provided by such Foreign
Lender on behalf of such partners) or (D) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

Each person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.14(e); provided that a Participant shall furnish all such
required forms and statements to the person from which the related participation
shall have been purchased.

In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 9.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
United States Internal Revenue Service Form W-9 certifying its exemption from
U.S. federal backup withholding or such other properly completed and executed
documentation prescribed by applicable law certifying its entitlement to an
available exemption from applicable U.S. federal withholding taxes in respect of
any payments to be made to such Agent by any Loan Party pursuant to any Loan
Document including, as applicable, a United States Internal Revenue Service Form
W-8IMY certifying that the Agent is a U.S. branch and intends to be treated as a
U.S. person for purposes of withholding under Chapter 3 of the Code pursuant to
Section 1.1441-l(b)(2)(iv) of the United States Treasury Department Regulations,
and (y) on or before the date on which any such previously delivered
documentation expires or becomes obsolete or invalid, after the occurrence of
any event requiring a change in the most recent documentation previously
delivered by it to the Borrower, and from time to time if reasonably requested
by the Borrower, two further copies of such documentation.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this Section
2.14 or Section 2.12(a)(ii) or any other

 

66



--------------------------------------------------------------------------------

Loan Document, which refund in the good faith judgment of such Lender or the
Administrative Agent, as the case may be, is attributable to such payment made
by such Loan Party, then the Lender or the Administrative Agent, as the case may
be, shall reimburse the Loan Party for such amount (net of all reasonable
out-of-pocket expenses of such Lender or the Administrative Agent, as the case
may be, and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as the Lender or
Administrative Agent, as the case may be, determines in its sole discretion to
be the proportion of the refund as will leave it, after such reimbursement, in
no better or worse position (taking into account expenses or any Taxes imposed
on the refund) than it would have been in if the Indemnified Tax or Other Tax
giving rise to such refund had not been imposed in the first instance; provided
that the Loan Party, upon the request of the Lender or the Administrative Agent
agrees to repay the amount paid over to the Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Lender or the Administrative Agent in the event the Lender or the Administrative
Agent is required to repay such refund to such Governmental Authority. In such
event, such Lender or the Administrative Agent, as the case may be, shall, at
the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant Governmental Authority (provided that such Lender or the
Administrative Agent may delete any information therein that it deems
confidential). A Lender or the Administrative Agent shall claim any refund that
it determines is available to it, unless it concludes in its sole discretion
that it would be adversely affected by making such a claim. No Lender nor the
Administrative Agent shall be obliged to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party in connection with this clause (f) or any other provision of this Section
2.14.

(g) [Reserved].

(h) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two United States Internal Revenue Service Forms W-9 (or substitute or successor
form), properly completed and duly executed, certifying that such U.S. Lender is
exempt from United States federal backup withholding (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before the date that such form expires or becomes obsolete or
invalid, (iii) after the occurrence of a change in the U.S. Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine

 

67



--------------------------------------------------------------------------------

whether such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 2.14(i), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(j) The agreements in this Section 2.14 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

Section 2.15 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 10.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under the Loan Documents
shall be made in Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) Subject to the sentence immediately following, if at any time insufficient
funds are received by and available to the Agents from the Loan Parties to pay
fully all amounts of principal, interest and fees in cash then due from the Loan
Parties under the Loan Documents, such funds shall be applied: (i) first,
towards payment of interest and fees then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties and (ii) second, towards payment of
principal then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties. If (x) at any time that an Event of Default shall have occurred and be
continuing and proceeds of Collateral are received by any Agent, such funds
shall be applied, subject to the ABL Intercreditor Agreement and any other
applicable Intercreditor Agreements or (y) at any time following any
acceleration of the Obligations under this Agreement or any Event of Default
with respect to the Borrower under Section 8.01(h) or (i), in each case that is
continuing, and any amount received by any Agent from any Loan Party (or from
proceeds of any Collateral): (i) first, ratably, to pay any fees, indemnities,
or expense reimbursements then due to the Administrative Agent or the Collateral
Agent from any Loan Party under the Loan Documents and all fees owed to them in
connection with the collection or sale or otherwise in connection with this
Agreement or any other Loan Document, including all

 

68



--------------------------------------------------------------------------------

court costs and reasonable and documented fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent or
the Collateral Agent under this Agreement or any other Loan Document on behalf
of any Loan Party and any other reasonable and documented costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document in its capacity as such, (ii) second, ratably, to
pay any fees, indemnities, or expense reimbursements then due to the Lenders
from any Loan Party under the Loan Documents and all fees owed to them in
connection with the collection or sale or otherwise in connection with this
Agreement or any other Loan Document, including all court costs and reasonable
and documented fees and expenses of its agents and legal counsel and any other
reasonable and documented costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document in
its capacity as such, (iii) third, towards payment in full of interest, the
Prepayment Premium (if any) and fees then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest, the Prepayment Premium (if any) and fees then due to such parties,
(iv) fourth, ratably, to pay principal of Loans then due from the Borrower
hereunder, (v) [reserved], (vi) [reserved], (vii) seventh, towards payment in
full of other Obligations then due from the Loan Parties under the Loan
Documents, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties and (viii) eighth, the
balance, if any, after all of the Obligations have been paid in full, to the
Borrower or as otherwise required by Requirements of Law.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans or other Obligations resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon and other Obligations than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent and the other applicable Lenders of such fact and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of such other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
principal amount of each such Lender’s respective Loans and accrued interest
thereon vis-à-vis the aggregate principal amount of all Lenders’ Loans and the
aggregate accrued interest thereon; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this clause (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (which terms shall expressly provide that such payment may be
made on a non-pro rata basis) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Holdings, the Borrower or
any Subsidiary of the Borrower (as to which the provisions of this clause (c)
shall apply unless the assignment is pursuant to a Permitted Loan Purchase). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

69



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.15(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.16 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require any
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent, in each case, shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees, the Prepayment Premium (if any), and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments. Nothing in this Section 2.16 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.

 

70



--------------------------------------------------------------------------------

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 10.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming (by notice to such Non-Consenting Lender) such
Non-Consenting Lender to have assigned its Loan, and its Commitments hereunder,
to one or more assignees that have consented to such assignment and that are
reasonably acceptable to the Administrative Agent and the Required Lenders;
provided that: (a) all Obligations of the Borrower owing to such Non-Consenting
Lender being so replaced (including accrued Fees) and any amounts due under
Sections 2.12, 2.13 or 2.14) shall be paid in full to such Non-Consenting Lender
concurrently with such assignment and (b) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 10.04. Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interest hereunder in the circumstances contemplated by this
Section 2.16(c) and the Administrative Agent agrees to effect such assignment;
provided that, if such Non-Consenting Lender does not comply with Section 10.04
within three Business Days after the Borrower’s request, compliance with
Section 10.04 shall not be required to effect such assignment.

Section 2.17 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 2.18 Loan Extensions. (a) [Reserved].

 

71



--------------------------------------------------------------------------------

(b) [Reserved]

(c) [Reserved].

(d) [Reserved].

(e) Notwithstanding anything to the contrary in Section 2.15(c) (which
provisions shall not be applicable to clauses (e) through (i) of this Section
2.18), pursuant to one or more offers made from time to time by the Borrower to
all Lenders of any Class of Term Loans, on a pro rata basis and on the same
terms (“Pro Rata Loan Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Lenders from time to time to extend the
maturity date of such Lender’s Term Loans of such Class and to otherwise modify
the terms of such Lender’s Term Loans of such Class pursuant to the terms of the
relevant Pro Rata Loan Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Term
Loans and/or modifying the amortization schedule in respect of such Lender’s
Term Loans). For the avoidance of doubt, the reference to “on the same terms” in
the preceding sentence shall mean, in the case of an offer to the Lenders under
any Class of Term Loans, that all of the Term Loans of such Class are offered to
be extended for the same amount of time and that the interest rate changes and
fees payable with respect to such extension are the same. Any such extension (a
“Loan Extension”) agreed to between the Borrower and any such Lender (an
“Extending Term Loan Lender”) will be established under this Agreement pursuant
to an amendment (each, an “Extension Amendment”) to this Agreement among the
Borrower, the Administrative Agent and each Extending Term Loan Lender (such
extended Term Loan, an “Extended Term Loan”). Each Pro Rata Loan Extension Offer
shall specify the date on which the Borrower proposes that the Extended Term
Loan shall be made, which shall be a date not earlier than five Business Days
after the date on which notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent).

(f) The Borrower and each Extending Term Loan Lender shall execute and deliver
to the Administrative Agent an Extension Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Extended
Term Loans of such Extending Term Loan Lender. Each Extension Amendment shall
specify the terms of the applicable Extended Term Loans; provided that (i)
except as to interest rates, fees, any other pricing terms, amortization, final
maturity date and participation in prepayments (which shall, subject to clauses
(ii) through (iv) of this proviso, be determined by the Borrower and set forth
in the Pro Rata Loan Extension Offer), the Extended Term Loans shall have (x)
the same terms as an existing Class of Term Loans or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Extended Term Loans shall be no earlier than the Latest
Maturity Date in effect on the date of incurrence, (iii) the Weighted Average
Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Class of Term Loans to which
such offer relates, and (iv) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any Extension Amendment, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans evidenced thereby as provided for in Section 10.08(b)
and the Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment.

 

72



--------------------------------------------------------------------------------

(g) Upon the effectiveness of any such Loan Extension, the applicable Extending
Term Loan Lender’s Term Loan will be automatically designated an Extended Term
Loan. The consummation of any Loan Extension by the Borrower pursuant to this
Section 2.18 shall not constitute voluntary or mandatory payments or prepayments
for purposes of this Agreement. The Administrative Agent and the Lenders hereby
consent to each Loan Extension as contemplated by this Section 2.18 and hereby
waive the requirements of any provision of this Agreement or any other Loan
Documents that may otherwise prohibit any Loan Extension, provided that such
consent shall not be deemed to be an acceptance by such Lender of any Pro Rata
Loan Extension Offer by such Lender.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.18), (i)
[reserved], (ii) no Extended Term Loan is required to be in any minimum amount
or any minimum increment, (iii) any Extending Term Loan Lender may extend all or
any portion of its Term Loans pursuant to one or more Pro Rata Loan Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term Loan), (iv) there shall be no
condition to any Loan Extension at any time or from time to time other than
notice to the Administrative Agent of such Loan Extension and the terms of the
Extended Term Loan implemented thereby and (v) all Extended Term Loans and all
obligations in respect thereof shall be Loan Obligations of the relevant Loan
Parties under this Agreement and the other Loan Documents that are secured by
the Collateral on a pari passu basis with all other Obligations of the relevant
Loan Parties under this Agreement and the other Loan Documents.

(i) Each Loan Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Loan Extension Offer; provided that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Loan
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Loan Extension, including, without limitation,
timing, rounding and other adjustments.

Section 2.19 Defaulting Lender. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i) such Defaulting Lender shall not be entitled to receive any fees payable
pursuant to Section 2.09 for any period during which such Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fees that
otherwise would have been required to have been paid to such Defaulting Lender);
and

(ii) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15(c))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: first, to the

 

73



--------------------------------------------------------------------------------

payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, as the Borrower may request, to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, third, held in such account as cash collateral and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement, fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
fifth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a prepayment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share and that were
made at a time when the applicable conditions set forth in Article 4 were
satisfied, such payment shall be applied solely to prepay the Loans of all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans of any Defaulting Lender.

(b) In the event that the Administrative Agent and the Borrower each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then on such date such Lender shall purchase at par
such of the Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lender in accordance with their Commitments.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

On the Closing Date and on the date of each Credit Event, as provided in Section
4.01, the Borrower represents and warrants to each of the Agents and the Lenders
that:

Section 3.01 Organization; Powers. Each of Holdings, the Borrower, the other
Loan Parties and each of the subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable, in a foreign jurisdiction where an equivalent
status exists, enjoys the equivalent status under the laws of any foreign
jurisdiction of organization outside the United States of America) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction wherever
necessary to carry out its business and operations, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

 

74



--------------------------------------------------------------------------------

Section 3.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower and each of the Subsidiary Loan Parties of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, equityholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) do not and will not (i) violate (A) any provision of law,
statute, rule or regulation, (B) the certificate or memorandum or articles of
incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or bylaws of Holdings, the
Borrower or any such Subsidiary Loan Party, (C) any applicable order, judgment
or decree of any court or any rule, regulation or order of any Governmental
Authority or (D) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which Holdings, the Borrower
or any such Subsidiary Loan Party is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) or to a loss of a benefit under
any such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) (other than subclause (B) thereof) or (ii) of this Section
3.02(b) would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings, the Borrower or any such Subsidiary Loan Party, other than
the Liens created by the Loan Documents and Permitted Liens.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings, the Borrower and the Subsidiary Loan Parties and constitutes, and
each other Loan Document when executed and delivered by each Loan Party that is
party thereto will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against each such Loan Party in accordance with its terms
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in any foreign laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries that are not Loan Parties.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the creation,
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for: (a) the filing of
Uniform Commercial Code financing statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordations of the Mortgages, (d) such actions, consents,
approvals, registrations and filings as have been made or obtained and are in
full force and effect, (e) such actions, consents, approvals, registrations and
filings the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect and (f) equivalent foreign filings to
those listed in clauses (a) through (e) above.

 

75



--------------------------------------------------------------------------------

Section 3.05 Financial Statements. (a) The unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of Verso
Corporation and its consolidated subsidiaries for the fiscal quarter ended
March 31, 2016, and (b) the audited consolidated balance sheets and statements
of income, stockholders’ equity, and cash flow of Verso Corporation and its
consolidated subsidiaries for the fiscal year ended December 31, 2015, in each
case have been prepared in accordance with GAAP, reported on by and accompanied
by a report from Deloitte & Touche LLP and furnished to the Administrative
Agent, present fairly in all material respects the consolidated financial
position of the Borrower and its consolidated subsidiaries as at such date and
the consolidated results of operations and cash flows of the Borrower and its
consolidated subsidiaries for the period then ended.

Section 3.06 No Material Adverse Effect. Since the Closing Date, there has been
no event, condition or circumstance that, individually or in the aggregate with
other events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Properties. (a) Schedule 1.01B lists correctly as of the Closing
Date all Material Real Property owned by Holdings, the Borrower and the
Subsidiary Loan Parties and the location thereof. Each of Holdings, the Borrower
and the Subsidiaries has good and marketable fee simple title to, or valid
leasehold interests in, or easements or other limited property interests in, all
its Real Properties (including all Mortgaged Properties) and has good and valid
title to its owned personal property and assets, and valid leasehold interests
in all of its leased personal property, in each case necessary for the conduct
of its respective business as currently conducted or to utilize such properties
and assets for their intended purposes. All such properties and assets are free
and clear of Liens, other than Permitted Liens. From the commencement of the
Mechanics’ Lien Statutory Period, as defined below, until the Closing Date,
there has been no material construction occurring at any Material Real Property.
For purposes hereof, “Mechanics’ Lien Statutory Period” shall mean, with respect
to each Material Real Property, the period of time during which, under
applicable Requirements of Law, a mechanics’ or materialmens’ or similar Lien
may be filed against such Material Real Property and gain priority over
intervening Liens (including the Lien of the Mortgages).

(b) Schedule 1.01B lists correctly and completely as of the Closing Date, (i)
all Real Property leased by Holdings, the Borrower and the Subsidiary Loan
Parties and the locations thereof and (ii) all leases, subleases and licenses
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) with respect to all Real Property leased by a Loan
Party which are material to the business or operations of such Loan Party,
regardless of whether such Loan Party is the landlord or tenant (whether
directly or as an assignee or successor in interest) under such lease, sublease
or license. Each lease, sublease and license referred to in subclause (ii) above
constitutes the legally valid and binding obligation of each applicable Loan
Party, enforceable against such Loan Party in accordance with its respective
terms. None of the Loan Parties or the Subsidiaries has defaulted under any
lease, sublease or license to which it is a party as either landlord or tenant.
All of the Loan Parties’ or Subsidiaries’ leases, subleases and licenses are in
full force and effect. Except as set forth on Schedule 1.01B, each of Holdings,
the Borrower and each of the Subsidiaries enjoys peaceful and undisturbed
possession under all such leases, subleases and licenses under which any of them
is a tenant. With respect to any leases, subleases or licenses under which any
Loan Party is landlord, (i) no presently effective rent concessions have been
given to any tenants and no rent has been paid in advance by any tenants

 

76



--------------------------------------------------------------------------------

for any period subsequent to the date hereof, (ii) all rents, additional rents,
common area charges, escrow payments, or similar charges or payments which are
required thereunder and due and payable prior to and including the date hereof
have been paid in full without offset, claim or reduction, and there is no
material default, delinquency or breach on the part of any tenant under such
leases, subleases or licenses.

(c) As of the Closing Date, none of the Loan Parties and the Subsidiaries has
received any written notice of any pending or, to their knowledge, contemplated
condemnation proceeding or casualty affecting any material portion of the
Mortgaged Properties or any sale or disposition thereof, in lieu of
condemnation, that remains unresolved as of the Closing Date.

(d) Except as set forth on Schedule 3.07(d), none of Holdings, the Borrower and
the Subsidiaries is obligated on the Closing Date under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Material Real Property or any interest therein.

(e) Schedule 1.01B lists each Material Real Property owned by any Loan Party as
of the Closing Date.

(f) Except as set forth on Schedule 1.01B, there is no action, suit,
arbitration, labor dispute, unsatisfied order or judgment, governmental
investigation, condemnation or other proceeding pending or, to the knowledge of
the Loan Parties and the Subsidiaries, threatened against any of them or the
Material Real Property or the Transaction, which, if adversely determined, could
individually or in the aggregate have or reasonably be expected to have a
material adverse effect on title to the Material Real Property or any portion
thereof or to materially interfere with the consummation by the Loan Parties or
the Subsidiaries of the Transactions.

(g) The Loan Parties have received all approvals of Governmental Authorities,
including without limitation, building, zoning, administrative, occupational
safety and health authorities, or such other approvals, including licenses,
under any applicable statute, law, ordinance, rule or regulation, required to be
obtained by them in connection with the ownership, use and operation of the
Material Real Property. All such licenses are transferable to the Collateral
Agent. The Loan Parties have operated and maintained the Material Real Property
in all material respects in accordance with applicable laws. There is no
violation of any covenant, condition, restriction, easement or agreement or
order of any Governmental Authority relating to the Material Real Property,
whether or not same are of record.

(h) The Loan Parties presently maintain all insurance coverage with respect to
the Material Real Property as is commercially prudent, including property,
liability and business interruption insurance. No Loan Party has received any
binding written notice from any insurance company of any defects or inadequacies
in or on the Material Real Property or any part or component thereof that would
materially and adversely affect the insurability of the Material Real Property
or cause any material increase in the premiums for insurance for the Material
Real Property that have not been cured or repaired. All policies of insurance
covering the Material Real Property are in full force and effect on the date
hereof. For any Material Real Property or any portion thereof located within any
flood plain, mudslide, flood hazard or fault area (each a “Hazard Area”), as
designated on any map prepared or issued for such purpose by the appropriate
federal, state or local Governmental Authority, the applicable Loan Party is
carrying a policy insuring against risks attendant to owning or leasing Material
Real Property in such Hazard Area.

(i) Each Loan Party has paid all real estate taxes and ad valorem taxes due and
payable that are imposed upon any of them as the owner of any of the Material
Real Property, or upon the Material Real Property.

 

77



--------------------------------------------------------------------------------

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of Holdings and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, except as set forth on Schedule 3.08(b), there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any Equity
Interests of Holdings, the Borrower or any of the subsidiaries, and there are no
Equity Interests of Holdings, the Borrower or any of the subsidiaries
outstanding which upon conversion or exchange would require, the issuance to any
Person other than a Loan Party by Holdings, the Borrower or any of the
subsidiaries of any additional Equity Interests of Holdings, the Borrower or any
of the subsidiaries or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, Equity Interests of Holdings,
the Borrower or any of the subsidiaries.

Section 3.09 Litigation; Compliance with Laws. (a) There are no Adverse
Proceedings now pending, or, to the knowledge of Holdings or any other Loan
Party, threatened in writing against or affecting Holdings, the Borrower or any
of the subsidiaries or any business, property or rights of any such person (i)
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (ii) that challenge the validity or enforceability of
any of the Loan Documents.

(b) None of Holdings, the Borrower, the subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any compliance with Environmental Laws,
which is subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction, decree, rule or regulation of any Governmental Authority, in
any such case, that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

78



--------------------------------------------------------------------------------

Section 3.11 Investment Company Act. None of Holdings, the Borrower and the
subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely (i) for working capital and general corporate purposes (including for
Permitted Business Acquisitions) of the Loan Parties and their Subsidiaries,
including, together with a portion of the loans made under the ABL Loan
Documents, to refinance on the Closing Date the indebtedness outstanding under
the DIP ABL Credit Agreements (and to replace or backstop letters of credit
outstanding thereunder) and the DIP Term Loan Agreement in accordance with the
Reorganization Plan, (ii) to pay outstanding allowed administrative expenses and
allowed claims all in accordance with the Reorganization Plan and (iii) to pay
the Transaction Expenses.

Section 3.13 Taxes. (a) Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each of Holdings, the
Borrower and the subsidiaries has filed or caused to be filed all federal, state
and other Tax returns required to have been filed by it, and each such Tax
return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrower and each
of the subsidiaries has timely paid or caused to be timely paid all federal,
state and other Taxes shown to be due and payable by it on the returns referred
to in clause (a) and all other Taxes or assessments (or made adequate provision
(in accordance with GAAP) for the payment of all Taxes due), except Taxes or
assessments that are being contested in good faith by appropriate proceedings in
accordance with Section 5.03 and for which Holdings, the Borrower or any of the
subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP; and

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect with respect to Holdings, the
Borrower and the subsidiaries, there are no claims being asserted in writing or
otherwise to the knowledge of any Loan Party with respect to any Taxes, other
than claims which are being contested in good faith by appropriate proceedings
in accordance with Section 5.03 and for which Holdings, the Borrower or any of
the subsidiaries (as the case may be) has set aside on its books adequate
reserves in accordance with GAAP.

Section 3.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) provided in writing by any Loan
Party or any of the subsidiaries or any of their respective representatives, in
respect of any Loan Party or any of the subsidiaries, the Transactions or any
other transactions contemplated hereby and made available to any Lender or any
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects as
of the date such Information was furnished to the Lenders or such Agent, as
applicable, and did not, taken as a whole, contain any untrue statement of a
material fact as of such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

 

79



--------------------------------------------------------------------------------

(b) The Projections and any estimates and information of a general economic
nature prepared by, and provided in writing by, any Loan Party or any of its
representatives, and that have been made available to any Lender or any Agent in
connection with the Transactions or the other transactions contemplated hereby,
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable as of the date thereof (it being understood that actual results
may vary materially from such Projections and estimates), (i) as of the date
such Projections and estimates were furnished to the Lenders or Agent, as
applicable, and (ii) in the case of the Projections, as of the Closing Date. As
of the Closing Date, the Projections have not been modified in any material
respect by any of the Loan Parties.

Section 3.15 Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which Holdings, the Borrower, any of the subsidiaries
or any ERISA Affiliate was required to file a report with the PBGC, other than
reports that have been filed; (iii) no Plan has any Unfunded Pension Liability;
and (iv) no ERISA Event has occurred or is reasonably expected to occur.

(b) Each of Holdings, the Borrower and the subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States of America, and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.

Section 3.16 Environmental Matters. Except as set forth on Schedule 3.16, (i) no
Environmental Claim that remains outstanding or unresolved or for which they
could reasonably be expect to have liability has been received by any Loan Party
or any of the subsidiaries, or, to the knowledge of Holdings or any other Loan
Party, threatened against any Loan Party or any of the subsidiaries, and there
are no judicial, administrative or other actions, suits or proceedings pending
or, to any Loan Party’s knowledge, threatened which allege a material violation
of or liability under any Environmental Laws, in each case relating to any of
the Loan Parties or subsidiaries, (ii) each of the Loan Parties and the
subsidiaries has all material environmental permits, licenses and other
approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and for the last six months has been, in material
compliance with the terms of such permits, licenses and other approvals and with
all other applicable Environmental Laws, (iii) no Hazardous Material is located
or has been Released at, on or under any property currently owned, operated or
leased by any of the Loan Parties or subsidiaries in amounts or concentrations
that could reasonably be expected to give rise to any material cost, liability
or obligation of any of the Loan Parties or subsidiaries under any Environmental
Laws, (iv) to the knowledge of the Loan Parties, no Hazardous Material has been
released at or from property formerly owned or operated by any of the Loan
Parties that could reasonably be expected to give rise to any material cost,
liability or obligation of any of the Loan Parties or subsidiaries under any
Environmental Laws, (v) no Hazardous Material has been generated, owned,
treated, stored,

 

80



--------------------------------------------------------------------------------

handled or controlled by any of the Loan Parties or subsidiaries and transported
to or Released at any location in amounts or concentrations that could
reasonably be expected to give rise to any material cost, liability or
obligation of any of the Loan Parties or subsidiaries under any Environmental
Laws, and (vi) there are no agreements, judgments or consent decrees in which
any of the Loan Parties or subsidiaries has expressly assumed or undertaken
responsibility for any known or reasonably likely liability or obligation of any
other person arising under or relating to Environmental Laws (including any
Environmental Claims).

Section 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties
described therein) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent (or such other person as is provided in the
ABL Intercreditor Agreement), and in the case of the other Collateral described
in the Collateral Agreement (other than the Intellectual Property (as defined in
the Collateral Agreement) and except as provided in clause (c) below with
respect to Mortgaged Property), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in Section 3.17(a) above, the Collateral Agent (for the benefit of
the Secured Parties) shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties thereunder in United
States federally registered, issued or pending Intellectual Property Rights
(other than the Excluded Assets), in each case (i) prior and superior in right
to the Lien of any other person, except for Permitted Liens and (ii) if and to
the extent a security interest in such Intellectual Property Rights can be
perfected by such filings. The parties acknowledge that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date.

(c) The Mortgages executed and delivered after the Closing Date pursuant to the
Collateral and Guarantee Requirement or Section 5.10 shall be effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title, and interest of the Loan Parties in such Mortgaged Property and,
to the extent applicable, subject to Section 9-315 of the Uniform

 

81



--------------------------------------------------------------------------------

Commercial Code, the proceeds thereof, in each case prior and superior in right
to any other person (other than with respect to the rights of a person pursuant
to Permitted Liens that are pari passu or have priority by operation of law).

(d) Notwithstanding anything herein (including this Section 3.17), or in any
other Loan Document to the contrary, no Loan Party makes any representation or
warranty hereunder as to the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary that is not a Loan Party, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign law.

Section 3.18 [Reserved].

Section 3.19 Solvency. (a) (i) The fair value of the assets of Holdings, the
Borrower and the subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of Holdings, the Borrower and the subsidiaries on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of Holdings,
the Borrower and the subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of Holdings, the
Borrower and the subsidiaries on a consolidated basis, respectively, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) Holdings,
the Borrower and the subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) Holdings, the
Borrower and the subsidiaries on a consolidated basis will not have unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted.

(b) Neither Holdings nor the Borrower intends to, and neither Holdings nor the
Borrower believes that it or any of its subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it or any such subsidiary and the timing and
amounts of cash to be payable on or in respect of its Indebtedness, or the
Indebtedness of any such subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, labor disputes, slowdowns, work stoppages or similar actions or
grievances pending or threatened against Holdings, the Borrower or any of the
subsidiaries; (b) the hours worked and payments made to employees of each Loan
Party or its subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable legal requirements and none of the Loan Parties or
any of their subsidiaries is engaged in any unfair labor practice; (c) there is
no unfair labor practice complaint pending against any Loan Party or any of its
subsidiaries, or to the knowledge of any Loan Party, threatened against any of
them before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against any Loan Party or any of its subsidiaries or to the knowledge
of any Loan Party, threatened against any of them; (d) to the knowledge of each
Loan Party, after due inquiry, no union representation question exists with
respect to the employees of any Loan Party or any of its subsidiaries and, to
the knowledge of each Loan Party, no union organization

 

82



--------------------------------------------------------------------------------

activity is taking place; (e) none of the Loan Parties or any of their
subsidiaries has incurred any material liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
due and owing under applicable law; and (f) all payments due from Holdings, the
Borrower or any of the subsidiaries or for which any claim may be made against
Holdings, the Borrower or any of the subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Holdings, the Borrower or such subsidiary
to the extent required by GAAP.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the subsidiaries as of the Closing Date. As of the Closing Date,
all premiums in respect of such insurance, to the extent due, have been
paid. The insurance maintained by or on behalf of Holdings, the Borrower or the
subsidiaries is in full force and effect in all material respects in accordance
with its terms and complies with the requirements set forth in Section 5.02.

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document. No Loan Party or any
subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party or other contractual obligation by which it is bound (other than an
agreement or other contractual obligations evidencing or governing any
Indebtedness), in each case, which default would reasonably be expected to have
a Material Adverse Effect.

Section 3.23 Intellectual Property; Licenses; Etc. Except as to matters that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (a) Holdings, the Borrower and each of the subsidiaries
owns, or possesses the right to use, all of the patents, trademarks, service
marks, trade names, copyrights, mask works, domain names, applications and
registrations for any of the foregoing, technology, trade secrets, proprietary
information, software, know-how, processes and other intellectual property
rights (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person; (b) to the knowledge of each Loan Party,
Holdings, the Borrower and the subsidiaries are not interfering with, infringing
upon, misappropriating or otherwise violating Intellectual Property Rights of
any person; and (c) no claim or litigation regarding any of the foregoing is
pending or, to the knowledge of each Loan Party, threatened.

Section 3.24 Senior Debt. The Loan Obligations constitute “Senior Debt” (or the
equivalent thereof) under the documentation governing any Material Indebtedness
(if any) of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations.

Section 3.25 USA PATRIOT Act/OFAC. (a) To the extent applicable, each of
Holdings, the Borrower and its subsidiaries is in compliance in all material
respects with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.

 

83



--------------------------------------------------------------------------------

(b) None of Holdings, the Borrower or any subsidiary nor, to the knowledge of
Holdings, the Borrower or any subsidiary, any director or officer of Holdings,
the Borrower or any subsidiary is subject to any Sanctions or is located,
organized, incorporated or resident in a country or territory that is the target
of, or whose government is the target of, Sanctions; and none of the Loan
Parties or subsidiaries will directly or indirectly use the proceeds of the
Loans or otherwise make available such proceeds to any person or country for the
purpose of funding any operations in, financing any investments or activities
in, or making any payments to any person or country subject to any Sanctions.

(c) No part of the proceeds of any Loan will be used, directly or, to the
knowledge of each Loan Party, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the U.S. Foreign Corrupt Practices Act of 1977, the Bribery Act 2010 of the
United Kingdom or similar law of the European Union or any European Union Member
State or similar law of a jurisdiction in which Holdings, the Borrower or any of
its subsidiaries conduct their business and to which they are lawfully subject.

Section 3.26 Foreign Corrupt Practices Act. None of Holdings, the Borrower or
any of its subsidiaries, nor, to the knowledge of Holdings, the Borrower or any
subsidiary, any of their directors, officers, agents or employees has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any government official or employee from corporate
funds, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom or
similar law of the European Union or any European Union Member State or similar
law of a jurisdiction in which Holdings, the Borrower or any of its subsidiaries
conduct their business and to which they are lawfully subject or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

ARTICLE 4

CONDITIONS OF LENDING

Section 4.01 All Credit Events. The obligations of the Lenders to make Loans
hereunder (each, a “Credit Event”) are subject to the satisfaction (or waiver in
accordance with Section 10.08) of the following conditions on the date of each
Borrowing:

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 (or a Borrowing Request shall have been deemed given in
accordance with the last paragraph of Section 2.03).

(b) In the case of each Borrowing that occurs on the Closing Date and in the
case of each other Credit Event to the extent required by the applicable
Extension Amendment, the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects as of such date,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in

 

84



--------------------------------------------------------------------------------

which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and except to the extent such
representation and warranty is qualified by materiality or material adverse
effect, in which instance such representation and warranty shall be true and
correct in all respects as of the applicable dates above.

(c) In the case of each Borrowing that occurs on the Closing Date and in the
case of each other Credit Event to the extent required by the applicable
Extension Amendment, at the time of, and immediately after, such Borrowing, no
Event of Default or Default shall have occurred and be continuing or would
result therefrom.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
clauses (b) and (c) of this Section 4.01.

Section 4.02 First Credit Event. The obligations of the Lenders to make Loans on
the Closing Date are subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions on the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower, the Subsidiary Loan Parties and the Lenders (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
delivery of a signed signature page of this Agreement by facsimile or other
means of electronic transmission (e.g., “pdf”)) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, on the Closing Date, a written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties, (ii) Foley &
Lardner LLP, special Michigan counsel for the Loan Parties, (iii) Foley &
Lardner LLP, special Wisconsin counsel for the Loan Parties and (iv) O’Melveny &
Myers LLP, special California counsel for the Loan Parties, in each case
(A) dated the Closing Date, (B) addressed to the Agents and the Lenders and
(C) in form and substance reasonably satisfactory to the Administrative Agent
and the Required Lenders and covering such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) that attached thereto is a copy of the certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other equivalent constituent and governing documents, including all amendments
thereto, of such Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, or (B) otherwise certified by the Secretary or
Assistant Secretary of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party,

(ii) that attached thereto is a certificate as to the good standing (to the
extent such concept or a similar concept exists under the laws of such
jurisdiction) of such Loan Party as of a recent date from such Secretary of
State (or other similar official),

 

85



--------------------------------------------------------------------------------

(iii) that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(v) that the certificate or memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation or other
equivalent governing document of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(vi) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party,

(vii) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

(viii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to this clause (c).

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax, judgment, United
States Patent and Trademark Office and United States Copyright Office filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Administrative Agent shall have received the financial statements
referred to in Section 3.05.

 

86



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a solvency certificate in form
and substance reasonably satisfactory to the Administrative Agent and signed by
a Financial Officer of the Borrower certifying the solvency of Holdings and its
subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date.

(g) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least one Business Day prior to the Closing
Date, reimbursement or payment of all reasonable and documented out-of-pocket
expenses (including reasonable and documented fees, out-of-pocket charges and
disbursements of Ropes & Gray LLP and Skadden, Arps, Slate, Meagher & Flom LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document. In addition, the Borrower shall have paid to Ducera Partners LLC
the Capital Advisory Fee on or prior to the Closing Date.

(h) Except as set forth in Schedule 5.13 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods set forth in such definition, the Collateral and Guarantee
Requirement shall be satisfied (or waived) as of the Closing Date.

(i) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, at least three (3) days prior to the Closing
Date to the extent such information has been requested not less than five
(5) Business Days prior to the Closing Date.

(j) Since March 31, 2016, there shall not have occurred or there shall not exist
any event, condition, circumstance or contingency that, individually or in the
aggregate with other events or circumstances, has had or would reasonably be
expected to have a Material Adverse Effect.

(k) Concurrently with or prior to the incurrence of Loans, the Borrower and the
Subsidiaries shall have received commitments under the ABL Credit Agreement in a
principal amount of at least $375.0 million, and the ABL Credit Agreement shall
remain in effect.

(l) All Indebtedness of Holdings, the Borrower and its Subsidiaries under the
DIP ABL Credit Agreements shall have been repaid in full or shall be repaid
substantially concurrently with the Closing Date, together with all fees and
other amounts owing thereon (other than with respect to certain outstanding
letters of credit that are treated as “Existing Letters of Credit” under the ABL
Facility as in effect on the Closing Date), all commitments under the DIP ABL
Credit Agreements shall have been terminated, the DIP Term Loan Agreement shall
have been repaid or shall be repaid concurrently with the Closing Date in
accordance with the Reorganization Plan, and the Administrative Agent shall have
received reasonably satisfactory evidence of each of the foregoing.

(m) The ABL Intercreditor Agreement shall have been executed and delivered by
the respective parties thereto.

 

87



--------------------------------------------------------------------------------

(n) The Borrower shall have delivered to the Administrative Agent and the
Lenders a certificate, dated as of the Closing Date, to the effect set forth in
Section 4.01(b), 4.01(c), Section 4.02(j) and 4.02(p).

(o) The Administrative Agent shall have received (i) monthly projections for the
Borrower and the subsidiaries for the 12-month period after the Closing Date,
quarterly projections for the subsequent 12-month period and annual projections
for the remainder of the term of this Agreement, in each case with respect to
balance sheets, income statements, statements of cash flows, and (ii) a pro
forma consolidated balance sheet and related pro forma consolidated statements,
prepared as of July 13, 2016, after giving effect to the Transactions as if the
Transactions had occurred as of such date.

(p) After giving effect to the initial borrowing of loans and issuance (or
deemed issuance) of letters of credit under the ABL Facility and Borrowings
under the Term Facility and use of proceeds thereof, in each case on the Closing
Date, Liquidity (determined only by reference to clauses (a) and (b) of the
definition thereof) shall be at least $85.0 million.

(q) The Reorganization Plan shall have been confirmed by an order entered by the
Bankruptcy Court in the Cases (the “Plan Confirmation Order”) in form and
substance acceptable to the Lead Arrangers (it being understood and agreed that
the order entered by the Bankruptcy Court on June 23, 2016 confirming the
Reorganization Plan is in form and substance satisfactory to the Lead Arrangers
and the Required Lenders). The Plan Confirmation Order shall have been entered
after due and proper notice to all parties in interest and shall be in full
force and effect, shall not be stayed, and shall have become a Final Order. The
Effective Date shall occur concurrently with the effectiveness of this
Agreement, and all conditions precedent set forth in the Reorganization Plan
shall have been satisfied and not waived (other than any conditions precedent
that are waived in accordance with the terms of the Reorganization Plan so long
as any such waiver does not adversely affect the rights and interest of any or
all of the Agents and the Lenders in their capacities as such (as determined in
good faith by the Lead Arrangers) unless the Lead Arrangers have so consented in
writing). All documents and agreements relating to the Reorganization Plan or
the consummation thereof (including, without limitation, the Plan Supplement (as
defined in the Reorganization Plan)) (collectively, the “Plan Documents”) shall
be in form and substance reasonably satisfactory to the Lead Arrangers in all
respects, and no provision of the Reorganization Plan or any Plan Document shall
have been waived, amended, supplemented or otherwise modified in any respect
that is materially adverse to the rights and interest of any or all of the Lead
Arrangers, the Agents and the Lenders and their respective affiliates (as
determined in good faith by the Lead Arrangers) unless the Lead Arrangers have
so consented in writing.

(r) The Bankruptcy Court shall have entered an order, in form and substance
acceptable to the Lead Arrangers, which order is contemplated to be the Plan
Confirmation Order, approving the Loan Documents and authorizing the Loan
Parties’ execution and delivery thereof and their performance thereunder, and
such order shall be in full force and effect, shall not be stayed and shall have
become a Final Order (as if such order were the “Plan Confirmation Order” in
such definition).

(s) Subject to Section 5.13, the Administrative Agent shall have received a
certificate as to coverage under the property and liability insurance policies
of the Loan Parties and endorsements satisfying the requirements of Section
5.02, in each case in form and substance reasonably satisfactory to the
Administrative Agent (in consultation with the Lenders).

 

88



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender or Lead Arranger shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders or Lead Arrangers unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender or Lead Arranger prior to
the Closing Date specifying its objection thereto and such Lender or Lead
Arranger (or any Affiliate thereof that is a Lender) shall not have made
available to the Administrative Agent such Lender’s or Lead Arranger’s (or
Affiliate’s) ratable portion of the initial Borrowing.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full in cash, unless the
requisite Lenders shall otherwise consent in writing in accordance with
Section 10.08, the Borrower will, and will cause each of the Subsidiaries to:

Section 5.01 Existence; Businesses and Properties. (a) Do, or cause to be done,
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary of the Borrower that is not
a Loan Party, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise expressly permitted
under Section 6.05; provided that the Borrower may liquidate or dissolve one or
more Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly-Owned Subsidiary
of the Borrower in such liquidation or dissolution; except that Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Loan Parties and
Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to lawfully
obtain, preserve, renew, extend and keep in full force and effect the permits,
franchises, authorizations, patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto necessary to the normal
conduct of its business.

(c) At all times maintain and preserve all material property used in the conduct
of its business and keep such property in good repair, working order and
condition, ordinary wear and tear excepted, and from time to time make, or cause
to be made, all needful and proper repairs,

 

89



--------------------------------------------------------------------------------

renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement).

(d) At all times shall operate and maintain the Material Real Property in a
manner generally consistent with the manner in which it has operated and
maintained the Material Real Property prior to the date hereof, and in
compliance in all material respects with all Requirements of Law, including
Environmental Laws, and shall continue to perform its obligations as landlord or
tenant, as applicable, under all leases of any Material Real Property.

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies having a financial strength rating of at least A- by A.M.
Best Company, (i) insurance in such amounts and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, and (ii) all insurance required pursuant to the
Security Documents. The Loan Parties will furnish to the Administrative Agent
and the Lenders, upon the reasonable request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. If the Loan
Parties fail to maintain such insurance, the Administrative Agent may arrange
for such insurance, but at the expense of the Loan Parties and without any
responsibility on the Administrative Agent’s part for obtaining the insurance,
the financial strength of the insurance companies, the adequacy of the coverage
or the collection of claims.

(b) All property insurance policies covering the Collateral are to name the
Collateral Agent as lender’s loss payee for the benefit of the Secured Parties,
as their interests may appear, in case of loss, pursuant to a standard loss
payable endorsement with a standard non-contributory “lender” or “secured party”
clause. The general liability insurance policy is to name the Administrative
Agent an additional insured. All certificates of property and general liability
insurance are to be delivered to the Agents, with, in the case of certificates
of property insurance, loss payable endorsements (but only in respect of
Collateral) in favor of the Collateral Agent and, in the case of certificates of
general liability insurance, additional insured endorsements in favor of the
Collateral Agent, and shall provide for not less than thirty (30) days’ (ten
(10) days in the case of non-payment) prior written notice to the Collateral
Agent of the exercise of any right of cancellation.

(c) Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent shall have the sole right, subject to any applicable provisions
of any Intercreditor Agreement, to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive and give
acquittance for any payments that may be payable thereunder, and to execute any
and all receipts, releases or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

(d) The Loan Parties will (i) furnish to the Administrative Agent prompt written
notice of any casualty or other insured damage to any material portion of the
Non-ABL Priority Collateral or the commencement of any action or proceeding for
the taking of any material portion of the Non-ABL Priority Collateral or
interest therein under power of eminent domain or by

 

90



--------------------------------------------------------------------------------

condemnation or similar proceeding and (ii) subject to Section 5.02(c) above,
ensure that the net proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Security
Documents to the extent applicable.

(e) With respect to any Mortgaged Properties, if at any time the area in which
the premises of such Mortgaged Property are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require (which may include, for the avoidance of doubt, the flood
insurance held by the Loan Parties prior to the Closing Date); provided that,
subject to the consent of the Administrative Agent (in consultation with the
Lenders) such flood insurance may be obtained outside, but consistent with the
requirements under (including the coverage requirements and minimum criteria set
forth by the Flood Program), the Flood Program from one or more private insurers
and may be included under a property insurance policy, in each case if and to
the extent permitted by applicable law. In connection with any amendment to this
Agreement pursuant to which any increase, extension, or renewal of Loans is
contemplated, the Borrower shall cause to be delivered to the Collateral Agent
for any Mortgaged Property, a Flood Certificate, Borrower Notice and Evidence of
Flood Insurance, as applicable.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders and their respective agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.02, it being understood that (A)
the Loan Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against any
of the Agents, the Lenders or their agents or employees. If, however, the
insurance policies, as a matter of the internal policy of such insurer, do not
provide waiver of subrogation rights against such parties, as required above,
then each of Holdings and the other Loan Parties, on behalf of itself and behalf
of each of its subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Agents, the Lenders and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by any
Agent under this Section 5.02 shall in no event be deemed a representation,
warranty or advice by any Agent or the Lenders that such insurance is adequate
for the purposes of the business of Holdings, the Borrower and the Subsidiaries
or the protection of their properties.

Section 5.03 Taxes and Claims. Pay and discharge promptly when due all federal,
state and other material Taxes, imposed upon it or upon its income or profits or
in respect of its property, before any penalty or fine accrues thereon, as well
as all lawful claims which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to

 

91



--------------------------------------------------------------------------------

any such Tax or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and Holdings, the Borrower
or the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto and (b) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Loan Party will, nor will it permit
any of its Subsidiaries to, file or consent to the filing of any consolidated
income tax return with any Person (other than Verso Corporation, Holdings or any
of their respective Subsidiaries).

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (and the Administrative Agent will promptly furnish such information to
the Lenders, subject to Section 10.17):

(a) Within 90 days (or such longer time period as specified in the SEC’s rules
and regulations for the filing of annual reports on Form 10-K) after the end of
each fiscal year (commencing with the fiscal year ending December 31, 2016), a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
consolidated subsidiaries, as of the close of such fiscal year and the
consolidated results of its operations during such year and setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by Deloitte & Touche LLP or other independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which shall be unqualified as to the scope of audit or as
to the status of any Loan Party or, as applicable, any Parent Entity as a “going
concern”) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its subsidiaries on a consolidated
basis in accordance with GAAP, accompanied by a customary management’s
discussion and analysis of the financial condition and results of operations of
the Borrower and its consolidated subsidiaries (it being understood that the
delivery by the Borrower of annual reports on Form 10-K of the Borrower,
Holdings or any Parent Entity shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) Within 45 days (or such longer time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q) after the end of each of the first three fiscal
quarters of each fiscal year (commencing with the fiscal quarter ended June 30,
2016), a consolidated balance sheet and related statements of operations and
cash flows showing the financial position of the Borrower and its consolidated
subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower, on behalf of the Borrower, as fairly presenting, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes),
accompanied by a customary management’s discussion and analysis of the financial

 

92



--------------------------------------------------------------------------------

condition and results of operations of the Borrower and its consolidated
subsidiaries (it being understood that the delivery by the Borrower of quarterly
reports on Form 10-Q of the Borrower, Holdings or any Parent Entity shall
satisfy the requirements of this Section 5.04(b) to the extent such quarterly
reports include the information specified herein);

(c) At such times as the same are required to be delivered under the ABL Loan
Documents, within 30 days (or, in the case of a fiscal month that ends on the
same day as the end of a fiscal quarter, 45 days) after the end of each fiscal
month of each fiscal year, a consolidated balance sheet and related statements
of operations and cash flows showing the financial position of the Borrower and
its consolidated subsidiaries as of the close of such fiscal month and the
consolidated results of its operations during such fiscal month and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of the Borrower, on behalf of the
Borrower, as fairly presenting, in all material respects, the financial position
and results of operations and cash flows of the Borrower and its subsidiaries on
a consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes);

(d) Concurrently with any delivery of financial statements under Section 5.04(a)
and (b) above, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit I, (i) certifying that no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (ii) attaching a schedule showing
EBITDA attributable to Unrestricted Subsidiaries and schedules to the financial
statements delivered for such period that shall separately identify
consolidating information for the Borrower and its Restricted Subsidiaries,
(iii) attaching a reconciliation schedule in reasonable detail showing any
adjustments to the financial information provided in the financial statements
delivered concurrently with such certificate necessary to make the computations
with respect to Section 6.10, (iv) setting forth in reasonable detail the
calculation of Total Net Leverage Ratio, Total Net Secured Leverage Ratio and
Total Net First Lien Leverage Ratio for the fiscal period then ended, (v)
setting forth the calculation and uses of the Cumulative Credit for the fiscal
period then ended if the Borrower shall have used the Cumulative Credit for any
purpose during such fiscal period, (vi) certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (b) of the definition of the term “Immaterial Subsidiary”, and (vii)
certifying a list of names of all Unrestricted Subsidiaries and that each
Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary;

(e) Promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by a Parent Entity,
Holdings, the Borrower or any of the Subsidiaries with the SEC or distributed to
its stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this Section 5.04(e) shall be deemed delivered for purposes of this Agreement
when posted to the website of the Borrower or available on the SEC’s EDGAR
service (or any successor thereto);

(f) Within 90 days after the beginning of each fiscal year (commencing with the
fiscal year beginning January 1, 2017), a reasonably detailed consolidated
annual budget (prepared on a

 

93



--------------------------------------------------------------------------------

quarterly basis) for such fiscal year (including a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the
following fiscal year, and the related consolidated statements of projected cash
flow and projected income), including a description of underlying assumptions
with respect thereto (collectively, the “Budget”), which Budget shall in each
case be accompanied by the statement of a Financial Officer of the Borrower
substantially in the form of Exhibit J to the effect that, the Budget has been
prepared in good faith based on assumptions believed by such Financial Officer
to be reasonable as of the date of delivery thereof;

(g) At such times as set forth in Section 2.08(c), the Borrower will deliver to
the Administrative Agent a certificate signed by a Financial Officer of the
Borrower setting forth the amount, if any, of Excess Cash Flow for such
Applicable Period and the calculation thereof in reasonable detail as set forth
in Section 2.08(c);

(h) Promptly, from time to time, such other information regarding the
operations, business affairs, assets and financial condition of Holdings, the
Borrower or any of the Subsidiaries, or compliance with the terms of any Loan
Document as the Administrative Agent may reasonably request (in each case, for
itself or on behalf of any Lender), including any information with respect to
adjustments necessary to make any financial calculations required to be made
hereunder and as a result of consolidated reporting at the level of Holdings or
any Parent Entity;

(i) Within 90 days after the beginning of each fiscal year and such other times
as an updated perfection certificate is delivered to the ABL Agent pursuant to
the ABL Credit Agreement, or as the Administrative Agent may request (but not
more than once in any fiscal year unless an Event of Default has occurred and is
continuing), an updated Perfection Certificate reflecting all changes since the
date of the information most recently received pursuant to this Section 5.04(i),
Section 4.02(d) or Section 5.10(e); and

(j) Within three Business Days of delivery to the ABL Agent or the Lenders under
the ABL Credit Agreement, copies of any report or other information required to
be delivered thereto pursuant to the terms of the ABL Credit Agreement to the
extent such report or information is not otherwise required to be delivered to
the Agents or Lenders hereunder; provided, that such materials shall only be
available to Lenders that elect to receive “private” information subject to
Section 10.17 and any Third Party Reviewer.

In the event that more than 10% of the total assets of Borrower and its
consolidated subsidiaries as set forth in such financial statements are held by
subsidiaries of such person that are not Loan Parties, then the Borrower shall
provide consolidating schedules, which schedules shall separately identify such
information for the Loan Parties and for Subsidiaries of the Borrower that are
not Loan Parties, with respect to such financial statements at the time such
financial statements are delivered pursuant to clauses (a), (b) and (c) of this
Section 5.04.

In the event that Holdings or any Parent Entity reports on a consolidated basis,
such consolidated reporting at the level of Holdings or such Parent Entity in a
manner consistent with that described in clauses (a), (b) and (c) of this
Section 5.04 for the Borrower will satisfy the requirements of such clauses to
the extent that the Borrower provides schedules that shall separately identify
consolidating information for the Borrower and its Subsidiaries and Holdings or
such Parent Entity, as applicable, and its subsidiaries that are not Loan
Parties.

 

94



--------------------------------------------------------------------------------

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders, subject to
Section 10.17) written notice of the following promptly after any Responsible
Officer of any Loan Party obtains actual knowledge thereof:

(a) any condition or event that constitutes a Default or an Event of Default;

(b) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect; and

(d) except for matters that would not be reasonably expected to result in a
liability, obligation or the incurrence of costs exceeding $7.5 million
individually or $15.0 million in the aggregate: (i) the receipt of any
Environmental Claim (or written notice that such Environmental Claim may be
forthcoming) asserted against or otherwise affecting any of the Loan Parties or
subsidiaries or (ii) any violation of Environmental Laws.

In connection with any notice delivered pursuant to this Section 5.05, (i) the
Borrower shall also deliver a certificate of a Responsible Officer specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given (if applicable) and the nature of such claimed Event
of Default, Default, event or condition, as applicable, and what action Borrower
and other applicable Loan Parties have taken, are taking and propose to take
with respect thereto and (ii) upon reasonable request by any Agent or Lender,
the Borrower shall promptly provide such other information as may be reasonably
available to any Loan Party to enable the Administrative Agent and Lenders and
their counsel to evaluate such matters.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09. Maintain in effect and enforce policies and procedures designed
to ensure compliance by Holdings, the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

Section 5.07 Maintaining Records; Access to Properties and Inspections. (a)
Maintain all financial records in accordance with GAAP and (b) upon five
Business Days’ notice (or, if an Event of Default has occurred and is
continuing, one Business Days’ notice), permit any authorized representatives of
the Administrative Agent and/or such person appointed by the Required Lenders to
visit, audit and inspect (including for environmental matters) any of the
properties of Holdings, the Borrower or any of the Subsidiaries, including its
and their financial and accounting records, and to make copies and take extracts
therefrom, and subject to reasonable requirements of confidentiality, including
requirements imposed by law or contract,

 

95



--------------------------------------------------------------------------------

to discuss its and their affairs, finances and business with its and their
officers and certified public accountants (so long as the Borrower has the
opportunity to participate in any discussions with such certified public
accountants), at such reasonable times during normal business hours and without
undue disruption to the business of the Borrower as often as may be reasonably
requested, in each case at the expense of the Borrower.

Section 5.08 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely (i) for working capital and general corporate purposes (including for
Permitted Business Acquisitions) of the Loan Parties and their Subsidiaries,
including, together with a portion of the loans made under the ABL Loan
Documents, to refinance on the Closing Date the indebtedness outstanding under
the DIP ABL Credit Agreements (and to replace or backstop letters of credit
outstanding thereunder) and the DIP Term Loan Agreement in accordance with the
Reorganization Plan, (ii) to pay outstanding allowed administrative expenses and
allowed claims all in accordance with the Reorganization Plan and (iii) to pay
the Transaction Expenses. None of the Loan Parties or Subsidiaries will directly
or indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any person or country for the purpose of funding any operations in,
financing any investments or activities in, or making any payments to any person
or country subject to any Sanctions.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying or operating their
respective properties to comply, with all Environmental Laws applicable to their
respective operations, occupancy, activities and properties; obtain and renew
all authorizations and permits required pursuant to Environmental Law for their
respective operations and properties and take all actions required by
Environmental Laws to respond to any Releases of, or potential exposure to
Hazardous Materials, in each case in accordance with Environmental Laws, except,
in each case with respect to this Section 5.09, to the extent the failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security. Subject to the ABL
Intercreditor Agreement and any other Permitted Senior Intercreditor Agreement
and subject to Section 5.13:

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by Section 5.10(c) below) or improvements thereto or any
interest therein) is acquired by Holdings, the Borrower or any other Loan Party
after the Closing Date or is owned by an entity at the time it becomes a
Subsidiary Loan Party (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof, and (y) assets that are not required
to become

 

96



--------------------------------------------------------------------------------

subject to Liens in favor of the Collateral Agent pursuant to Section 5.10(f) or
the Security Documents), (i) notify the Agents thereof, (ii) if such asset is
comprised of Real Property, deliver to the Administrative Agent an updated
Schedule 1.01C reflecting the addition of such asset, and (iii) cause such asset
to be subjected to a Lien securing the Obligations and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in Section 5.10(a), all at the expense of the Loan
Parties, subject to Section 5.10(f) below.

(c) (i) Grant and cause each of the other Loan Parties to grant to the
Collateral Agent a security interest in and mortgage on any Material Real
Property of the Borrower or any such other Loan Parties that is not a Mortgaged
Property as of the Closing Date (including any Real Property owned on the
Closing Date which becomes a Material Real Property), within 90 days after such
acquisition or such Real Property becoming a Material Real Property, as
applicable (or such later date as the Administrative Agent may agree in its sole
discretion), pursuant to documentation substantially in the form of the
Mortgages delivered to the Collateral Agent on or within 120 days of the Closing
Date (or such longer period as the Administrative Agent (in consultation with
the Lenders) shall agree) or in such other form as is reasonably satisfactory to
the Administrative Agent (in consultation with the Lenders) (each, an
“Additional Mortgage”) and constituting valid and enforceable Liens subject to
no other Liens except Permitted Liens, at the time of perfection thereof,
(ii) record or file, and cause each such Subsidiary to record or file, the
Additional Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary to pay, in full,
all Taxes, fees and other charges payable in connection therewith, and
(iii) deliver to the Administrative Agent an updated Schedule 1.01C reflecting
such additional Mortgaged Properties, in each case subject to Section 5.10(f)
below. Unless otherwise waived by the Collateral Agent (in consultation with the
Lenders), with respect to each such Additional Mortgage, the Borrower shall
deliver to the Collateral Agent contemporaneously therewith (or comply with,
contemporaneously therewith) the other requirements set forth in clauses (g),
(h), (i), (j) and (k) of the definition of “Collateral and Guarantee
Requirement.”

(d) If any additional direct or indirect Wholly-Owned Subsidiary of the Borrower
is formed or acquired after the Closing Date and if such Subsidiary is a
Domestic Subsidiary that is not a FSHCO, within 10 Business Days after the date
such Wholly-Owned Subsidiary is formed or acquired, notify the Agents and the
Lenders thereof and, within 20 Business Days after the date such Wholly-Owned
Subsidiary is formed or acquired or such longer period as the Administrative
Agent shall agree, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Wholly-Owned Subsidiary and with respect to any
Equity Interest in or Indebtedness of such Wholly-Owned Subsidiary owned by or
on behalf of any Loan Party, subject to Section 5.10(f) below.

(e) (i) Furnish to the Collateral Agent at least 10 days prior written notice of
any change (A) in any Loan Party’s corporate or organization name, (B) in any
Loan Party’s identity or organizational structure, or (C) in any Loan Party’s
organizational identification number; provided that none of the Loan Parties
shall effect or permit any such change unless all filings have been made, or
will have been made within any statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at

 

97



--------------------------------------------------------------------------------

all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties and
(ii) promptly notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

(f) The Collateral and Guarantee Requirement, and the other provisions of this
Section 5.10, need not be satisfied with respect to any of the following
(collectively, the “Excluded Assets”): (i) any Real Property held by the
Borrower or any of the Subsidiaries, that is not, in the reasonable
determination of the Collateral Agent and the Required Lenders, reasonably
material to the business operations of the Borrower and the Loan Parties,
(ii) motor vehicles and other assets subject to certificates of title (in each
case, other than to the extent a Lien on such assets or such rights can be
perfected by filing an initial Uniform Commercial Code financing statement
(UCC-1)), (iii) pledges and security interests to the extent prohibited by
applicable law, rule, regulation or contractual obligation with an unaffiliated
third party (in each case, so long as such contractual obligation was not
entered into in contemplation of the acquisition thereof and except to the
extent such prohibition is unenforceable after giving effect to the applicable
provisions of the Uniform Commercial Code or other applicable law), (iv) Margin
Stock and any Equity Interests acquired after the Closing Date of any persons
other than Wholly-Owned Subsidiaries to the extent not permitted by the terms of
such person’s articles or certificate of incorporation, bylaws, limited
liability company operating agreement, partnership agreement, joint venture or
other organizational documents, in each case, so long as such contractual
obligation was not entered into in contemplation of the acquisition thereof,
(v) any assets, to the extent a security interest in such assets would
reasonably be expected to result in a material adverse tax consequence as
determined in good faith by the Borrower, (vi) any lease, license, contract or
other agreement to the extent that a grant of a security interest therein would
violate, result in a breach of the terms or abandonment or unenforceability of,
constitute a default under or invalidate such lease, license or agreement or
create a right of termination in favor of any other party thereto (other than
Holdings, the Borrower or any Subsidiary Loan Party) after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code or other applicable law, (vii) those assets as to which the Applicable
Collateral Agent and the Borrower reasonably agree that the cost or other
consequence of obtaining such a security interest or perfection thereof are
excessive in relation to the value afforded thereby, (viii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security interest in such licenses, franchises, charters or
authorizations is prohibited or restricted thereby, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law, (ix) solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, pending
United States of America “intent-to-use” trademark applications for which a
verified statement of use or an amendment to allege use has not been filed with
and accepted by the United States Patent and Trademark Office, (x) any Equity
Interests of Gulf Island Pond Oxygenation Project to the extent not permitted by
the terms of such Person’s articles or certificate of incorporation, bylaws,
limited liability company operating agreement, partnership agreement, joint
venture or other organizational documents and (xi) any Equity Interests of Verso
Quinnesec REP so long as Verso Quinnesec LLC is not permitted to grant a
security interest in such Equity Interests pursuant to the terms of the QLICI
Facility; provided that (A) upon the reasonable request of the Collateral Agent,
Holdings and the Borrower shall, and shall cause any applicable Subsidiary to,
use commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in

 

98



--------------------------------------------------------------------------------

clause (iii) above, and (B) the foregoing exclusions of clause (iii), (iv),
(vi), (viii) or (xi) above shall in no way be construed (1) to apply to the
extent that any described prohibition or restriction is terminated or rendered
unenforceable or ineffective as a result of applicable law, (2) to apply to the
extent that any consent or waiver has been obtained that would permit the
Collateral Agent’s security interest or lien notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, license
agreement, other agreement or other property or asset or (3) to limit, impair,
or otherwise affect any of the Collateral Agent’s any other Secured Party’s
continuing security interests in and liens upon any rights or interests of any
Loan Party in or to (x) monies due or to become due under or in connection with
any assets referred to in such clauses, or (y) any monies, consideration and
proceeds from the sale, license, lease, assignment, transfer or other
disposition of any assets referred to in such clauses. In addition, the
Collateral and Guarantee Requirement and the other provisions of the Loan
Documents shall not require any account control agreements or lockbox
arrangements or the taking of any other actions to perfect by control any
security interest in any deposit accounts, securities accounts or commodities
accounts except as provided in Section 5.11.

Notwithstanding anything to the contrary in this Agreement, the Security
Documents, or any other Loan Document, (i) the Administrative Agent may grant
extensions of time for the requirements of creating or perfecting security
interests in or the obtaining of title insurance, legal opinions, appraisals,
flood insurance and surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the other Loan
Documents, (ii) Liens required to be granted from time to time pursuant to this
Agreement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents, and (iii) the Collateral Agent
(in consultation with the Lenders) and the Borrower may make such modifications
to the Mortgages, and execute and/or consent to such easements, covenants,
rights of way or similar instruments (and the Collateral Agent (in consultation
with the Lenders) may agree to subordinate the lien of any Mortgage to any such
easement, covenant, right of way or similar instrument of record or may agree to
recognize any tenant pursuant to an agreement in a form and substance reasonably
acceptable to the Collateral Agent and the Required Lenders), as are reasonable
or necessary and otherwise permitted by this Agreement and the other Loan
Documents.

Section 5.11 Term Priority Collateral Account. Subject to Section 5.13, (a) the
Borrower shall maintain at least one Term Priority Collateral Account and (b)
the Borrower shall enter into a customary deposit account control agreement, in
form reasonably satisfactory to the Collateral Agent and the Required Lenders,
with the Collateral Agent and any person with which a Term Priority Collateral
Account is maintained, covering each Term Priority Collateral Account maintained
with such person. Each Loan Party shall promptly deposit in one or more Term
Priority Collateral Accounts all Net Proceeds such Loan Party receives from any
Asset Sale of any Non-ABL Priority Collateral that are required to be applied to
prepay the Loans hereunder (without giving to the reinvestment election set
forth in the definition of “Net Proceeds”) and such amounts shall remain in the
Term Priority Collateral Account pending reinvestment unless otherwise agreed to
by the Required Lenders in writing; provided that the foregoing shall not apply
to any Net Proceeds applied pursuant to Section 2.07 or 2.08 to pay any
Obligations.

 

99



--------------------------------------------------------------------------------

Section 5.12 Lender Calls. The Borrower shall arrange for, once per fiscal
quarter, following the delivery of the financial statements under Section
5.04(a) or 5.04(b), as the case may be, upon reasonable prior notice (unless
waived by the Required Lenders), a conference call discussing and analyzing the
financial condition and results of operations of each of the Loan Parties for
the prior fiscal quarter or, as applicable, fiscal year; provided, that the
Borrower’s quarterly investor call shall satisfy this requirement.

Section 5.13 Post-Closing Matters. Perform the obligations set forth in Schedule
5.13, as and when set forth therein.

Section 5.14 CWPC. In the event that CWPC sells, transfers or otherwise disposes
of any of its assets other than in the ordinary course of business, cause CWPC,
directly or indirectly, to distribute the net cash proceeds thereof, to the
extent such distribution would be permitted by applicable law, rule or
regulation.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full in cash, unless the requisite
Lenders shall otherwise consent in writing in accordance with Section 10.08, the
Borrower will not, and will not permit any of the Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany Indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

(b) Indebtedness created hereunder (and under the other Loan Documents);

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements permitted by Section 6.11;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided that upon

 

100



--------------------------------------------------------------------------------

the incurrence of Indebtedness with respect to reimbursement obligations
regarding workers’ compensation claims, such obligations are reimbursed not
later than 30 days following such incurrence;

(e) Indebtedness of (i) any Subsidiary Loan Party to the Borrower or any other
Subsidiary, (ii) the Borrower to any Subsidiary Loan Party or (iii) any
Subsidiary other than a Subsidiary Loan Party to the Borrower or any other
Subsidiary; provided that (A) Indebtedness pursuant to clauses (i) and (ii) of
this Section 6.01(e) shall be unsecured and subordinated in right of payment to
the Obligations on terms reasonably satisfactory to the Administrative Agent and
the Required Lenders and (B) Indebtedness pursuant to clause (iii) of this
Section 6.01(e) shall be subject to Section 6.04(a);

(f) Indebtedness (including obligations in respect of letters of credit, in an
amount not to exceed, in the aggregate with the Indebtedness under
Section 6.01(m)(A) below, $20.0 million outstanding at any time) in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees and similar obligations, in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business, so long as the underlying
obligations with respect to any of the foregoing are not Indebtedness for
borrowed money;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds or obligations under Cash Management Agreements, in each case in the
ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within 10 Business Days of
notification to the Borrower or other applicable Loan Party or Subsidiary of its
incurrence, and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) [reserved];

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of any property (real or
personal and whether through the direct purchase of property or the Equity
Interests of any person owning such property) permitted under this Agreement in
order to finance the acquisition, lease or improvement of such property, and any
Permitted Refinancing Indebtedness in respect thereof, in an aggregate
outstanding principal amount that at the time of, and after giving effect to,
the incurrence thereof would not exceed $65.0 million; provided that any such
Indebtedness (i) shall be secured only by the property acquired or improved (and
any related property and assets subject to a common financing program of the
type permitted under this Section 6.01(i)) in connection with the incurrence of
such Indebtedness and proceeds, improvements and replacements thereof, and (ii)
shall constitute not more than 100% of the aggregate consideration paid with
respect to such property or improvement (and any related property subject to a
common financing program of the type permitted under this Section 6.01(i));

 

101



--------------------------------------------------------------------------------

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) [reserved];

(l) Guarantees (i) by Holdings, the Borrower or any Subsidiary Loan Party of the
Indebtedness of Holdings, the Borrower or any Subsidiary Loan Party described in
Section 6.01(u), so long as the Liens securing the Guarantee of such obligations
(or any Permitted Refinancing Indebtedness in respect thereof) are subject to
the ABL Intercreditor Agreement or other applicable Intercreditor Agreement to
which the Liens securing such Indebtedness described in Section 6.01(u) are
subject, (ii) by Holdings, the Borrower or any Subsidiary Loan Party of any
Indebtedness of Holdings, the Borrower or any Subsidiary Loan Party permitted to
be incurred under this Section 6.01, (iii) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party and (iv) of Indebtedness otherwise permitted hereunder of
Subsidiaries that are not Loan Parties to the extent permitted by Section 6.04
(other than Section 6.04(i) or Section 6.04(s)); provided that Guarantees by any
Loan Party under this Section 6.01(l) of any other Indebtedness of a person that
is subordinated in right of payment to other Indebtedness of such person shall
be expressly subordinated in right of payment to the Loan Obligations to at
least the same extent as such underlying Indebtedness is subordinated;

(m) Indebtedness in respect of (A) letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business, in an amount not to exceed, in
the aggregate with the letters of credit permitted under Section 6.01(f) above,
$20.0 million outstanding at any time, or (B) letters of credit issued in favor
of a swingline lender or an issuing bank under the ABL Credit Agreement pursuant
to arrangements designed to eliminate such swingline lender’s or issuing bank’s
risk with respect to a defaulting lender’s participation in swingline loans or
letters of credit, respectively, under the ABL Credit Agreement (including as
contemplated by Section 2.05(a) thereof);

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
Permitted Business Acquisition or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(o) Indebtedness consisting of (i) the financing of insurance premiums, or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate amount not to exceed $50.0 million outstanding at any time;

(q) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with

 

102



--------------------------------------------------------------------------------

such goods and services; provided that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms
(which require that all such payments be made within 60 days after the
incurrence of the related obligations) in the ordinary course of business and
not in connection with the borrowing of money, cash management services or any
Hedging Agreements;

(r) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(s) (i) unsecured Indebtedness in an aggregate principal amount not to exceed
$50.0 million at any time outstanding so long as immediately after giving effect
to the issuance, incurrence or assumption of such Indebtedness, the Total Net
Leverage Ratio on a Pro Forma Basis shall not be greater than 3.50 to 1.00;
provided that the incurrence of any such Indebtedness shall be subject to the
last paragraph of this Section 6.01, and (ii) Permitted Refinancing Indebtedness
in respect of any of the foregoing;

(t) [reserved];

(u) (i) Indebtedness under the ABL Loan Documents (or under any other debt
instrument with availability subject to a borrowing base formula) in an
aggregate principal amount of up to $375.0 million as of the Closing Date
(determined without reference to Hedging Agreements that are entered into in
compliance with Section 6.11 hereof and constitute “Secured Hedging Agreements”
under the ABL Credit Agreement (as in effect on the Closing Date without giving
effect to any amendment, modification or waiver thereof), which amount may be
increased by (x) an additional principal amount of up to $25.0 million after the
Closing Date, plus (y) subject to compliance on a Pro Forma Basis with a Total
Net First Lien Leverage Ratio (determined as if all commitments under the ABL
Facility shall be deemed drawn) of 1:00 to 1:00, an additional principal amount
of up to $50.0 million after the Closing Date after giving effect to any
increase pursuant to subclause (x) above and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness otherwise permitted under this
Section 6.01(u); provided that the foregoing Indebtedness shall be subject to
the applicable Intercreditor Agreement (if secured) and no such Indebtedness
shall be subject to any payment subordination arrangements; and

(v) all premiums (if any, including tender premiums), defeasance costs, interest
(including post-petition interest but not, for the avoidance of doubt, accrued
interest accreted to principal), fees, expenses, charges and additional or
contingent interest on obligations described in Sections 6.01(a) through (u)
above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided
that, if such Indebtedness is permitted hereby and is incurred to refinance
other Indebtedness denominated in a currency other

 

103



--------------------------------------------------------------------------------

than Dollars (or in a different currency from the Indebtedness being
refinanced), and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount, as applicable, of such Indebtedness being refinanced, plus
(ii) to the extent payment of the following is not prohibited by this Agreement,
the aggregate amount of fees, underwriting discounts, premiums (including tender
premiums), defeasance costs and other costs and expenses incurred in connection
with such refinancing.

Further, for purposes of determining compliance with this Section 6.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 6.01(a) through (v) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.01(a)
through (v), the Borrower shall, in its sole discretion, classify or reclassify,
or later divide, classify or reclassify, such item of Indebtedness (or any
portion thereof) in any manner that complies with this Section 6.01 and will
only be required to include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses and such item of Indebtedness
shall be treated as having been incurred or existing pursuant to only one of
such clauses; provided that all Indebtedness under this Agreement outstanding on
the Closing Date shall at all times be deemed to have been incurred pursuant to
Section 6.01(b).

With respect to any Indebtedness for borrowed money described in
Section 6.01(s), (A) the stated maturity date of such Indebtedness shall be no
earlier than the Latest Maturity Date in effect at the time such Indebtedness is
issued, incurred or assumed (or, in the case of unsecured Indebtedness, 91 days
after the Latest Maturity Date in effect at the time such Indebtedness is
issued, incurred or assumed) and (B) except in respect of any such Indebtedness
incurred under any revolving credit facility, the Weighted Average Life to
Maturity of such Indebtedness shall be no shorter than the remaining Weighted
Average Life to Maturity of any of the Loans outstanding at the time such
Indebtedness is issued, incurred or assumed.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
rights, title or interest in any property or assets (including stock or other
securities of any person, including the Borrower and any Subsidiary) whether now
owned or existing or hereafter acquired or arising, or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):

(a) Liens on property or assets of the Loan Parties and the Subsidiaries
existing on the Closing Date and, in each case, set forth on Schedule 6.02(a)
or, to the extent not listed on Schedule 6.02(a), where such Liens do not attach
to any Collateral and such property or assets have a fair market value that does
not exceed $10.0 million in the aggregate, and any modifications, replacements,
renewals or extensions thereof; provided that such Liens shall secure only those
obligations that they secure on the Closing Date (and any Permitted Refinancing
Indebtedness in respect of such obligations permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of the Borrower or
any Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

 

104



--------------------------------------------------------------------------------

(b) any Lien created under the Loan Documents;

(c) [reserved];

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03 (except
that Borrower shall nonetheless cause any Lien for Taxes that is being contested
in compliance with Section 5.03 to be “omitted” as an exception in the Title
Policy);

(e) Liens imposed by law (other than Liens for Taxes or Liens imposed pursuant
to Section 401(a)(29) or 412(n) of the Code or by ERISA), including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP (except that Borrower shall nonetheless cause
any Lien for Taxes that is being contested in compliance with Section 5.03 to be
“omitted” as an exception in the Title Policy);

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits made in the ordinary course of business securing
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations, and (ii) pledges and deposits and other Liens
securing liability to any person for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary;

(g) deposits made and other Liens granted, in each case, in the ordinary course
of business to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
government contracts, agreements with utilities, and other obligations of a like
nature (exclusive of obligations for the payment of borrowed money or, unless
permitted by Section 6.01(f), other Indebtedness) incurred in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

(h) solely to the extent first arising after the date of issuance of the final
Title Policies, (i) zoning restrictions, survey exceptions, easements, trackage
rights, leases (other than Capital Lease Obligations), licenses, special
assessments, rights-of-way covenants, conditions, restrictions and declarations
on or with respect to the use of Real Property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business (and not securing any Indebtedness)
and title defects or irregularities that, in the case of each of the foregoing,
are of a minor nature and that, individually or in the

 

105



--------------------------------------------------------------------------------

aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or any Subsidiary, and (ii) Liens arising out of
timber cutting, hauling or sales contracts incurred in the ordinary course of
business;

(i) Liens securing Indebtedness permitted by Section 6.01(i) and
Section 6.01(j); provided that any such Lien shall only encumber the property
acquired or improved in connection with the incurrence of such Indebtedness and
proceeds, improvements and replacements thereof;

(j) [reserved];

(k) any attachment or judgment Lien not constituting an Event of Default under
Section 8.01(j); provided that such Liens, to the extent that they secure
aggregate amounts of more than $25.0 million, shall be discharged within 60 days
of the creation thereof (and Borrower shall nonetheless cause any such lien to
be “omitted” as an exception in the Title Policy);

(l) Liens disclosed on the Title Policy approved by the Collateral Agent and the
Required Lenders and delivered on or subsequent to the Closing Date pursuant to
the Collateral Agreement, Section 5.10 or Schedule 5.13, and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
(other than Capital Lease Obligations) entered into by the Borrower or any
Subsidiary in the ordinary course of business;

(n) Liens that are customary contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary, or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or (m)
and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted by the Borrower or any Subsidiary to
others in the ordinary course of business, to the extent not otherwise
prohibited by this Agreement and not interfering in any material respect with
the business of Borrower or such Subsidiary;

 

106



--------------------------------------------------------------------------------

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01(p);

(t) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(u) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower, or any of the Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(v) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments entered into in connection
with any transaction otherwise permitted under this Agreement;

(w) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint venture or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(x) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(y) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(z) Liens securing insurance premium financing arrangements; provided that such
Liens are limited to the applicable insurance policies;

(aa) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(bb) subject the final paragraph below, other Liens with respect to property or
assets of the Borrower or any Subsidiary securing obligations in an aggregate
principal amount outstanding at any time not to exceed $10.0 million;

(cc) Liens on not more than $7.5 million of deposits securing Hedging
Agreements;

(dd) Liens on the Collateral securing the “Obligations” (as defined in the ABL
Credit Agreement) (and Liens securing any Permitted Refinancing Indebtedness
permitted by Section 6.01(u) in respect of such “Obligations” (as defined in the
documents governing any such Permitted Refinancing Indebtedness)), so long as
such Liens are subject to the ABL Intercreditor Agreement and secured by the ABL
Priority Collateral on a pari passu basis with the Liens on such ABL Priority
Collateral securing the “Obligations” (as defined in the ABL Credit

 

107



--------------------------------------------------------------------------------

Agreement) as of the Closing Date (or, in the case of any Permitted Refinancing
Indebtedness, the ABL Intercreditor Agreement)(for the avoidance of doubt, if
there are two or more facilities evidencing or comprising such “Obligations”
then all such “Obligations” must be secured on a pari passu basis);

(ee) [reserved];

(ff) [reserved]; and

(gg) precautionary Liens on accounts receivable and related assets subject to
sales or assignments permitted under Section 6.05(o).

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.02(a) through (gg) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (gg), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses.

Notwithstanding this Section 6.02, and for the avoidance of doubt, in no event
shall any Loan Party enter into any leasehold mortgage or other comparable
security document or grant any Lien on any leasehold estate held by such Loan
Party.

Section 6.03 Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person (other than the Borrower or a Subsidiary
Loan Party) whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease (or otherwise become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of) such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred (a “Sale and Lease Back Transaction”);
provided that a Sale and Lease Back Transaction shall be permitted if: (a) with
respect to property owned (i) by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date, (A) such Sale and Lease Back Transaction is
consummated within 180 days of the acquisition of such property and (B) the Net
Proceeds received from such Sale and Lease Back Transaction shall be applied to
prepay the Loans pursuant to Section 2.08(b) hereof, and (C) to the extent any
Non-ABL Priority Collateral is sold or transferred pursuant to such Sale and
Lease Back Transaction, the property received shall include Non-ABL Priority
Collateral of the same or greater value or (ii) by any Subsidiary that is not a
Loan Party regardless of when such property was acquired, and (b) at the time
the lease in connection therewith is entered into, and after giving effect to
the entering into of such lease, (i) the Net Proceeds shall be applied to prepay
the Loans pursuant to Section 2.08(b) hereof and (ii) the Remaining Present
Value of such lease, together with the Remaining Present Value of outstanding
leases previously entered into under this Section 6.03(b), would not exceed
$150.0 million.

 

108



--------------------------------------------------------------------------------

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Subsidiary Loan Party immediately prior to such merger,
consolidation or amalgamation) all or substantially all of the assets of a
Person (or any division, any business unit or line of business of a Person),
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in (each, an
“Investment”), any other person, except:

(a) (i) Investments by any Loan Party or any Subsidiary in the Equity Interests
of the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or
any Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by any
Loan Party of Indebtedness otherwise expressly permitted hereunder of the
Borrower or any Subsidiary; provided that the sum of (A) Investments (valued at
the time of the making thereof and without giving effect to any write downs or
write offs thereof) made after the Closing Date by the Loan Parties pursuant to
subclause (i) above in Subsidiaries that are not Subsidiary Loan Parties, plus
(B) intercompany loans made after the Closing Date by the Loan Parties to
Subsidiaries that are not Subsidiary Loan Parties pursuant to subclause (ii)
above, plus (C) Guarantees of Indebtedness after the Closing Date by the Loan
Parties of Subsidiaries that are not Subsidiary Loan Parties pursuant to
subclause (iii) above, shall not exceed, taken together with the amounts of any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Subsidiary Loan Party in reliance on Section 6.05(c), an aggregate
outstanding amount at any time of $25.0 million and shall only be permitted so
long as no Default or Event of Default is continuing or would result therefrom;

(b) Permitted Investments and Investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the sale of assets to the extent permitted under
Section 6.05;

(d) so long as no Default or Event of Default is continuing or would result
therefrom, loans and advances to officers, directors, employees or consultants
of the Borrower or any Subsidiary (i) in the ordinary course of business not to
exceed $15.0 million in the aggregate at any time outstanding (calculated
without regard to write downs or write offs thereof) and (ii) in respect of
payroll or relocation expenses in the ordinary course of business, consistent
with past practices, not to exceed $5.0 million in the aggregate at any time
outstanding (calculated without regard to write downs or write offs thereof);

(e) accounts receivable, security deposits and prepayments arising with
customers and trade credit, in each case, arising or granted in the ordinary
course of business, and any assets or securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and any security
deposits, prepayments and other credits to suppliers, lessors or utilities made
in the ordinary course of business;

 

109



--------------------------------------------------------------------------------

(f) Hedging Agreements permitted pursuant to Section 6.11;

(g) Investments existing on the Closing Date and set forth on Schedule 6.04 and
any extensions or renewals thereof to the extent not involving any additional
Investments other than as the result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities, in each case
pursuant to the terms of such Investments as in effect on the date of this
Agreement;

(h) Investments resulting from pledges and deposits under Section 6.02;

(i) so long as no Default or Event of Default is continuing or would result
therefrom, other Investments by the Borrower or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write downs or write offs thereof) not to exceed the sum of (x) $27.5
million (plus any returns of capital actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
clause (i)); provided, that if the Increased Investment Trigger is satisfied
immediately prior to and after giving effect to such Investment, the aggregate
amount of Investments permitted pursuant to this clause (x) shall be $75.0
million plus (y) the portion, if any, of the Cumulative Credit on such date that
the Borrower elects to apply to this Section 6.04(i), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;

(j) Investments constituting Permitted Business Acquisitions;

(k) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(l);

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(m) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04, (ii) in the case of
any acquisition, merger or consolidation or amalgamation, in accordance with
Section 6.05, and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
or amalgamation and were in existence on the date of such acquisition, merger or
consolidation or amalgamation; and, in each case, any Investment held by such
Person; provided, that the foregoing is intended solely to grandfather such
Investments as are indirectly acquired as a result of an acquisition of a Person
otherwise permitted under this clause (m) and any consideration paid in
connection with such acquisition that may be allocable to such Investments that
consist of Persons that are not Loan Parties must be permitted by, and be taken
into account in computing compliance with, any basket amounts or limitations
applicable to such acquisition hereunder;

 

110



--------------------------------------------------------------------------------

(n) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary Loan
Party in the ordinary course of business;

(o) so long as no Event of Default is continuing or would result therefrom,
Investments to the extent that payment for such Investments is made with Equity
Interests (other than Disqualified Stock) of Holdings or any Parent Entity;
provided that such Investments are not included in any determination of the
Cumulative Credit;

(p) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(q) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(r) so long as no Default or Event of Default is continuing or would result
therefrom, Investments in Subsidiaries that are not Loan Parties after giving
effect to the applicable Investments in an aggregate amount (valued at the time
of the making thereof and without giving effect to any write-downs or write-offs
thereof) outstanding at any time not to exceed $5.0 million;

(s) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(t) advances in the form of a prepayment of expenses in the ordinary course of
business, so long as such expenses are being paid in accordance with customary
trade terms of the Borrower or such Subsidiary, but excluding payments of such
expenses that are otherwise prohibited by this Agreement;

(u) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons in the
ordinary course of business;

(v) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business;

(w) [reserved]; and

(x) [reserved].

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), or change its jurisdiction of organization to a
jurisdiction outside of the United States, or convey, sell, lease or

 

111



--------------------------------------------------------------------------------

sub lease (as lessor or sublessor), exchange, transfer or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets or property of any kind whatsoever (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower or any Subsidiary, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or any substantial part of the
assets or stock of any other person or any division, unit or business of any
person, except that this Section 6.05 shall not prohibit:

(a) (i) the purchase and sale of raw materials and inventory (including, without
limitation, work-in-process and finished goods inventory) in the ordinary course
of business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary, (iii) the sale of surplus, obsolete,
damaged or worn out equipment or other property in the ordinary course of
business by the Borrower or any Subsidiary, or (iv) the sale of Permitted
Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into (or with)
the Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation or consolidation of any Subsidiary into or
with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is or becomes a Subsidiary Loan Party and, in the case of each
of clauses (i) and (ii), no person other than the Borrower or Subsidiary Loan
Party receives any consideration, (iii) the merger or consolidation of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party, (iv) the liquidation, winding up or
dissolution or change in form of entity of any Subsidiary (other than a Loan
Party) if the Borrower determines in good faith that such liquidation, winding
up, dissolution or change in form is in the best interests of the Borrower and
is not materially disadvantageous to any Agent or the Lenders, or (v) any
Subsidiary may merge, consolidate or amalgamate with any other person in order
to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary, which shall be a Loan
Party if the merging, consolidating or amalgamating Subsidiary was a Loan Party
and which together with each of its subsidiaries shall have complied with the
requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this Section 6.05(c) shall be made in
compliance with Section 6.07, and shall not in the aggregate exceed, when
determined together with Investments permitted under Section 6.04(a), $25.0
million outstanding; provided that (i) with respect to any sale, transfer, lease
or other disposition made under this clause (c), no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) the Net
Proceeds of any sales, transfers, leases or other dispositions made pursuant to
this Section 6.05(c) by a Loan Party to a Subsidiary that is not a Subsidiary
Loan Party shall be applied to prepay the Loans pursuant to Section 2.08(b)
hereof;

(d) Sale and Lease Back Transactions permitted by Section 6.03;

 

112



--------------------------------------------------------------------------------

(e) (i) dispositions of cash and Permitted Investments to the extent
constituting Investments permitted by Section 6.04 and dividends permitted by
Section 6.06 and (ii) dispositions constituting Permitted Liens and the
transactions listed on Schedule 3.08(b);

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided that (i) no Default or Event
of Default exists or would result therefrom, (ii) the aggregate gross proceeds
(including non-cash proceeds) of any or all assets sold, transferred, leased,
licensed or otherwise disposed of in reliance upon this Section 6.05(g),
together with the aggregate gross consideration (including exchange assets,
other non-cash consideration and cash proceeds) of any or all assets exchanged
in reliance upon Section 6.05(k), shall not exceed, in any fiscal year of the
Borrower, $60.0 million and (iii) with respect to any such sale, transfer,
lease, license or other disposition with gross proceeds (including non-cash
proceeds) in excess of $5.0 million, immediately after giving effect thereto,
the Borrower shall be in Pro Forma Compliance;

(h) [reserved];

(i) leases, licenses, or subleases or sublicenses of any real or personal
property granted in the ordinary course of business, to the extent not otherwise
prohibited by this Agreement;

(j) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) any exchange of assets for services and/or other assets of comparable or
greater value; provided that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value, and (iii) in the event of a swap with a fair market value in
excess of $20.0 million, such exchange shall have been approved by at least a
majority of the Board of Directors of Holdings or the Borrower; provided,
further, that (A) the aggregate gross consideration (including exchange assets,
other non-cash consideration and cash proceeds) of any or all assets exchanged
in reliance upon this Section 6.05(k), together with the aggregate gross
proceeds (including non-cash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon Section 6.05(g),
shall not exceed, in any fiscal year of the Borrower, $60.0 million, (B) no
Default or Event of Default exists or would result therefrom, (C) with respect
to any such exchange with aggregate gross consideration in excess of $5.0
million, immediately after giving effect thereto, the Borrower shall be in Pro
Forma Compliance and (D) if any assets that constitute Non-ABL Priority
Collateral are the subject of such exchange, then the Borrower or the applicable
Loan Party shall receive assets of comparable or greater value that constitute
Non-ABL Priority Collateral in exchange therefor;

 

113



--------------------------------------------------------------------------------

(l) exchanges of assets between CWPC and one or more of the Borrower and any
Subsidiary Loan Party through the division of land between respective mill,
utility and hydroelectric assets for the owned Real Property located at
Wisconsin Rapids, Wisconsin; provided that, unless otherwise agreed by the
Administrative Agent (x) the aggregate fair market value of the Real Property or
other assets being received by the applicable Loan Party is approximately equal
to or greater than the fair market value of the assets being transferred by such
Loan Party in such exchange, (y) the exchange of assets by the parties to the
transaction is substantially simultaneous and (z) the assets received by such
Loan Party shall not be subject to any contractual obligation that limits the
ability of such Loan Party to create, incur, assume or suffer to exist any Lien
on such assets to secure the Loan Obligations (such transactions pursuant to
this Section 6.05(l), collectively, the “Permitted Land Swaps”); provided,
further, that (i) the fair market value of Non-ABL Priority Collateral
transferred pursuant to this Section 6.05(l) shall not exceed $1.0 million in
the aggregate and (ii) if any Non-ABL Priority Collateral is transferred
pursuant to this Section 6.05(l), the applicable Loan Party must receive Non-ABL
Priority Collateral in exchange;

(m) Permitted Business Acquisitions (including any merger or consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided that
immediately following any such merger or consolidation or amalgamation, (i)
involving the Borrower, the Borrower is the surviving corporation, (ii)
involving a Subsidiary Loan Party, the surviving or resulting entity shall be a
Subsidiary Loan Party, and (iii) involving a Subsidiary that is not a Subsidiary
Loan Party, the surviving or resulting entity shall be a Wholly-Owned
Subsidiary;

(n) sales or other dispositions of mills, including through the sale of Equity
Interests of any Subsidiary owning or operating any such mill; provided that (i)
no Default or Event of Default exists or would result therefrom, (ii) no sale or
other disposition shall be permitted by this Section 6.05(n) unless such sale or
other disposition is for at least 75% cash consideration; provided that any
Designated Non-Cash Consideration received by the Borrower or any of the
Subsidiaries in such sale or other disposition having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this Section 6.05(n) or pursuant to the last proviso to the last
paragraph of this Section 6.05 that is at that time outstanding, not to exceed
$15.0 million at the time of the receipt of such Designated Non-Cash
Consideration (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) shall be deemed to be cash and (iii) the Net
Proceeds of any sales or other dispositions made pursuant to this
Section 6.05(n) shall be applied to prepay the Loans pursuant to Section 2.08(b)
hereof; and

(o) sales or assignments of (x) accounts receivable arising from sales of goods
or services by a Loan Party to a customer and (y) related assets, in connection
with which a commercial bank of national standing (acting in its own capacity or
as agent on behalf of the customer) offers to purchase such accounts receivable
on commercially reasonable terms from time to time in a manner that results in
faster effective realization of such accounts receivable; provided that (i) no
Default or Event of Default exists or would result therefrom, (ii) neither the
Borrower nor any Subsidiary shall have any obligation, contingent or otherwise,
in connection with such sale, other than to deliver the accounts receivable and
related assets sold in such transaction free and clear of any encumbrance, (iii)
such sale is for cash and fair market value, (iv) the number of Account

 

114



--------------------------------------------------------------------------------

Debtors whose accounts receivable are at any time subject to such sales or
assignments shall be limited to three (3), and while such Account Debtors’
accounts receivable are subject to such sales or assignments, no Accounts of
such Account Debtors shall constitute Eligible Accounts under the ABL Loan
Documents (or otherwise be included in the borrowing base of any Indebtedness
outstanding pursuant to Section 6.01(u)), and (v) accounts receivable subject to
such sales or assignments must be capable of being fully segregated from other
Accounts (including with respect to accounts receivable reporting, purchase
orders, invoicing and payments).

Notwithstanding anything to the contrary contained in this Section 6.05, (i)
except for any sale, transfer or disposition of all (but not a portion of) the
Equity Interests of any Subsidiaries in compliance with the provisions of
Section 6.05 or a transaction permitted by Section 6.05(b), (c) or (n), no sale,
transfer or other disposition of any Equity Interests of any Subsidiary shall be
permitted by this Section 6.05, (ii) no sale, transfer or other disposition of
assets shall be permitted by this Section 6.05 (other than sales, transfers,
leases, licenses or other dispositions to Loan Parties or from Subsidiaries that
are not Loan Parties to other Subsidiaries that are not Loan Parties pursuant to
Section 6.05(c)) unless such disposition is for fair market value, and (iii) no
sale, transfer or other disposition of assets shall be permitted by
Section 6.05(a) or (f) unless such disposition is for at least 75% cash
consideration; provided that the provisions of this clause (iii) shall not apply
to any individual transaction or series of related transactions involving assets
with a fair market value of less than $2.5 million (provided that such
transactions do not involve assets with a fair market value of more than $15.0
million in the aggregate for all such transactions during the term of this
Agreement); provided, further, that for purposes of this clause (iii), any
Designated Non-Cash Consideration received by the Borrower or any of the
Subsidiaries in such sale, transfer or other disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause proviso or pursuant to
Section 6.05(n) above that is at that time outstanding, not to exceed $15.0
million at the time of the receipt of such Designated Non-Cash Consideration
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value) shall be deemed to be cash. To the extent that any Collateral
is disposed of in a transaction expressly permitted by this Section 6.05 to any
person other than Holdings, the Borrower or any Subsidiary Loan Party, such
Collateral (but not the proceeds thereof) shall be sold free and clear of the
Liens created by the Loan Documents, and the Administrative Agent and the
Collateral Agent shall take, and shall be authorized by each Lender to take, any
actions reasonably requested by the Borrower in order to evidence the foregoing.

Section 6.06 Dividends and Distributions. (i) Declare or pay any dividend or
make any other distribution (by reduction of capital or otherwise), whether in
cash, property, securities or a combination thereof, with respect to any of its
Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of additional Equity Interests (other than
Disqualified Stock) of the person paying such dividends or distributions), or
(ii) directly or indirectly redeem, purchase, retire, obtain the surrender of or
otherwise acquire for value (or permit any Subsidiary to purchase or acquire)
any of its Equity Interests or set aside any amount for any such purpose (other
than through the issuance of additional Equity Interests (other than
Disqualified Stock) of the person redeeming, purchasing, retiring or acquiring
such shares) (all of the foregoing, “Restricted Payments”); provided, however,
that:

(a) any Subsidiary of the Borrower may make Restricted Payments to, or
repurchase its Equity Interests from, the Borrower or to any Wholly-Owned
Subsidiary of the Borrower (or, in the case of non-Wholly-Owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests so long as any
repurchase of its Equity Interests from a person that is not the Borrower or a
Subsidiary is permitted under Section 6.04);

 

115



--------------------------------------------------------------------------------

(b) the Borrower may make Restricted Payments to Holdings (i) in respect of
reasonable overhead, legal, accounting and other professional fees and expenses
of Holdings or any Parent Entity (other than in respect of expenses of the type
referred to in subclause (iv) below), (ii) in respect of fees and expenses
related to any public offering or private placement of debt or equity securities
of Holdings or any Parent Entity, whether or not consummated, in which the
proceeds are (or are intended to be, in the event such transaction is not
consummated) contributed to the Borrower, (iii) in respect of franchise taxes
and other fees, taxes and expenses in connection with the maintenance of its
existence and its (or any Parent Entity’s indirect) ownership of the Borrower,
(iv) (x) with respect to each tax year or portion thereof ending after the
Closing Date that the Borrower qualifies as a Flow Through Entity, the Borrower
may make Restricted Payments to the holders of Equity Interests of the Borrower
(or to any direct or indirect parent of the Borrower or holders of Equity
Interests in such parent), and (y) with respect to any tax year or portion
thereof ending after the Closing Date that the Borrower does not qualify as a
Flow Through Entity, the Borrower may make Restricted Payments to any direct or
indirect parent company of the Borrower that files a consolidated U.S. federal,
state or local income tax return that includes the Borrower and the
Subsidiaries, in each case in an amount not to exceed the amount that the
Borrower and the Subsidiaries would have been required to pay in respect of
federal, state or local income taxes (as the case may be) payable on such
returns in respect of such year if the Borrower and the Subsidiaries paid such
taxes directly as a stand-alone taxpayer (or stand-alone group) (and deeming the
Borrower to be a corporation and parent of a group if it is a Flow Through
Entity), (for the avoidance of doubt and without duplication, amounts determined
pursuant to this clause (iv) shall be calculated by appropriately taking into
account any cumulative net taxable loss with respect to all prior taxable
periods ending after the Closing Date that would be available to offset taxable
income of the Borrower if the Borrower were a corporation and parent of a group
(taking into account any reductions in such losses or limitations on the use of
such losses under applicable tax law)), and (v) in respect of customary salary,
bonus and other benefits, payable to, and indemnities provided on behalf of,
officers, directors and employees of Holdings or any Parent Entity, in each case
in order to permit Holdings or any Parent Entity to make such payments; provided
that in the case of clauses (i), (iii) and (v), the amount of such Restricted
Payments shall not exceed the portion of any amounts referred to in such
clauses (i), (iii) and (v) that are allocable to the Borrower and the
Subsidiaries (which shall be 100% for so long as Holdings or such Parent Entity,
as the case may be, owns no assets other than the Equity Interests in the
Borrower, Holdings or another Parent Entity);

(c) [reserved];

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

 

116



--------------------------------------------------------------------------------

(e) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(f) [reserved];

(g) so long as no Default or Event of Default is continuing or would result
therefrom, the Borrower may make Restricted Payments to Holdings or any Parent
Entity in an aggregate amount not to exceed the portion, if any, of the
Cumulative Credit on such date that the Borrower elects to apply to this
Section 6.06(g), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied;

(h) [reserved]; and

(i) [reserved].

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is (i) otherwise not prohibited by this Agreement, and (ii) upon
terms no less favorable to the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a person that is
not an Affiliate.

(b) The foregoing Section 6.07(a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) transactions solely between or among any of the Borrower, any Subsidiary
Loan Party (or any entity that becomes a Subsidiary Loan Party as a result of
such transaction (including via merger, consolidation or amalgamation in which a
Subsidiary Loan Party is the surviving entity)) and, to the extent permitted by
Section 7.01, Holdings;

(ii) [reserved];

(iii) the payment of customary fees, reasonable out-of-pocket costs and
customary indemnities to directors, officers, consultants and employees of
Holdings, any Parent Entity, the Borrower and the Subsidiaries in the ordinary
course of business;

(iv) transactions, agreements and arrangements in existence on the Closing Date
and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Agents or the Lenders in any material respect;

(v) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, and (B) any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, in any such case approved by the
Borrower’s Board of Directors, and any reasonable and customary employment
contract and transactions pursuant thereto;

 

117



--------------------------------------------------------------------------------

(vi) Restricted Payments permitted under Section 6.06, including any such
Restricted Payments to Holdings (and any Parent Entity);

(vii) the issuance, sale or transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower;

(viii) [reserved];

(ix) payments of loans (or cancellations of loans) to employees that are
(A) approved by a majority of the Board of Directors of the Borrower in good
faith, (B) made in compliance with applicable law, and (C) otherwise permitted
under Section 6.04(d) of this Agreement;

(x) [reserved];

(xi) Permitted Land Swaps consummated in accordance with the terms of Section
6.05(l);

(xii) any transaction (or series of related transactions) involving aggregate
consideration of less than $2.5 million;

(xiii) [reserved];

(xiv) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate;

(xv) Investments in any subsidiary permitted by Section 6.04; and

(xvi) transactions among the Borrower and its subsidiaries permitted by, and
complying with, the provisions of Section 6.05.

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, Bylaws and Certain Other
Agreements; Etc. (a) Amend or

 

118



--------------------------------------------------------------------------------

modify, or grant any waiver or release under or terminate in any manner, the
articles or certificate of incorporation, bylaws, limited liability company
operating agreement, partnership agreement or other organizational documents of
any Loan Party, in any such case, if the effect thereof would be materially
adverse to any Loan Party or the rights, interest or remedies of any Lender or
any Agent.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, (x) any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any other
Indebtedness that is subordinated in right of payment to the Obligations or any
Permitted Refinancing Indebtedness in respect of the foregoing or any preferred
Equity Interests or any Disqualified Stock (“Junior Financing”) or any unsecured
Indebtedness incurred pursuant to Section 6.01(s) (“Permitted Unsecured
Financing”), (y) any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing or any Permitted Unsecured Financing, or (z)
other than with respect to the ABL Facility and obligations under the Loan
Documents, any voluntary or optional prepayment of or in respect of principal on
the loans under any other Indebtedness for borrowed money that is not Junior
Financing or Permitted Unsecured Financing, except for (in each case unless
prohibited by any applicable subordination agreement with respect to any Junior
Financing): (A) refinancings permitted by clause (s) or (u) of Section 6.01,
(B) payments of regularly scheduled interest, and, to the extent this Agreement
is then in effect, principal on the scheduled maturity date of any Junior
Financing, any Permitted Unsecured Financing or such Indebtedness for borrowed
money, (C) payments or distributions in respect of all or any portion of the
Junior Financing, the Permitted Unsecured Financing or such Indebtedness for
borrowed money with the proceeds contributed to the Borrower by Holdings from
the substantially contemporaneous issuance, sale or exchange by Holdings (or any
Parent Entity) of Equity Interests (other than Permitted Cure Securities),
(D) the conversion of any Junior Financing to Equity Interests of Holdings or
any Parent Entity and (E) so long as no Default or Event of Default has occurred
and is continuing or would result therefrom and after giving effect to such
payment or distribution the Borrower would be in Pro Forma Compliance, payments
or distributions in respect of Junior Financings, Permitted Unsecured Financings
or such Indebtedness for borrowed money prior to their scheduled maturity (1)
made in an aggregate amount not to exceed the portion, if any, of the Cumulative
Credit on such date that the Borrower elects to apply to this Section
6.09(b)(i)(E)(1) (provided that at such time when, after giving effect thereto,
the Total Net First Lien Leverage Ratio on a Pro Forma Basis would not exceed
1.50 to 1.00), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied and (2) to prepay those certain loans (e.g., leveraged
loans) under the QLICI Facility in an amount not to exceed the principal amount
thereof outstanding as of the Closing Date (which, as of the Closing Date is
$23,305,300), provided that substantially concurrently with such prepayment, (I)
the QLICI Holdings Loan shall be repaid in an equal amount, which amount shall
constitute payment in full of such QLICI Holdings Loan, and such QLICI Holdings
Loan shall be cancelled, (II) the proceeds received by Holdings upon repayment
of the QLICI Holdings Loan will be contributed or paid to the Borrower in
repayment and satisfaction in full of the intercompany note between Holdings and
the Borrower and (III) Chase NMTC Verso Investment Fund, LLC is acquired by
Holdings and promptly becomes a Guarantor hereunder and a grantor under the
Collateral Agreement); or

 

119



--------------------------------------------------------------------------------

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, Permitted Unsecured Financing or any agreement, document or
instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner adverse to Lenders and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders, or (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness.”

(c) Permit any Subsidiary Loan Party or any other Subsidiary to enter into any
agreement or instrument that by its terms restricts the ability of any such
Subsidiary to (i) pay dividends or make distributions or cash advances to the
Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary, (ii) make loans or advances to Borrower or any other Subsidiary Loan
Party, (iii) transfer any of its property or assets to Borrower, or (iv) grant
Liens upon any of its properties or assets, whether now owned or hereafter
acquired, and allow for the pledge of its Equity Interests to secure the
Obligations, in each case with respect to clauses (i), (ii), (iii), and (iv)
above, except for:

(A) restrictions set forth in any Loan Document and the ABL Loan Documents;

(B) (i) restrictions imposed by applicable law, and (ii) restrictions in effect
on the Closing Date pursuant to any agreement or undertaking set forth on
Schedule 6.09 and any Permitted Refinancing Indebtedness in respect thereof;

(C) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that do not expand the scope of any such encumbrance or
restriction;

(D) any restriction on the sale of assets or Equity Interests of a Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of the
Equity Interests or assets of a Subsidiary permitted under Section 6.05 pending
the closing of such sale or disposition;

(E) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(F) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(G) with respect to clauses (i) and (ii) above, any restrictions imposed by any
agreement relating to Indebtedness incurred pursuant to Section 6.01(s) or (u)
or Permitted Refinancing Indebtedness in respect thereof, to the extent such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained in this Agreement and the ABL Loan Documents;

 

120



--------------------------------------------------------------------------------

(H) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business (to the extent such lease, license or similar agreement is permitted by
this Agreement);

(I) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest (to the extent such lease is permitted by this
Agreement);

(J) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(K) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(L) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(M) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and the Subsidiaries to meet their ongoing
obligations;

(N) any agreement other than any agreement in respect of Indebtedness for
borrowed money in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(O) restrictions in agreements representing Indebtedness permitted under Section
6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan Party;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; and

(Q) any encumbrance or restriction imposed by any amendments, modifications,
restatements, increases, supplements, refundings, replacements, or refinancings
of the contracts, instruments or obligations referred to in clauses (A) through
(O) above; provided that the encumbrances or restrictions in such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements

 

121



--------------------------------------------------------------------------------

or refinancings are not more restrictive, in the good faith judgment of the
Borrower, taken as a whole, than the encumbrances or restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

(d) Make, directly or indirectly, any voluntary or optional cash payment or
contribution with respect to any Plan or for any Withdrawal Liability unless (i)
such payment or contribution is deducted in the calculation of Net Income, not
added back in calculating EBITDA during any period and not deducted from the
calculation of Excess Cash Flow in any period, (ii) no Default or Event of
Default has occurred and is continuing or would arise as a result of such
payment and (iii) such payments made in reliance of this Section 6.09(d) shall
be made from the Cumulative Credit, such election to be specified in a written
notice of a Responsible Officer of the Borrower calculating in reasonable detail
the amount of Cumulative Credit immediately prior to such voluntary prepayment
and the amount thereof elected to be so applied.

Section 6.10 Total Net Leverage Ratio. Permit the Total Net Leverage Ratio on
the last day of any fiscal quarter of the Borrower (beginning with the fiscal
quarter ending September 30, 2016) to exceed the ratio set forth opposite such
date in the table set forth below:

 

For Fiscal Quarter(s) Ending

   Total Net Leverage Ratio

September 30, 2016 through June 30, 2017

   2.50:1.0

September 30, 2017 through December 31, 2017

   2.25:1.0

March 31, 2018 through June 30, 2018

   2.00:1.0

September 30, 2018 through December 31, 2018

   1.75:1.0

March 31, 2019 through December 31, 2019

   1.50:1.0

March 31, 2019 and each fiscal quarter ending thereafter

   1.25:1.0

Section 6.11 Hedging Agreements. Enter into any Hedging Agreement, other than
(a) Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities (including, without
limitation, raw material, supply costs and currency risks), (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest bearing liability or investment
of the Borrower or any Subsidiary, and (c) Hedging Agreements entered into in
order to swap currency in connection with funding the business of Holdings, the
Borrower and the Subsidiaries in the ordinary course of business.

Section 6.12 No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any Junior Financing other than (a) the Obligations
under this Agreement and the other Loan Documents and (b) any Indebtedness
incurred pursuant to Section 6.01(u) and any Permitted Refinancing Indebtedness
in respect thereof.

 

122



--------------------------------------------------------------------------------

Section 6.13 Fiscal Year; Accounting. In the case of the Borrower, permit its
fiscal year to end on any date other than December 31 without prior notice to
the Administrative Agent given concurrently with any required notice to the SEC.

Section 6.14 CWPC. Permit CWPC to enter into any agreement or other arrangement
that restricts the activities of CWPC in any manner similar to the restrictions
imposed on Restricted Subsidiaries under this Article 6.

ARTICLE 7

HOLDINGS COVENANTS

Section 7.01 Holdings Covenants. Holdings covenants and agrees with each Lender
that: (a) it shall not engage in any business activities or have any material
properties or liabilities, other than (i) its ownership of the Equity Interests
of the Borrower and its subsidiaries and Verso Paper Finance Holdings, Inc.
(“Verso Paper Holdings”) and, following the effectiveness of a Permitted
Restructuring Transactions Amendment, such other Persons as are permitted by the
terms hereof, (ii) its obligations under the Loan Documents, the ABL Loan
Documents and any other document or agreement entered into in connection with
any Permitted Business Acquisition, (iii) maintenance of its existence, (iv) as
expressly contemplated by this Agreement and the other Loan Documents, (v)
activities and properties incidental to the foregoing clauses (i), (ii), (iii)
and (iv) and (vi) its obligations under the QLICI Put / Call Agreement entered
into in connection with the QLICI Facility and holding the QLICI Holdings Loan
and the intercompany note between it and the Borrower; (b) it will not create,
incur, assume or permit to exist any Lien (other than Liens of a type described
in Section 6.02(d), 6.02(k) or 6.02(dd)) on any of the Equity Interests issued
by the Borrower other than the Liens created under the Loan Documents; (c) it
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided that so long as no Default
or Event of Default exists or would result therefrom, Holdings may merge with
any other person; (d) it shall at all times own directly 100% of the Equity
Interests of the Borrower and shall not sell, transfer or otherwise dispose of
the Equity Interests in the Borrower; (e) it shall comply with Sections 5.03,
5.05, 5.06, 5.07, 5.09 and 5.10 as if each reference therein to the Borrower
were a reference to Holdings; and (f) it shall not permit Verso Paper Holdings
to engage in any business activities or have any material properties or
liabilities other than maintenance of its existence and shall not permit Verso
Paper Holdings to create, incur, assume or permit to exist any Indebtedness or
any Lien on any of its assets or properties.

ARTICLE 8

EVENTS OF DEFAULT; REMEDIES

Section 8.01 Events of Default; Certain Remedies. In case of the happening of
any of the following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

 

123



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
Section 8.01(b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of three Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Sections 2.07(d) (to the extent relating to the delivery of the
officer’s certificate required therein), 5.01(a), 5.02(a), 5.02(b), 5.04(j),
5.05(a), 5.08, 5.11, 5.13 or 5.14 or in Article 6 or Article 7 (and (x) in the
case of Section 5.02(a) or 5.02(b), if such default does not impair in any
material respect the insurance coverage maintained on the Collateral or the
assets of the Borrower and the Subsidiaries taken as a whole, such default shall
continue unremedied for a period of three Business Days, and (y) in the case of
Section 5.04(i), such default shall continue unremedied for a period of five
days) after the earlier of (i) a Responsible Officer of any Loan Party having
knowledge of such default or (ii) receipt by the Borrower of notice from the
Administrative Agent or the Required Lenders of such default;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in Section 8.01(b),
(c) and (d) above), and such default shall continue unremedied for a period of
30 days after the earlier of (i) a Responsible Officer of any Loan Party having
knowledge of such default or (ii) receipt by the Borrower of notice from the
Administrative Agent or the Required Lenders of such default;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity, or (B) enables or
permits (with all applicable grace and cure periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or (ii) Holdings, the Borrower or any of the Subsidiaries shall fail
to pay the principal of any Material Indebtedness at the stated final maturity
thereof; provided that this Section 8.01(f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or

 

124



--------------------------------------------------------------------------------

any Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any of the Subsidiaries, or
(iii) the winding up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by Section
6.05); and such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in Section
8.01(h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $25.0 million (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage), which judgments are not discharged or
effectively waived or stayed for a period of 45 days, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of
Holdings, the Borrower or any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States of America district
court to administer any Plan, (ii) an ERISA Event or ERISA Events shall have
occurred with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iv) Holdings, the Borrower or any Subsidiary shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan, or (v) any other similar event or condition
shall occur or exist with respect to a Plan or Multiemployer Plan; and in each
case in subclauses (i) through (v) above, such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
have a Material Adverse Effect; or

(l) (i) any material provision of any Loan Document shall for any reason cease
to be, or be asserted in writing by any Loan Party or any Subsidiary not to be,
a legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and extend to assets
with a value in the aggregate in excess of $10.0 million, in any such case,
shall cease to be, or shall be asserted in writing by any Loan Party or any
Subsidiary not to be, a valid and perfected security interest (perfected as or
having the priority required by the Loan Documents and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such

 

125



--------------------------------------------------------------------------------

loss of perfection or priority results from the limitations of foreign laws,
rules and regulations as they apply to pledges of Equity Interests in Foreign
Subsidiaries or the application thereof, or from the failure of the Applicable
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements, and except to the extent that
such loss is covered by a lender’s title insurance policy and the Applicable
Collateral Agent shall be reasonably satisfied with the credit of such insurer,
or (iii) the Guarantees pursuant to the Security Documents by Holdings, the
Borrower or the Subsidiary Loan Parties of any of the Obligations shall cease to
be in full force and effect (other than in accordance with the terms thereof),
or shall be asserted in writing by any Loan Party or any Subsidiary not to be in
effect or not to be legal, valid and binding obligations.

In every event, and at any time thereafter during the continuance of such event,
the Administrative Agent may, subject to Section 9.05, and at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees (including the Prepayment Premium, if any) and all other
liabilities of the Borrower and the other Loan Parties accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower and the other Loan Parties, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
and (iii) whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of any of the Agents or the Lenders under this Agreement, any of
the other Loan Documents or applicable law, including, but not limited to, by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Obligations
are evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of any of the Agents or the Lenders; provided that, in any event
with respect to any Loan Party described in Section 8.01(h) or 8.01(i) above,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Loan Parties accrued hereunder and under
any other Loan Document, including the Prepayment Premium (if any), shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Loan Parties, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 8.02 Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that the Borrower fails (or, but for the operation
of this Section 8.02, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 10th Business Day
subsequent to the date the certificate calculating such Financial Performance
Covenant is required to be delivered pursuant to Section 5.04(d) (the “Cure
Period”), Holdings and the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions and, in the case of
Holdings, to contribute any such cash to the capital of the Borrower
(collectively, the “Cure Right”), and upon

 

126



--------------------------------------------------------------------------------

the receipt by the Borrower of the net cash proceeds thereof (to the extent
received prior to the expiration of the Cure Period) (the “Cure Amount”)
pursuant to the exercise by Holdings or the Borrower of such Cure Right such
Financial Performance Covenant shall be recalculated giving effect to a pro
forma adjustment by which EBITDA shall be increased with respect to such
applicable quarter and any four-quarter period that contains such quarter,
solely for the purpose of measuring the Financial Performance Covenant and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided that (i) in each four consecutive fiscal quarter period there
shall be at least two fiscal quarters in which the Cure Right is not exercised,
(ii) the Cure Right shall not be exercised more than five times, (iii) for
purposes of this Section 8.02, the Cure Amount shall be no greater than the
amount required for purposes of complying with the Financial Performance
Covenant for the applicable period, (iv) the Cure Amount may not be applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was or is (or may have been) contingent on receipt of such
amount or utilization of such amount for a specified purpose and (v) the Cure
Right shall not be exercised in consecutive quarters. The Borrower shall
promptly notify the Administrative Agent of any exercise of a Cure Right and the
details thereof. If, after giving effect to the adjustments in this Section
8.02, the Borrower shall then be in compliance with the requirements of the
Financial Performance Covenant, the Borrower shall be deemed to have satisfied
the requirements of the Financial Performance Covenant as of the relevant date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of the
Financial Performance Covenant that had occurred shall be deemed cured for the
purposes of this Agreement.

ARTICLE 9

THE AGENTS

Section 9.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, including without limitation as the Collateral Agent for such Lender
and the other applicable Secured Parties under the applicable Security Documents
and under the Intercreditor Agreements, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States of America, each of the Lenders hereby grants to the
Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s behalf.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

127



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Lender hereby appoints and authorizes
the Collateral Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent (and any Subagents appointed by the Collateral Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights or remedies thereunder at the direction of the Collateral Agent)
shall be entitled to the benefits of this Article 9 (including, without
limitation, Section 9.07) as though the Collateral Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto. The provisions of this Article 9 shall apply to the
Collateral Agent to the same extent as they apply to the Administrative Agent,
and the Collateral Agent shall be entitled to all rights, benefits and
indemnities afforded to the Administrative Agent hereunder.

Section 9.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof)) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by an Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent. If any
Subagent, or successor thereto, shall die, become incapable of acting, resign or
be removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Subagent that it selects in accordance with the
foregoing provisions of this Section 9.02 in the absence of the Administrative
Agent’s gross negligence or willful misconduct.

Section 9.03 Exculpatory Provisions. None of the Agents, the Lead Arrangers or
their respective Affiliates or any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with,

 

128



--------------------------------------------------------------------------------

this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. None of the Agents shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, and (b)
the Agents shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity. The Agents shall be deemed not to have knowledge of
any Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Agents by the Borrower, Holdings or
a Lender. Notwithstanding anything to the contrary herein, the Agents shall not
be responsible for or have any duty or obligation to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent, (vii) whether any Lender or Participant is or becomes an Ineligible
Institution or otherwise monitoring or enforcing prohibitions on assignments and
participations of Loans and Commitments to Ineligible Institutions, or (viii)
whether any Lender or Participant is or becomes an Affiliate of Holdings, the
Borrower or any of their respective subsidiaries, or otherwise monitoring or
enforcing restrictions or limitations on assignments and participations of Loans
and Commitments to Affiliates of Holdings, the Borrower or any of their
respective subsidiaries or voting rights with respect thereto.

Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender, each Agent may presume that such condition is satisfactory to such
Lender unless such Agent shall have received notice to the contrary from such
Lender prior to such Credit Event. Each Agent may consult with legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any

 

129



--------------------------------------------------------------------------------

action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Each Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all or other Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

Section 9.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided
that unless and until the Administrative Agent shall have received such
directions, each of the Agents may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, none of the Agents shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

130



--------------------------------------------------------------------------------

Section 9.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by any Loan Party and without
limiting the obligation of each Loan Party to do so), in the amount of its pro
rata share (based on its aggregate outstanding Loans and unused Commitments
hereunder determined at the time such indemnity is sought), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct (it being understood and agreed that any action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents), in any
such case for purposes of this Section 9.07, shall in no event in and of itself
be deemed to constitute gross negligence or willful misconduct). The failure of
any Lender to reimburse any Agent promptly upon demand for its ratable share of
any amount required to be paid by the Lenders to such Agent as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse such
Agent for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse such Agent for such other
Lender’s ratable share of such amount. The agreements in this Section 9.07 shall
survive termination of the Commitments and the payment of the Loans and all
other amounts payable under any Loan Document.

Section 9.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

Section 9.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent upon 10 days’ notice to the Lenders
and the Borrower. If the Administrative Agent shall resign as Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall (unless an Event of Default under
Section 8.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld, delayed or conditioned), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent and Collateral
Agent, and the terms “Administrative Agent” and “Collateral Agent” shall mean
such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as an Agent shall be terminated,

 

131



--------------------------------------------------------------------------------

without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Loans. If no successor
agent has accepted appointment as Administrative Agent and Collateral Agent by
the date that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s and Collateral Agent’s
resignation shall nevertheless thereupon become effective, and the Lenders shall
assume and perform all of the duties of the Administrative Agent and Collateral
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Agent’s resignation as
an Agent, the provisions of this Article 9 (including this Section 9.09) shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was an Agent under this Agreement and the other Loan Documents.
Any releases, limitations on liability and other exculpatory provisions from
time to time granted to or otherwise provided for the benefit of any successor
or replacement Agent or any of its successors or assigns in such capacity shall,
in addition to inuring to the benefit of such successor or replacement Agent,
also inure to the benefit of any predecessor Agent, its Subagents (if any) and
their respective Related Parties.

Section 9.10 Agents and Lead Arrangers. Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, each of the persons
named on the cover page hereof as a Book Runner or Lead Arranger is named as
such for recognition purposes only, and in its capacity as such shall have no
rights, duties, responsibilities or liabilities with respect to this Agreement
or any other Loan Document or any of the transactions contemplated hereby or
thereby, except that each such person and its Affiliates shall be entitled to
the rights expressly stated to be applicable to them in Section 10.05, 10.15 and
10.17 (subject to the applicable obligations and limitations as set forth
therein).

Section 9.11 [Reserved].

Section 9.12 Security Documents, Collateral Agent and Applicable Collateral
Agent.

Each Lender hereby irrevocably authorizes and instructs each of the
Administrative Agent and the Collateral Agent to, without any further consent of
any Lender, enter into (or acknowledge and consent to) or amend, renew, extend,
supplement, restate, replace, waive or otherwise modify the ABL Intercreditor
Agreement, any Permitted Senior Intercreditor Agreement or any other
intercreditor agreement with the collateral agent or other representatives of
the holders of Indebtedness that is to be secured by a Lien on the Collateral
that is not prohibited (including with respect to priority) under this Agreement
and to subject the Liens on the Collateral securing the Obligations to the
provisions thereof. Each Lender irrevocably agrees that (x) the Agents may rely
exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are not prohibited, (y) the ABL Intercreditor
Agreement or any other intercreditor agreement referred to in the foregoing
sentence, entered into by any of the Agents, shall be binding on the Secured
Parties, and (z) it will take no actions contrary to the provisions of the ABL
Intercreditor Agreement and, if entered into and if applicable or any other
Permitted Senior Intercreditor Agreement. The foregoing provisions are intended
as an inducement to any provider of any Indebtedness under the ABL Credit
Agreement and any future providers of Indebtedness not prohibited by Section
6.01 hereof to extend credit to the Loan Parties.

 

132



--------------------------------------------------------------------------------

Each Lender irrevocably authorizes each of the Administrative Agent and the
Collateral Agent, at its option and in its discretion, (i) to release any Lien
on any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document (A) upon termination of the Commitments and
payment in full in cash of all Obligations (other than in respect of contingent
indemnification expense reimbursement obligations for which no claim has been
made), (B) that is sold or to be sold, or disposed of or to be disposed of, as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to a person that is not a Loan Party, or (C) if approved,
authorized or ratified in writing in accordance with Section 10.08, (ii) to
release any Subsidiary Loan Party from its obligations under the Loan Documents
if such person ceases to be a Subsidiary Loan Party as a result of a transaction
permitted hereunder, (iii) to subordinate any Lien on any property granted to or
held by any Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(e), Section 6.02(i) or Section
6.02(a) (if the Liens thereunder are of a type contemplated by Section 6.02(i)),
and (v) to release any Lien on any property granted to or held by any Agent
under any Loan Document if and for so long as such property is subject to a Lien
that is permitted by Section 6.02(e), Section 6.02(i) or Section 6.02(a) (if the
Liens thereunder are of a type contemplated by Section 6.02(i))), in any case of
this subclause (v), to the extent the contract or agreement pursuant to which
such Lien is granted prohibits any other Liens on such property. The
Administrative Agent and the Collateral Agent shall do the foregoing upon the
written request of the Borrower; provided that, in connection with any such
request, the Borrower shall have in each case delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower certifying that
such release or subordination, as applicable, is authorized pursuant to this
Agreement.

Section 9.13 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party (i) the Administrative Agent (irrespective
of whether the principal of any Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower or any other
Loan Party) shall be entitled and empowered, by intervention in such proceeding
or otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any or all of the Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Agents and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

133



--------------------------------------------------------------------------------

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee in respect of
any Obligations, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including, without limitation,
pursuant to Section 363(k), Section 1129(b)(2)(A)(ii) or otherwise of the
Bankruptcy Code), the Administrative Agent, the Collateral Agent or any other
Secured Party may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or other Secured Party
or Secured Parties in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or other disposition,
to use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

Section 9.14 Indemnification by the Lenders. Each Lender shall severally
indemnify each Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified such Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.04(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by such Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by any Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Agents to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
any Agent to the Lender from any other source against any amount due to any
Agent under this Section 9.14.

ARTICLE 10

MISCELLANEOUS

Section 10.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent or the Collateral Agent, to
the address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 10.01; and

(ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

134



--------------------------------------------------------------------------------

(b) Each Loan Party hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower, that such Loan
Party will, or will cause the Subsidiaries to, provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent or to the Lenders pursuant to the Loan
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.05, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document, or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Loan Party agrees, and
agrees to cause the Subsidiaries, to continue to provide the Communications to
each Agent or to the Lenders, as the case may be, in the manner specified in the
Loan Documents but only to the extent requested by the Administrative Agent. The
Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

(d) Any party hereto may change its address or electronic means for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered

 

135



--------------------------------------------------------------------------------

electronically (including as set forth in Section 10.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 10.01, or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (A) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(d) to the Administrative Agent. Except for
such certificates required by Section 5.04(d), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 10.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans and the execution and delivery of the Loan
Documents, regardless of any investigation made by such persons or on their
behalf, and shall continue in full force and effect until the Termination Date.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.12, 2.14 and 10.05) shall survive the payment in full of
the principal and interest hereunder and the termination or expiration of the
Commitments or this Agreement.

Section 10.03 Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower, the initial Subsidiary Loan
Parties and the Agents and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, each Subsidiary Loan Party, the Agents and
each Lender and their respective permitted successors and assigns.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) none of the
Loan Parties may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their

 

136



--------------------------------------------------------------------------------

respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 10.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in subclause (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans of any Class at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Commitment or Loan to (x) a Lender, an Affiliate of a Lender, an Approved
Fund or (y) an Affiliate of the Borrower (other than the Lenders as of the
Closing Date or to whom allocations were made prior to the Closing Date and that
become party hereto within 5 Business Days of the Closing Date and, in each
case, their Affiliates) made in accordance with Section 10.04(j) or Section
10.21.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an integral
multiple of $1.0 million (or if less, the remaining Commitments and/or Loans of
any assigning Lender) unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld, conditioned or
delayed and, in the case of the Borrower, which consent shall be deemed given if
the Borrower does not object in writing to the Administrative Agent within five
(5) Business Days after receipt of a request for consent); provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds (with simultaneous
assignments to or by two or more Related Funds treated as one assignment), if
any;

(B) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.14; and

(D) the Assignee shall not be (1) the Borrower or any of the Borrower’s
Affiliates or subsidiaries, except in accordance with Section 10.04(j) or
Section 10.21, (2) a Defaulting Lender or (3) a natural person.

 

137



--------------------------------------------------------------------------------

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit (including any other
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D of the Securities Act and which extends credit or buys
loans or debt securities as one its businesses) in the ordinary course and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, subject to
the provisions of Section 10.04(h), (B) any Defaulting Lender or any of its
Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (B), (C) a
natural person or (D) except in accordance with Section 10.04(j) or Section
10.21, the Borrower or any of the Borrower’s Affiliates or subsidiaries.
Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Administrative Agent shall not have any responsibility, duty or
obligation to determine, ascertain or inquire into whether any Lender or
potential Lender is or becomes an Ineligible Institution or to otherwise monitor
or enforce prohibitions on assignments to Ineligible Institutions, and the
Administrative Agent shall have no liability with respect to any assignment made
to any Person that is or becomes an Ineligible Institution. Any assigning Lender
shall, in connection with any potential assignment, provide to the Borrower a
copy of its request (including the name of the prospective assignee)
concurrently with its delivery of the same request to the Administrative Agent
irrespective of whether or not an Event of Default has occurred and is
continuing.

(iii) Subject to acceptance and recording thereof pursuant to
clause (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 10.05 (subject to the limitations and requirements of those
Sections)). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names

 

138



--------------------------------------------------------------------------------

and addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender and the owner of the amounts owing to it under
the Loan Documents as reflected in the Register for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.04(b), if applicable,
and any written consent to such assignment required by Section 10.04(b) and any
applicable tax forms, the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment, whether or not evidenced by a promissory note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 10.04(b).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
applicable Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance; (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of Holdings, the Borrower or any
Subsidiary or the performance or observance by Holdings, the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (iii)
the Assignee represents and warrants that it is legally authorized to enter into
such Assignment and Acceptance; (iv) the Assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 (or delivered pursuant to Section 5.04),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) the Assignee will independently and without reliance upon the
Agents, such assigning Lender or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement; (vi)
the Assignee appoints and authorizes each Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
such Agent by the terms of this Agreement, together with such powers as are
reasonably incidental thereto; and (vii) the Assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it

 

139



--------------------------------------------------------------------------------

as a Lender. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than any Ineligible Institution (to the extent that the list of Ineligible
Institutions has been made available to such Lender) (a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans of any Class at the
time owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 10.04(a)(i) or clauses (i),
(ii), (iii), (v), (vi) or (vii) of the first proviso to Section 10.08(b) and (2)
directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant. Subject to Section 10.04(d)(iii), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the limitations and requirements of those Sections and Section 2.16)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.06 as though it
were a Lender; provided that such Participant shall be subject to
Section 2.15(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States of America on which it enters the name and address of each
Participant and the principal amounts and stated interest of each Participant’s
interest in the Loans, Commitments or other obligations under the Loan Documents
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
Without limitation of the requirements of Section 10.04(d), no Lender shall have
any obligation to disclose all or any portion of a Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other Loan Obligations
under any Loan

 

140



--------------------------------------------------------------------------------

Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), which
consent shall state that it is being given pursuant to this Section
10.04(d)(iii); provided that each potential Participant shall provide such
information as is reasonably requested by the Borrower in order for the Borrower
to determine whether to provide its consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.14 to the extent such Participant fails to comply with Section
2.14(e) as though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 10.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) Notwithstanding the foregoing, no assignment may be made or (to the extent
that the list of Ineligible Institutions has been made available to all Lenders)
participation sold to a person that was an Ineligible Institution as of the date
(the “Trade Date”) on which the assigning Lender entered into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to such person (unless the Borrower has consented or is
deemed to have

 

141



--------------------------------------------------------------------------------

consented to such assignment or participation, as applicable, in which case such
person will not be considered an Ineligible Institution for the purpose of such
assignment or participation, as applicable); provided that each Loan Party and
the Lenders acknowledge and agree that the Administrative Agent shall not have
any responsibility, duty or obligation to determine, ascertain or inquire into
whether any Lender, Participant, potential Lender or potential Participant is or
becomes an Ineligible Institution or to otherwise monitor or enforce
prohibitions on assignments and participations to Ineligible Institutions, and
the Administrative Agent shall have no liability with respect to any assignment
or participation made to any Person that is or becomes an Ineligible
Institution.

(i) If the Borrower wishes to replace all of the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(d)). Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of (x) any accrued interest and fees thereon and the Prepayment Premium (if
any), (y) any amounts that would have been required to be paid pursuant to
Sections 2.09(b) and 2.13 if such Loans had been optionally prepaid at such time
instead of being so assigned pursuant to this Section 10.04(j) and (z) any
amounts owing pursuant to Section 10.05(b). By receiving such purchase price,
the Lenders under such Facility shall automatically be deemed to have assigned
the Loans or Commitments under such Facility pursuant to the terms of the form
of Permitted Loan Purchase Assignment and Acceptance, and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this Section 10.04(i) are intended to facilitate the maintenance of the
perfection and priority of existing security interests in the Collateral during
any such replacement.

(j) Notwithstanding anything to the contrary in Section 2.15(c) (which
provisions shall not be applicable to this Section 10.04(j)), any of Holdings or
its Subsidiaries, including the Borrower, may purchase by way of assignment and
become an Assignee with respect to Term Loans at any time and from time to time
from Lenders in accordance with Section 10.04(b) hereof (each, a “Permitted Loan
Purchase”); provided that, in respect of any Permitted Loan Purchase, (A) any
such purchase occurs pursuant to Dutch auction procedures open to all Lenders of
the relevant Class of Term Loans on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent, (B) upon consummation of a Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with this Section 10.04(j), (C) no Default or
Event of Default has occurred and is continuing or would result from such
Permitted Loan Purchase, (D) no proceeds of any loans under the ABL Credit
Agreement or other Indebtedness incurred pursuant to Section 6.01(u) shall be
used to consummate such purchase, (E) any of Holdings or its subsidiaries,
including the Borrower and such Lender that is the Assignor shall execute and
deliver to the Administrative Agent a

 

142



--------------------------------------------------------------------------------

Permitted Loan Purchase Assignment and Acceptance (and for the avoidance of
doubt, shall not be required to execute and deliver an Assignment and Acceptance
pursuant to Section 10.04(b)) and shall otherwise comply with the conditions to
assignments under this Section 10.04, and (F) the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that such
Permitted Loan Purchase complies with this Section 10.04(j). It shall be a
condition precedent to each such Permitted Loan Purchase that such purchaser
shall have represented in the applicable Permitted Loan Purchase Assignment and
Acceptance that it is not in possession of material non-public information
(within the meaning of United States federal and state securities laws) with
respect to Holdings, the Borrower, its Subsidiaries or their respective
securities (or, if Holdings or its direct or indirect parent is not at the time
a public-reporting company, material information of a type that would not be
reasonably expected to be publicly available if Holdings or such parent were a
public-reporting company) that has not been disclosed to the Administrative
Agent and the Lenders generally or seller (other than Public Lenders). Each
Permitted Loan Purchase shall, for purposes of the Loan Documents and without
further action by any Person, be deemed to be an automatic and immediate
cancellation and extinguishment of such Term Loans (and such Term Loans may not
be resold by the purchaser), and the Borrower shall, upon consummation of any
Permitted Loan Purchase, notify the Administrative Agent that the Register be
updated to record such event as if it were a prepayment of such Loans. In
connection with any Term Loans, purchased and cancelled pursuant to this Section
10.04(j), the Administrative Agent is authorized to make appropriate entries in
the Register to reflect any such cancellation.

(k) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans; provided that notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this Section 10.04(k), then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(l) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Ineligible Institutions provided by the Borrower and any updates thereto from
time to time (the “DQ List”) on the Platform and/or (B) provide the DQ List to
each Lender requesting the same.

Section 10.05 Expenses; Indemnity. (a) Each Loan Party agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by each of the Agents, the Lead Arrangers and the Lenders in connection
with the preparation of this Agreement and the

 

143



--------------------------------------------------------------------------------

other Loan Documents (including, in connection with the satisfaction of any
post-closing obligations set forth on Schedule 5.13 hereof) or by any of the
Agents, the Lead Arrangers and the Lenders in connection with the syndication of
the Commitments or the administration of this Agreement (including expenses
incurred in connection with due diligence), any Third Party Reviewer (other than
Ducera Partners LLC in its capacity as a Third Party Reviewer) for the Lenders
and initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrower and the reasonable fees, disbursements
and charges for no more than one counsel to the Agents and the Lead Arrangers
and one counsel to the Lenders, in each case, in each jurisdiction where
Collateral is located or in connection with the administration of this Agreement
and any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated),
including the reasonable and documented fees, out-of-pocket charges and
disbursements of (x) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Administrative Agent and, if necessary, one local counsel for the Administrative
Agent and the Lead Arrangers per jurisdiction, and (y) a single primary counsel
for the Lenders, and (ii) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by any Agent, the Lead Arrangers or any Lender
in connection with the enforcement or protection of their rights in connection
with this Agreement and the other Loan Documents, in connection with the Loans
made hereunder, including the fees, charges and disbursements of (x) counsel for
the Administrative Agent (including any special and local counsel), and (y) a
single primary counsel for the Lenders. Notwithstanding the foregoing, the
Borrower shall not be obligated to pay the fees, charges and disbursements of
any Third Party Reviewer solely in its capacity as such in connection with the
review of any calculation of Liquidity, which such fees, charges and
disbursements shall be the obligation of the Lenders.

(b) Each Loan Party agrees to indemnify each of the Agents, the Lead Arrangers,
each Lender, each of their respective Affiliates and each of their respective
directors, trustees, officers, employees, agents, trustees and advisors (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented fees, out-of-pocket charges and
disbursements of one counsel for the Agents and the Lead Arrangers and each of
their respective directors, trustees, officers, employees, agents, trustees and
advisors (except in each case, the allocated costs of in-house counsel) (“Agent
Related Indemnitees”) and one counsel for the Lenders and each of their
respective directors, trustees, officers, employees, agents, trustees and
advisors (except in each case, the allocated costs of in-house counsel) (the
“Lender Related Indemnitees” (plus one local counsel for each of the Agent
Related Indemnitees and the Lender Related Indemnitees in each applicable
jurisdiction and, in the event of an actual or perceived conflict of interest,
additional counsel appointed with the consent of the Borrower such consent not
to be unreasonably withheld or delayed), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans, or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or by Holdings, the Borrower or any of their subsidiaries or
Affiliates; provided that such indemnity

 

144



--------------------------------------------------------------------------------

shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee
(for purposes of this proviso only, each of the Agents, the Lead Arrangers, or
any Lender shall be treated as several and separate Indemnitees, but each of
them together with its respective Related Parties, shall be treated as a single
Indemnitee). Subject to and without limiting the generality of the foregoing
sentence, each Loan Party agrees to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable and documented counsel or consultant
fees, out-of-pocket charges and disbursements (limited to not more than one
counsel, plus, if necessary, one local counsel per jurisdiction) (except the
allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
Environmental Laws and related in any way to Holdings, the Borrower or any of
their respective Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on, from or to any property
related in any way to Holdings, the Borrower or any of their respective
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available (i) to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee or any of its Related Parties, (ii) to
the extent arising from a material breach of any such Indemnitee’s obligations
under the Loan Documents, as determined by a final, non-appealable judgment of a
court of competent jurisdiction, or (iii) to the extent arising out of any
claim, litigation, investigation or proceeding that does not involve an act or
omission of the Loan Parties or any of their affiliates and that is brought by
an Indemnitee against any other Indemnitee (other than claims against an
Indemnitee in its capacity or in fulfilling its role as Administrative Agent,
Collateral Agent or Lead Arranger or any similar role under the Loan Documents).
None of the Indemnitees (or any of their respective affiliates) shall be
responsible or liable to Holdings, the Borrower or any of their respective
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of any Facility or the Transactions. The provisions of this Section 10.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, the Lead
Arrangers or any Lender. All amounts due under this Section 10.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to Section
2.14, this Section 10.05 shall not apply to any Taxes (other than Taxes that
represent losses, claims, damages, liabilities and related expenses resulting
from a non-Tax claim).

(d) To the fullest extent permitted by applicable law, Holdings, the Borrower
and their respective subsidiaries shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to

 

145



--------------------------------------------------------------------------------

direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) The agreements in this Section 10.05 shall survive the resignation of any
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement.

Section 10.06 Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings, the Borrower or any Subsidiary against any of
and all the obligations of any Loan Party now or hereafter existing under this
Agreement or any other Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although the obligations may be unmatured; provided
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.19 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section
10.06 are in addition to other rights and remedies (including other rights of
set-off) that such Lender may have.

Section 10.07 APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

Section 10.08 Waivers; Amendment. (a) No failure or delay of any Agent or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, the Borrower or any other Loan Party therefrom
shall in any event be effective unless

 

146



--------------------------------------------------------------------------------

the same shall be permitted by Section 10.08(b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in Section
2.18 or in the ABL Intercreditor Agreement or any other intercreditor agreement
entered into by the Borrower and the Collateral Agent, to the extent otherwise
provided for therein, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders, and (z) in the case of any other Loan Document, pursuant
to an agreement or agreements in writing entered into by each Loan Party party
thereto and the Administrative Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification); provided that any amendment to the financial covenant definitions
in this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i);

(ii) increase or extend the Commitment of any Lender, or decrease the fees of
any Lender without the prior written consent of each Lender directly affected
thereby (it being understood such Lender (which, notwithstanding the foregoing,
such consent of such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender);

(iii) extend or waive any Installment Date or reduce the amount due on any
Installment Date or extend any date on which payment of interest on any Loan or
any Fee is due, without the prior written consent of each Lender adversely
affected thereby;

(iv) amend or modify the provisions of this Section 10.08 or the definition of
the terms “Required Lenders”, “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date);

(v) release all or substantially all the Collateral or release any of Holdings,
the Borrower or all or substantially all of the Subsidiary Loan Parties from

 

147



--------------------------------------------------------------------------------

their respective Guarantees under the applicable Security Document, unless, in
each case, any assets or Equity Interests are sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender, except in connection with a “credit bid” undertaken by the
Collateral Agent at the direction of the Required Lenders pursuant to Section
363(k), Section 1129(b)(2)(A)(ii) or otherwise under the Bankruptcy Code or
other sale or disposition of assets in connection with an enforcement action
with respect to the Collateral permitted pursuant to the Loan Documents (in
which case only the consent of the Required Lenders will be needed for such
release);

(vi) change the order of application of proceeds of Collateral set forth in
Section 2.15(b) or modify the ratable sharing of payments required in Section
2.15(c) or any other provision of the Loan Documents or any other Loan
Obligations, in each case, without the prior written consent of each Lender; or

(vii) subject to clause (vi) above, effect any waiver, amendment or modification
that by its terms adversely affects the rights in respect of payments or
collateral of Lenders participating in any Facility differently from those of
Lenders participating in another Facility, without the consent of the Majority
Lenders participating in the adversely affected Facility (it being agreed that
the Required Lenders may waive, in whole or in part, any prepayment required by
Section 2.08 so long as the application of any prepayment still required to be
made is not changed), except as provided in Section 10.08(g);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder without the prior written consent of the Administrative Agent or the
Collateral Agent acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any Assignee of such Lender.

Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary to integrate any Extended Term Loans in a manner consistent with
Section 2.18, as may be necessary to establish such Extended Term Loans as a
separate Class or tranche from the existing Loans or Commitments; provided that,
no such technical and conforming modifications shall permit such Class or
tranche of Extended Term Loans to be paid any amount due and payable thereunder
on a greater than pro rata basis with any existing tranche.

Except as otherwise expressly provided above, for purposes of determining
compliance with the conditions specified in Article 4 or any other matter
(excluding any amendment or modification of any provision of this Agreement
pursuant to this Section 10.08) requiring the approval, consent or satisfaction
of the Required Lenders under this Agreement, each Lender shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender specifying its objection thereto.

 

148



--------------------------------------------------------------------------------

(c) Without the consent of the Lead Arrangers or any Lender, the Loan Parties
and the Administrative Agent may (in their respective sole discretion, or shall,
to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law or this Agreement.

(d) Notwithstanding the foregoing (but without limiting the rights of the
Lenders and the Agents under the provisos to Section 10.08(b)), this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, Holdings and the Borrower (i) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.

(e) The Loan Parties, the Administrative Agent and the Lenders shall, upon the
written request of the Borrower, in good faith use commercially reasonable
efforts to reasonably promptly enter into a Permitted Restructuring Transactions
Amendment, subject to and in accordance with the standards set forth in the
definition of Permitted Restructuring Transactions.

(f) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (i) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (ii) the date on which payment of
interest on any Loan or any fees is due may not be extended without the prior
written consent of such Lender, to the extent such Lender is adversely affected
thereby, and (iii) this Section 10.08 may not be amended or modified without the
prior written consent of such Lender to the extent such Lender is adversely
affected thereby.

(g) The Administrative Agent and Collateral Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender.

(h) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.18 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class

 

149



--------------------------------------------------------------------------------

Loans will be deemed to hold its Pro Rata Share of each Class Loan on the
Applicable Date (but without changing the amount of any such Lender’s Term
Loans), and each such Lender shall be deemed to have effectuated such
assignments as shall be required to ensure the foregoing. The “Pro Rata Share”
of any Lender on the Applicable Date is the ratio of (1) the sum of such
Lender’s Existing Class Loans immediately prior to the Applicable Date plus the
amount of New Class Loans made by such Lender on the Applicable Date over (2)
the aggregate principal amount of all Class Loans on the Applicable Date.

Section 10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

Section 10.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and the occurrence of the
Closing Date and remain in full force and effect. Nothing in this Agreement or
in the other Loan Documents, expressed or implied, is intended to confer upon
any party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

Section 10.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall

 

150



--------------------------------------------------------------------------------

endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission (e.g., a “pdf” or
“tif”) pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.

Section 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15 Jurisdiction; Consent to Service of Process. (a) The Borrower and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Collateral Agent, any Lender, any Lead Arranger or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof (collectively, the “New York Courts”), and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that any Agent, any Lender, any Lead Arranger or any other Secured Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any of the New York Courts. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any New
York Court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

 

151



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

Section 10.16 Confidentiality. Each of the Lenders and each of the Agents agrees
that it shall maintain in confidence any information relating to Holdings, any
Parent Entity, the Borrower and any Subsidiary furnished to it by or on behalf
of Holdings, the Borrower or any Subsidiary (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party, (b) has been independently developed by such Lender or such Agent
without violating this Section 10.16 or (c) was available to such Lender or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know and any numbering, administration or settlement
service providers or to any person that approves or administers the Loans on
behalf of such Lender (so long as each such person shall have been instructed to
keep the same confidential in accordance with this Section 10.16), except: (A)
to the extent necessary to comply with law or any legal process or the
requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the Financial Industry Regulatory
Authority, (C) to its parent companies and Affiliates and its and their
respective agents, advisors or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this Section
10.16), (D) in order to enforce its rights under any Loan Document in a legal
proceeding, (E) to any pledgee under Section 10.04(e) or any other prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such person shall have been instructed to keep the same
confidential in accordance with this Section 10.16), (F) to any direct or
indirect contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.16) and (G) to any Third Party Reviewer so long as
such Third Party Reviewer agrees to be bound by the provisions of this Section
10.16.

Section 10.17 Platform; Borrower Materials.

(a) Each Loan Party hereby acknowledges that (i) the Administrative Agent and/or
the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of any Loan Party hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”), and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information (or, in the case of a company that is not a
public-reporting company, material information of a type that would not be
reasonably expected to be publicly available if such company were a
public-reporting company) with respect to the Borrower, Verso Corporation or any
of their subsidiaries or their respective securities) (each, a “Public Lender”).
Each Loan Party hereby agrees that it will use commercially reasonable efforts
to identify that

 

152



--------------------------------------------------------------------------------

portion of the Borrower Materials that may be distributed to the Public Lenders
and agrees that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Agents, the Lead Arrangers and the Lenders to treat such Borrower Materials
as either publicly available information or not material information (although
it may be sensitive and proprietary) with respect to the Borrower, Verso
Corporation or any of their subsidiaries or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that such Borrower Materials shall be treated as set forth in Section 10.16, to
the extent such Borrower Materials constitute information subject to the terms
thereof), (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”, and
(z) the Administrative Agent and the Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” The Loan
Parties acknowledge that information made available to the Lenders as herein
provided may be provided to a Third Party Reviewer or other representative of
the Lenders in connection with the review of such materials for and on behalf of
the Lenders at the request of the Lenders to the Borrower. It is acknowledged
and agreed by the parties to this Agreement (and for the avoidance of doubt)
that references in this Agreement to consultations with the Lenders by any Agent
shall be subject this Section 10.17.

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 10.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests of any Subsidiary Loan Party or any
assets to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, any Liens

 

153



--------------------------------------------------------------------------------

created by any Loan Document in respect of such Equity Interests or assets shall
be automatically released and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent and/or the Collateral Agent
to) take such action and execute any such documents as may be reasonably
requested by Holdings or the Borrower and at the Borrower’s expense to release
any Liens created by any Loan Document in respect of such Equity Interests or
assets, and, in the case of a disposition of the Equity Interests of any
Subsidiary Loan Party in a transaction permitted by Section 6.05, and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary Loan
Party, such Subsidiary Loan Party’s obligations under its Guarantee shall be
automatically terminated and the Administrative Agent and/or the Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and/or the Collateral Agent to) take such action and execute any such documents
as may be reasonably requested by Holdings or the Borrower to terminate such
Subsidiary Loan Party’s obligations under its Guarantee. In addition, the
Administrative Agent and the Collateral Agent each agree to take such actions as
are reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to terminate the Liens and security interests created by the Loan
Documents when all the Obligations (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) are paid in full and all Commitments are terminated. Without limiting
the generality of the foregoing, the Administrative Agent and/or the Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and/or the Collateral Agent to) take such action and execute any such documents
as may be reasonably requested by any Loan Party to facilitate the Permitted
Land Swaps, such documents to include (i) releases and subordinations of Liens
created by any Loan Documents in respect of Real Property, easements, and
related instruments to be conveyed, granted, or entered into in connection
therewith, and (ii) land division and consolidation instruments (including
certified survey maps) in respect thereof. Promptly following the completion of
the Permitted Land Swaps, the affected Loan Party(ies) will take such action and
execute any such documents as may be reasonably requested by the Administrative
Agent and/or the Collateral Agent to subject any Real Property so acquired by
such Loan Party(ies) to any Liens created by any Loan Documents.

Section 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any Loan
Party in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased

 

154



--------------------------------------------------------------------------------

is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other person who may be entitled thereto under
applicable law).

Section 10.20 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Loan Party that pursuant to the requirements
of the USA PATRIOT Act (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.

Section 10.21 Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) Holdings, the
Borrower and their respective subsidiaries, (y) any Debt Fund Affiliate Lender
and (z) any Lender has funded a portion of the Term Loan on the Closing Date or
to whom allocations were made prior to the Closing Date and that becomes party
hereto within 5 Business Days of the Closing Date and, in each case, of this
sub-clause (z), any of its Affiliates that hold such Term Loan as a result of an
assignment permitted hereunder (each, an “Affiliate Lender”; it being understood
that none of Holdings, the Borrower, any of their subsidiaries or any Debt Fund
Affiliate Lender may be Affiliate Lenders), in connection with any (i) consent
(or decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document or (iii) direction to the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document,
agrees that, except with respect to any amendment, modification, waiver, consent
or other action described in clauses (i), (ii), (iii) or (iv) of the first
proviso of Section 10.08(b) or that adversely affects such Affiliate Lender (in
its capacity as a Lender) in a disproportionally adverse manner as compared to
other Lenders of the same Class(es), such Affiliate Lender shall be deemed to
have voted its interest as a Lender without discretion in such proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliate Lenders. Each Affiliate Lender hereby irrevocably appoints each Agent
(such appointment being coupled with an interest) as such Affiliate Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliate
Lender and in the name of such Affiliate Lender, from time to time in such
Agent’s discretion to take any action and to execute any instrument that such
Agent may deem reasonably necessary to carry out the provisions of this Section
10.21.

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (or require the delivery to it of any
notice of) any meeting or discussions (or portion thereof, including by
telephone) among any Agent or any Lender to which representatives of the
Borrower are not then present, (ii) receive or require the delivery to it of any
information or material prepared by or on behalf of any Agent or any Lender or
any communication by or among any Agent and/or one or more Lenders, except to
the extent such information or materials have been made available to the
Borrower or its representatives (and except that such Affiliate Lenders shall
have the right to require delivery to it of notices of borrowings, prepayments
and other administrative notices in respect of its Loans required to be

 

155



--------------------------------------------------------------------------------

delivered to Lenders pursuant to Article 2), (iii) make or bring (or participate
in, other than as a passive participant with other Lenders that are not all
Affiliate Lender or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against any Agent, any Lead Arranger or any other Lender
with respect to any duties or obligations or alleged duties or obligations of
such Agent, such Lead Arranger or any other such Lender under the Loan
Documents, (iv) to have access to any Platform used to distribute information to
Lenders generally, except that if notices of borrowings, prepayments and other
administrative notices in respect of its Loans required to be delivered to
Lenders pursuant to Article 2 are made available through a portion of the
Platform designated “Affiliate Lender”, it may have access solely to such
portion of the Platform designated “Affiliate Lender” or (v) purchase any Loan
if, after giving effect to such purchase, Affiliate Lenders in the aggregate
would own Loans with an aggregate principal amount in excess of 25% of the
aggregate principal amount of all Loans then outstanding; provided that to the
extent any assignment to an Affiliate Lender would result in the aggregate
principal amount of all Loans held by all Affiliate Lenders exceeding the cap
set forth in this subclause (v), the assignment of such excess amount will be
void ab initio. It shall be a condition precedent to each assignment to an
Affiliate Lender that such Affiliate Lender shall have represented in the
applicable Assignment and Assumption Agreement, and notified the Administrative
Agent, that it is (or will be, following the consummation of such assignment) an
Affiliate Lender and that the aggregate amount of Loans held by it giving effect
to such assignments and participations shall not exceed the amount permitted by
subclause (v) of the preceding sentence. It shall be a condition precedent to
each assignment or participation to or from an Affiliate Lender that such
Affiliate Lender shall have represented in the applicable Assignment and
Assumption Agreement that it is not in possession of material non-public
information (within the meaning of United States federal and state securities
laws) with respect to Holdings, the Borrower, its Subsidiaries or their
respective securities (or, if Holdings or its direct or indirect parent is not
at the time a public-reporting company, material information of a type that
would not be reasonably expected to be publicly available if Holdings or such
parent were a public-reporting company) that (A) has not been disclosed to the
assigning Lender (other than because such assigning Lender does not wish to
receive material non-public information with respect to Holdings, the Borrower
or its subsidiaries) and (B) could reasonably be expected to have a material
effect upon, or otherwise be material to, the counterparty’s decision to enter
into such Assignment and Assumption Agreement.

(c) Each Affiliate Lender, solely in its capacity as a Lender, hereby further
agrees, and each Affiliate Assignment Agreement shall provide a confirmation,
that if any Loan Party shall be subject to any voluntary or involuntary
proceeding commenced under any Debtor Relief Law, such Affiliate Lender shall be
deemed to have voted in such proceedings in the same proportion as the
allocation of voting with respect to such matter by those Lenders who are not
Affiliate Lenders, except to the extent that any plan under the Bankruptcy Code
proposes to treat the Obligations held by such Affiliate Lender in a manner that
is less favorable to such Affiliate Lender in any material respect than the
proposed treatment of similar Obligations held by any other Lenders. For the
avoidance of doubt, except to the extent that any plan under the Bankruptcy Code
proposes to treat the Obligations held by an Affiliate Lender in a manner that
is less favorable to such Affiliate Lender in any material respect than the
proposed treatment of similar Obligations held by any other Lenders, each Agent
is hereby irrevocably authorized and empowered (in the name of such Affiliate
Lender) to vote on behalf of such Affiliate Lender or consent on behalf of such
Affiliate Lender in any such proceedings with respect to any and all

 

156



--------------------------------------------------------------------------------

claims of such Affiliate Lender relating to the Obligations. Each such Affiliate
Lender agrees and acknowledges that the foregoing constitutes an irrevocable
proxy in favor of each Agent to vote or consent on behalf of such Affiliate
Lender in any proceeding in the manner set forth above and that such Affiliate
Lender shall be irrevocably bound to any such votes made or consents given and
further shall not challenge or otherwise object to such votes or consents and
shall not itself vote or provide consents in the proceeding.

(d) The provisions set forth in this Section 10.21, and the related provisions
set forth in each Affiliate Assignment and Acceptance, constitute (i) a
“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the Bankruptcy Code, and, as such, would be enforceable for
all purposes in any case where a Loan Party has filed for protection under any
Bankruptcy Code or any other Debtor Relief Laws and (ii) an irrevocable voting
proxy coupled with a pledge in favor of each Agent with respect to voting
obligations set forth in this Section 10.21, and the related provisions set
forth in each Affiliate Assignment and Acceptance.

(e) In the event that any Lender was not an Affiliate Lender at the time it
became a Lender hereunder but subsequently becomes an Affiliate Lender, such
Lender shall promptly (and in any event within 10 Business Days) notify the
Borrower and the Administrative Agent.

(f) Notwithstanding anything to the contrary herein, each Loan Party and the
Lenders acknowledge and agree that the Administrative Agent shall not have any
responsibility, duty or obligation to determine, ascertain or inquire into
whether any Lender or potential Lender is or becomes an Affiliate of Holdings,
the Borrower or any of their subsidiaries or to otherwise monitor or enforce
restrictions or limitations on assignments or participations of Loans,
Commitments or other obligations to Affiliates of Holdings, the Borrower or any
of their subsidiaries or voting rights in respect thereof, and the
Administrative Agent shall have no liability with respect to any assignment or
participation made to any Person that is or becomes an Affiliate of Holdings,
the Borrower or any of their subsidiaries or the exercise of voting rights in
respect thereof.

Section 10.22 Agency of the Borrower for the Loan Parties. Each of the other
Loan Parties hereby appoints the Borrower as its agent for all purposes relevant
to this Agreement and the other Loan Documents, including the giving and receipt
of notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.

Section 10.23 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a)(i) no fiduciary, advisory or agency
relationship between such Loan Party and its Subsidiaries and any Agent or any
Lender is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether any
Agent or any Lender has advised or is advising any Loan Party, any Subsidiary or
any of their Affiliates on other matters, (ii) the arranging and other services
regarding this Agreement provided by the Agents and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and the Lenders, on the other hand, (iii) each Loan Party
has consulted its

 

157



--------------------------------------------------------------------------------

own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate and (iv) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b)(i) the Agents and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other person; (ii) none of the Agents or the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents and the Lenders and
their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Agents and the Lenders has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, each
Loan Party hereby waives and releases any claims that it may have against the
Agents and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.24 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.25 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the
Obligations. To the extent that any payment or other distribution by or on
behalf of any Loan Party is made to any Agent or any other Secured Party (or to
any Agent, on behalf of any of the Secured Parties), or any Agent or any other
Secured

 

158



--------------------------------------------------------------------------------

Party enforces any security interests or exercises its right of setoff, and such
payment or distribution or the proceeds of such enforcement or setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such other Secured Party in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law, any other state, provincial or federal
law, common law or any equitable cause or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment(s) or
distribution(s), as applicable, had not been made or such enforcement or setoff
had not occurred, and (b) each Secured Party severally agrees to pay to such
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by such Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.

[Signature Pages Follow]

 

159



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

VERSO PAPER HOLDINGS LLC, as the Borrower By:  

/s/ Allen J. Campbell

Name:   Allen J. Campbell Title:  

Senior Vice President and

Chief Financial Officer

 

VERSO PAPER FINANCE HOLDINGS LLC, as Holdings By:  

/s/ Allen J. Campbell

Name:   Allen J. Campbell Title:  

Senior Vice President and

Chief Financial Officer

 

BUCKSPORT LEASING LLC

ESCANABA PAPER COMPANY

LUKE PAPER COMPANY

NEWPAGE CONSOLIDATED PAPERS INC.

NEWPAGE CORPORATION

NEWPAGE HOLDINGS INC.

NEWPAGE INVESTMENT COMPANY LLC

NEWPAGE WISCONSIN SYSTEM INC.

NEXTIER SOLUTIONS CORPORATION

VERSO ANDROSCOGGIN LLC

VERSO FIBER FARM LLC

VERSO MAINE ENERGY LLC

VERSO PAPER INC.

VERSO PAPER LLC

VERSO QUINNESEC LLC

VERSO QUINNESEC REP HOLDING INC.

VERSO SARTELL LLC

WICKLIFFE PAPER COMPANY LLC

By:  

/s/ Allen J. Campbell

Name:   Allen J. Campbell Title:  

Senior Vice President and

Chief Financial Officer

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and a Lender By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Vice President

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

Oaktree Opps IX Parallel (Cayman) 4 CTB Ltd. By:   Oaktree Capital Management,
L.P. Its:   Director By:  

/s/ Emily Stephens

Name:   Emily Stephens Title:   Managing Director By:  

/s/ Robert O’Leary

Name:   Robert O’Leary Title:   Managing Director

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

POOL REINSURANCE COMPANY LTD By:   BlueBay Asset Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory JNL MULTI-MANAGER
ALTERNATIVE FUND By: BlueBay Asset Management LLP its agent and sub-adviser for
JNL Series Trust on behalf of JNL Multi-Manager Alternative Fund solely with
respect to the BlueBay Sleeve By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory BLUEBAY GLOBAL MULTI-ASSET
CREDIT INVESTMENTS (LUXEMBOURG) S.A. By:   BlueBay Asset Management LLP its
agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory THE COCA-COLA COMPANY
MASTER RETIREMENT TRUST By:   BlueBay Asset Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory LGT CAPITAL INVEST (SC3)
LIMITED By:   BlueBay Asset Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

BLUEBAY STRUCTURED FUNDS - TOTAL RETURN DIVERSIFIED CREDIT FUND By:   BlueBay
Asset Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory BLUEBAY FUNDS - BLUEBAY
TOTAL RETURN CREDIT FUND By:   BlueBay Asset Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory RBC BLUEBAY GLOBAL HIGH
YIELD BOND FUND By:   BlueBay Asset Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory BLUEBAY COF LOAN
INVESTMENTS S.A. By:   BlueBay Asset Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory BLUEBAY CANADIAN
INSTITUTIONAL GLOBAL HIGH YIELD BOND FUND By:   BlueBay Asset Management LLP its
agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

BLUEBAY FUNDS - BLUEBAY GLOBAL HIGH YIELD BOND FUND By:   BlueBay Asset
Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory BLUEBAY HIGH INCOME LOAN
INVESTMENTS (LUXEMBOURG) S.A. By:   BlueBay Asset Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory BLUEBAY GLOBAL
UNCONSTRAINED HIGH YIELD INVESTMENTS (LUXEMBOURG) S.à.r.l. By:   BlueBay Asset
Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory BLUEBAY GLOBAL MONTHLY
INCOME BOND FUND By:   BlueBay Asset Management LLP its agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

FEDEX CORPORATION EMPLOYEES PENSION TRUST By:   BlueBay Asset Management LLP its
agent By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory BLUEBAY EVENT DRIVEN CREDIT
INVESTMENTS (LUXEMBOURG) S.à.r.l. By:   BlueBay Asset Management LLP its agent
By:  

/s/ Kevin Webb

  Name:   Kevin Webb   Title:   Authorised Signatory MCH S.à.r.l. By:  

/s/ Claire Simon

  Name:   Claire Simon   Title:   Authorised Signatory By:  

/s/ Lucy Mahy

  Name:   Lucy Mahy   Title:   Authorised Signatory By:   Northern Trust
(Guernsey) Limited solely in its capacity as Custodian*

*  Northern Trust (Guernsey) Limited (“NTGL”) is signing this document solely in
its capacity as custodian of MCH S.A.R.L. and not in any personal capacity. NTGL
makes no representations, warranties or undertakings of any kind in any personal
capacity to the counterparty pursuant to this agreement, and the counterparty
shall have no right of recourse to NTGL in any way whatsoever.

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

MONARCH MASTER FUNDING LTD. By:   Monarch Alternative Capital LP its advisor By:
 

/s/ Andrew J. Herenstein

  Name:   Andrew J. Herenstein   Title:   Managing Principal

 

[Signature Page to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Senior Secured Term Loan Agreement dated as of July 15,
2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 10.04(b)(iv) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 10.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement, including, without limitation, to the
terms in Section 10.04 of the Credit Agreement, and, to the extent of the
interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

2. Assignee hereby represents and warrants that it is not (i) an Affiliate of
any Loan Party (except to the extent such Assignee is (x) a Lender as of the
Closing Date or a Lender to whom allocations were made prior to the Closing Date
and that became a party to the Credit Agreement within 5 Business Days of the
Closing Date or (y) an Affiliate of any Lender referred to in subclause (x)
above), (ii) an Ineligible Institution, (iii) a Defaulting Lender or (iv) a
natural person.

3. Pursuant to Section 10.04(b)(ii)(B) and (C) of the Credit Agreement, this
Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if required by Section 10.04(b)(ii)(B) of the Credit
Agreement, a processing and recordation fee of $3,500 and (ii) if the Assignee
is not already a Lender under the Credit Agreement, a completed Administrative
Questionnaire and any tax forms required to be delivered pursuant to Section
2.14 of the Credit Agreement.

 

Exhibit A-1

1



--------------------------------------------------------------------------------

4. This Assignment and Acceptance and any claims, controversy, dispute or causes
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Assignment and Acceptance shall be construed in accordance
with and governed by the laws of the State of New York.

 

Date of Assignment:  

 

 

Legal Name of Assignor (“Assignor”):  

 

 

Legal Name of Assignee (“Assignee”):  

 

 

Assignee’s Address for Notices:  

 

 

 

 

Effective Date of Assignment:  

 

 

Facility/Commitments Assigned

   Principal Amount of
Loans / Commitments
Assigned1      Percentage
Assigned of
Commitment
and/or Loans
under the
Assigned Facility
(set forth, to at
least 8 decimals,
as a percentage)     Percentage Assigned of
the aggregate unused
Commitments and
outstanding Loans of
all Lenders under the
Credit Agreement
(set forth, to at least 8
decimals, as a
percentage)  

Term Loans/Term Loan Commitments

   $                           %           % 

Extended Term Loans

   $                           %           % 

[Remainder of page intentionally left blank]

 

1  Minimum amount and integral multiple of Commitments and/or Loans assigned is
governed by Section 10.04(b)(ii) of the Credit Agreement.

 

Exhibit A-1

2



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     Accepted [and agreed]

                    , as Assignor

   

BARCLAYS BANK PLC,

as Administrative Agent2

by:  

 

    by:  

 

  Name:       Name:   Title:       Title:                     , as Assignee    
  by:  

 

        Name:         Title:      

[Signature Page to Assignment and Acceptance]

 

2  Consent of the Administrative Agent shall not be required for an assignment
of all or any portion of a Commitment or Loan to (x) a Lender, an Affiliate of a
Lender or an Approved Fund or (y) an Affiliate of the Borrower made in
accordance with Section 10.04(j) (see Exhibit A-2 to the Credit Agreement) or
Section 10.21 of the Credit Agreement (see Exhibit A-3 to the Credit Agreement).

 

Exhibit A-1

3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE

Reference is made to the Senior Secured Term Loan Agreement, dated as of July
15, 2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Borrower
or Debt Fund Affiliate Lender identified on Schedule 1 hereto as “Assignee” (the
“Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) and pursuant to the terms and conditions set forth in
the Credit Agreement for Permitted Loan Purchases (including, without
limitation, Section 10.04(j) thereof), the interest described in Schedule 1
hereto (the “Assigned Interest”) in and to the Assignor’s rights and obligations
under the Credit Agreement with respect to those credit facilities contained in
the Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any adverse claim and (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Permitted Loan
Purchase Assignment and Acceptance and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
with respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any other Loan Party, any of
the Subsidiaries or any other obligor or the performance or observance by the
Borrower, any other Loan Party or any of the Subsidiaries or any other obligor
of any of their respective obligations under the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto; and (d) attaches any Notes held by it evidencing the Assigned
Facilities. To the extent the Assignor has retained any interest in the Assigned
Facility and holds a Note evidencing such interest, the Assignor hereby

 

Exhibit A-2

1



--------------------------------------------------------------------------------

requests that the Administrative Agent exchange the attached Note(s) for a new
Note or Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Permitted Loan Purchase Assignment and Acceptance and has taken
all action necessary to execute and deliver this Permitted Loan Purchase
Assignment and Acceptance and to consummate the transaction contemplated hereby;
(b) represents and warrants that it satisfied the requirements, if any,
specified in the Credit Agreement that are required to be satisfied in order to
make a Permitted Loan Purchase of the Assigned Interest and (c) represents and
warrants that it is not in possession of material non-public information (within
the meaning of United States federal and state securities laws) with respect to
Holdings, the Borrower, its Subsidiaries or their respective securities (or, if
Holdings or its direct or indirect parent is not at the time a public-reporting
company, material information of a type that would not be reasonably expected to
be publicly available if Holdings or such parent were a public-reporting
company) that has not been disclosed to the Administrative Agent and the Lenders
generally or the Assignor (other than Public Lenders).

4. The effective date of this Permitted Loan Purchase Assignment and Acceptance
shall be the Effective Date of Assignment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Permitted Loan Purchase
Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately (contributed to the Borrower, if applicable, and)
cancelled and extinguished. The Administrative Agent shall update the Register,
effective as of the Effective Date, to record such event as if it were a
prepayment of such Assigned Interest pursuant to Section 10.04(j) of the Credit
Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to the Effective Date. No payments
in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Assignee from and after the Effective Date.

6. As of the Effective Date, the Assignor shall, to the extent provided in this
Permitted Loan Purchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

7. This Permitted Loan Purchase Assignment and Acceptance shall be binding upon,
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Permitted Loan Purchase Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by electronic means shall be
effective as delivery of a manually executed counterpart of this Permitted Loan
Purchase Assignment and Acceptance.

8. This Permitted Loan Purchase Assignment and Acceptance and any claims,
controversy, dispute or causes of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Permitted Loan
Purchase Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York.

 

Exhibit A-2

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

[INSERT NAME],

as Assignor

By:  

 

  Name:   Title:

[INSERT NAME],

as Assignee

By:  

 

  Name:   Title:

 

Exhibit A-2

3



--------------------------------------------------------------------------------

SCHEDULE 1

Assigned Interests

 

Facility Assigned

   (1) Amount
of Loans
Assigned    (2) Aggregate
Amount of
Loans
of the Assigned
Facility    (3)
Aggregate
Amount of
Outstanding
Loans    (1) / (2) x
100%    (1) / (3) x
100%

Term Loans

              

Extended Term Loans

              

 

Exhibit A-2

Schedule 1

1



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF AFFILIATE ASSIGNMENT AND ACCEPTANCE

Reference is made to the Senior Secured Term Loan Agreement dated as of July 15,
2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 10.04(b)(iv) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 10.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement, including, without limitation, to the
terms in Section 10.04 of the Credit Agreement, and, to the extent of the
interests assigned by this Affiliate Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Affiliate
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

2. Assignee hereby represents and warrants that (a) it is (or will be, following
the consummation of the assignment contemplated hereby) an Affiliate Lender and
the aggregate amount of Loans held by it giving effect to the assignment
contemplated hereby does not exceed the amount permitted by subclause (v) of
Section 10.21(b) of the Credit Agreement, (b) is not an Ineligible Institution,
(c) is not a Defaulting Lender, (d) is not a natural person and (e) it is not in
possession of material non-public information (within the meaning of United
States federal and state securities laws) with respect to Holdings, the
Borrower, its Subsidiaries or their respective securities (or, if Holdings or
its direct or indirect parent is not at the time a public-reporting company,
material information of a type that would not be reasonably expected to be
publicly available if Holdings or such parent were a public-reporting company)
that (i) has not been disclosed to the Assignor (other than because such the
Assignor does not wish to receive material non-public information with respect
to Holdings, the Borrower or its subsidiaries) and (ii) could reasonably be
expected to have a material effect upon, or otherwise be material to, the
Assignor’s decision to enter into this Affiliate Assignment and Acceptance.

 

Exhibit A-3

1



--------------------------------------------------------------------------------

3. Pursuant to Section 10.04(b)(ii)(B) and (C) of the Credit Agreement, this
Affiliate Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if required by Section 10.04(b)(ii)(B) of the Credit
Agreement, a processing and recordation fee of $3,500 and (ii) if the Assignee
is not already a Lender under the Credit Agreement, a completed Administrative
Questionnaire and any tax forms required to be delivered pursuant to Section
2.14 of the Credit Agreement.

4. The Assignee, solely in its capacity as a Lender, agrees that, so long as
such Person is an Affiliated Lender:

(a) Assignee, in connection with any (i) consent (or decision not to consent) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document, (ii) other action on any matter related to
any Loan Document or (iii) direction to the Administrative Agent, the Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action described in
clauses (i), (ii), (iii) or (iv) of the first proviso of Section 10.08(b) of the
Credit Agreement or that adversely affects Assignee (in its capacity as a
Lender) in a disproportionally adverse manner as compared to other Lenders of
the same Class(es), Assignee shall be deemed to have voted its interest as a
Lender without discretion in such proportion as the allocation of voting with
respect to such matter by Lenders who are not Affiliate Lenders. Assignee hereby
irrevocably appoints each Agent (such appointment being coupled with an
interest) as Assignee’s attorney-in-fact, with full authority in the place and
stead of Assignee and in the name of Assignee, from time to time in such Agent’s
discretion to take any action and to execute any instrument that such Agent may
deem reasonably necessary to carry out the provisions of Section 10.21 of the
Credit Agreement.

(b) Notwithstanding anything to the contrary in the Credit Agreement, Assignee
shall not have any right to (i) attend (or require the delivery to it of any
notice of) any meeting or discussions (or portion thereof, including by
telephone) among any Agent or any Lender to which representatives of the
Borrower are not then present, (ii) receive or require the delivery to it of any
information or material prepared by or on behalf of any Agent or any Lender or
any communication by or among any Agent and/or one or more Lenders, except to
the extent such information or materials have been made available to the
Borrower or its representatives (and except that Affiliate Lenders shall have
the right to require delivery to it of notices of borrowings, prepayments and
other administrative notices in respect of its Loans required to be delivered to
Lenders pursuant to Article 2 of the Credit Agreement), (iii) make or bring (or
participate in, other than as a passive participant with other Lenders that are
not all Affiliate Lender or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against any Agent, any Lead Arranger or any other
Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent, such Lead Arranger or any other such Lender under the
Loan Documents, (iv) to have access to any Platform used to distribute
information to Lenders generally, except that if notices of borrowings,
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article 2 of the Credit Agreement are made
available through a portion of the Platform designated “Affiliate Lender”, it
may have access solely to such portion of the Platform designated “Affiliate
Lender” or (v) purchase any Loan in violation of subclause (v) of Section
10.21(b) of the Credit Agreement.

 

Exhibit A-3

2



--------------------------------------------------------------------------------

(c) If any Loan Party shall be subject to any voluntary or involuntary
proceeding commenced under any Debtor Relief Law, Assignee shall be deemed to
have voted in such proceedings in the same proportion as the allocation of
voting with respect to such matter by those Lenders who are not Affiliate
Lenders, except to the extent that any plan under the Bankruptcy Code proposes
to treat the Obligations held by Assignee in a manner that is less favorable to
Assignee in any material respect than the proposed treatment of similar
Obligations held by any other Lenders. For the avoidance of doubt, except to the
extent that any plan under the Bankruptcy Code proposes to treat the Obligations
held by an Affiliate Lender in a manner that is less favorable to Assignee in
any material respect than the proposed treatment of similar Obligations held by
any other Lenders, each Agent is hereby irrevocably authorized and empowered (in
the name of Assignee) to vote on behalf of Assignee or consent on behalf of
Assignee in any such proceedings with respect to any and all claims of Assignee
relating to the Obligations. Assignee agrees and acknowledges that the foregoing
constitutes an irrevocable proxy in favor of each Agent to vote or consent on
behalf of Assignee in any proceeding in the manner set forth above and that
Assignee shall be irrevocably bound to any such votes made or consents given and
further shall not challenge or otherwise object to such votes or consents and
shall not itself vote or provide consents in the proceeding.

(d) The provisions set forth in Section 10.21 of the Credit Agreement, and the
related provisions set forth in this Affiliate Assignment and Acceptance,
constitute (i) a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where a Loan Party has filed for
protection under any Bankruptcy Code or any other Debtor Relief Laws and (ii) an
irrevocable voting proxy coupled with a pledge in favor of each Agent with
respect to voting obligations set forth in Section 10.21 of the Credit
Agreement, and the related provisions set forth in this Affiliate Assignment and
Acceptance.

5. This Affiliate Assignment and Acceptance and any claims, controversy, dispute
or causes of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Affiliate Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.

 

Date of Assignment:  

 

 

Legal Name of Assignor (“Assignor”):  

 

 

Legal Name of Assignee (“Assignee”):  

 

 

Assignee’s Address for Notices:  

 

 

 

 

Effective Date of Assignment:  

 

 

Exhibit A-3

3



--------------------------------------------------------------------------------

Facility/Commitments Assigned

   Principal Amount of
Loans / Commitments
Assigned3      Percentage
Assigned of
Commitment
and/or Loans
under the
Assigned Facility
(set forth, to at
least 8 decimals,
as a percentage)     Percentage Assigned of
the aggregate unused
Commitments and
outstanding Loans of
all Lenders under the
Credit Agreement
(set forth, to at least 8
decimals, as a
percentage)  

Term Loans/Term Loan Commitments

   $                           %           % 

Extended Term Loans

   $                           %           % 

[Remainder of page intentionally left blank]

 

3  Minimum amount and integral multiple of Commitments and/or Loans assigned is
governed by Section 10.04(b)(ii) of the Credit Agreement.

 

Exhibit A-3

4



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     Accepted    

BARCLAYS BANK PLC,

                    , as Assignor     as Administrative Agent by:  

 

    by:  

 

  Name:       Name:   Title:       Title:                     , as Assignee    
  by:  

 

        Name:         Title:      

[Signature Page to Affiliate Assignment and Acceptance]

 

Exhibit A-3

5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Borrower:    Verso Paper Holdings LLC Credit Agreement:    Senior Secured Term
Loan Agreement, dated as of July 15, 2016, among Verso Paper Holdings LLC, as
the Borrower, Verso Paper Finance Holdings LLC, as a Guarantor, the other
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, and Barclays Bank PLC, as Administrative Agent and as Collateral Agent
Lender/Investor:    Indicate name as it appears on Credit Agreement or
applicable Assignment and Acceptance:   

 

Contacts:    Please email the administrative details form to Marguerite Sutton
at Barclays Bank PLC marguerite.sutton@barclays.com Tax Document:    An executed
tax form (an applicable IRS Form W-8 or IRS Form W-9) must be provided to the
Administrative Agent prior to the Lender/Investor being closed into the
transaction

 

Operations/Administrative Contacts (for repayments, rate setting, etc.):

Name:

   Name:

c/o:

   c/o:

Address:

   Address:

City, St, Zip:

   City, St, Zip:

Attn:

   Attn:

Phone:

   Phone:

Fax:

   Fax:

Email:

   Email:

Wire Instructions:

  

Bank Name:

  

ABA#

  

BNF Name:

  

BNF Address:

  

A/C:

  

FFC:

  

Ref:

    

Credit Contact:

   Closing and Clear Par Contacts:

Name:

   Name:

Address:

   Address:

Suite/Floor:

   Suite/Floor:

City, State, Zip:

   City, State, Zip:

Attn:

   Attn:

Phone:

   Phone:

Fax:

   Fax:

E-mail

   E-mail:

SyndTrak Contacts:

  

Name:

   Legal Name:

Address:

   Address:

Suite/Floor:

   Suite/Floor:

City, State, Zip:

   City, State, Zip:

 

Exhibit B

1



--------------------------------------------------------------------------------

Attn:

  

Attn:

Phone:

  

Phone:

Fax:

  

Fax:

E-mail:

  

E-mail:

Please forward Amendments, Waivers, Closing Documentation and Compliance to:

Name:

  

Legal Name:

Address:

  

Address:

Suite/Floor:

  

Suite/Floor:

City, State, Zip:

  

City, State, Zip:

Attn:

  

Attn:

Phone:

  

Phone:

Fax:

  

Fax:

E-mail:

  

E-mail:

Barclays Bank PLC Contact Information

 

Primary Credit Contact:

    

Name:

   Barclays Bank PLC

Address:

   745 Seventh Avenue

Suite/Floor:

   25th Floor

City, State, Zip:

   New York, NY 10019

Attn:

   Marguerite Sutton

Phone:

   (212) 526-7648

Fax:

   (212) 526-5115

E-mail:

   marguerite.sutton@barclays.com

Post Close Operations/Administrative Contact:

  

Name:

   Barclays Bank PLC

Street Address:

   700 Prides Crossing

City, State, Zip Code:

   Newark, DE 19713

Attn:

   Jason Jones

Phone:

   (302) 286-2319

Fax:

   (214) 545-5230

E-Mail Address:

   xraagencyservices@barclays.com

Wire Instructions:

  

Bank Name:

   Barclays Bank PLC    c/o Barclays Capital Services LLC

Address (City, State):

   1301 Sixth Avenue, New York, NY 10019

ABA#:

   026 002 574

Account Name:

   Clad Control Account

Account Number:

   050-019104

Ref:

   Verso Paper Holdings LLC

 

Exhibit B

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

 

Date:1                ,          To:    BARCLAYS BANK PLC, as administrative
agent under that certain Senior Secured Term Loan Agreement, dated as of July
15, 2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you, pursuant to Section 2.03 of the
Credit Agreement of the Borrowing specified below:

 

  1. The Borrowing will be a Borrowing of              Loans.2

 

  2. The aggregate amount of the proposed Borrowing is: $        .

 

  3. The Business Day of the proposed Borrowing is:             .

 

  4. The Borrowing is comprised of $         of [ABR Loans [and] $         of
Eurocurrency] Loans.

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be      month(s).

 

  6. The location and number of the account to which the proceeds of such
Borrowing are to be deposited is                     .

 

1  The Borrower must notify the Administrative Agent by telephone not later than
12:00 p.m., Local Time (a) in the case of a Eurocurrency Borrowing, three (3)
Business Days before the date of the proposed Borrowing and (b) in the case of
an ABR Borrowing, not later than 12:00 p.m. Local Time, one (1) Business Day
before the date of the proposed Borrowing. Each telephonic Borrowing Request
will be irrevocable (except as otherwise expressly permitted by the Credit
Agreement) and must be confirmed promptly by hand delivery or electronic means
of this form to the Administrative Agent.

2  Term Loans or Extended Term Loans.

 

Exhibit C

1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:

(A) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects as of such date, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date, and except to the extent such representation and warranty
is qualified by materiality or material adverse effect, in which instance such
representation and warranty is true and correct in all respects as of the
applicable dates above.

(B) No Event of Default or Default has occurred and is continuing or would
result from the proposed Borrowing.

(C) All applicable conditions set forth in Article 4 of the Credit Agreement
will be satisfied on the date of the proposed Borrowing, before and after giving
effect thereto and to the applications of the proceeds thereof.

[Signature Page Follows]

 

Exhibit C

2



--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date set forth above.

 

VERSO PAPER HOLDINGS LLC By:  

 

  Name:   Title:

[Signature Page to Borrowing Request]

 

Exhibit C

3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INTEREST ELECTION REQUEST

 

Date:1                ,          To:    BARCLAYS BANK PLC, as administrative
agent under that certain Senior Secured Term Loan Agreement dated as of July 15,
2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the undersigned Borrower
hereby makes an election with respect to Loans under the Credit Agreement, and
in that connection such Borrower specifies the following information with
respect to such election:

 

  1. Class of Loans to which this request applies: [Term Loans][Extended Term
Loans].

 

  2. Borrowing to which this request applies (including principal amount and
Type of Loans subject to election):                     .2

 

  3. Effective date of election (which shall be a Business Day):
                    .

 

  4. The Loans are to be [converted into] [continued as] [ABR] [Eurocurrency]
Loans.

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the election shall be      months (and shall, for the avoidance of
doubt be a period contemplated by the definition of the term “Interest Period”
in the Credit Agreement).

 

1  The Borrower must notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if such Borrower were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each telephonic
Interest Election Request will be irrevocable and must be confirmed promptly by
hand delivery or electronic means of this form to the Administrative Agent.

2  If different options are being elected with respect to different portions of
the Borrowing, the portions thereof must be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to Paragraphs
3 and 4 shall be specified for each resulting Borrowing).

 

Exhibit D

1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

Exhibit D

2



--------------------------------------------------------------------------------

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date set forth above.

 

VERSO PAPER HOLDINGS LLC By:  

 

  Name:   Title:

[Signature Page to Interest Election Request]

 

Exhibit D

3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTE

$[        ]

New York, New York

[DATE]

FOR VALUE RECEIVED, VERSO PAPER HOLDINGS LLC, a Delaware limited liability
company (“Borrower”), hereby promises to pay to                      or its
registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds the unpaid principal amount of all Loans
made by the Lender pursuant to the Credit Agreement (as defined below), payable
at such times and in such amounts as are specified in the Credit
Agreement. Capitalized terms used herein and not otherwise defined herein have
the meanings specified in the Credit Agreement.

The Borrower promises to also pay interest on the unpaid principal amount of
each Loan made by the Lender in like money from the date such Loan is made until
paid at the rates and times provided in Section 2.10 and other applicable
provisions of the Credit Agreement.

This Note is one of the Notes referred to in the Senior Secured Term Loan
Agreement dated as of July 15, 2016, by and among VERSO PAPER FINANCE HOLDINGS
LLC, a Delaware limited liability company (“Holdings”), the BORROWER, EACH OF
THE SUBSIDIARY LOAN PARTIES party thereto, the LENDERS party thereto from time
to time, BARCLAYS BANK PLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the other
Secured Parties, and the other parties thereto (as amended, restated, amended
and restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) and is entitled to the benefits thereof and of the other
Loan Documents. This Note is secured by the Security Documents and is entitled
to the benefits of the guaranties thereunder. This Note is subject to voluntary
prepayment and mandatory repayment on or prior to the Maturity Date, in whole or
in part, as provided in the Credit Agreement, and Loans may be converted from
one Type into another Type to the extent provided in the Credit Agreement. Each
Loan owing to the Lender by the Borrower, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto, which is part of this Note;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the Obligations of the Borrower under this Note.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or may be declared due and payable in
the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

[Signature Page Follows]

 

Exhibit E

1



--------------------------------------------------------------------------------

THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

 

VERSO PAPER HOLDINGS LLC By:  

 

  Name:   Title:

[Signature Page to Note]

 

Exhibit E

2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Class of Loan    Amount of
Loan    Amount of
Principal Repaid    Notation Made
By                                                                              
                                                                                
                                                                                
                                                                   

 

Exhibit E

3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ABL INTERCREDITOR AGREEMENT

Execution Version

ABL INTERCREDITOR AGREEMENT

dated as of

July 15, 2016

among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Facility Agent,

BARCLAYS BANK PLC,

as Intercreditor Agent,

BARCLAYS BANK PLC,

as Term Facility Agent,

VERSO PAPER FINANCE HOLDINGS LLC,

as Holdings,

VERSO PAPER HOLDINGS LLC,

as the Borrower,

and

THE SUBSIDIARIES OF THE GRANTORS

 

Exhibit F

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I Definitions

     1   

Section 1.01

    

Construction; Certain Defined Terms

     1   

ARTICLE II Priorities and Agreements with Respect to Collateral

     16   

Section 2.01

    

Priority of Claims; Similar Liens

     16   

Section 2.02

    

Actions With Respect to Collateral; Prohibition on Contesting Liens

     20   

Section 2.03

    

No Duties of Senior Representative; Provision of Notice

     21   

Section 2.04

    

No Interference; Payment Over; Avoidance Issues

     22   

Section 2.05

    

Automatic Release of Junior Liens

     23   

Section 2.06

    

Certain Agreements With Respect to Bankruptcy or Insolvency Proceedings

     24   

Section 2.07

    

Reinstatement

     29   

Section 2.08

    

Entry Upon Premises by the ABL Facility Agent

     29   

Section 2.09

    

Insurance

     31   

Section 2.10

    

Refinancings

     31   

Section 2.11

    

Amendments to Collateral Documents

     32   

Section 2.12

    

Possessory Collateral Agent as Gratuitous Bailee/Agent for Perfection

     33   

Section 2.13

    

Tracing of and Priorities in Proceeds

     34   

ARTICLE III EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

     35   

ARTICLE IV Consent of Grantors

     35   

ARTICLE V Representations and Warranties

     35   

Section 5.01

    

Representations and Warranties of Each Party

     35   

Section 5.02

    

Representations and Warranties of Each Representative

     36   



--------------------------------------------------------------------------------

ARTICLE VI Miscellaneous

     36   

Section 6.01

    

Notices

     36   

Section 6.02

    

Waivers; Amendment

     37   

Section 6.03

    

Parties in Interest

     39   

Section 6.04

    

Survival of Agreement

     39   

Section 6.05

    

Counterparts

     39   

Section 6.06

    

Severability

     39   

Section 6.07

    

Governing Law; Jurisdiction; Consent to Service of Process

     39   

Section 6.08

    

WAIVER OF JURY TRIAL

     40   

Section 6.09

    

Headings

     40   

Section 6.10

    

Conflicts

     41   

Section 6.11

    

Provisions Solely to Define Relative Rights

     41   

Section 6.12

    

Agent Capacities

     41   

Section 6.13

    

Supplements

     41   

Section 6.14

    

Joinder Requirements

     41   

Section 6.15

    

Other Intercreditor Agreements

     42   

Section 6.16

    

Other ABL Obligations and Other Non-Non-ABL Obligations

     42   

EXHIBITS

 

EXHIBIT A   

Form of Joinder Agreement (Other First-Priority Obligations)

EXHIBIT B   

Form of Joinder Agreement (Second-Priority Obligations)

EXHIBIT C   

Form of Joinder Agreement (ABL Obligations)

 

iii



--------------------------------------------------------------------------------

ABL INTERCREDITOR AGREEMENT (this “Agreement”) dated as of July 15, 2016, among
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent and collateral
agent for the ABL Facility Secured Parties referred to herein (in such capacity,
together with its successors and co-agents in substantially the same capacity as
may from time to time be appointed, the “ABL Facility Agent”), BARCLAYS BANK
PLC, as Intercreditor Agent (as defined below), BARCLAYS BANK PLC, as
administrative agent and collateral agent for the Term Facility Secured Parties
referred to herein (in such capacity, together with its successors and co-agents
in substantially the same capacity as may from time to time be appointed, the
“Term Facility Agent”), VERSO PAPER FINANCE HOLDINGS LLC (“Holdings”), VERSO
PAPER HOLDINGS LLC (the “Borrower”), the other Subsidiaries of Holdings from
time to time party hereto (the “Subsidiary Loan Parties”) and each Other
First-Priority Representative and Second-Priority Representative from time to
time party hereto.

The capitalized terms used in these recitals shall have the respective meanings
set forth in Section 1.01.

The Borrower, Holdings, the Subsidiary Loan Parties, the lenders and other
parties party thereto from time to time and the ABL Facility Agent are party to
the Asset-Based Revolving Credit Agreement, dated as of the Closing Date (as
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”).

The Borrower, Holdings, the Subsidiary Loan Parties, the lenders and other
parties party thereto from time to time and the Term Facility Agent are party to
the Senior Secured Term Loan Agreement, dated as of the Closing Date (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Credit Agreement” and, together with the ABL Credit Agreement, the “Credit
Agreements”).

This Agreement governs the relationship between the ABL Facility Secured Parties
(as defined herein) as a group, on the one hand, and the Non-ABL Secured
Parties, on the other hand, with respect to the Collateral. In addition, it is
understood and agreed that not all of the Secured Parties may have security
interests in all of the Collateral and nothing in this Agreement is intended to
give rights to any Person in any Collateral in which such Person (or their
Representative or Collateral Agent) does not otherwise have a security interest,
except as otherwise provided herein with respect to the ABL Facility Secured
Parties and the Term Facility Secured Parties.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”,



--------------------------------------------------------------------------------

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the Subsidiaries of such Person unless express
reference is made to such Subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles, Sections and Exhibits of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

(b) All capitalized terms used and not defined in this Agreement but defined in
the New York UCC have the meanings assigned to them in the New York UCC.

(c) As used in this Agreement, the following terms have the meanings specified
below:

“ABL Cash Collateral” means cash, and any interest or other income earned
thereon, that is delivered to the ABL Facility Agent, any Swingline Lender (as
defined in the ABL Credit Agreement) or any L/C Issuer (as defined in the ABL
Credit Agreement) under the ABL Credit Agreement to cash collateralize any ABL
Obligations pursuant to the terms of the ABL Credit Agreement.

“ABL Cash Management Obligations” means any Cash Management Obligations secured
by any Collateral under the ABL Facility Collateral Documents.

“ABL Credit Agreement” has the meaning set forth in the recitals.

“ABL Facility” means (a) the ABL Credit Agreement, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time after the date hereof,
including any agreement or indenture extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof (except to the extent any such refinancing, replacement or restructuring
is designated in writing by the Borrower to not be included in the definition of
“ABL Facility”), and (b) whether or not the facility referred to in clause (a)
remains outstanding, if designated in writing by the Borrower to be included in
the definition of “ABL Facility” and subject to the satisfaction of the
requirements set forth in Section 6.14, one or more (i) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose

 

2



--------------------------------------------------------------------------------

entities formed to borrow from lenders against such receivables) or letters of
credit, (ii) debt securities, indentures or other forms of debt financing
(including convertible or exchangeable debt instruments or bank guarantees or
bankers’ acceptances), or (iii) instruments or agreements evidencing any other
indebtedness, in each case, with the same or different borrowers or issuers and,
in each case, as amended, supplemented, modified, extended, restructured,
renewed, refinanced, restated, replaced or refunded in whole or in part from
time to time.

“ABL Facility Agent” has the meaning set forth in the preamble.

“ABL Facility Collateral Documents” means the ABL Facility Guarantee and
Collateral Agreement and any other documents now existing or entered into after
the date hereof that create Liens on any assets or properties of any Grantor to
secure any ABL Obligations.

“ABL Facility Documents” means the ABL Facility, the ABL Facility Collateral
Documents, and the other “Loan Documents” as defined in the ABL Facility.

“ABL Facility Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement (ABL Facility) dated as of the date hereof, among Holdings,
the Borrower, the Subsidiary Loan Parties and the ABL Facility Agent, as
amended, supplemented or modified from time to time.

“ABL Facility Secured Parties” means the “Secured Parties” as defined in the ABL
Facility.

“ABL Hedging Obligations” means any Hedging Obligations secured by any
Collateral under the ABL Facility Collateral Documents.

“ABL Obligations” means (a) all “Obligations” (as such term is defined in the
ABL Facility) of the Borrower, the other Grantors and the other obligors under
the ABL Facility or any of the other ABL Facility Documents, and all other
obligations to pay principal, premium, if any, and interest (including any
interest, fees and other monetary obligations accruing after, or which would
accrue but for, the commencement of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) when due and
payable, and all other amounts due or to become due under or in connection with
the ABL Facility Documents and the performance of all other Obligations of the
obligors thereunder to the lenders and agents under the ABL Facility Documents,
according to the respective terms thereof, and (b) the ABL Hedging Obligations
and ABL Cash Management Obligations.

“ABL Priority Collateral” means any and all of the following Collateral now
owned or at any time hereafter acquired by the Borrower or any other Grantor to
the extent a security interest in such Collateral has been or may hereafter be
granted to the ABL Facility Agent under the ABL Facility Collateral Documents:
(a) all Accounts (except for Accounts which constitute identifiable proceeds of
Non-ABL Priority Collateral, and then only to the extent of such identifiable
proceeds); (b) all Inventory; (c) to the extent evidencing, governing or
directly relating to the items constituting ABL Priority Collateral referred to
in the preceding clauses (a) and (b), all (i) General Intangibles, (ii) Chattel
Paper, (iii) Letter-of-Credit Rights, (iv) Commercial Tort Claims, (v)
Instruments and (vi) Documents (but excluding, in the case of this clause (c),
(1) any Intellectual Property, (2) any Equity Interests of any Person, (3)
intercompany

 

3



--------------------------------------------------------------------------------

receivables and intercompany indebtedness, (4) any certificates or Instruments
evidencing any such Equity Interests, intercompany receivables or intercompany
indebtedness and (5) tax refunds in respect of or otherwise related to Real
Estate Assets, Fixtures or Equipment); (d) to the extent on account of or
arising from the Disposition of or otherwise evidencing, governing or directly
relating to the items constituting ABL Priority Collateral referred to in the
preceding clauses (a), (b) and (c), all loans receivable, tax refunds and all
other Payment Intangibles, including Payment Intangibles that represent tax
refunds (but excluding, in the case of this clause (d), (x) intercompany
receivables and intercompany indebtedness, (y) tax refunds in respect of or
otherwise related to Real Estate Assets, Fixtures or Equipment and (z) Payment
Intangibles representing identifiable proceeds of Non-ABL Priority Collateral);
(e) all collection accounts, Deposit Accounts, Securities Accounts and Commodity
Accounts and any cash or other assets in any such accounts (other than
separately identifiable Proceeds of Non-ABL Priority Collateral) and securities
entitlements and other rights with respect thereto (but excluding, in the cause
of this clause (e), Excluded Deposit and Securities Account Collateral); (f) to
the extent relating to any of the items constituting ABL Priority Collateral
referred to in the preceding clauses (a) through (e), all Supporting
Obligations; (g) all books and records related to the foregoing; and (h) all
products and proceeds of any and all of the foregoing in whatever form received,
including proceeds of business interruption insurance (in each case, except to
the extent constituting proceeds of Non-ABL Priority Collateral), but excluding,
in all instances prior to the delivery of a notice of enforcement and prior to
the commencement of an Insolvency or Liquidation Proceeding, any property
acquired with cash proceeds of the ABL Priority Collateral that constitutes
Non-ABL Priority Collateral, which shall not be treated as proceeds of the ABL
Priority Collateral.

“ABL Priority Possessory Collateral” means ABL Priority Collateral that is
Possessory Collateral.

“Accounts” means (a) all “accounts,” as such term is defined in the UCC and (b)
all other rights to payment of money or funds, whether or not earned by
performance, (i) for goods that have been or are to be Disposed of, (ii) for
services rendered or to be rendered, or (iii) owed by a credit card issuer or by
a credit card processor resulting from purchases by customers using credit or
debit cards issued by such issuer in connection with the transactions described
in subclauses (i) and (ii) above, whether such rights to payment constitute
payment intangibles, letter-of-credit rights or any other classification of
property, or are evidenced in whole or in part by instruments, chattel paper,
general intangibles or documents.

“Additional ABL Agent” has the meaning set forth in Section 6.14.

“Additional ABL Intercreditor Agreement” has the meaning set forth in Section
6.14.

“Agreement” has the meaning set forth in the preamble.

“Applicable Junior Collateral Agent” means (a) with respect to the ABL Priority
Collateral, the Intercreditor Agent and (b) with respect to the Non-ABL Priority
Collateral, the ABL Facility Agent.

 

4



--------------------------------------------------------------------------------

“Applicable Possessory Collateral Agent” means (a) with respect to ABL Priority
Possessory Collateral, the ABL Facility Agent and (b) with respect to Non-ABL
Priority Possessory Collateral, the Intercreditor Agent.

“Applicable Senior Collateral Agent” means (a) with respect to the ABL Priority
Collateral, the ABL Facility Agent, and (b) with respect to the Non-ABL Priority
Collateral, the Intercreditor Agent.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning set forth in the preamble.

“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house or other electronic transfers of funds, commercial credit cards,
purchase or debit cards, non-card e-payable services or any similar
transactions, including any services or transactions of the type referred to in
the definition of “Cash Management Agreement” in the ABL Credit Agreement and
the Term Credit Agreement.

“Class” has the meaning set forth in the definition of Senior Obligations.

“Closing Date” means July 15, 2016.

“Collateral” means all assets and properties subject to Liens in favor of any
Secured Party created by any of the ABL Facility Collateral Documents, the
First-Priority Collateral Documents or the Second-Priority Collateral Documents,
as applicable, to secure the ABL Obligations or any Non-ABL Obligations, as
applicable.

“Collateral Agent” means the ABL Facility Agent and each Non-ABL Collateral
Agent or any or all of the foregoing, as the context may require.

“Comparable Junior Collateral Document” means, in relation to any Senior
Collateral subject to any Lien created under any Senior Collateral Document,
those Junior Collateral Documents that create a Lien on the same Collateral,
granted by the same Grantor.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

5



--------------------------------------------------------------------------------

“Credit Agreements” has the meaning set forth in the recitals.

“DIP Financing” has the meaning set forth in Section 2.06(b)(i).

“DIP Financing Liens” has the meaning set forth in Section 2.06(b)(i).

“DIP Lenders” has the meaning set forth in Section 2.06(b)(i).

“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of all such Obligations then outstanding, if any, and, with respect
to letters of credit or letter of credit guaranties outstanding under the
agreements or instruments (collectively, the “Relevant Instruments”) governing
such Obligations, delivery of cash collateral, backstop letters of credit or
other accommodations in respect thereof in a manner consistent with such
agreement or instrument, in each case after or concurrently with the termination
of all commitments to extend credit thereunder, and the termination of all
commitments of “secured parties” under the Relevant Instruments; provided that
(i) the Discharge of ABL Obligations shall not be deemed to have occurred if
such payments are made with the proceeds of another ABL Facility that constitute
an exchange or replacement for or a refinancing of such ABL Facility, (ii) the
Discharge of First-Priority Obligations shall not be deemed to have occurred if
such payments are made with the proceeds of other First-Priority Obligations
that constitute an exchange or replacement for or a refinancing of such
First-Priority Obligations, and (iii) the Discharge of Second-Priority
Obligations shall not be deemed to have occurred if such payments are made with
the proceeds of other Second-Priority Obligations that constitute an exchange or
replacement for or a refinancing of such Second-Priority Obligations. In the
event any Obligations are modified and such Obligations are paid over time or
otherwise modified, in each case, pursuant to Section 1129 of the Bankruptcy
Code, such Obligations shall be deemed to be discharged when the final payment
is made, in cash, in respect of such indebtedness and any obligations pursuant
to such new or modified indebtedness shall have been satisfied. The term
“Discharged” shall have a corresponding meaning.

“Disposition” has the meaning set forth in Section 2.01(b). “Dispose” and
“Disposing” shall have meanings correlative thereto.

“Equity Interests” of any Person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
Person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“Event of Default” means an “Event of Default” under and as defined in the ABL
Facility, the Term Credit Agreement, any Other First-Priority Document, and/or
any Second-Priority Document, as the context may require.

“Excluded Deposit and Securities Collateral” means each Term Priority Collateral
Account, as so designated in a written notice by the applicable Grantor or the
Intercreditor Agent

 

6



--------------------------------------------------------------------------------

to the ABL Facility Agent and the Intercreditor Agent (as applicable), and funds
on deposit therein or credited thereto; provided that no proceeds of ABL
Priority Collateral shall be deposited therein or credited thereto.

“First Lien/First Lien Intercreditor Agreement” means an intercreditor agreement
entered into in compliance with the Term Credit Agreement governing the
relationship among the First-Priority Secured Parties.

“First Lien/Second Lien Intercreditor Agreement” means an intercreditor
agreement entered into in compliance with the Term Credit Agreement governing
the relationship between the First-Priority Secured Parties, on the one hand,
and the Second-Priority Secured Parties, on the other hand.

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Collateral under the First-Priority Collateral
Documents.

“First-Priority Collateral” means, for purposes of determining the respective
rights and obligations of either Class of Secured Parties as First-Priority
Secured Parties or Second-Priority Secured Parties under any provision of this
Agreement, such portion of the Collateral with respect to which the Secured
Parties of such Class are First-Priority Secured Parties, as the context may
require.

“First-Priority Collateral Agent” means the Term Facility Agent acting on behalf
of the First-Priority Secured Parties or such other agent or trustee as is
designated “First-Priority Collateral Agent” after the date hereof under the
First-Priority Documents. For purposes of this Agreement, the ABL Facility Agent
may treat the Term Facility Agent as the First-Priority Collateral Agent until
notified in writing by the Borrower and the Term Facility Agent that another
representative has become the First-Priority Collateral Agent.

“First-Priority Collateral Documents” means any documents now existing or
entered into after the date hereof that create Liens on any assets or properties
of any Grantor to secure any First-Priority Obligations.

“First-Priority Documents” means (a) the Term Facility Documents, (b) the Other
First-Priority Documents and (c) each agreement, document or instrument
providing for or evidencing a First-Priority Hedging Obligation or
First-Priority Cash Management Obligation.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Collateral under the First-Priority Collateral Documents.

“First-Priority Obligations” means (a) the Term Obligations, (b) each Series of
Other First-Priority Obligations, and (c) any other First-Priority Hedging
Obligations and First-Priority Cash Management Obligations (which shall be
deemed to be part of the Series of Other First-Priority Obligations to which
they relate to the extent provided in the applicable Other First-Priority
Agreement).

“First-Priority Representatives” means (a) in the case of the Term Obligations,
the Term Facility Agent and (b) in the case of any Series of Other
First-Priority Obligations, the

 

7



--------------------------------------------------------------------------------

Other First-Priority Representative with respect thereto. The term
“First-Priority Representatives” shall include any applicable First-Priority
Collateral Agent as the context may require.

“First-Priority Secured Parties” means (a) the Term Facility Secured Parties and
(b) the Other First-Priority Secured Parties, including the First-Priority
Representatives.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, applied in a manner consistent with the
Borrower’s financial statements (or, if applicable, the financial statements of
one of the Borrower’s direct or indirect parent companies) most recently
delivered to the Collateral Agents pursuant to the terms of each of the ABL
Facility and the Term Credit Agreement.

“Grantor” means Holdings, the Borrower, and each other domestic Subsidiary of
Holdings that shall have granted any Lien in favor of any Collateral Agent on
any of its assets or properties to secure any of the Secured Obligations.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any obligations of the
type referred to in the definition of “Hedging Agreement” in the ABL Credit
Agreement and the Term Credit Agreement (other than “Excluded Swap Obligations”
as defined in the ABL Credit Agreement or the Term Credit Agreement, as
applicable).

“Holdings” has the meaning set forth in the preamble.

“Initial Term Priority Collateral Account” means the “Term Priority Collateral
Account” as defined in the Term Credit Agreement.

“Insolvency or Liquidation Proceeding” means (a) any case commenced by or
against the Borrower or any other Grantor under the Bankruptcy Code or any other
Bankruptcy Law for the relief of debtors, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Borrower or any other Grantor or
any similar case or proceeding relative to the Borrower or any other Grantor or
its creditors as such, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, administrator or other similar official for
it or for any substantial part of its property and assets, in each case whether
or not voluntary; (b) any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to the Borrower or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency (except for any voluntary liquidation, dissolution or
other winding up to the extent permitted by the applicable ABL Facility
Documents and Non-ABL Documents); (c) any other proceeding of any type or nature
in which substantially all claims of creditors of the Borrower or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims; or (d) the occurrence or commencement of any event or
action analogous to or having a

 

8



--------------------------------------------------------------------------------

substantially similar effect to any of the events or actions set forth above in
this definition (other than a solvent reorganization) under the law of any
jurisdiction applicable to any Grantor or its property.

“Insurance Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral.

“Intellectual Property” has the meaning specified on Annex I hereto.

“Intercreditor Agent” means (a) prior to the incurrence of any Second-Priority
Obligations, the First-Priority Collateral Agent, and (b) from and after the
incurrence of any Second-Priority Obligations, (i) until the Discharge of
First-Priority Obligations, the First-Priority Collateral Agent acting on behalf
of both the First-Priority Secured Parties and the Second-Priority Secured
Parties as a single class, or such other agent or trustee as is designated to
act on behalf of such parties for purposes of this Agreement pursuant to the
First Lien/Second Lien Intercreditor Agreement and (ii) following the Discharge
of each Series of First-Priority Obligations, the Second-Priority Acting
Collateral Agent acting on behalf of the Second-Priority Secured Parties. For
purposes of this Agreement, the ABL Facility Agent may treat the First-Priority
Collateral Agent as the Intercreditor Agent until notified in writing by the
Borrower and the Term Facility Agent that another representative has become the
Intercreditor Agent.

“Joinder Agreement” means an agreement in form and substance substantially
similar to Exhibit A, B or C hereto, pursuant to which any Other First-Priority
Secured Parties, Second-Priority Secured Parties or other ABL Facility Secured
Parties, either directly or through their respective applicable Representatives,
become a party hereto in accordance with Section 6.14 hereof.

“Junior Claims” means (a) with respect to the ABL Priority Collateral, each
Series of Non-ABL Obligations secured by such Collateral and (b) with respect to
the Non-ABL Priority Collateral, the ABL Obligations secured by such Collateral.

“Junior Collateral” means, with respect to any Obligations, the Collateral in
respect of which such Obligations constitute Junior Claims.

“Junior Collateral Agent” means (a) with respect to the Non-ABL Priority
Collateral, the ABL Facility Agent and (b) with respect to the ABL Priority
Collateral, the Intercreditor Agent (or, as the context may require, any other
Collateral Agent acting on behalf of any Series of Non-ABL Obligations).

“Junior Collateral Documents” means (a) with respect to the Non-ABL Obligations,
the ABL Facility Collateral Documents and (b) with respect to the ABL
Obligations, the Non-ABL Collateral Documents.

“Junior Obligations” means (a) with respect to ABL Obligations (to the extent
such Obligations are secured by the ABL Priority Collateral), the Non-ABL
Obligations and (b) with respect to the Non-ABL Obligations (to the extent such
Obligations are secured by the Non-ABL Priority Collateral), the ABL
Obligations.

 

9



--------------------------------------------------------------------------------

“Junior Representative” means (a) with respect to the Non-ABL Priority
Collateral, the ABL Facility Agent and (b) with respect to the ABL Priority
Collateral, each Non-ABL Representative.

“Junior Secured Parties” means (a) with respect to the Non-ABL Priority
Collateral, the ABL Facility Secured Parties and (b) with respect to the ABL
Priority Collateral, the Non-ABL Secured Parties.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Material Adverse Effect” means (a) a material adverse effect on the business,
property, assets, operations or condition of Holdings, the Borrower and their
Subsidiaries, taken as a whole, (b) a material impairment of the Grantors’
ability to perform their obligations under the ABL Facility Documents or the
Term Facility Documents, as applicable, to which they are parties, (c) a
material adverse effect on the validity or enforceability of any of the ABL
Facility Documents or the Term Facility Documents, as applicable, or the rights
and remedies of or benefits available to any Collateral Agent or Secured Parties
thereunder or (d) a material impairment of the enforceability or priority of the
applicable Collateral Agent’s Liens with respect to all or a material portion of
the Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-ABL Collateral Agent” means each of the Term Facility Agent, the
First-Priority Collateral Agent, each Other First-Priority Collateral Agent, the
Second-Priority Acting Collateral Agent, each Second-Priority Collateral Agent
and the Intercreditor Agent, or any or all of the foregoing, as the context may
require.

“Non-ABL Collateral Documents” means the First-Priority Collateral Documents and
the Second-Priority Collateral Documents.

“Non-ABL Documents” means the First-Priority Documents, the Second-Priority
Documents, the First Lien/First Lien Intercreditor Agreement (if entered into)
and the First Lien/Second Lien Intercreditor Agreement (if entered into).

“Non-ABL Obligations” means the First-Priority Obligations and Second-Priority
Obligations.

“Non-ABL Priority Collateral” means any and all Collateral now owned or at any
time hereafter acquired by the Borrower or any other Grantor to the extent a
security interest in such Collateral has been or may hereafter be granted to any
of the Non-ABL Secured Parties under any of the Non-ABL Collateral Documents not
constituting ABL Priority Collateral, but in any event including the Excluded
Deposit and Securities Account Collateral.

 

10



--------------------------------------------------------------------------------

“Non-ABL Priority Possessory Collateral” means Non-ABL Priority Collateral that
is Possessory Collateral.

“Non-ABL Representatives” means the First-Priority Representatives and the
Second-Priority Representatives.

“Non-ABL Secured Parties” means the First-Priority Secured Parties and the
Second-Priority Secured Parties.

“Obligations” means any principal, interest (including any interest, fees,
premiums and other amounts accruing after, or which would accrued but for, the
commencement of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such proceeding), penalties, fees indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances), damages and other obligations and liabilities
payable under the documentation governing any indebtedness.

“Other First-Priority Collateral Agent” means, with respect to any Series of
Other First-Priority Obligations, any Other First-Priority Representative that
acts in the capacity of a collateral agent with respect thereto (including, to
the extent applicable with respect to any Other First-Priority Obligations, the
Term Facility Agent).

“Other First-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other First-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other First-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any First-Priority
Document.

“Other First-Priority Obligations” means (a) if the First Lien/First Lien
Intercreditor Agreement has been entered into, all “Other First-Priority
Obligations” as defined in the First Lien/First Lien Intercreditor Agreement,
(b) if the First Lien/Second Lien Intercreditor Agreement has been entered into,
all “Other First-Priority Obligations” as defined in the First Lien/Second Lien
Intercreditor Agreement and (c) in any event, any indebtedness or Obligations
(other than Term Obligations) of the Grantors that are to be secured with a Lien
pari passu with the Liens on the Collateral securing the Term Obligations and
are designated in writing by the Borrower as Other First-Priority Obligations
hereunder; provided, however, that, with respect to this clause (c), the
requirements set forth in Section 6.14 shall have been satisfied.

“Other First-Priority Representative” means, with respect to any Series of Other
First-Priority Obligations or any separate facility within such Series, the
Person elected, designated or appointed as the administrative agent, trustee or
other representative of such Series or facility by or on behalf of the holders
of such Series or facility, and its respective successors in substantially the
same capacity as may from time to time be appointed.

“Other First-Priority Secured Parties” means the Persons holding Other
First-Priority Obligations, including the Other First-Priority Representatives.

 

11



--------------------------------------------------------------------------------

“Permitted Remedies” means, with respect to any Junior Obligations:

(a) filing a claim or statement of interest with respect to such Obligations in
an Insolvency or Liquidation Proceeding against any Grantor;

(b) taking any action (not adverse to the Liens securing Senior Obligations, the
priority status thereof, or the rights of the Applicable Senior Collateral Agent
or any of the Senior Secured Parties to exercise rights, powers, and/or remedies
in respect thereof) in order to create, perfect, preserve or protect (but not
enforce) its Lien on any of the Collateral;

(c) filing any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Secured Parties, including any claims secured by the Junior Collateral, in each
case in accordance with the terms of this Agreement;

(d) filing any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the bankruptcy laws of any applicable jurisdiction);

(e) voting on any Plan of Reorganization, filing any proof of claim, making
other filings and making any arguments, obligations, and motions (including in
support of or opposition to, as applicable, the confirmation or approval of any
Plan of Reorganization) that are, in each case, in accordance with the terms of
this Agreement;

(f) with respect to the Non-ABL Obligations, the exercise of rights by the
Intercreditor Agent (or by any Non-ABL Collateral Agent at the direction or
request of the Intercreditor Agent) of its control of any Term Priority
Collateral Account and the application of any amounts therein to any Non-ABL
Obligations;

(g) the receipt by ABL Agent or any L/C Issuer (as defined in the ABL Credit
Agreement) pursuant to the ABL Credit Agreement and application to any ABL
Obligations of any ABL Cash Collateral; and

(h) for clarification purposes, making demand for payment or accelerating the
maturity of such Obligations or the cessation (whether temporary or permanent)
of lending or other extensions of credit under the ABL Facility Documents or
Non-ABL Documents governing such Obligations.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

 

12



--------------------------------------------------------------------------------

“Possessory Collateral” means the Collateral in the possession or control of any
Collateral Agent (or its agents or bailees), to the extent that possession or
control thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of any Collateral Agent under the
terms of the ABL Facility Collateral Documents or the Non-ABL Collateral
Documents.

“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees (other than a gratuitous bailee)) of same.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned or held by any Grantor in any real property.

“Recovery” has the meaning set forth in Section 2.06(j) hereof.

“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof). “Refinanced” and “Refinancing” shall have correlative meanings.

“Representative” means (a) in the case of any ABL Obligations, the ABL Facility
Agent and (b) in the case of any Series of Non-ABL Obligations, the Non-ABL
Representative with respect thereto.

“Second-Priority Acting Collateral Agent” means the agent or trustee as is
designated “Second-Priority Collateral Agent” under the First Lien/Second Lien
Intercreditor Agreement.

“Second-Priority Collateral Agent” means with respect to any Series of
Second-Priority Obligations, any Second-Priority Representative that acts in the
capacity of a collateral agent with respect thereto.

“Second-Priority Collateral Documents” means any documents now existing or
entered into after the date hereof that create Liens on any assets or properties
of any Grantor to secure any Second-Priority Obligations.

“Second-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Second-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Second-Priority Document at any time or otherwise evidencing or
securing any indebtedness arising under any Second-Priority Obligations.

 

13



--------------------------------------------------------------------------------

“Second-Priority Obligations” means any indebtedness or Obligations of the
Grantors that are to be secured by a Lien on the Collateral junior to the Liens
securing the Term Obligations and are designated in writing by the Borrower as
Second-Priority Obligations hereunder; provided, however, that the requirements
set forth in Section 6.14 shall have been satisfied.

“Second-Priority Representative” means, with respect to any Series of
Second-Priority Obligations or any separate facility within such Series, the
Person elected, designated or appointed as the administrative agent, trustee or
other representative of such Series or facility by or on behalf of the holders
of such Series or facility, and its respective successors in substantially the
same capacity as may from time to time be appointed. The term “Second-Priority
Representative” shall include any applicable Second-Priority Collateral Agent as
the context may require.

“Second-Priority Secured Parties” means the Persons holding Second-Priority
Obligations, including the Second-Priority Representatives.

“Secured Documents” means the ABL Facility Documents and the Non-ABL Documents.

“Secured Obligations” means the ABL Obligations and the Non-ABL Obligations.

“Secured Parties” means the ABL Facility Secured Parties and the Non-ABL Secured
Parties.

“Securities Act” means the Securities Act of 1933, as amended.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Senior Claims” means (a) with respect to the ABL Priority Collateral, the ABL
Obligations secured by such Collateral, and (b) with respect to the Non-ABL
Priority Collateral, each Series of Non-ABL Obligations secured by such
Collateral.

“Senior Collateral” means, with respect to any Obligations, the Collateral in
respect of which such Obligations constitute Senior Claims.

“Senior Collateral Agent” means (a) with respect to the Non-ABL Priority
Collateral, the Intercreditor Agent (or, as the context may require, any other
Non-ABL Collateral Agent) and (b) with respect to the ABL Priority Collateral,
the ABL Facility Agent.

“Senior Collateral Documents” means (a) with respect to the First-Priority
Obligations, the Non-ABL Collateral Documents and (b) with respect to the ABL
Obligations, the ABL Facility Collateral Documents.

“Senior Obligations” means (a) with respect to the ABL Obligations (to the
extent such Obligations are secured by the Non-ABL Priority Collateral), the
Non-ABL Obligations,

 

14



--------------------------------------------------------------------------------

and (b) with respect to the Non-ABL Obligations (to the extent such Obligations
are secured by the ABL Priority Collateral), the ABL Obligations; the Non-ABL
Obligations shall, collectively, constitute one “Class” of Senior Obligations
and the ABL Obligations shall constitute a separate “Class” of Senior
Obligations for purposes of this definition only.

“Senior Representative” means (a) with respect to the Non-ABL Priority
Collateral, each Non-ABL Representative and (b) with respect to the ABL Priority
Collateral, the ABL Facility Agent.

“Senior Secured Parties” means (a) with respect to the Non-ABL Priority
Collateral, the Non-ABL Secured Parties, and (b) with respect to the ABL
Priority Collateral, the ABL Facility Secured Parties.

“Series” means (a) the Term Obligations and each series of Other First-Priority
Obligations, each of which shall constitute a separate Series of Non-ABL
Obligations within the Class of Senior Obligations constituting Non-ABL
Obligations, except that to the extent that the Term Obligations and/or any one
or more series of such Other First-Priority Obligations (i) are secured by
identical Collateral held by a common collateral agent and (ii) have their
security interests documented by a single set of security documents, such Term
Obligations and/or each such series of Other First-Priority Obligations shall
collectively constitute a single Series; (b) each series of Second-Priority
Obligations, each of which shall constitute a separate Series of Non-ABL
Obligations within the Class of Senior Obligations constituting Non-ABL
Obligations, except that to the extent that any one or more series of such
Second-Priority Obligations (i) are secured by identical Collateral held by a
common collateral agent and (ii) have their security interests documented by a
single set of security documents, each such series of Second-Priority
Obligations shall collectively constitute a single Series; and (c) the ABL
Obligations, which shall constitute the sole Series of ABL Obligations within
the Class of Senior Obligations constituting ABL Obligations. With respect to
the Non-ABL Secured Parties, the Non-ABL Secured Parties with respect to each
Series of Non-ABL Obligations shall constitute a separate Series of Non-ABL
Secured Parties.

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary Loan Parties” has the meaning set forth in the preamble.

“Term Credit Agreement” has the meaning set forth in the recitals.

“Term Facility Agent” has the meaning set forth in the preamble.

“Term Facility Collateral Documents” means the Term Facility Guarantee and
Collateral Agreement and any other documents now existing or entered into after
the date hereof that create Liens on any assets or properties of any Grantor to
secure any Term Obligations.

 

15



--------------------------------------------------------------------------------

“Term Facility Documents” means the Term Credit Agreement, the Term Facility
Collateral Documents and the other “Loan Documents” as defined in the Term
Credit Agreement.

“Term Facility Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement (Term Facility) dated as of the date hereof among the
Borrower, Holdings, the Subsidiary Loan Parties and the Term Facility Agent, as
amended, modified, supplemented, replaced or restated from time to time.

“Term Facility Secured Parties” means the “Secured Parties” as defined in the
Term Credit Agreement.

“Term Obligations” means (a) all “Obligations” (as such term is defined in the
Term Credit Agreement) of the Borrower, the other Grantors and the other
obligors under the Term Credit Agreement or any of the other Term Facility
Documents, and all other obligations to pay principal, premium, if any, and
interest (including any interest, fees and other monetary obligations accruing
after, or which would accrue but for, the commencement of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding) when due and payable, and all other amounts due or to become due
under or in connection with the Term Facility Documents and the performance of
all other Obligations of the obligors thereunder to the lenders and agents under
the Term Facility Documents, according to the respective terms thereof and (b)
any First-Priority Cash Management Obligations and First-Priority Hedging
Obligations included in the term “Obligations” as defined in the Term Facility
Guarantee and Collateral Agreement.

“Term Priority Collateral Account” means (a) the Initial Term Priority
Collateral Account and (b) any Deposit Account or Securities Account of a
Grantor or the Intercreditor Agent that is designated as a “Term Priority
Collateral Account” in a written notice by the applicable Grantor or the
Intercreditor Agent to the ABL Facility Agent and, if applicable, the
Intercreditor Agent, in each case subject to a control agreement in favor of the
Intercreditor Agent or any Non-ABL Collateral Agent into which shall only be
deposited or credited identifiable Proceeds of Non-ABL Priority Collateral
pending reinvestment thereof or application of the proceeds thereof in
accordance with any applicable provisions of any Non-ABL Documents. Prior to the
Discharge of the ABL Obligations, the ABL Facility Agent may also be a party to
any control agreements in respect of any Term Priority Collateral Accounts, but,
other than with the written consent of the Intercreditor Agent, at no time prior
to the Discharge of each Series of such Non-ABL Obligations shall the ABL
Facility Agent issue any instructions or entitlement orders to the account bank
or the securities intermediary with respect to any funds on deposit in or
credited to any Term Priority Collateral Account.

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO COLLATERAL

Section 2.01 Priority of Claims; Similar Liens. (a) Anything contained herein or
in any of the ABL Facility Documents or the Non-ABL Documents to the contrary
notwithstanding, if an Event of Default has occurred and is continuing, and any
Collateral Agent is taking action to enforce rights in respect of any Collateral
(whether in an Insolvency or

 

16



--------------------------------------------------------------------------------

Liquidation Proceeding or otherwise), or any distribution is made in respect of
any Collateral in any Insolvency or Liquidation Proceeding with respect to any
Grantor, the Proceeds (subject, in the case of any such distribution, to
Section 2.06 hereof) (all proceeds of any Disposition of any Collateral and all
proceeds of any such distribution being collectively referred to in this
Section 2.01 as “Proceeds”) shall be applied as follows:

(i) In the case of ABL Priority Collateral,

(1) FIRST, to the ABL Facility Agent for application to the payment in full of
the ABL Obligations in accordance with the ABL Facility Documents and any
applicable Additional ABL Intercreditor Agreement, and

(2) SECOND, to the Intercreditor Agent for application to the payment in full of
the Non-ABL Obligations in accordance with the Non-ABL Documents.

If any Non-ABL Obligations remain outstanding after the Discharge of the ABL
Obligations, all proceeds of the ABL Priority Collateral will be applied to the
repayment of any outstanding Non-ABL Obligations in accordance with the Non-ABL
Documents.

(ii) In the case of Non-ABL Priority Collateral,

(1) FIRST, to the Intercreditor Agent for application to the payment of Non-ABL
Obligations in accordance with the Non-ABL Documents until payment in full of
any Non-ABL Obligations secured by such Non-ABL Priority Collateral; provided
that pursuant to this clause FIRST, no more than $25,000,000 may be paid on
account of Non-ABL Obligations constituting First-Priority Hedging Obligations
(it being acknowledged and agreed that (A) no First-Priority Hedging Obligations
are permitted under the terms of the Term Credit Agreement as in effect on the
Closing Date and (B) no such First-Priority Hedging Obligations shall be
permitted to be incurred unless and until (and only to the extent that)
First-Priority Hedging Obligations are expressly permitted under the terms of
the Term Credit Agreement and not prohibited under any of the other Secured
Documents then in effect),

(2) SECOND, to the ABL Facility Agent for application to the payment in full of
the ABL Obligations in accordance with the ABL Facility Documents and any
applicable Additional ABL Intercreditor Agreement, and

(3) THIRD, to the Intercreditor Agent for application to the payment in full of
any Non-ABL Obligations constituting First-Priority Hedging Obligations that
remain unpaid after giving effect to the proviso in clause FIRST above.

If any ABL Obligations remain outstanding after the Discharge of each Series of
such Non-ABL Obligations, all proceeds of the Non-ABL Priority Collateral will
be applied to the repayment of any outstanding ABL Obligations in accordance
with the ABL Facility Documents and any applicable Additional ABL Intercreditor
Agreement.

 

17



--------------------------------------------------------------------------------

(b) In the event of any sale, assignment, transfer, lease, license, disposition,
collection or other liquidation of any Collateral (including any Insurance
Recovery Event) (a “Disposition”) includes (i) the Equity Interests of a Grantor
that has an interest in any ABL Priority Collateral or (ii) a combination of ABL
Priority Collateral and Non-ABL Priority Collateral, then solely for purposes of
this Agreement, unless otherwise agreed by the ABL Facility Agent and the
Intercreditor Agent, the Proceeds of such Disposition of Collateral shall be
allocated to the ABL Priority Collateral in an amount not less than the sum of
(A) the book value determined in accordance with GAAP of any ABL Priority
Collateral consisting of Inventory that is the subject of such Disposition (or,
in the case of a Disposition of Equity Interests of a Grantor, any ABL Priority
Collateral consisting of Inventory in which such Grantor has an interest),
determined as of the date of such Disposition, (B) the book value determined in
accordance with GAAP (after deduction of an appropriate reserve for doubtful
accounts, as determined immediately prior to such Disposition) of any ABL
Priority Collateral consisting of Accounts that are the subject of such
Disposition (or in the case of a Disposition of Equity Interests of a Grantor,
any ABL Priority Collateral consisting of Accounts in which such Grantor has an
interest), determined as of the date of such Disposition, and (C) the fair
market value of all other ABL Priority Collateral that is the subject of such
Disposition (or, in the case of a Disposition of Equity Interests of a Grantor,
any other ABL Priority Collateral in which such Grantor has an interest),
determined as of the date of such Disposition.

(c) It is acknowledged that (i) the aggregate amount of any Senior Obligations
may, subject to the limitations set forth in the ABL Facility and the Non-ABL
Documents, be Refinanced from time to time, all without affecting the priorities
set forth in Section 2.01(a) or the provisions of this Agreement defining the
relative rights of the ABL Facility Secured Parties and the Non-ABL Secured
Parties, and (ii) a portion of the Senior Obligations consists or may consist of
indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed. The priorities provided for herein shall not be altered
or otherwise affected by any Refinancing of either the Junior Obligations (or
any part thereof) or the Senior Obligations (or any part thereof), by the
release of any Collateral or of any guarantees for any Senior Obligations or by
any action that any Collateral Agent, Representative or Secured Party may take
or fail to take in respect of any Collateral.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing the Non-ABL Obligations granted on the
Collateral or of any Liens securing the ABL Obligations granted on the
Collateral and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, or any other applicable law or the ABL Facility Documents and
the Non-ABL Documents or any defect or deficiencies in, or failure to perfect
any such Liens or any other circumstance whatsoever:

(i) (1) the Liens on the Non-ABL Priority Collateral securing Non-ABL
Obligations will rank senior to any Liens on such Non-ABL Priority Collateral
securing ABL Obligations, and (2) the Liens on the ABL Priority Collateral
securing ABL Obligations will rank senior to any Liens on such ABL Priority
Collateral securing Non-ABL Obligations, and

(ii) the First-Priority Collateral Agent, on behalf of itself and the
First-Priority Secured Parties, and the Second-Priority Acting Collateral Agent,
if any, on behalf of itself and the Second-Priority Secured Parties, each hereby
agrees that the priority of the Liens of such Collateral Agent as among them
shall be governed by the Non-ABL Documents; provided, however, that the
foregoing shall not be construed to alter the relative rights or priorities of
the various Series of Non-ABL Obligations against each other Series of Non-ABL
Obligations, which rights and priorities shall be governed by the applicable
Non-ABL Documents.

 

18



--------------------------------------------------------------------------------

(e) The parties hereto agree that it is their intention that the Collateral
securing the ABL Obligations and the Collateral securing the Term Obligations be
identical. In furtherance of the foregoing, the parties hereto agree, upon
request by the ABL Facility Agent, the Intercreditor Agent or the Term Facility
Agent, subject to the provisions of this Agreement, to (i) cooperate in good
faith from time to time in order to determine the specific items included in the
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the ABL Facility Documents
and the Term Facility Documents and (ii) execute and deliver such instruments to
enable the ABL Facility Agent, the Intercreditor Agent or the Term Facility
Agent to further perfect, preserve and enforce the Liens held by or on behalf of
any of the ABL Facility Secured Parties or the Term Facility Secured Parties in
the Collateral. Subject to the penultimate sentence of this Section 2.01(e), if
any ABL Facility Secured Party shall nonetheless acquire or hold any Lien on any
assets of any Grantor which assets are not also subject to a Lien securing the
Term Obligations or (y) any Term Facility Secured Party shall nonetheless
acquire or hold any Lien on any assets of any Grantor which assets are not also
subject to a Lien securing the ABL Obligations, then such Secured Party shall
(i) without the need for any further consent of any party and notwithstanding
anything to the contrary in any other document be deemed to hold and have held
such Lien for the benefit of the Term Facility Secured Parties or the ABL
Facility Secured Parties, as applicable, as security for the Secured Obligations
of the other Class (subject to the Lien priorities and other terms hereof) and
(ii) in the case of any such Lien acquired after the date hereof, (A) endeavor
to give each other Collateral Agent prompt written notice of such additional
Lien that such Secured Party actually knows to be subject to a Lien securing the
Secured Obligations of the other Class, provided that the failure to give such
notice shall not affect the validity of such additional Lien or the rights
hereunder of the Collateral Agent receiving such additional Lien (subject to the
Lien priorities and other terms hereof) and (B) enter into, execute and/or
deliver any agreements, filings, instruments or other documents reasonably
requested by any other Collateral Agent in order to evidence the Lien priorities
set forth herein. It is understood and agreed that Liens granted to any Secured
Party in accordance with Section 2.06 shall be deemed to comply with the
provisions of this Section 2.01(e). To the extent that the foregoing provisions
are not complied with for any reason, without limiting any other rights and
remedies available to the applicable Secured Parties, the parties hereto agree
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.01(e) shall be
subject to the terms of this Agreement.

 

19



--------------------------------------------------------------------------------

Section 2.02 Actions With Respect to Collateral; Prohibition on Contesting
Liens.

(a) Until the Discharge of all of the Senior Obligations of a particular Class,
(i) only the Applicable Senior Collateral Agent shall act or refrain from
acting, with respect to the Senior Collateral of such Class and then only on the
instructions of the applicable Senior Representative (which, in the case of the
Non-ABL Priority Collateral, shall be the Intercreditor Agent and, in the case
of the ABL Collateral, shall be the ABL Facility Agent), (ii) no Collateral
Agent shall follow any instructions with respect to such Senior Collateral from
any Junior Representative or from any Junior Secured Parties, and (iii) each
Junior Representative and the Junior Secured Parties shall not, and shall not
instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its interest in or realize upon, or take any other
action available to it in respect of, any Senior Collateral, whether under any
ABL Facility Collateral Document, any Non-ABL Collateral Document, applicable
law or otherwise, it being agreed that (A) only the Applicable Senior Collateral
Agent of a particular Class, acting in accordance with the ABL Facility
Collateral Documents or the Non-ABL Collateral Documents, as applicable, shall
be entitled to take any such actions or exercise any such remedies with respect
to the Senior Collateral of such Class, or to cause any Collateral Agent to do
so and (B) notwithstanding the foregoing, each Junior Representative may take
Permitted Remedies. No Junior Collateral Agent, Junior Representative or Junior
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Senior Collateral Agent, Senior Representative or Senior
Secured Party or any other exercise by the Senior Collateral Agent, Senior
Representative or Senior Secured Party of any rights and remedies relating to
the Senior Collateral. Nothing set forth in this Section 2.02 shall limit the
rights of the ABL Facility Agent under Section 2.08.

(b) The Intercreditor Agent and each of the other Non-ABL Secured Parties each
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or on behalf of any of the ABL Facility Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement, and the ABL
Facility Agent and each of the ABL Facility Secured Parties each agrees that it
will not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Non-ABL Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the ABL
Facility Agent, any ABL Facility Secured Party, the Intercreditor Agent or any
Non-ABL Secured Parties to enforce this Agreement.

(c) The parties hereto agree to execute, acknowledge and deliver a Memorandum of
Intercreditor Agreement (“Memorandum”), together with such other documents in
furtherance hereof or thereof, in each case, in proper form for recording in
connection with any mortgages and in form and substance reasonably satisfactory
to the Intercreditor Agent, the ABL Facility Agent and the Borrower, in those
jurisdictions where such recording is reasonably recommended or requested by
local real estate counsel and/or the title insurance company, or as otherwise
deemed reasonably necessary or proper by the parties hereto.

 

20



--------------------------------------------------------------------------------

Section 2.03 No Duties of Senior Representative; Provision of Notice.

(a) Each Junior Secured Party acknowledges and agrees that none of the
Collateral Agents, the Senior Representative nor any other Senior Secured Party
shall have any duties or other obligations to such Junior Secured Party with
respect to any Senior Collateral, other than to transfer to the Applicable
Junior Collateral Agent any proceeds of any such Collateral that constitutes
Junior Collateral remaining in its possession following any Disposition of such
Collateral (in each case, unless the Junior Obligations have been Discharged
prior to or concurrently with such Disposition, payment or satisfaction) and the
Discharge of the Senior Obligations secured thereby, or if a Collateral Agent
shall be in possession of all or any part of such Collateral after such
Discharge, such Collateral or any part thereof remaining, in each case without
representation or warranty on the part of any Collateral Agent, the Senior
Representative or any Senior Secured Party. In furtherance of the foregoing, but
subject to Section 2.08, each Junior Secured Party acknowledges and agrees that
until the Senior Obligations secured by any Senior Collateral shall have been
Discharged, the Applicable Senior Collateral Agent shall be entitled, for the
benefit of the holders of such Senior Obligations, to Dispose of or deal with
such Senior Collateral as provided herein and in the ABL Facility Documents and
the Non-ABL Documents, as applicable, without regard to any Junior Claims or any
rights to which the holders of the Junior Obligations would otherwise be
entitled as a result of such Junior Claims. Without limiting the foregoing, each
Junior Secured Party agrees that none of the Collateral Agents, the Senior
Representatives nor any other Senior Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Senior Collateral (or
any other collateral securing the Senior Obligations), or to Dispose of all or
any portion of such Senior Collateral (or any other collateral securing the
Senior Obligations), in any manner that would maximize the return to the Junior
Secured Parties, notwithstanding that the order and timing of any such
realization or Disposition may affect the amount of proceeds actually received
by the Junior Secured Parties from such realization or Disposition. Each of the
Junior Secured Parties waives any claim such Junior Secured Party may now or
hereafter have against any Collateral Agent, any Senior Representative or any
other Senior Secured Party (or their representatives) arising out of (i) any
actions which any Collateral Agent, any Senior Representative or the Senior
Secured Parties take or omit to take (including, actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, Disposition, release or depreciation of, or
failure to realize upon, any of the Collateral and actions with respect to the
collection of any claim for all or any part of the Senior Obligations from any
account debtor, guarantor or any other party) in accordance with the ABL
Facility Documents and the Non-ABL Documents or any other agreement related
thereto or to the collection of the Senior Obligations or the valuation, use,
protection or release of any security for the Senior Obligations, (ii) any
election by any Senior Representative or any Senior Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code or (iii) subject to Section 2.06, any borrowing
by, or grant of a security interest or administrative expense priority under
Section 364 of the Bankruptcy Code by, Holdings, the Borrower or any of their
respective Subsidiaries, as debtor-in-possession.

(b) The First-Priority Collateral Agent shall, after obtaining actual knowledge
that it no longer qualifies as the Intercreditor Agent, notify the Borrower, the
other Non-ABL Representatives and the ABL Facility Agent of the same in writing.

 

21



--------------------------------------------------------------------------------

Section 2.04 No Interference; Payment Over; Avoidance Issues. (a) Each Junior
Secured Party, Junior Representative and Junior Collateral Agent agrees that
(i) it will not take or cause to be taken any action the purpose or effect of
which is, or could be, to make any Junior Claim pari passu with, or to give such
Junior Secured Party any preference or priority relative to, any Senior Claim
with respect to the Collateral securing the Senior Claims or any part thereof,
(ii) it will not challenge or question in any proceeding the validity or
enforceability of any ABL Facility Collateral Document or Non-ABL Collateral
Document or the validity, attachment, perfection or priority of any Lien under
the ABL Facility Collateral Documents or the Non-ABL Collateral Documents, or
the validity or enforceability of the priorities, rights or duties established
by or other provisions of this Agreement, (iii) it will not take or cause to be
taken any action the purpose or intent of which is, or could be, to interfere,
hinder or delay, in any manner, whether by judicial proceedings or otherwise,
any Disposition of the Senior Collateral by the Applicable Senior Collateral
Agent or any Senior Secured Parties or any Senior Representative acting on their
behalf, (iv) it shall have no right to (A) direct the Applicable Senior
Collateral Agent, any Senior Representative or any holder of Senior Obligations
to exercise any right, remedy or power with respect to any Senior Collateral or
(B) consent to the exercise by the Applicable Senior Collateral Agent, any
Senior Representative or any other Senior Secured Party of any right, remedy or
power with respect to any Senior Collateral, (v) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Applicable Senior Collateral Agent, any Senior Representative or
other Senior Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and none of the
Applicable Senior Collateral Agent, any Senior Representative or any other
Senior Secured Party shall be liable for, any action taken or omitted to be
taken by such Collateral Agent, such Senior Representative or other Senior
Secured Party with respect to any Senior Collateral, (vi) it will not seek, and
hereby waives any right, to have any Senior Collateral or any part thereof
marshaled upon any foreclosure or other Disposition of such Collateral and (vii)
it will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the ABL Facility Agent, any ABL Facility Secured Party, the
Intercreditor Agent or any other Non-ABL Secured Party to enforce this
Agreement.

(b) Each Junior Representative, each Junior Collateral Agent and each other
Junior Secured Party hereby agrees that if it shall obtain possession of any
Senior Collateral or shall realize any proceeds or payment in respect of any
such Collateral, pursuant to any ABL Facility Collateral Document or Non-ABL
Collateral Document or by the exercise of any rights available to it under
applicable law or in any bankruptcy, insolvency or similar proceeding or through
any other exercise of remedies, at any time prior to the Discharge of the Senior
Obligations, then, in accordance with this Agreement, it shall hold such
Collateral, proceeds or payment in trust for the Senior Secured Parties and
transfer such Collateral, proceeds or payment, as the case may be, to the
Applicable Senior Collateral Agent reasonably promptly after obtaining actual
knowledge, or notice from the Applicable Senior Collateral Agent, that it is in
possession of such Collateral, proceeds or payment. Each Junior Secured Party
agrees that if,

 

22



--------------------------------------------------------------------------------

at any time, it receives notice or obtains actual knowledge that all or part of
any payment with respect to any Senior Obligations previously made shall be
rescinded for any reason whatsoever, such Junior Secured Party shall, in
accordance with this Agreement, promptly pay over to the Applicable Senior
Collateral Agent any payment received by it and then in its possession or under
its control in respect of any Senior Collateral and shall promptly turn over any
Senior Collateral then held by it over to the Applicable Senior Collateral
Agent, and the provisions set forth in this Agreement shall be reinstated as if
such payment had not been made, until the payment and satisfaction in full of
the Senior Obligations.

(c) In the event that any of the Senior Obligations shall be paid in full and
such payment or any part thereof shall subsequently, for whatever reason
(including an order or judgment for disgorgement of a preference under the
Bankruptcy Code, or any similar law, or the settlement of any claim in respect
thereof), be required to be returned or repaid, the terms and conditions of this
Article II shall be fully applicable thereto until all such Senior Obligations
shall again have been paid in full in cash.

Section 2.05 Automatic Release of Junior Liens. (a) Each Non-ABL Collateral
Agent and each other Non-ABL Secured Party agrees that in the event of a
Disposition of any ABL Priority Collateral in connection with the foreclosure
upon or other exercise of rights and remedies in connection with an enforcement
action with respect to such ABL Priority Collateral that results in the release
by the ABL Facility Agent of the Lien held by each Non-ABL Collateral Agent on
such ABL Priority Collateral (regardless of whether or not an Event of Default
has occurred and is continuing under the Non-ABL Documents at the time of such
Disposition), the Lien held by the Intercreditor Agent and each other Non-ABL
Collateral Agent on such ABL Priority Collateral shall be automatically
released; provided that, notwithstanding the foregoing, all holders of the
Non-ABL Obligations shall be entitled to any proceeds of a Disposition under
this Section 2.05(a) that remain after Discharge of the ABL Obligations, and the
Liens on such remaining proceeds securing the Non-ABL Obligations shall not be
automatically released pursuant to this Section 2.05(a).

(b) The ABL Facility Agent and each other ABL Facility Secured Party agrees that
in the event of a Disposition of any Non-ABL Priority Collateral in connection
with the foreclosure upon or other exercise of rights and remedies in connection
with an enforcement action with respect to such Non-ABL Priority Collateral that
results in the release by the Non-ABL Collateral Agents of the Liens held by
them on such Non-ABL Priority Collateral (regardless of whether or not an Event
of Default has occurred and is continuing under the ABL Facility Documents at
the time of such Disposition), the Lien held by the ABL Facility Agent on such
Non-ABL Priority Collateral shall be automatically released; provided that,
notwithstanding the foregoing, all holders of the ABL Obligations shall be
entitled to any proceeds of a Disposition under this Section 2.05(b) that remain
after Discharge of all Non-ABL Obligations, and the Liens on such remaining
proceeds securing the ABL Obligations shall not be automatically released
pursuant to this Section 2.05(b).

(c) Each Junior Representative and each Junior Collateral Agent agrees to
execute and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by any
Senior Representative or the Applicable Senior Collateral Agent to evidence and
confirm any release of Junior Collateral provided for in this Section.

 

23



--------------------------------------------------------------------------------

(d) If, at any time any Grantor or the holder of any Senior Obligations delivers
notice to each Junior Collateral Agent that any specified Senior Collateral
(including all or substantially all of the Equity Interests of a Grantor or any
of its Subsidiaries) is Disposed of (i) by the owner of such Collateral in a
transaction permitted under the Non-ABL Documents and the ABL Facility Documents
or (ii) during the existence of any Event of Default under (and as defined in)
the applicable Senior Collateral Document, then, to the extent the Senior
Collateral Agent has consented to such Disposition (and so long as proceeds
thereof are applied in accordance with Section 2.01), in either of clause (i) or
clause (ii) of this Section 2.05(d), the Liens in favor of the Junior Secured
Parties upon such Collateral will automatically be released and discharged as
and when, but only to the extent, such Liens on such Collateral securing Senior
Obligations are released and discharged. Upon delivery to each Junior Collateral
Agent of a notice from the Senior Collateral Agent stating that any release of
Liens securing or supporting the Senior Obligations has become effective (or
shall become effective upon each Junior Collateral Agent’s release pursuant to
this Section 2.05), each Junior Collateral Agent will (at the sole cost and
expense of the Grantors) promptly execute and deliver such instruments,
releases, termination statements or other documents confirming such release on
customary terms.

(e) If, at any time any holder of any Junior Obligations delivers notice to the
Senior Collateral Agent that any specified Senior Collateral (including all or
substantially all of the Equity Interests of a Grantor or any of its
Subsidiaries) is Disposed of by the owner of such Collateral in a transaction
permitted under the Non-ABL Documents and the ABL Facility Documents and the
Borrower delivers an officer’s certificate certifying the same, then so long as
the proceeds thereof are applied in accordance with Section 2.01, the Senior
Collateral Agent will promptly execute and deliver (at the sole cost and expense
of the Grantors) such instruments, releases, termination statements or other
documents as shall reasonably be requested by any Junior Representative or
Junior Collateral Agent to evidence and confirm any release of Senior Collateral
(which release may be conditioned on such Junior Collateral Agent’s release
becoming effective substantially concurrently with the Senior Collateral Agent’s
release).

Section 2.06 Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against the Borrower, any other Grantor or any of their
respective Subsidiaries.

(b) If any Grantor or any of its Subsidiaries shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code or under any other similar law:

(i) if the ABL Facility Agent desires to permit any Grantor that has become
subject to a Bankruptcy Case, as debtor(s)-in-possession, to move for the
approval of financing (“DIP Financing”) secured by a Lien on the ABL Priority
Collateral, to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or the use of cash collateral under Section
363 of the Bankruptcy Code, then the Intercreditor Agent and the

 

24



--------------------------------------------------------------------------------

Non-ABL Secured Parties hereby agree not to (x) object to any such financing or
to the Liens (“DIP Financing Liens”) on the ABL Priority Collateral securing the
same or to any use of cash collateral that constitutes ABL Priority Collateral,
unless the ABL Facility Agent shall then oppose or object to such DIP Financing
or such DIP Financing Liens or use of cash collateral that constitutes ABL
Priority Collateral, or (y) request adequate protection (except as otherwise
permitted under this Agreement) or any other relief in connection therewith (and
to the extent that such DIP Financing Liens are senior to or pari passu with the
Liens on any such ABL Priority Collateral for the benefit of the ABL Facility
Secured Parties, each Non-ABL Secured Party will subordinate (and be deemed to
have subordinated) its Liens with respect to such ABL Priority Collateral to
such DIP Financing and to any carve-out for professional fees and U.S. trustee
fees agreed to by the ABL Facility Agent, on the same terms as such Liens are
subordinated hereunder to the Liens of the ABL Facility Secured Parties (other
than any Liens of any ABL Facility Secured Party constituting DIP Financing
Liens)), in each case so long as (A) the Non-ABL Secured Parties retain the
benefit of their Liens on all such ABL Priority Collateral pledged to the DIP
Lenders, including proceeds thereof arising after the commencement of such
proceeding (other than any Liens constituting DIP Financing Liens) as existed
prior to the commencement of the Bankruptcy Case, (B) the Non-ABL Secured
Parties are granted junior Liens on any additional ABL Priority Collateral
pledged to any ABL Facility Secured Party as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, (C) if any amount
of such DIP Financing or cash collateral is applied to repay any of the ABL
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement, and (D) if any ABL Facility Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01(a) of this Agreement; provided
that (1) the Non-ABL Secured Parties of each Series shall have a right to object
to the grant of a Lien to secure the DIP Financing over any Collateral that
shall not constitute ABL Priority Collateral, and (2) the Non-ABL Secured
Parties receiving adequate protection shall not object to any other Non-ABL
Secured Parties receiving adequate protection comparable to any adequate
protection granted to such Non-ABL Secured Parties in connection with a DIP
Financing or use of cash collateral; and

(ii) if the Intercreditor Agent desires to permit any Grantor that has become
subject to a Bankruptcy Case, as debtor(s)-in-possession, to move for the
approval of a DIP Financing secured by a Lien on Non-ABL Priority Collateral, to
be provided by DIP Lenders under Section 364 of the Bankruptcy Code or the use
of cash collateral under Section 363 of the Bankruptcy Code, the ABL Facility
Agent and the ABL Facility Secured Parties hereby agree not to (x) object to any
such financing or to the DIP Financing Liens on the Non-ABL Priority Collateral
securing the same or to any use of cash collateral that constitutes Non-ABL
Priority Collateral, unless the Intercreditor Agent shall then oppose or object
to such DIP Financing or such DIP Financing

 

25



--------------------------------------------------------------------------------

Liens or use of cash collateral that constitutes Non-ABL Priority Collateral, or
(y) request adequate protection (except as otherwise permitted under this
Agreement) or any other relief in connection therewith (and to the extent that
such DIP Financing Liens are senior to or pari passu with the Liens on any such
Non-ABL Priority Collateral for the benefit of the Non-ABL Secured Parties, each
ABL Facility Secured Party will subordinate (and be deemed to have subordinated)
its Liens with respect to such Non-ABL Priority Collateral to such DIP Financing
and to any carve-out for professional fees and U.S. trustee fees agreed to by
the Intercreditor Agent, on the same terms as such Liens are subordinated
hereunder to the Liens of the Non-ABL Secured Parties (other than any Liens of
any Non-ABL Secured Party constituting DIP Financing Liens)), in each case so
long as (A) the ABL Facility Secured Parties retain the benefit of their Liens
on all such Non-ABL Priority Collateral pledged to the DIP Lenders, including
proceeds thereof arising after the commencement of such proceeding (other than
any Liens constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the ABL Facility Secured Parties are granted junior
Liens on any additional Non-ABL Priority Collateral pledged to any Non-ABL
Secured Party as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the Non-ABL Obligations, such amount
is applied pursuant to Section 2.01(a) of this Agreement, and (D) if any Non-ABL
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection is applied pursuant to
Section 2.01(a) of this Agreement; provided that (1) the ABL Facility Secured
Parties shall have a right to object to the grant of a Lien to secure the DIP
Financing over any Collateral that shall not constitute Non-ABL Priority
Collateral and (2) the ABL Facility Secured Parties receiving adequate
protection shall not object to any other ABL Facility Secured Party receiving
adequate protection comparable to any adequate protection granted to such ABL
Facility Secured Parties in connection with a DIP Financing or use of cash
collateral.

(c) The Applicable Junior Collateral Agent and each Junior Secured Party agrees
that it will not object to and will not otherwise contest: (i) any motion for
relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of the Senior Obligations made by the Applicable Senior
Collateral Agent or any Senior Secured Party; (ii) any lawful exercise by any
holder of Senior Claims of the right to credit bid Senior Claims in any sale in
foreclosure of Collateral that is Senior Collateral with respect to such Senior
Claims; (iii) any other request for judicial relief made in any court by any
Senior Secured Party relating to the lawful enforcement of any Lien on
Collateral that is Senior Collateral with respect to such Senior Claims; or (iv)
any Disposition of any Collateral that is Senior Collateral with respect to such
Senior Claims (or any portion thereof) under Section 363 or Section 1129 of the
Bankruptcy Code or any other provision of the Bankruptcy Code (or any bidding
procedures or similar motion relating to such Collateral that is Senior
Collateral for such Senior Claims) if the Senior Secured Parties of any Series
shall have consented to such Disposition of such Senior Collateral (or to such
motion); provided that (x) the foregoing shall not limit the rights of any
Junior Secured Party to object to or otherwise contest any such bidding
procedures or motion to

 

26



--------------------------------------------------------------------------------

the extent relating to Collateral that is Senior Collateral for such Junior
Secured Party and (y) any order relating to such Disposition of assets of any
Grantor or any of its Subsidiaries constituting Collateral that is Senior
Collateral with respect to such Senior Claims for which the Applicable Senior
Collateral Agent has consented which provides that, to the extent such
Disposition is to be free and clear of Liens, the Liens securing the Senior
Obligations and Junior Obligations will attach to the proceeds of such
Disposition on the same basis of priority as the Liens securing such Obligations
on the assets being Disposed of, in accordance with this Agreement and such
proceeds are applied in accordance with Section 2.01.

(d) The Applicable Junior Collateral Agent and each Junior Secured Party agrees
that it will not seek relief from the automatic stay or any other stay in any
insolvency or liquidation proceeding with respect to Senior Collateral without
the prior consent of the Applicable Senior Collateral Agent.

(e) The Applicable Junior Collateral Agent and each Junior Secured Party hereby
agrees that it will not object to and will not otherwise contest (or support any
other Person contesting): (i) any request by the Applicable Senior Collateral
Agent or any Senior Secured Party for adequate protection with respect to Senior
Collateral or (ii) any objection by the Applicable Senior Collateral Agent or
any Senior Secured Party to any motion, relief, action or proceeding based on
the Applicable Senior Collateral Agent or any Senior Secured Party claiming a
lack of adequate protection with respect to Senior Collateral. Notwithstanding
the foregoing, in any insolvency or liquidation proceeding, (x) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral in connection with any DIP Financing or use of
cash collateral under Section 363 or Section 364 of the Bankruptcy Code or any
similar law, then the Applicable Junior Collateral Agent may seek or request
adequate protection in the form of a replacement Lien on such additional
collateral, so long as, with respect to the Senior Collateral, such Lien is
subordinated to the Liens securing the Senior Obligations and such DIP Financing
(and all obligations relating thereto), on the same basis as the other Liens
securing Junior Obligations on the Senior Collateral are subordinated to the
Liens on Senior Collateral securing the Senior Obligations under this Agreement
and (y) in the event the Applicable Junior Collateral Agent seeks or requests
adequate protection and such adequate protection is granted in the form of
additional collateral, then the Applicable Junior Collateral Agent and the
Junior Secured Parties hereby agree that the Senior Secured Parties shall also
be granted a Lien on such additional collateral as security for the Senior
Obligations and any such DIP Financing and that any Lien on such additional
collateral that constitutes Senior Collateral securing the Junior Obligations
shall be subordinated to the Liens on such collateral securing the Senior
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens on Senior Collateral granted to the holders of Senior
Obligations as adequate protection on the same basis as the Liens securing
Junior Obligations are so subordinated to the Liens securing the Senior
Obligations under this Agreement.

(f) The Applicable Junior Collateral Agent and each Junior Secured Party hereby
agrees that (i) it will not oppose or seek to challenge any claim by the
Applicable Senior Collateral Agent or any Senior Secured Party for allowance of
Senior Obligations consisting of post-petition interest, fees or expenses to the
extent of the value of the Senior Collateral Agents’ Liens on the Senior
Collateral, without regard to the existence of the Lien of the Junior Secured
Parties on the Senior Collateral; and (ii) until the Discharge of each Series of

 

27



--------------------------------------------------------------------------------

Senior Obligations has occurred, the Applicable Junior Collateral Agent, on
behalf of itself and the Junior Secured Parties, will not (A) assert or enforce
any claim under Section 506(c) of the Bankruptcy Code senior to or on a parity
with the Liens on Senior Collateral securing the Senior Obligations for costs or
expenses of preserving or Disposing of any Collateral or (B) object to any
election by the Applicable Senior Collateral Agent under Section 1111(b) of the
Bankruptcy Code with respect to its Senior Collateral.

(g) Each Non-ABL Collateral Agent, on behalf of the applicable Series of Non-ABL
Secured Parties, and the ABL Facility Agent, on behalf of the ABL Facility
Secured Parties, acknowledge and intend that: the grants of Liens pursuant to
the Non-ABL Collateral Documents, on the one hand, and the ABL Facility
Collateral Documents, on the other hand, constitute separate and distinct grants
of Liens, and because of, among other things, their differing rights in the
Collateral, the Non-ABL Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any Plan of Reorganization
proposed or confirmed (or approved) in an Insolvency or Liquidation Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the ABL Facility Secured
Parties and the Non-ABL Secured Parties in respect of any Collateral constitute
claims in the same class (rather than separate classes of senior and junior
secured claims), then the ABL Facility Secured Parties and the Non-ABL Secured
Parties hereby acknowledge and agree that all distributions from the Collateral
shall be made as if there were separate classes of ABL Obligations and Non-ABL
Obligations against the Grantors (with the effect being that, to the extent that
the aggregate value of the ABL Priority Collateral or Non-ABL Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties for whom such Collateral is Junior Collateral), the ABL Facility
Secured Parties or the Non-ABL Secured Parties, respectively, shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees or expenses that are available from the Senior
Collateral for each of the ABL Facility Secured Parties and the Non-ABL Secured
Parties, respectively, before any distribution is made in respect of the Junior
Claims with respect to such Senior Collateral, with the holder of such Junior
Claims hereby acknowledging and agreeing to turn over to the respective other
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries).

(h) The provisions of this Agreement are intended to be and shall be enforceable
as a “subordination agreement” under Section 510(a) of the Bankruptcy Code.

(i) If, in any Bankruptcy Case debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a Plan of Reorganization, both on account of ABL Obligations and on
account of Non-ABL Obligations, then, to the extent the debt obligations
distributed on account of the ABL Obligations and on account of the Non-ABL
Obligations are secured by Liens upon property that would constitute ABL
Priority Collateral or Non-ABL Priority Collateral under the terms of this
Agreement, the provisions of this Agreement will survive the distribution of
such debt obligations pursuant to such plan and will apply with like effect to
the debt obligations so distributed, to the Liens securing such debt
obligations, and the distribution of proceeds thereof.

(j) If any ABL Facility Secured Party or Non-ABL Secured Party is required in
any Bankruptcy Case or otherwise to turn over or otherwise pay to the estate of
the applicable Grantor any amount paid in respect of ABL Obligations or Non-ABL
Obligations, as applicable (a “Recovery”), then such ABL Facility Secured
Parties or Non-ABL Secured Parties shall be entitled to a reinstatement of ABL
Obligations or Non-ABL Obligations, as applicable, with respect to all such
recovered amounts plus costs and expenses incurred in connection therewith to
the extent such costs and expenses would be Obligations under the ABL Facility
Documents or the Non-ABL Documents. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.

 

28



--------------------------------------------------------------------------------

Section 2.07 Reinstatement. If, at any time after the Discharge of ABL
Obligations or the Discharge of Non-ABL Obligations has occurred, the Borrower
designates in writing any ABL Obligations or any Non-ABL Obligations, then, at
the Borrower’s written election, such Discharge of ABL Obligations or such
Discharge of Non-ABL Obligations in accordance with this Agreement, the related
ABL Facility Documents and Non-ABL Documents, as applicable, shall automatically
be deemed not to have occurred for all purposes of this Agreement (other than
with respect to any actions taken prior to the date of such incurrence or
designation as a result of the occurrence of such first Discharge), and the
applicable agreement governing such ABL Obligations or such Non-ABL Obligations
shall automatically be treated as the ABL Facility or Other First-Priority
Document or Other Second-Priority Documents, as the case may be, for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of the Collateral. Upon receipt of written notice of such
designation (including the identity of any new Representative), the Applicable
Junior Collateral Agent shall promptly (i) enter into such documents and
agreements, including amendments or supplements to this Agreement, as the
Borrower or such new Representative shall reasonably request in writing in order
to provide to such new Representative the rights contemplated hereby and (ii) to
the extent then held by the Applicable Junior Collateral Agent or any Junior
Secured Parties, deliver to such new Representative any Pledged Collateral,
together with any necessary endorsements (or otherwise allow such new
Representative to obtain possession or control of such Pledged Collateral), it
being understood that all reasonable and documented out-of-pocket expenses
incurred by any Secured Parties (and their respective representatives) in
connection with the execution and delivery of such documents and instruments
shall be borne by the Grantors.

Section 2.08 Entry Upon Premises by the ABL Facility Agent. (a) If the ABL
Facility Agent takes any enforcement action with respect to the ABL Priority
Collateral, the Non-ABL Secured Parties (i) shall reasonably cooperate with the
ABL Facility Agent (at the sole cost and expense of the ABL Facility Agent) in
its efforts to enforce its security interest in the ABL Priority Collateral,
including in connection with the manufacture, production, completion, handling,
removal and Disposition of any Collateral constituting ABL Priority Collateral
by the ABL Facility Agent; provided that the Non-ABL Secured Parties shall not
otherwise be required to manufacture, produce, complete, remove, insure,
protect, store, safeguard, sell or deliver any inventory constituting ABL
Priority Collateral or to provide any support, assistance or cooperation to the
ABL Facility Agent in respect thereof or otherwise take any other action in
connection therewith that could reasonably be expected to result in the
incurrence of any liability or damage to the Non-ABL Secured Parties, (ii)
subject to the other provisions of this Section 2.08,

 

29



--------------------------------------------------------------------------------

shall not take or direct any Collateral Agent to take any action designed or
intended to hinder or restrict in any respect the ABL Facility Agent from
enforcing its security interest in the ABL Priority Collateral, and (iii) shall
permit and direct the Intercreditor Agent and each other Non-ABL Collateral
Agent to permit the ABL Facility Agent, and its respective employees, agents,
advisers and representatives, at the sole cost and expense of the ABL Facility
Secured Parties and upon reasonable advance notice, on a royalty free basis for
Intellectual Property and on a rent-free basis for real property owned by a
Grantor, to enter upon and use the Non-ABL Priority Collateral (including (x)
real estate, fixtures, equipment, processors, computers and other machinery and
(y) Intellectual Property and other General Intangibles), for a period not to
exceed 180 days after the taking of such enforcement action, for purposes of
taking reasonable actions to protect, secure, store, take possession of, move,
complete, prepare for Disposition, Dispose of and otherwise enforce the rights
of the ABL Facility Secured Parties and the ABL Facility Agent in and to the ABL
Priority Collateral; provided, however, that nothing contained in this Agreement
shall restrict the rights of the a Non-ABL Collateral Agent (acting on the
instructions of the applicable Non-ABL Secured Parties) from Disposing of any
Non-ABL Priority Collateral prior to the commencement or expiration of such
180-day period if the purchaser, assignee or transferee thereof agrees to be
bound by the provisions of this Section or agrees to such other terms regarding
access and cooperation as are reasonably acceptable to the ABL Facility Agent.
If any stay or other order prohibiting the exercise of remedies with respect to
the ABL Priority Collateral has been entered by a court of competent
jurisdiction, such 180-day period shall be tolled during the pendency of any
such stay or other order. If the ABL Facility Agent conducts a public auction or
private sale of the ABL Priority Collateral at any of the real property included
within the Non-ABL Priority Collateral, the ABL Facility Agent shall use
reasonable efforts to hold such auction or sale in a manner which would not
unduly disrupt the any Non-ABL Collateral Agent’s use of such real property for
the benefit of the Non-ABL Secured Parties. The applicable Non-ABL Collateral
Agent shall provide a prior written notice to the ABL Facility Agent of its
intent to foreclose upon or otherwise Dispose of any Real Estate Asset in
connection with an enforcement action.

(b) During the period of actual occupation, use or control by the ABL Facility
Secured Parties or their agents or representatives (including the ABL Facility
Agent to the extent acting on behalf of such parties) of any Non-ABL Priority
Collateral, the ABL Facility Secured Parties shall be obligated to repair at
their expense any physical damage to such Non-ABL Priority Collateral or other
assets or property of the Grantors or any of their Subsidiaries resulting from
such occupancy, use or control, and to leave such Non-ABL Priority Collateral or
such other assets or property in substantially the same condition as it was at
the commencement of such occupancy, use or control, ordinary wear and tear
excepted. Notwithstanding the foregoing, in no event shall the ABL Facility
Secured Parties have any liability to the Non-ABL Secured Parties pursuant to
this Section as a result of any condition (including any environmental
condition, claim or liability) on or with respect to the Non-ABL Priority
Collateral existing prior to the date of the exercise by the ABL Facility
Secured Parties of their rights under this Section and the ABL Facility Secured
Parties shall have no duty or liability to maintain the Non-ABL Priority
Collateral in a condition or manner better than that in which it was maintained
prior to the use thereof by the ABL Facility Secured Parties, or for any
diminution in the value of the Non-ABL Priority Collateral that results solely
from (i) the absence of the ABL Priority Collateral or (ii) ordinary wear and
tear resulting from the use of the Non-ABL Priority Collateral by the ABL
Facility Secured Parties in the manner and for the time periods specified

 

30



--------------------------------------------------------------------------------

under this Section 2.08. Without limiting the rights granted in this Section
2.08, the ABL Facility Secured Parties shall cooperate with the Intercreditor
Agent (at the sole cost and expense of the Intercreditor Agent and subject to
the condition that the ABL Facility Secured Parties shall have no obligation or
duty to take any action or refrain from taking any action that could reasonably
be expected to result in the incurrence of any liability or damage to the ABL
Facility Secured Parties) in connection with any efforts made by it to cause the
Non-ABL Priority Collateral to be Disposed.

(c) In addition, the Non-ABL Collateral Agents, the Non-ABL Secured Parties, and
their respective Senior Representatives hereby grant to the ABL Facility Agent
and the ABL Facility Secured Parties a non-exclusive irrevocable worldwide
license or right to use, to the maximum extent permitted by applicable law and
to the extent of their interest therein, exercisable without payment of royalty
or other compensation, any of the Non-ABL Priority Collateral consisting of
Intellectual Property in connection with the processing, storing, sale, handling
or otherwise dealing with the Disposition or other realization upon the ABL
Priority Collateral pursuant to any enforcement action by the ABL Facility Agent
and the ABL Facility Secured Parties; provided that such license and right to
use any such Intellectual Property shall (i) automatically terminate 180 days
after the taking of such enforcement action, and (ii) be subject to the terms
and limitations of Section 2.08(a).

Section 2.09 Insurance. Unless and until the ABL Obligations have been
Discharged, as between the ABL Facility Agent, on the one hand, and the
applicable Non-ABL Collateral Agents and Non-ABL Representatives, on the other
hand, only the ABL Facility Agent will have the right (subject to the rights of
the Grantors under the ABL Facility Documents and the Non-ABL Documents) to
adjust or settle any insurance policy or claim covering or constituting ABL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding solely affecting the ABL
Priority Collateral. Unless and until the Non-ABL Obligations have been
Discharged, as between the ABL Facility Agent, on the one hand, and the
applicable Non-ABL Collateral Agents and Non-ABL Representatives, on the other
hand, only the Intercreditor Agent will have the right (subject to the rights of
the Grantors under the ABL Facility Documents and the Non-ABL Documents) to
adjust or settle any insurance policy or claim covering or constituting Non-ABL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding solely affecting the Non-ABL
Priority Collateral. To the extent that an insured loss covers or constitutes
both ABL Priority Collateral and Non-ABL Priority Collateral, then the ABL
Facility Agent and the Intercreditor Agent will work jointly and in good faith
to collect, adjust or settle (subject to the rights of the Grantors under the
ABL Facility Documents and the Non-ABL Documents) under the relevant insurance
policy. If any Second-Priority Collateral Agent or any Second-Priority Secured
Party shall, at any time, receive any proceeds of any such insurance policy or
any such award in contravention of this Agreement, it shall pay such proceeds
over to the First-Priority Agent in accordance with the terms of Section
2.04(b).

Section 2.10 Refinancings. Any Series of Secured Obligations and the agreements
or indentures governing them may be Refinanced, in each case, without notice to,
or the consent (except to the extent a consent is otherwise required to permit
the refinancing transaction under any ABL Facility Document or any Non-ABL
Document) of any ABL Facility

 

31



--------------------------------------------------------------------------------

Secured Party or any Non-ABL Secured Party, all without affecting the priorities
provided for herein or the other provisions hereof; provided, however, that the
holders of any such Refinancing indebtedness (or an authorized agent or trustee
on their behalf) bind themselves in writing (to the extent they are not already
so bound) to the terms of this Agreement pursuant to such Refinancing documents
or agreements (including amendments or supplements to this Agreement) as each
Applicable Senior Collateral Agent shall reasonably request and in form and
substance reasonably acceptable to such Applicable Senior Collateral Agent. In
connection with any Refinancing contemplated by this Section 2.10, this
Agreement may be amended by the ABL Facility Agent and the Intercreditor Agent
(in their capacities as such) and the Borrower at the request and sole cost and
expense of the Borrower, and without the consent of any Representative or
Secured Party, (a) to add parties (or any authorized agent or trustee therefor)
providing any such Refinancing, (b) to confirm that such Refinancing
indebtedness in respect of any Non-ABL Obligations shall have the same rights
and priorities in respect of any Non-ABL Priority Collateral in relation to the
ABL Obligations as the indebtedness being Refinanced and (c) to confirm that
such Refinancing indebtedness in respect of any ABL Obligations shall have the
same rights and priorities in respect of any ABL Priority Collateral in relation
to the Non-ABL Obligations as the indebtedness being Refinanced, all on the
terms provided for herein immediately prior to such Refinancing.

Section 2.11 Amendments to Collateral Documents.

(a) Without the prior written consent of the ABL Facility Agent, each Non-ABL
Representative and each other Non-ABL Secured Party agrees that no Non-ABL
Collateral Document to which such Non-ABL Representative or Non-ABL Secured
Parties is party may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Non-ABL Collateral Document, would be prohibited by or inconsistent with
any of the terms of this Agreement.

(b) Without the prior written consent of the Intercreditor Agent, the ABL
Facility Agent and each other ABL Facility Secured Party agrees that no ABL
Facility Collateral Document to which the ABL Facility Agent or ABL Facility
Secured Parties are a party may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new ABL Facility Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement.

(c) In the event that the Senior Collateral Agent or the Senior Secured Parties
enter into any amendment, waiver or consent in respect of or replacing any of
the Senior Collateral Documents for the purpose of adding to, or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Collateral Agent, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral), in each
case, solely with respect to the Senior Collateral, then such amendment, waiver
or consent shall apply automatically to any comparable provision of each
Comparable Junior Collateral Document without the consent of any Junior
Collateral Agent or any Junior Secured Party and without any action by any
Junior Collateral Agent, Junior Secured Party, the Borrower or any other
Grantor; provided, however, that (A) such amendment, waiver or consent does not
adversely affect in any material respect the rights of the Junior Secured
Parties or the interests of the Junior Secured

 

32



--------------------------------------------------------------------------------

Parties in the Junior Collateral and not the Senior Collateral Agent or the
Senior Secured Parties, as the case may be, that have a security interest in the
affected collateral in a like or similar manner, (B) no such amendment, waiver
or consent shall have the effect of (i) removing assets subject to the Lien of
the Junior Collateral Documents, except to the extent that a release of such
Lien is permitted by Section 2.05 of this Agreement, (ii) imposing duties that
are adverse on any Junior Representative without its consent or (iii) altering
the terms of the Junior Collateral Documents to permit other Liens on the
Collateral not permitted under the terms of the Junior Collateral Documents and
(C) written notice of such amendment, waiver or consent shall have been given to
each Junior Collateral Agent.

Section 2.12 Possessory Collateral Agent as Gratuitous Bailee/Agent for
Perfection.

(a) Each Possessory Collateral Agent agrees to hold the Possessory Collateral
that is in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee and/or gratuitous agent for and on
behalf of and for the benefit of each applicable Secured Party solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral pursuant to the ABL Facility Collateral Documents or the Non-ABL
Collateral Documents, subject to the terms and conditions of this
Section 2.12. To the extent any Possessory Collateral is possessed by or is
under the control of a Collateral Agent (either directly or through its agents
or bailees) other than the Applicable Possessory Collateral Agent, such
Collateral Agent shall deliver such Possessory Collateral to (or shall cause
such Possessory Collateral to be delivered to) the Applicable Possessory
Collateral Agent and shall take all actions reasonably requested in writing by
the Applicable Possessory Collateral Agent to cause the Applicable Possessory
Collateral Agent to have possession or control of same. Pending such delivery to
the Applicable Possessory Collateral Agent, each other Collateral Agent agrees
to hold any Possessory Collateral as gratuitous bailee and/or gratuitous agent
for and on behalf of and for the benefit of each other Secured Party, solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable ABL Facility Collateral Documents
or the Non-ABL Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.12.

(b) The duties or responsibilities of each Possessory Collateral Agent and each
other Collateral Agent under this Section 2.12 shall be limited solely to
holding the Possessory Collateral as gratuitous bailee and/or gratuitous agent
for the benefit of each applicable Secured Party for purposes of perfecting the
security interest held by the Secured Parties therein.

(c) Upon the Discharge of all Non-ABL Obligations, each Senior Collateral Agent
shall deliver to the ABL Facility Agent, to the extent that it is legally
permitted to do so, the remaining Possessory Collateral (if any) held by it,
together with any necessary endorsements (or otherwise allow the ABL Facility
Agent to obtain control of such Possessory Collateral) or as a court of
competent jurisdiction may otherwise direct. The Grantors shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the Possessory Collateral Agent for loss or damage suffered by
the Possessory Collateral Agent as a result of such transfer; provided that such
indemnity shall not be available to the extent that any such losses or damages
are determined by a court of competent jurisdiction

 

33



--------------------------------------------------------------------------------

by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of the Possessory Collateral Agent. No Senior Collateral
Agent shall be obligated to follow instructions from the ABL Facility Agent in
contravention of this Agreement.

(d) Upon the Discharge of all ABL Obligations, the ABL Facility Agent shall
deliver to the Applicable Senior Collateral Agent, to the extent that it is
legally permitted to do so, the remaining Possessory Collateral (if any) held by
it, together with any necessary endorsements (or otherwise allow the Applicable
Senior Collateral Agent to obtain control of such Possessory Collateral) or as a
court of competent jurisdiction may otherwise direct. The Grantors shall take
such further action as is required to effectuate the transfer contemplated
hereby and shall indemnify the Possessory Collateral Agent for loss or damage
suffered by the Possessory Collateral Agent as a result of such transfer;
provided that such indemnity shall not be available to the extent that any such
losses or damages are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Possessory Collateral Agent. The ABL Facility Agent shall not
be obligated to follow instructions from the Applicable Senior Collateral Agent
in contravention of this Agreement.

(e) The agreement of the Collateral Agents to act as gratuitous bailee and/or
gratuitous agent pursuant to this Section 2.12 is intended, among other things,
to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2)
and 9-313(c) of the UCC.

Section 2.13 Tracing of and Priorities in Proceeds. The ABL Facility Agent, for
itself and on behalf of the ABL Facility Secured Parties, and each Non-ABL
Collateral Agent, for itself and on behalf of the Non-ABL Secured Parties,
further agree that prior to any issuance of a written notice of an exercise of
remedies by the Applicable Senior Collateral Agent to the Junior Collateral
Agent (unless a bankruptcy or insolvency Event of Default then exists, in which
case, prior to the occurrence of such Event of Default), any proceeds of
Collateral, whether or not deposited under control agreements, which are used by
any Grantor to acquire other property which is Collateral shall not (solely as
between the Collateral Agents and the lenders or other applicable creditors) be
treated as proceeds of Collateral for purposes of determining the relative
priorities in the Collateral which was so acquired; provided that (A) any
Collateral, regardless of type, to the extent received in exchange for ABL
Priority Collateral pursuant to an exercise of remedies by the ABL Facility
Agent in accordance with the terms of the ABL Facility Documents and this
Agreement, or a Disposition described in Section 2.05(a) of this Agreement,
shall be treated as ABL Priority Collateral under this Agreement, the Non-ABL
Documents and the ABL Facility Documents; and (B) any Collateral, regardless of
type, to the extent received in exchange for Non-ABL Priority Collateral
pursuant to an exercise of remedies by the Intercreditor Agent or any Non-ABL
Collateral Agent in accordance with the terms of the applicable Non-ABL
Documents and this Agreement, or a Disposition described in Section 2.05(b) of
this Agreement, shall be treated as Non-ABL Priority Collateral under this
Agreement, the Non-ABL Documents and the ABL Facility Documents.

 

34



--------------------------------------------------------------------------------

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Obligations (or the existence of any
commitment to extend credit that would constitute Senior Obligations) or Junior
Obligations, or the Collateral subject to any such Lien, it may request that
such information be furnished to it in writing by the other Representatives and
shall be entitled to make such determination on the basis of the information so
furnished; provided, however, that if a Representative shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Borrower. Each Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor or any of its affiliates, any Secured Party or any
other Person as a result of such determination.

ARTICLE IV

CONSENT OF GRANTORS

Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the ABL Facility Collateral Documents and the Non-ABL
Collateral Documents will in no way be diminished or otherwise affected by such
provisions or arrangements (except as expressly provided herein, including under
Section 2.05 and Section 6.11).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party.

(c) The execution, delivery and performance by such party of this Agreement (i)
do not require any consent or approval of, registration or filing with or any
other action by any governmental authority of which the failure to obtain could
reasonably be expected to have a Material Adverse Effect, (ii) will not violate
any applicable law or regulation or any order, judgment or decree of any
governmental authority or any credit agreement, agreement or other instrument
binding upon such party which could reasonably be expected to have such a
Material Adverse Effect and (iii) will not violate the charter, by-laws or other
organizational documents of such party.

 

35



--------------------------------------------------------------------------------

Section 5.02 Representations and Warranties of Each Representative. Each
Collateral Agent and each other Representative represents and warrants to the
other parties hereto that it is authorized under the ABL Facility, the
First-Priority Documents and the Second-Priority Documents, as applicable, to
enter into this Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or email, as follows:

(a) if to the ABL Facility Agent, to it at Wells Fargo Bank, National
Association, Suite 3000 West, 16th Floor, Atlanta, GA 30328, Attention: Loan
Portfolio Manager, MAC: G0189-160, Facsimile No.: (855) 353-4797, email:
reggie.claus@wellsfargo.com;

(b) if to the Intercreditor Agent and/or the Term Facility Agent, to it at:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attention: Marguerite Sutton

Facsimile: (212) 526-5115

Telephone: (212) 320-0152

Email: marguerite.sutton@barclays.com

With a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Sarah M. Ward, Esq.

Facsimile: (917) 777-2126

Telephone: (212) 735-2126

Email: sarah.ward@skadden.com

(c) if to the Borrower or any other Grantor, to it at

c/o Verso Paper Holdings LLC

6775 Lenox Center Court, Suite 400

Memphis, TN 38115-4436

Attention: Allen J. Campbell

Facsimile: (901) 369-4197

Telephone: (901) 369-4185

Email: Allen.Campbell@Versoco.com

 

36



--------------------------------------------------------------------------------

With copy to:

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Attention: Sung Pak, Esq.

Telephone: (212) 408-2456

Email: spak@omm.com

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Borrower shall be deemed to be a notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (if a Business Day) and on the next Business Day
thereafter (in all other cases) if delivered by hand or overnight courier
service or sent by telecopy or on the date five Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 6.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 6.01. As agreed to in writing among the Borrower,
the ABL Facility Agent and the Intercreditor Agent from time to time, notices
and other communications may also be delivered by e-mail to the e-mail address
of a representative of the applicable Person provided from time to time by such
Person.

Section 6.02 Waivers; Amendment.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 6.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Subject to Sections 2.10 and 6.14 hereof, neither this Agreement nor any
provision hereof may be terminated, waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the ABL Facility Agent,
the Intercreditor Agent and the Borrower. Notwithstanding anything to the
contrary, this Agreement may be amended from time to time by the ABL Facility
Agent and the Intercreditor Agent (in their capacities as such) and the Borrower
at the request of the Borrower, at the Borrower’s expense and without the
consent of any other Collateral Agent, Representative, ABL Facility Secured
Party or Non-ABL Secured Parties to:

(i) add other parties holding other ABL Obligations (or any agent or trustee
therefor) or Non-ABL Obligations (or any agent or trustee therefor) in each case
to the extent such indebtedness and the Liens securing such indebtedness are not
prohibited by any of the Secured Documents then in effect;

 

37



--------------------------------------------------------------------------------

(ii) in the case of other ABL Obligations permitted to be added pursuant to
subclause (i) above, (x) establish that the Lien on the ABL Priority Collateral
securing such other ABL Obligations shall be superior in all respects to all
Liens on the ABL Priority Collateral securing any Non-ABL Obligations and shall,
subject to the terms of any Additional ABL Intercreditor Agreement, share in the
benefits of the ABL Priority Collateral equally and ratably with all Liens on
the ABL Priority Collateral securing any other ABL Obligations, and (y) provide
to the holders of such other ABL Obligations (or any agent or trustee thereof)
the comparable rights and benefits as are provided to the holders of ABL
Obligations under this Agreement; and

(iii) in the case of other Non-ABL Obligations permitted to be added pursuant to
subclause (i) above, (x) establish that the Lien on the Non-ABL Priority
Collateral securing such other Non-ABL Obligations shall be superior in all
respects to all Liens on the Non-ABL Priority Collateral securing any ABL
Obligations and shall share in the benefits of the Non-ABL Priority Collateral
equally and ratably with all Liens on the Non-ABL Priority Collateral securing
any Non-ABL Obligations (subject to the terms of the Non-ABL Documents), and (y)
provide to the holders of such Non-ABL Obligations (or any agent or trustee
thereof) the comparable rights and benefits as are provided to the holders of
Non-ABL Obligations under this Agreement (subject to the terms of the Non-ABL
Documents), in each case so long as such modifications are not prohibited by any
of the Secured Documents then in effect.

Any such additional party and each Collateral Agent shall be entitled to rely on
the determination of officers of the Borrower that such modifications are not
prohibited by any of the Secured Documents if such determination is set forth in
an officer’s certificate delivered to such party and each Applicable Senior
Collateral Agent. At the request (and sole cost and expense) of the Borrower,
without the consent of any ABL Facility Secured Party, First-Priority Secured
Party or Second-Priority Secured Party, each Representative shall execute and
deliver an acknowledgment and confirmation of such modifications and/or enter
into an amendment, a restatement or a supplement of this Agreement to facilitate
such modifications (it being understood that such actions shall not be required
for the effectiveness of any such modifications).

(c) Notwithstanding anything to the contrary in this Agreement (including
Section 6.02(b)), until the Discharge of the Term Obligations, (i) the Grantors
shall not incur any secured indebtedness (other than Non-ABL Obligations) that
by its terms (or by the terms of any documentation governing or evidencing such
indebtedness or any Liens securing such indebtedness) is secured by any Liens
that are subordinated to the Liens securing any of the ABL Obligations unless
the Liens securing such indebtedness are also by the terms such indebtedness (or
by the terms of any documentation governing or evidencing such indebtedness

 

38



--------------------------------------------------------------------------------

or any Liens securing such indebtedness) subordinated to the Liens securing the
Non-ABL Obligations to the same extent and in the same manner as the Liens
securing such indebtedness are subordinated to the Liens securing the ABL
Obligations and (ii) in the event the Grantors shall incur any secured
indebtedness or grant or permit to exist any Liens in violation of Section
6.02(c)(i), the holders of such indebtedness (and any agent, trustee or
representative therefor) shall not be joined as a party to, or be a beneficiary
of, this Agreement as herein provided.

Section 6.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other ABL Facility Secured Parties and the other Non-ABL
Secured Parties, all of whom are intended to be bound by this Agreement. The ABL
Facility Secured Parties and the Non-ABL Secured Parties and their respective
successors and assigns shall be third party beneficiaries hereunder. Subject to
the terms of the next sentence, if any Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, no Grantor shall be
entitled to (i) use such violation as a defense to any action by any Secured
Party, or (ii) assert such violation as a counterclaim or basis for set off or
recoupment against any Secured Party. If any ABL Secured Party or Non-ABL
Secured Party, contrary to this Agreement, commences or participates, whether
directly or indirectly, in any action or proceeding against any Grantor or
Collateral, such Grantor, with the prior written consent of the Intercreditor
Agent (in the case of any such action by an ABL Secured Party) or the ABL
Facility Agent (in the case of any such action by a Non-ABL Secured Party), as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any Non-ABL Secured Party or ABL Secured Party, as applicable,
may intervene and interpose such defense or plea in its or their name or in the
name of such Grantor.

Section 6.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 6.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.

Section 6.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 6.07 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and any claims, controversy, dispute or causes of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

39



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court; provided
that the foregoing shall not affect or limit any right that any party hereto may
otherwise have to bring any action or proceeding arising out of or relating to
this Agreement in any United States Bankruptcy Court in which any Insolvency or
Liquidation Proceeding is pending or has been commenced. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
6.07(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 6.08 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 6.09 Headings. Article, Section and Exhibit headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

40



--------------------------------------------------------------------------------

Section 6.10 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the ABL Facility
Documents and/or any Non-ABL Documents, the provisions of this Agreement shall
control; provided that nothing in this Agreement shall authorize any Grantor or
any of its Subsidiaries to incur, create, assume or permit to exist any
indebtedness or other Obligations, or to grant, create, incur, assume or permit
to exist any Liens, in any such case, other than those that are not prohibited
by any of the Secured Documents.

Section 6.11 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Facility Secured Parties and the Non-ABL Secured Parties in
relation to one another. Nothing in this Agreement (other than Section 2.05 and
2.11(c)) is intended to or will amend, waive or otherwise modify the provisions
of the ABL Facility or the Term Credit Agreement. Nothing in this Agreement is
intended to or shall impair the obligations of the Borrower or any other
Grantor, which are absolute and unconditional, to pay the Secured Obligations as
and when the same shall become due and payable in accordance with their
terms. Notwithstanding anything to the contrary herein or in any ABL Facility
Document or any Non-ABL Document, the Grantors shall not be required to act or
refrain from acting (a) pursuant to this Agreement or any Non-ABL Document with
respect to any ABL Priority Collateral in any manner that would cause a default
under any ABL Facility Document, or (b) pursuant to this Agreement or any ABL
Facility Document with respect to any Non-ABL Priority Collateral in any manner
that would cause a default under any Non-ABL Document.

Section 6.12 Agent Capacities. Except as expressly set forth herein, none of the
Collateral Agents or other Representatives shall have (i) any duties or
obligations in respect of any of the Collateral, all of such duties and
obligations, if any, being subject to and governed by the applicable ABL
Facility Documents and the Non-ABL Documents, as the case may be or (ii) any
liability or responsibility for the actions or omissions of any other Secured
Party, or for any other Secured Party’s compliance with (or failure to comply
with) the terms of this Agreement. Neither of the Collateral Agents nor any
other Representative shall have individual liability to any Person if it shall
mistakenly pay over or distribute to any Secured Party (or Grantor) any amounts
in violation of the terms of this Agreement, so long as the applicable
Collateral Agent or other Representative, as the case may be, is acting in good
faith.

Section 6.13 Supplements. Upon the execution by any Subsidiary of Holdings of a
supplement hereto in form and substance reasonably satisfactory to the ABL
Facility Agent and the Intercreditor Agent, such Subsidiary shall be a party to
this Agreement and shall be bound by the provisions hereof to the same extent as
the Borrower and each Grantor are so bound.

Section 6.14 Joinder Requirements. The Borrower may designate in writing
additional obligations as Other First-Priority Obligations, Second-Priority
Obligations or other ABL Obligations (under clause (b) of the definition of “ABL
Facility”) pursuant to this Section 6.14 if (a) the incurrence of such
obligations is not prohibited under any of the Secured Documents then in effect,
(b) the Borrower shall have delivered an officer’s certificate to the ABL
Facility Agent and Intercreditor Agent certifying the same and (c) in the case
of the designation of other ABL Obligations, the ABL Facility Agent shall have
received an

 

41



--------------------------------------------------------------------------------

intercreditor agreement, in form and substance reasonably acceptable to the ABL
Facility Agent (each, an “Additional ABL Intercreditor Agreement”), duly
executed and delivered by the applicable agent or representative (each, an
“Additional ABL Agent”) for such other ABL Obligations and duly acknowledged by
the applicable Grantors. If the conditions set forth in the immediately
preceding sentence are satisfied, the Borrower shall (i) notify each
Representative in writing of such designation and (ii) cause (x) the applicable
Non-ABL Representative or (y) the additional collateral agent for such new ABL
Obligations, as applicable, to execute and deliver to each other Representative,
a Joinder Agreement substantially in the form of Exhibit A, Exhibit B or
Exhibit C, as applicable, hereto. For the avoidance of doubt, the Term Credit
Agreement as in effect on the Closing Date does not permit the incurrence of any
of the following: (1) First-Priority Obligations (as defined under clause (b) of
the definition thereof), (2) First-Priority Hedging Obligations and (3)
Second-Priority Obligations.

Section 6.15 Other Intercreditor Agreements. In the event that any Grantor or
any of its Subsidiaries incurs any obligations secured by a Lien on any
Collateral that is junior to Liens thereon securing any Series of Non-ABL
Obligations or the ABL Obligations, then the ABL Facility Agent and the
Intercreditor Agent shall enter into an intercreditor agreement in form and
substance satisfactory to each of them with the agent or trustee for the secured
parties with respect to such secured obligation to reflect the relative Lien
priorities of such parties with respect to the Collateral and governing the
relative rights, benefits and privileges as among such parties in respect of the
Collateral, including as to application of proceeds of the Collateral, voting
rights, control of the Collateral and waivers with respect to the Collateral, in
each case so long as such secured obligations are not prohibited by, and the
terms of such intercreditor agreement do not violate or conflict with, the
provisions of this Agreement or any of the Secured Documents then in effect, as
the case may be. Each party hereto agrees that the ABL Facility Secured Parties
(as among themselves) and the Non-ABL Secured Parties (as among themselves) may
each enter into intercreditor agreements (or similar arrangements) with the
Applicable Senior Collateral Agent governing the rights, benefits and privileges
as among the ABL Facility Secured Parties or as among the Non-ABL Secured
Parties, as the case may be, in respect of any or all of the Collateral, this
Agreement and the applicable Senior Collateral Documents, as the case may be,
including as to the application of proceeds of the Collateral, voting rights,
control of the Collateral and waivers with respect to the Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement or the other applicable Senior Collateral Documents, as the
case may be. If any such intercreditor agreement (or similar arrangement) is
entered into, the provisions thereof shall not be (or be construed to be) an
amendment, modification or other change to this Agreement or any other ABL
Facility Document or Non-ABL Document, and the provisions of this Agreement and
the other ABL Facility Documents and Non-ABL Documents shall remain in full
force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, modified or otherwise supplemented from time to time
in accordance with the terms thereof, including to give effect to any
intercreditor agreement (or similar arrangement)).

Section 6.16 Other ABL Obligations and Other Non-Non-ABL Obligations.
Notwithstanding anything to the contrary contained herein, (a) no Grantor shall
be permitted to incur (directly or indirectly) any ABL Obligations (under clause
(b) of the definition of “ABL Facility”) or any Non-ABL Obligations (other than
the Term Obligations) unless expressly permitted pursuant to the terms of each
of the ABL Facility and the Term Credit

 

42



--------------------------------------------------------------------------------

Agreement (in each case, as in effect at the time of the incurrence of such
additional ABL Obligations or Non-ABL Obligations, as the case may be) and (b)
any such obligations incurred in violation of this Section 6.16 shall not
constitute ABL Obligations or Non-ABL Obligations hereunder. Each of the
Grantors represents and warrants that, as of the Closing Date, there are no ABL
Obligations (under clause (b) of the definition of “ABL Facility”) and no
Non-ABL Obligations (other than the Term Obligations).

[Remainder of this page intentionally left blank; signatures follow]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Facility Agent By:  

 

  Name:   Title:

 

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Intercreditor Agent and as the Term Facility Agent By:  

 

  Name:   Title:

 

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

VERSO PAPER HOLDINGS LLC, as the Borrower By:  

 

Name:   Allen J. Campbell Title:  

Senior Vice President and

Chief Financial Officer

VERSO PAPER FINANCE HOLDINGS LLC, as Holdings By:  

 

Name:   Allen J. Campbell Title:  

Senior Vice President and

Chief Financial Officer

BUCKSPORT LEASING LLC

ESCANABA PAPER COMPANY

LUKE PAPER COMPANY

NEWPAGE CONSOLIDATED PAPERS INC.

NEWPAGE CORPORATION

NEWPAGE HOLDINGS INC.

NEWPAGE INVESTMENT COMPANY LLC

NEWPAGE WISCONSIN SYSTEM INC.

NEXTIER SOLUTIONS CORPORATION

VERSO ANDROSCOGGIN LLC

VERSO FIBER FARM LLC

VERSO MAINE ENERGY LLC

VERSO PAPER INC.

VERSO PAPER LLC

VERSO QUINNESEC LLC

VERSO QUINNESEC REP HOLDING INC.

VERSO SARTELL LLC

WICKLIFFE PAPER COMPANY LLC

By:  

 

Name:   Allen J. Campbell Title:  

Senior Vice President and

Chief Financial Officer

 

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

Intellectual Property

All terms defined in the New York UCC (as defined herein) and not defined in
this Annex have the meanings specified therein. The term “Instrument” shall have
the meaning specified in Article 9 of the New York UCC. All other capitalized
terms used in this Annex and not otherwise defined herein have the respective
meanings assigned thereto in that certain ABL Intercreditor Agreement, dated as
of July 15, 2016 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
Wells Fargo Bank, National Association, as ABL Facility Agent, Barclays Bank
PLC, as Term Facility Agent and as Intercreditor Agent, Verso Paper Finance
Holdings LLC, Verso Paper Holdings LLC, the other Grantors from time to time
party thereto and each Other First-Priority Representative and Second-Priority
Representative from time to time party thereto.

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Copyright License” means any agreement, now or hereafter in effect, granting
any right to any Grantor under or to use any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Copyrights” means all of the following: (a) all U.S. or foreign copyrights,
including, without limitation, all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including, without limitation, registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office and
the right to obtain all renewals thereof, (c) all claims for, and rights to sue
for, past or future infringements of any of the foregoing, (d) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including, without limitation, damages and payments for
past or future infringement thereof and (e) any rights corresponding to any of
the foregoing throughout the world.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including, without limitation, all choses in action and causes of action
and all other intangible personal property of any Grantor of every kind and
nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including, without limitation, corporate or other business records,
indemnification claims, contract rights (including, without limitation, rights
under leases, whether entered into as lessor or lessee, Hedging Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any guarantee, claim, security interest or other security
held by or granted to any Grantor to secure payment by an Account Debtor of any
of the Accounts.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference



--------------------------------------------------------------------------------

to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value, or credit spread transaction, repurchase
transaction, reserve repurchase transaction, securities lending transaction,
weather index transaction, spot contracts, fixed price physical delivery
contracts, or any similar transaction or any combination of these transactions,
in each case of the foregoing, whether or not exchange traded.

“Intellectual Property” means (a) all intellectual property of every kind and
nature throughout the world, including, without limitation, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, IP Agreements, trade secrets, domain names, confidential or
proprietary technical and business information or processes, know-how, show-how,
software and databases or other data or information and all related
documentation, (b) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, (c) all income, royalties, damages and
payments now or hereafter due and payable with respect to any of the foregoing,
including, without limitation, damages and payments for past or future
infringement thereof, and (d) all similar intangible rights and other rights
corresponding to any of the foregoing throughout the world.

“IP Agreements” means all Copyright Licenses, Patent Licenses, Trademark
Licenses, and all other agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any Intellectual
Property to which a Grantor, now or hereafter, is a party or a beneficiary.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any agreement, now or hereafter in effect, granting to
any Grantor any right under, or to make, use or sell any invention covered by, a
Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Grantor has the right to license).

“Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country or jurisdiction, and all
applications for letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, (b) all provisionals, reissues,
extensions, continuations, divisions, continuations-in-part, reexaminations or
revisions thereof, and the inventions disclosed or claimed therein, including,
without limitation, the right to make, use, import and/or sell the inventions
disclosed or claimed therein, (c) all claims for, and rights to sue for, past or
future infringements of any of the foregoing, (d) all income, royalties, damages
and payments now or hereafter due and payable with respect to any of the
foregoing, including, without limitation, damages and payments for past or
future infringement thereof and (e) any rights corresponding to any of the
foregoing throughout the world.

“Trademark License” means any agreement, now or hereafter in effect, granting to
any Grantor any right under or to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Grantor has the right to license).



--------------------------------------------------------------------------------

“Trademarks” means all of the following: (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
General Intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including, without limitation,
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all renewals thereof,
(b) all goodwill associated therewith or symbolized thereby, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, (d)
all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including, without limitation, damages and
payments for past or future infringement thereof and (e) any rights
corresponding to any of the foregoing throughout the world.



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement

JOINDER AGREEMENT

(Other First-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [            ], [        ],
among [                    ] (the “New Representative”), as an Other
First-Priority Representative, [[                    ] (the “New Collateral
Agent”)]1, as an Other First-Priority Collateral Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent and collateral agent for the ABL
Facility Secured Parties (together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed), BARCLAYS
BANK PLC, as Intercreditor Agent, BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Term Facility Secured Parties (together with its
successors and co-agents in substantially the same capacity as may from time to
time be appointed), VERSO PAPER FINANCE HOLDINGS LLC, VERSO PAPER HOLDINGS LLC
(on behalf of itself and its Subsidiaries) and any Other First-Priority
Representative and Second-Priority Representative from time to time a party
hereto.

This Agreement is supplemental to that certain ABL Intercreditor Agreement,
dated as of July 15, 2016 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Representative and the New Collateral
Agent) referred to above. This Agreement has been entered into to record the
accession of the New Representative[s] as Other First-Priority Representative[s]
under the Intercreditor Agreement [and to record the accession of the New
Collateral Agent as an Other First-Priority Collateral Agent under the
Intercreditor Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as an Other First-Priority Representative as if it had originally been
party to the Intercreditor Agreement as an Other First-Priority Representative.

 

1  To be included if applicable.



--------------------------------------------------------------------------------

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the Intercreditor Agreement
as an Other First-Priority Collateral Agent as if it had originally been party
to the Intercreditor Agreement as an Other First-Priority Collateral Agent.]

SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm that
their address details for notices pursuant to the Intercreditor Agreement are as
follows: [                    ].

SECTION 2.04 Each party to this Agreement (other than the New Representative [s]
and New Collateral Agent) confirms the acceptance of the New Representative[s]
and the New Collateral Agent as an Other First-Priority Representative and an
Other First-Priority Collateral Agent, respectively, for purposes of the
Intercreditor Agreement.

SECTION 2.05 [                    ] [is][/are] acting in the capacities of Other
First-Priority Representative[s] and [                    ] is acting in its
capacity as Other First-Priority Collateral Agent solely for the Secured Parties
under [                    ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]



--------------------------------------------------------------------------------

EXHIBIT B

Joinder Agreement

JOINDER AGREEMENT

(Second-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [            ], [        ],
among [                    ] (the “New Representative”), as a Second-Priority
Representative, [[                    ] (the “New Collateral Agent”)]2, as a
Second-Priority Collateral Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent and collateral agent for the ABL Facility Secured Parties
(together with its successors and co-agents in substantially the same capacity
as may from time to time be appointed), BARCLAYS BANK PLC, as Intercreditor
Agent, BARCLAYS BANK PLC, as administrative agent and collateral agent for the
Term Facility Secured Parties (together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed), VERSO
PAPER FINANCE HOLDINGS LLC, VERSO PAPER HOLDINGS LLC on behalf of itself and its
Subsidiaries) and any Other First-Priority Representative and Second-Priority
Representative from time to time a party hereto.

This Agreement is supplemental to that certain ABL Intercreditor Agreement,
dated as of July 15, 2016 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Representative and the New Collateral
Agent) referred to above. This Agreement has been entered into to record the
accession of the New Representative[s] as Second-Priority Representative[s]
under the Intercreditor Agreement [and to record the accession of the New
Collateral Agent as a Second-Priority Collateral Agent under the Intercreditor
Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as a Second-Priority Representative as if it had originally been party
to the Intercreditor Agreement as a Second-Priority Representative.

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the Intercreditor Agreement
as a Second-Priority Collateral Agent as if it had originally been party to the
Intercreditor Agreement as a Second-Priority Collateral Agent.]

 

2  To be included if applicable.



--------------------------------------------------------------------------------

SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm that
their address details for notices pursuant to the Intercreditor Agreement are as
follows: [                    ].

SECTION 2.04 Each party to this Agreement (other than the New Representative [s]
and New Collateral Agent) confirms the acceptance of the New Representative[s]
and the New Collateral Agent as a Second-Priority Representative and a
Second-Priority Collateral Agent, respectively, for purposes of the
Intercreditor Agreement.

SECTION 2.05 [                    ] [is][/are] acting in the capacities of
Second-Priority Representative[s] and [                    ] is acting in its
capacity as Second-Priority Collateral Agent solely for the Secured Parties
under [                    ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]



--------------------------------------------------------------------------------

EXHIBIT C

Joinder Agreement

JOINDER AGREEMENT

(ABL Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [            ], [        ],
among [                    ], as an ABL Facility Agent (the “New Collateral
Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent and
collateral agent for the ABL Facility Secured Parties (together with its
successors and co-agents in substantially the same capacity as may from time to
time be appointed), BARCLAYS BANK PLC, as Intercreditor Agent, BARCLAYS BANK
PLC, as administrative agent and collateral agent for the Term Facility Secured
Parties (together with its successors and co-agents in substantially the same
capacity as may from time to time be appointed), VERSO PAPER FINANCE HOLDINGS
LLC, VERSO PAPER HOLDINGS LLC (on behalf of itself and its Subsidiaries) and any
Other First-Priority Representative and Second-Priority Representative from time
to time a party hereto.

This Agreement is supplemental to that certain ABL Intercreditor Agreement,
dated as of July 15, 2016 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above. This
Agreement has been entered into to record the accession of the New Collateral
Agent[s] as [the ABL Facility Agent][an Additional ABL Agent] under the
Intercreditor Agreement.

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 The New Collateral Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
[the ABL Facility Agent][an Additional ABL Agent] as if it had originally been
party to the Intercreditor Agreement as [the ABL Facility Agent][an Additional
ABL Agent].

SECTION 2.02 [Reserved]

SECTION 2.03 The New Collateral Agent confirms that its address details for
notices pursuant to the Intercreditor Agreement are as
follows: [                    ].



--------------------------------------------------------------------------------

SECTION 2.04 Each party to this Agreement (other than the New Collateral Agent)
confirms the acceptance of the New Collateral Agent as [the ABL Facility
Agent][an Additional ABL Agent] for purposes of the Intercreditor Agreement.

SECTION 2.05 [                    ] is acting in its capacity as [the ABL
Facility Agent][an Additional ABL Agent] solely for the Secured Parties under
[                    ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COLLATERAL AGREEMENT

Execution Version

GUARANTEE AND COLLATERAL AGREEMENT (TERM LOAN FACILITY)

Dated as of July 15, 2016,

among

VERSO PAPER FINANCE HOLDINGS LLC,

as Holdings,

VERSO PAPER HOLDINGS LLC,

as Company,

each other PLEDGOR identified herein,

and

BARCLAYS BANK PLC,

as Collateral Agent

 

Exhibit G

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1 DEFINITIONS      1   

Section 1.01

   Term Loan Agreement      1   

Section 1.02

   Other Defined Terms      2    ARTICLE 2 GUARANTEE      5   

Section 2.01

   Guarantee      5   

Section 2.02

   Guarantee of Payment      5   

Section 2.03

   No Limitations, Etc.      6   

Section 2.04

   Reinstatement      7   

Section 2.05

   Agreement to Pay; Contribution; Subrogation      7   

Section 2.06

   Information      8   

Section 2.07

   Maximum Liability      8   

Section 2.08

   Payment Free and Clear of Taxes      8   

Section 2.09

   No Foreign Guarantee of U.S. Obligations      8    ARTICLE 3 PLEDGE OF
SECURITIES      8   

Section 3.01

   Pledge      8   

Section 3.02

   Delivery of the Pledged Collateral      9   

Section 3.03

   Representations, Warranties and Covenants      10   

Section 3.04

   Registration in Nominee Name; Denominations      12   

Section 3.05

   Voting Rights; Dividends and Interest, Etc.      13    ARTICLE 4 SECURITY
INTERESTS IN OTHER PERSONAL PROPERTY      14   

Section 4.01

   Security Interest      14   

Section 4.02

   Representations and Warranties      17   

Section 4.03

   Covenants      19   

Section 4.04

   Other Actions      21   

Section 4.05

   Covenants Regarding Patent, Trademark and Copyright Collateral      22   
ARTICLE 5 REMEDIES      23   

Section 5.01

   Remedies Upon Default      23   

Section 5.02

   Application of Proceeds      25   

Section 5.03

   Securities Act, Etc.      26   

Section 5.04

   License      26    ARTICLE 6 INDEMNITY, SUBROGATION AND SUBORDINATION      27
  

Section 6.01

   Indemnity      27   

Section 6.02

   Contribution and Subrogation      27   

Section 6.03

   Subordination      27    ARTICLE 7 MISCELLANEOUS      28   

Section 7.01

   Notices      28   

Section 7.02

   Security Interest Absolute      28   

Section 7.03

   Limitation by Law      28   

Section 7.04

   Binding Effect; Several Agreement      29   

Section 7.05

   Successors and Assigns      29   

 

i



--------------------------------------------------------------------------------

Section 7.06

   Collateral Agent’s Fees and Expenses; Indemnification      29   

Section 7.07

   Collateral Agent Appointed Attorney-in-Fact      30   

Section 7.08

   GOVERNING LAW      30   

Section 7.09

   Waivers; Amendment      31   

Section 7.10

   WAIVER OF JURY TRIAL      31   

Section 7.11

   Severability      32   

Section 7.12

   Counterparts      32   

Section 7.13

   Headings      32   

Section 7.14

   Jurisdiction; Consent to Service Of Process      32   

Section 7.15

   Termination or Release      33   

Section 7.16

   Additional Subsidiaries      34   

Section 7.17

   Right of Set-off      34   

Section 7.18

   Intercreditor Agreements      34   

Section 7.19

   Person Serving as Collateral Agent      34   

Schedules

Schedule I Subsidiary Loan Parties

Schedule II Pledged Stock; Debt Securities

Schedule III Intellectual Property

Schedule IV Filing Jurisdictions

Schedule V Commercial Tort Claims

Schedule VI Matters Relating to Accounts and Inventory

Exhibits

 

Exhibit I    Form of Supplement to the Guarantee and Collateral Agreement
Exhibit II    Form of Acknowledgement and Consent Exhibit III    Form of
Intellectual Property Security Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of July 15, 2016 (this “Agreement”),
is among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited liability company
(the “Company”), each subsidiary of Holdings identified on Schedule I or
otherwise identified herein as a party (other than the Company, each, a
“Subsidiary Loan Party”), and BARCLAYS BANK PLC, as collateral agent (in such
capacity, together with any successor collateral agent, the “Collateral Agent”)
for the Secured Parties (as defined below).

WHEREAS, the Company, Holdings, the Subsidiary Loan Parties, the Lenders, the
Collateral Agent and other parties thereto are party to the Senior Secured Term
Loan Agreement, dated as of July 15, 2016 (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Term Loan Agreement”); and

WHEREAS, the Lenders have agreed to extend credit to the Company subject to the
terms and conditions set forth in the Term Loan Agreement. The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the Subsidiary Loan
Parties are affiliates of the Company, will derive substantial benefits from the
extension of credit to the Company pursuant to the Term Loan Agreement from time
to time and are willing to execute and deliver this Agreement in order to induce
the Lenders to extend such credit.

Pursuant to Section 7.18 below, this Agreement shall be subject to the terms and
conditions of the Intercreditor Agreements (as defined below) in all respects.

Accordingly, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Term Loan Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Term Loan Agreement. All terms defined in the New York UCC (as defined
herein) and not defined in this Agreement have the meanings specified therein.
The term “Instrument” shall have the meaning specified in Article 9 of the New
York UCC.

(b) The definitions set forth or referred to in Section 1.02 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.



--------------------------------------------------------------------------------

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Applicable Agent” has the meaning assigned to the term “Applicable Collateral
Agent” in the Term Loan Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral, Pledged Collateral and Real Property
Collateral. For the avoidance of doubt, “Collateral” shall not include Excluded
Assets.

“Collateral Agent” has the meaning specified in the preamble.

“Company” has the meaning specified in the preamble.

“Copyright License” means any agreement, now or hereafter in effect, granting
any right to any Pledgor under any Copyright now or hereafter owned by any third
party, and all rights of any Pledgor under any such agreement (including,
without limitation, any such rights that such Pledgor has the right to license).

“Copyrights” means all of the following: (a) all U.S. or foreign copyrights,
including all copyright rights in any work subject to the copyright laws of the
United States or any other country, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
Copyright in the United States or any other country, including registrations,
supplemental registrations and pending applications for registration in the
United States Copyright Office and the right to obtain all renewals thereof,
including those listed on Schedule III, (c) all claims for, and rights to sue
for, past or future infringements of any of the foregoing, (d) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement thereof and (e) any rights corresponding to any of the foregoing
throughout the world.

“Excluded Stock” has the meaning set forth in Section 3.01.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Pledgor to secure payment
by an Account Debtor of any of the Accounts.

 

2



--------------------------------------------------------------------------------

“Guarantors” means Holdings and the Subsidiary Loan Parties.

“Holdings” has the meaning specified in the preamble.

“Intellectual Property” means (a) all intellectual property of every kind and
nature throughout the world, including, inventions, designs, Patents,
Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark Licenses,
IP Agreements, trade secrets, domain names, confidential or proprietary
technical and business information or processes, know-how, show-how, software
and databases or other data or information and all related documentation, (b)
all claims for, and rights to sue for, past or future infringements of any of
the foregoing, (c) all income, royalties, damages and payments now or hereafter
due and payable with respect to any of the foregoing, including damages and
payments for past or future infringement thereof, and (d) all similar intangible
rights and other rights corresponding to any of the foregoing throughout the
world.

“Intellectual Property Security Agreement” means an intellectual property
security agreement substantially in the form attached hereto as Exhibit III.

“Intercreditor Agreements” means the Intercreditor Agreement and any other
successor or future intercreditor agreements to which the Collateral Agent
becomes party.

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other material agreements, permits, consents, orders
and franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary.

“New York Courts” has the meaning assigned to such term in Section 7.14(a).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any agreement, now or hereafter in effect, granting to
any Pledgor any right under, or to make, use or sell any invention covered by, a
Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country or jurisdiction, including
those listed on Schedule III, and all applications for letters patent of the
United States or the equivalent thereof in any other country or jurisdiction,
including those listed on Schedule III, (b) all provisionals, reissues,
extensions, continuations, divisions, continuations-in-part, reexaminations or
revisions thereof, and the inventions disclosed or claimed therein, including
the right to make, use, import and/or sell the inventions disclosed or claimed
therein, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof and (e) any rights
corresponding to any of the foregoing throughout the world.

 

3



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean (i) Liens permitted pursuant to Sections
6.02(d), (e), (f), (k), (p), (r) and (y) of the Term Loan Agreement, in each
case, to the extent such Liens arise by operation of law and are not created,
granted or incurred with the consent of any Loan Party and as a matter of law
are prior to the Liens created by the Security Documents and (ii) Liens
permitted pursuant to Sections 6.02 (a), (b), (i) (to the extent the contract or
agreement pursuant to which such Lien is granted under such clause (i) requires
that the Liens granted in favor of the Secured Parties hereunder must be
subordinated thereto), (l), (n), (w) (to the extent such Liens under such clause
(w) exist on the Closing Date and were not entered into in contemplation of the
Transactions), (z) and (dd) of the Term Loan Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” means Holdings, the Company and each Guarantor.

“Possessory Collateral” means any Collateral in the possession of the Collateral
Agent (or its agents or bailees), to the extent that possession thereof perfects
a security interest thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the Security Documents.

“Prior Collateral Agent” has the meaning assigned to such term in Section 7.19.

“Real Property Collateral” means the property subject to a Lien securing the
Obligations pursuant to a Mortgage and includes, for the avoidance of doubt, any
“Trust Property” referred to in any Mortgage.

“Secured Parties” means the persons holding any Obligations and in any event
including all “Secured Parties” as defined in the Term Loan Agreement.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Party” has the meaning assigned to such term in the preliminary
statement of this Agreement, and any subsidiary that becomes a party hereto
pursuant to Section 7.16.

“Successor Collateral Agent” has the meaning assigned to such term in Section
7.19.

 

4



--------------------------------------------------------------------------------

“Termination Date” means the date on which the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) shall have been paid in full.

“Term Loan Agreement” has the meaning specified in the preamble.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following: (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
General Intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III, (b) all goodwill associated therewith or symbolized
thereby, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof and (e) any rights
corresponding to any of the foregoing throughout the world.

ARTICLE 2

GUARANTEE

Section 2.01 Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, to the Collateral Agent, for the benefit of
the Secured Parties, as a primary obligor and not merely as a surety, the due
and punctual payment and performance of the Obligations. Each Guarantor further
agrees that the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Obligation. Each
Guarantor waives presentment to, demand of payment from and protest to the
Company or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

Section 2.02 Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Collateral Agent or any other
Secured Party to any security held for the payment of the Obligations or to any
balance of any deposit account or credit on the books of the Collateral Agent or
any other Secured Party in favor of the Company or any other person.

 

5



--------------------------------------------------------------------------------

Section 2.03 No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 and except as
provided in Section 2.07, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:

(i) the failure of the Collateral Agent or any other Secured Party to assert any
claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by or on behalf of
the Collateral Agent or any other Secured Party for the Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations);

(vi) any illegality, lack of validity or enforceability of any Obligation;

(vii) any change in the corporate existence, structure or ownership of the
Company or any other Guarantor, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Company, any other Guarantor or any of
their respective assets or any resulting release or discharge of any Obligation;

(viii) the existence of any claim, set-off or other rights that the Guarantors
may have at any time against the Company, any other Guarantor, the Collateral
Agent, or any other corporation or person, whether in connection herewith or any
unrelated transactions; provided that nothing herein will prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Company or the Guarantors or any other guarantor or
surety.

 

6



--------------------------------------------------------------------------------

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent indemnity or expense reimbursement
obligations as to which no claim has been made). The Collateral Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations (other than contingent indemnity
or expense reimbursement obligations as to which no claim has been made) have
been paid in full in cash or immediately available funds. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any other Loan Party, as the
case may be, or any security.

Section 2.04 Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Company or any other Loan Party or
otherwise.

Section 2.05 Agreement to Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Company to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Collateral Agent for distribution to the
applicable Secured Parties in cash the amount of such unpaid Obligation. Each
Guarantor hereby unconditionally and irrevocably agrees that in the event any
payment shall be required to be made to any Secured Party under this guarantee
or any other guarantee, such Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Secured Parties under or in
respect of the Loan Documents. Upon payment by any Guarantor of any sums to the

 

7



--------------------------------------------------------------------------------

Collateral Agent as provided above, all rights of such Guarantor against the
Company, or other Loan Party or any other Guarantor arising as a result thereof
by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subject to Article 6.

Section 2.06 Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the Company
and each other Loan Party, and of all other circumstances bearing upon the risk
of nonpayment of the Obligations and the nature, scope and extent of the risks
that such Guarantor assumes and incurs hereunder, and agrees that none of the
Collateral Agent or the other Secured Parties will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

Section 2.07 Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Collateral Agent and each Lender hereby confirms that it is the
intention of all such persons that this guarantee and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the U.S. Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Collateral Agent, the Lenders and the Guarantors hereby irrevocably agree
that the Obligations of each Subsidiary Loan Party under this guarantee at any
time shall be limited to the maximum amount as will result in the Obligations of
such Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.

Section 2.08 Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Company and Holdings are required to be made pursuant to the
terms of Section 2.14 of the Term Loan Agreement. The provisions of Section 2.14
of the Term Loan Agreement shall apply to each Guarantor mutatis mutandis.

Section 2.09 No Foreign Guarantee of U.S. Obligations. Notwithstanding anything
to the contrary contained herein, no Foreign Subsidiary shall, or shall be
deemed to, provide a guarantee of any Obligations of the Company or any
Guarantor pursuant to the terms hereof.

ARTICLE 3

PLEDGE OF SECURITIES

Section 3.01 Pledge. As security for the payment or performance, as the case may
be, in full of its Obligations, each Pledgor hereby assigns and pledges to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of such Pledgor’s right, title and interest in, to and under (a) the
Equity Interests directly owned by it (including those listed on Schedule II)
and any other Equity Interests obtained in the future by such Pledgor and any
certificates representing all such Equity Interests (the “Pledged Stock”), in
each case including all dividends, distributions, return of

 

8



--------------------------------------------------------------------------------

capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Stock and all warrants, rights or options issued thereon or with
respect thereto; provided that the Pledged Stock shall not include (i) (A) more
than 65% of the issued and outstanding voting Equity Interests or 100% of the
non-voting Equity Interests of any “first-tier” Foreign Subsidiary or any FSHCO
directly owned by such Pledgor, and (B) any of the issued and outstanding voting
Equity Interests or non-voting Equity Interests of any Foreign Subsidiary that
is not a “first-tier” Foreign Subsidiary of a Pledgor, (ii) any Equity Interests
acquired after the Closing Date of any persons other than Wholly-Owned
Subsidiaries to the extent not permitted by the terms of such person’s articles
or certificate of incorporation, by laws, limited liability company operating
agreement, partnership agreement, joint venture or other organizational
document, so long as such contractual arrangement was not entered into in
contemplation of the acquisition thereof, (iii) to the extent applicable law
required that a subsidiary of such Pledgor issue directors’ qualifying shares,
such shares or nominee or other similar shares, (iv) any Margin Stock, (v) any
Equity Interests of Verso Quinnesec REP LLC (only to the extent not permitted
pursuant to the terms of the QLICI Facility), (vi) any Equity Interests of Gulf
Island Pond Oxygenation Project to the extent not permitted by the terms of such
person’s articles or certificate of incorporation, by laws, limited liability
company operating agreement, partnership agreement, joint venture or other
organizational documents and (vii) any Equity Interests of Verso Paper Finance
Holdings, Inc. (prior to the consummation of the Permitted Restructuring
Transactions) (items (i) through (vii), collectively, “Excluded Stock”); (b)(i)
the debt obligations directly owed to it, including those listed opposite the
name of such Pledgor on Schedule II, (ii) any debt securities in the future
issued to such Pledgor, and (iii) the certificates, promissory notes and any
other instruments, if any, evidencing such debt securities (the “Pledged Debt
Securities”); (c) all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) all rights and privileges of such Pledgor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above, whether certificated or uncertificated; and (e) all proceeds of, and
security entitlements in respect of, any of the foregoing (the items referred to
in clauses (a) through (e) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

Notwithstanding anything to the contrary in this Agreement, the Term Loan
Agreement or any other Loan Document, this Agreement shall not constitute an
assignment, pledge or grant of a security interest in Excluded Assets (and
Excluded Assets shall not constitute Collateral for the Obligations); provided
that the Pledged Collateral shall include, as applicable, any Proceeds of
Excluded Stock and any other Excluded Assets (to the extent such Proceeds do not
otherwise constitute Excluded Stock or Excluded Assets and are of a type that
would constitute Pledged Collateral).

Section 3.02 Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Applicable Agent, for the
benefit of the Secured Parties,

 

9



--------------------------------------------------------------------------------

any and all Pledged Securities to the extent such Pledged Securities, in the
case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to Section 3.02(b), in each case to the extent
such Pledged Securities have not been delivered to the Applicable Agent under
the Term Loan Facility.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million for each instance of such
Indebtedness (other than (i) Indebtedness consisting of current liabilities
among the Loan Parties incurred in the ordinary course of business in connection
with the cash management operations and intercompany sales of Holdings and its
subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person (or
in respect of all such Indebtedness of all Pledgors having an aggregate
principal amount of $15.0 million) to be evidenced by a duly executed promissory
note or an instrument that is pledged to the Collateral Agent, for the benefit
of the Secured Parties, and delivered to the Applicable Agent, for the benefit
of the Secured Parties, pursuant to the terms hereof (provided that the
foregoing delivery requirement shall be inapplicable to the extent such
certificates or instruments have been delivered to the Applicable Agent under
the Term Loan Facility). To the extent any such promissory note is a demand
note, each Pledgor party thereto agrees, if requested by the Applicable Agent,
to immediately demand payment thereunder upon an Event of Default specified
under Section 8.01(b), (c), (f), (g), (h) or (i) of the Term Loan Agreement,
unless such demand would not be commercially reasonable or would otherwise
expose Pledgor to liability to the maker.

(c) Upon delivery to the Applicable Agent, (i) any Pledged Securities required
to be delivered pursuant to Sections 3.02(a) and (b) shall be accompanied by
stock powers or note powers, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the Applicable Agent and by
such other instruments and documents as the Applicable Agent may reasonably
request and (ii) all other property composing part of the Pledged Collateral
delivered pursuant to the terms of this Agreement shall be accompanied to the
extent necessary to perfect the security interest in or allow realization on the
Pledged Collateral by proper instruments of assignment duly executed by the
applicable Pledgor and such other instruments or documents (including issuer
acknowledgments in respect of uncertificated securities in the form of Exhibit
II hereto) as the Applicable Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be delivered to the Collateral Agent and attached hereto as
Schedule II (or a supplement to Schedule II, as applicable) and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

Section 3.03 Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the requirements of the Loan Documents, or
(ii) delivered pursuant to Section 3.02(b);

 

10



--------------------------------------------------------------------------------

(b) the Pledged Stock and Pledged Debt Securities (and, solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and (i)
in the case of Pledged Stock, are fully paid and nonassessable (other than with
respect to Pledged Stock consisting of membership interests of limited liability
companies to the extent provided in Sections 18-502 and 18-607 of the Delaware
Limited Liability Company Act or such other applicable state limited liability
company act or other applicable entity laws) and (ii) in the case of Pledged
Debt Securities (and, solely with respect to Pledged Debt Securities issued by a
person that is not a subsidiary of Holdings or an Affiliate of any such
subsidiary, to the best of each Pledgor’s knowledge) are legal, valid and
binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Loan Documents, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Loan Documents and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Term Loan Agreement or the schedules thereto,
and except (i) for restrictions and limitations imposed by the Loan Documents,
(ii) for securities laws generally, (iii) for applicable law regarding the
transfer and ownership of Equity Interests in regulated entities (and Holdings,
the Company and the Subsidiary Loan Parties acknowledge and agree that, as of
the Closing Date, the only entity to which this clause applies to prohibit,
impair or delay the pledge of its Pledged Stock hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder, is CWPC) or (iv) as otherwise permitted to exist
pursuant to the terms of the Loan Documents, the Pledged Stock (other than
partnership interests) is and will continue to be freely transferable and
assignable, and none of the Pledged Stock is or will be subject to any option,
right of first refusal, shareholders agreement, charter or bylaw provisions or
other organizational document provisions or contractual restriction of any
nature that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Stock hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

 

11



--------------------------------------------------------------------------------

(f) except for applicable law regarding the transfer and ownership of Equity
Interests in regulated entities, no action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the creation, perfection or maintenance of the Liens
created hereunder or the exercise by the Collateral Agent or any Secured Party
of its rights hereunder or the remedies in respect of the Collateral, except for
(a) the filing of Uniform Commercial Code financing statements, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such actions,
consents, approvals, registrations and filings as have been made or obtained and
are in full force and effect and (e) such actions, consents, approvals,
registrations and filings the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect;

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Intercreditor Agreements, when any Pledged Securities (including Pledged
Stock of any Domestic Subsidiary) are delivered to the Applicable Agent, for the
benefit of the Secured Parties, in accordance with this Agreement and the
Intercreditor Agreements and a financing statement covering such Pledge
Securities is filed in the appropriate filing office, the Collateral Agent will
obtain, for the benefit of the Secured Parties, a legal, valid and perfected
lien upon and security interest in such Pledged Securities under the New York
UCC, subject only to Liens permitted under the Loan Documents, as security for
the payment and performance of the Obligations, with the priorities set forth in
the Intercreditor Agreements;

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder; and

(i) following the date hereof, the Pledgors shall not amend, or permit to be
amended, the limited liability company agreement (or operating agreement or
similar agreement) or partnership agreement of any subsidiary of any Loan Party
whose Equity Interests are, or are required to be, Collateral in a manner to
cause such Equity Interests to constitute a security under Section 8-103 of the
New York UCC or the corresponding code or statute of any other applicable
jurisdiction unless such Loan Party shall have first delivered ten (10) days’
prior written notice to the Collateral Agent and shall have taken all actions
contemplated hereby and as otherwise reasonably required by the Collateral Agent
or the Required Lenders to maintain the security interest of the Collateral
Agent therein as a valid, perfected, first priority security interest.

Section 3.04 Registration in Nominee Name; Denominations. The Applicable Agent,
on behalf of the Secured Parties, shall have the right to hold the Pledged
Securities in the name of the applicable Pledgor, endorsed or assigned in blank
or in favor of the Applicable Agent or, if an Event of Default shall have
occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as subagent). Each Pledgor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Applicable Agent
shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement. Each Pledgor shall use its commercially
reasonable efforts to cause any Loan Party that is not a party to this Agreement
to comply with a request by the Applicable Agent pursuant to this Section 3.04,
to exchange certificates representing Pledged Securities of such Loan Party for
certificates of smaller or larger denominations.

 

12



--------------------------------------------------------------------------------

Section 3.05 Voting Rights; Dividends and Interest, Etc. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Applicable Agent
shall have given notice to the relevant Pledgors of the Applicable Agent’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents; provided that, except as permitted under the Loan
Documents, such rights and powers shall not be exercised in any manner that
could materially and adversely affect the rights inuring to a holder of any
Pledged Collateral, the rights and remedies of any of the Collateral Agent or
the other Secured Parties under any Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request in writing
for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Loan Documents and applicable laws; provided that (A) any noncash dividends,
interest, principal or other distributions, payments or other consideration in
respect thereof, including any rights to receive the same to the extent not so
distributed or paid, that would constitute Pledged Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities, received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, as a result of
any merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise or (B) any non-cash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, shall be and become part of the Pledged Collateral, and, if
received by any Pledgor, shall not be commingled by such Pledgor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Applicable Agent, for the benefit of the
Secured Parties, and shall be forthwith delivered to the Applicable Agent, for
the benefit of the Secured Parties, in the same form as so received (endorsed in
a manner reasonably satisfactory to the Applicable Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Applicable Agent to the Company of the Applicable Agent’s
intention to

 

13



--------------------------------------------------------------------------------

exercise its rights hereunder, all rights of any Pledgor to dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to Section 3.05(a)(iii) shall cease, and all such rights shall
thereupon become vested, for the benefit of the Secured Parties, in the
Applicable Agent which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions;
provided, however, that, even after the occurrence of an Event of Default, any
Pledgor may continue to exercise dividend and distribution rights solely to the
extent permitted under Section 6.06(b)(i), (b)(iii) or (b)(iv) of the Term Loan
Agreement, and not otherwise prohibited by any Loan Documents. All dividends,
interest, principal or other distributions received by any Pledgor contrary to
the provisions of this Section 3.05 shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Applicable Agent, for
the benefit of the Secured Parties, and shall be forthwith delivered to the
Applicable Agent, for the benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Applicable Agent).
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this Section 3.05(b) shall be retained by
the Collateral Agent in an account to be established by the Collateral Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02 hereof. After no Events of Default remain
continuing and the Company has delivered to the Collateral Agent a certificate
to that effect, the Collateral Agent shall promptly release to each Pledgor
(without interest) all dividends, interest, principal or other distributions
that such Pledgor would otherwise be permitted to retain pursuant to the terms
of this Section 3.05(a)(iii) and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Applicable Agent to the Company of the Applicable Agent’s or
the Secured Parties’ intention to exercise its or their rights hereunder, all
rights of any Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to Section 3.05(a)(i), and the obligations
of the Collateral Agent under Section 3.05(a)(ii), shall cease, and all such
rights shall thereupon become vested in the Applicable Agent (subject to the
Intercreditor Agreements), for the benefit of the Secured Parties, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided, that the Applicable Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After no Events of
Default remain continuing and the Company has delivered to the Applicable Agent
a certificate to that effect, each Pledgor shall have the right to exercise the
voting and/or consensual rights and powers that such Pledgor would otherwise be
entitled to exercise pursuant to the terms of Section 3.05(a)(i) above.

ARTICLE 4

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01 Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Obligations, each Pledgor hereby assigns and pledges
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security

 

14



--------------------------------------------------------------------------------

interest (the “Security Interest”) in all right, title and interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Pledgor or in which such Pledgor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all Letter-of-Credit Rights;

(xiii) all Commercial Tort Claims set forth on Schedule V;

(xiv) (1) Securities Accounts, (2) Financial Assets credited to Securities
Accounts or Deposit Accounts from time to time and all Security Entitlements in
respect thereof, (3) all cash held in any Securities Account or Deposit Account
and all other money in the possession of the Collateral Agent;

(xv) all timber to be cut;

(xvi) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xvii) all books and records pertaining to the Article 9 Collateral; and

(xviii) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

 

15



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, the Term Loan
Agreement or any other Loan Documents, this Agreement shall not constitute a
grant of a security interest in any Excluded Assets (and Excluded Assets shall
not constitute Collateral for the Obligations); provided that the Collateral
shall include, as applicable, any Proceeds of Excluded Stock and any other
Excluded Assets (to the extent such Proceeds do not otherwise constitute
Excluded Stock or Excluded Assets and are of a type that would
constitute Collateral).

(b) Each Pledgor hereby irrevocably authorizes each of the Collateral Agent and
the Required Lenders at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings and filings
with respect to timber to be cut) with respect to the Article 9 Collateral or
any part thereof and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent or the Required Lenders may reasonably determine is necessary or advisable
to ensure the perfection of the security interest in the Article 9 Collateral
granted under this Agreement, including describing such property as “all assets
of the Debtor, whether now owned or hereafter acquired” or “all property of the
Debtor, whether now owned or hereafter acquired” or words of similar effect.
Each Pledgor agrees to provide such information to the Collateral Agent and the
Required Lenders promptly upon request, including providing within 30 days of
any reasonable request therefor legal descriptions of real property (other than
real property subject to a Mortgage) on which timber to be cut of such Pledgor
is located.

Each of the Collateral Agent and the Required Lenders are further authorized to
file with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office thereto) such documents as may be
reasonably necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Pledgor, without the signature of any Pledgor, and naming any Pledgor or the
Pledgors as debtors and the Collateral Agent as secured party. Notwithstanding
anything to the contrary herein, no Pledgor shall be required to take any action
under the laws of any jurisdiction other than the United States (or any
political subdivision thereof) and its territories and possessions for the
purpose of perfecting the Security Interest in any Article 9 Collateral of such
Pledgor constituting Patents, Trademarks or Copyrights.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement, none of the
Pledgors shall be required to enter into any control agreements or control,
lockbox or similar arrangements with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts or any other assets (other than the delivery of
Pledged Securities to the Applicable Agent to the extent required by Article
III), except, in each case, (i) as required by Section 5.11 of the ABL Credit
Agreement and (ii) the Term Priority Collateral Account.

 

16



--------------------------------------------------------------------------------

Section 4.02 Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Term Loan Agreement.

(b) The information set forth in the Schedules attached hereto is correct and
complete, in all material respects, as of the Closing Date. The Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral that have been prepared by the
Collateral Agent for filing in each governmental, municipal or other office
specified in Schedule IV (or specified by notice from the Company to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 5.10 of the Term Loan Agreement or
corresponding provisions of any other Loan Documents) and in each relevant
governmental, municipal or other office pertaining to real property for which a
legal description is provided pursuant to Section 4.01(b) constitute all the
filings, recordings and registrations (except to the extent that filings are
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office, or any similar office in any other jurisdiction,
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States federally issued Patents, United States federally registered
Trademarks and United States federally registered Copyrights) that are necessary
to publish notice of and protect the validity of and to establish notice of a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States under the Uniform Commercial Code, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction under the Uniform
Commercial Code, except as provided under applicable law with respect to the
filing of continuation statements or amendments. Each Pledgor represents and
warrants that a fully executed Intellectual Property Security Agreement
containing a description of all Article 9 Collateral consisting of Intellectual
Property with respect to United States federally issued Patents (and Patents for
which United States applications are pending), United States federally
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States federally registered Copyrights (and
Copyrights for which United States registration applications are pending) has
been delivered to the Collateral Agent for recording with the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and reasonably requested by the Collateral Agent, to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in respect of all Article 9 Collateral consisting of such Intellectual
Property in which a security interest may be perfected by recording with the
United States Patent and Trademark Office and the United States Copyright
Office, and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is

 

17



--------------------------------------------------------------------------------

necessary (other than the Uniform Commercial Code financing statements referred
to above, and other than such actions as are necessary to perfect the Security
Interest with respect to any Article 9 Collateral consisting of United States
federally issued Patents, United States federally registered Trademarks and
United States federally registered Copyrights (or registration or application
for registration thereof) acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be, subject to the terms of the Intercreditor
Agreements, prior to any other Lien on any of the Article 9 Collateral other
than Permitted Encumbrances.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

(e) As of the Closing Date, except as indicated on Schedule V, none of the
Pledgors holds any Commercial Tort Claim in excess of $3.0 million individually
or $15.0 million in the aggregate for all Commercial Tort Claims of the
Pledgors.

(f) Except as set forth in Schedule VI, as of the Closing Date, all Accounts
have been originated by the Pledgors and all Inventory has been produced or
acquired by the Pledgors in the ordinary course of business.

(g) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):

(i) The Intellectual Property Collateral set forth on Schedule III includes all
of the registered or applied for Patents, Trademarks and Copyrights owned by
such Pledgor as of the date hereof and any IP Agreements.

 

18



--------------------------------------------------------------------------------

(ii) Each Pledgor exclusively owns (beneficially and, with respect to
registrations and applications, of record) all right, title and interest in and
to all Intellectual Property Collateral (including the Intellectual Property set
forth on Schedule III), and such Pledgor owns (free and clear of all Liens,
except for Permitted Liens) or has the valid right to use all other Intellectual
Property material to the Pledgor’s business.

(iii) The Intellectual Property Collateral material to the applicable Pledgor’s
business is subsisting and, to the best of such Pledgor’s knowledge, has not
been adjudged invalid or unenforceable in whole or part (except for office
actions issued in the ordinary course by the United States Patent and Trademark
Office or any similar office in any foreign jurisdiction), and to the best of
such Pledgor’s knowledge, is valid and enforceable. Such Pledgor is not aware of
any uses of any item of Intellectual Property Collateral that would be expected
to lead to such item becoming invalid or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.

(iv) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral material to its business in full force
and effect in the United States and such Pledgor has used proper statutory
notice in connection with its use of each Patent, Trademark and Copyright in the
Intellectual Property Collateral.

(v) To such Pledgor’s knowledge, the conduct of such Pledgor’s business does not
infringe, misappropriate or otherwise violate any Intellectual Property rights
of a third party in any material respect and no claim has been made or
threatened in writing alleging any material infringement, material
misappropriation or other material violation that remains unresolved.

(vi) Except as to matters that would not reasonably be expected to have,
individual or in the aggregate, a Material Adverse Effect, no Pledgor or
Intellectual Property Collateral is subject to any outstanding consent,
settlement, decree, order, injunction, judgment or ruling restricting the use of
any Intellectual Property Collateral or that would impair the validity or
enforceability of such Intellectual Property Collateral.

Section 4.03 Covenants. (a) Each Pledgor agrees to provide at least ten (10)
days’ prior written notice to Collateral Agent of any change (i) in its
corporate or organization name, (ii) in its identity or type of organization or
corporate structure, (iii) in its Federal Taxpayer Identification Number or
organizational identification number or (iv) in its “location” (determined as
provided in the Uniform Commercial Code Section 9-307). Each Pledgor agrees
promptly to provide the Collateral Agent with certified organizational documents
reflecting any of the changes described in the immediately preceding sentence.
Each Pledgor agrees not to effect or permit any change referred to in the first
sentence of this Section 4.03(a) unless all filings have been made, or will have
been made within any applicable statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Article 9 Collateral, for the
benefit of the Secured Parties. Each Pledgor agrees promptly to notify the
Collateral Agent if any material portion of the Article 9 Collateral owned or
held by such Pledgor is damaged or destroyed.

 

19



--------------------------------------------------------------------------------

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, defend title to the Article
9 Collateral against all persons and to defend the Security Interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Article 9
Collateral and the priority thereof against any Lien that is not a Permitted
Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent and/or the Required Lenders may from
time to time reasonably request to better assure, preserve, protect and perfect
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest and the
filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $5.0
million individually or $15.0 million in the aggregate for all Pledgors shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged to the Collateral Agent, for the benefit of
the Secured Parties, and promptly delivered to the Applicable Agent, for the
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute
Copyrights, Patents or Trademarks.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Applicable Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Applicable Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

(e) At its option, the Collateral Agent (at the direction of the Required
Lenders) may discharge past due taxes, assessments, charges, fees, Liens,
security interests or other encumbrances at any time levied or placed on the
Article 9 Collateral and not a Permitted Lien, and may pay for the maintenance
and preservation of the Article 9 Collateral to the extent any Pledgor fails to
do so as required by the Loan Documents or this Agreement, and each Pledgor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this Section 4.03(e) shall be interpreted as excusing any Pledgor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Pledgor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

 

20



--------------------------------------------------------------------------------

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Loan Documents
and the other provisions hereof. None of the Pledgors shall make or permit to be
made any transfer of the Article 9 Collateral and each Pledgor shall remain at
all times in possession of the Article 9 Collateral owned by it, except as
permitted by the Loan Documents and the other provisions hereof.

(h) None of the Pledgors will, without the Collateral Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices or as otherwise
permitted under the Loan Documents.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may (and shall at the direction of the Required
Lenders), without waiving or releasing any obligation or liability of the
Pledgors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent reasonably deems advisable.
All sums disbursed by the Collateral Agent in connection with this Section
4.03(i), including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Pledgors to the
Collateral Agent and shall be additional Obligations secured hereby.

Section 4.04 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Collateral Agent’s security interest
in the Article 9 Collateral, each Pledgor agrees, in each case at such Pledgor’s
own expense, to take the following actions with respect to the following Article
9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instrument (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million individually or $15.0 million in the aggregate for all
Pledgors, such Pledgor shall forthwith endorse, assign and deliver the same to
the Applicable Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Applicable Agent or the Required Lenders may from
time to time reasonably request.

 

21



--------------------------------------------------------------------------------

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or after the
date of this Agreement acquire a Commercial Tort Claim in an amount reasonably
estimated to exceed $3.0 million individually or $15.0 million in the aggregate
for all Pledgors, such Pledgor shall promptly notify the Collateral Agent
thereof in a writing signed by such Pledgor and provide supplements to Schedule
V, including a summary description of such claim, and grant to the Collateral
Agent in writing a security interest therein and in the proceeds thereof, all
under the terms and provisions of this Agreement, with such writing to be in
form and substance reasonably satisfactory to the Collateral Agent.

Section 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Loan Documents: (a) Each Pledgor agrees that it will
not knowingly do any act or omit to do any act (and will exercise commercially
reasonable efforts to prevent its licensees from doing any act or omitting to do
any act) whereby any Patent that is material to the conduct of such Pledgor’s
business may become prematurely invalidated, abandoned, lapsed or dedicated to
the public, and agrees that it shall take commercially reasonable steps with
respect to any material products covered by any such Patent as necessary and
sufficient to establish and preserve its rights under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the conduct of such Pledgor’s business, (i) maintain such Trademark in full
force free from any adjudication of abandonment or invalidity for non-use, (ii)
maintain the quality of products and services offered under such Trademark in a
manner consistent with the operation of such Pledgor’s business, (iii) display
such Trademark with notice of federal or foreign registration or claim of
trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the conduct of such Pledgor’s business that it publishes,
displays and distributes, use a copyright notice as provided by applicable
copyright laws.

(d) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the conduct of such Pledgor’s
business may imminently become prematurely abandoned, lapsed or dedicated to the
public, or of any adverse determination or development, excluding office actions
issued in the ordinary course and similar determinations or developments by the
United States Patent and Trademark Office, United States Copyright Office or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

 

22



--------------------------------------------------------------------------------

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis on or about
the time of delivery of financial statements for such fiscal year, of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office or the United States Copyright Office during the preceding
twelve month period and (ii) upon the reasonable request of the Collateral Agent
or the Required Lenders, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent or Required Lenders
may reasonably request to evidence the Collateral Agent’s security interest in
such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
past practice in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office with respect to maintaining and
pursuing each application relating to any Patent, Trademark and/or Copyright
(and obtaining the relevant grant or registration) material to the conduct of
such Pledgor’s business and to take reasonable actions to maintain (i) each
issued Patent and (ii) the registrations of each Trademark and each Copyright
that is material to the conduct of such Pledgor’s business, including, when
applicable and necessary in such Pledgor’s reasonable business judgment, timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Pledgor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of its business has been materially infringed, misappropriated or
diluted by a third party, such Pledgor shall promptly notify the Collateral
Agent and shall, if such Pledgor deems it necessary in its reasonable business
judgment, promptly sue and recover any and all damages, and take such other
actions as are reasonably appropriate under the circumstances.

ARTICLE 5

REMEDIES

Section 5.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent or to
license or sublicense (subject to any such licensee’s obligation to maintain the
quality of the goods and/or services provided under any Trademark at least
consistent with the quality of such goods and/or services provided by the
Pledgors immediately prior to the Event of Default), whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, any such Article
9 Collateral throughout the world on such terms and conditions and in such
manner as the Collateral Agent or the Required Lenders shall determine (other
than in violation of any then-existing licensing or trademark co-existence

 

23



--------------------------------------------------------------------------------

arrangements with a third party to the extent that waivers thereunder cannot be
obtained with the use of commercially reasonable efforts, which each Pledgor
hereby agrees to use) and (b) with or without legal process and with or without
prior notice or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to the applicable Pledgor to enter
any premises where the Article 9 Collateral may be located for the purpose of
taking possession of or removing the Article 9 Collateral and, generally, to
exercise any and all rights afforded to a secured party under the applicable
Uniform Commercial Code, the Bankruptcy Code or other applicable law. Without
limiting the generality of the foregoing, each Pledgor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01 the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold (other than in violation of any then-existing licensing or
trademark co-existence arrangements with a third party to the extent that
waivers thereunder cannot be obtained with the use of commercially reasonable
efforts, which each Pledgor hereby agrees to use). Each such purchaser at any
such sale shall hold the property sold absolutely, free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives and releases (to the
extent permitted by law) all rights of redemption, stay, valuation and appraisal
that such Pledgor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The parties hereto
acknowledge that the remedies of the Collateral Agent and the Secured Parties
may be limited by applicable law, including law regarding the transfer and
ownership of Equity Interests in regulated entities. In connection therewith,
the applicable Pledgors shall, upon the occurrence and during the continuance of
an Event of Default, at the Collateral Agent’s or the Required Lenders’ request,
take such actions reasonably requested by the Collateral Agent or the Required
Lenders to assist the Collateral Agent in obtaining any consents or approvals
that are necessary to transfer or assign ownership or voting rights in any
Pledged Stock in accordance with applicable law.

The Collateral Agent shall, except in the case of Collateral that is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market, give the applicable Pledgors ten (10) Business Days’ written
notice (which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be

 

24



--------------------------------------------------------------------------------

obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this Section
5.01, any Secured Party may bid for or purchase for cash, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Pledgor (all such rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Pledgor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

For the avoidance of doubt, with respect to Real Property Collateral, the
remedies set forth in the Mortgages applicable to such Real Property Collateral
shall control and the foregoing provisions of this Section 5.01 shall apply to
such Real Property Collateral only to the extent permitted by applicable law and
the provisions of any applicable Mortgage or other document. In addition, the
foregoing provisions shall be subject in all respects to the Intercreditor
Agreements.

Section 5.02 Application of Proceeds.

Subject to the Intercreditor Agreements, the Collateral Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, in the order of priority set forth
in Section 2.15(b) of the Term Loan Agreement. None of the Loan Parties shall
have any rights as to the time of application of any such proceeds, moneys or
balances.

Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the purchase money by the

 

25



--------------------------------------------------------------------------------

Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

Section 5.03 Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
blue sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, subject to the terms of the Intercreditor
Agreements, in its sole and absolute discretion, (a) may proceed to make such a
sale whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws or, to the extent applicable, blue sky or other state securities
laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, subject
to the terms of the Intercreditor Agreements, in its sole and absolute
discretion may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached; provided that this sentence
shall not limit the rights of the Required Lenders in accordance with the Term
Loan Agreement to provide directions to the Collateral Agent. The provisions of
this Section 5.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

Section 5.04 License. Solely for the purpose of enabling the Collateral Agent to
exercise rights and remedies hereunder, at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, each Pledgor
hereby grants to the Collateral Agent an irrevocable, non-exclusive license and,
to the extent permitted under third party licenses granting such Pledgor rights
in Intellectual Property, sublicense (in each case, exercisable without payment
of royalties or other compensation to any Pledgor) to make, have made, use,
sell, copy, distribute, perform, make derivative works, publish, and exploit in
any other manner for which an authorization from the owner of such Intellectual
Property would be required under applicable law, with rights of sublicense, any
of the Intellectual Property Collateral now or hereafter owned by or licensed to
a Pledgor, wherever the same may be located; provided that (i) the quality of
any services or products in connection with which any Trademarks included in the

 

26



--------------------------------------------------------------------------------

Intellectual Property Collateral are used will be at least consistent with the
quality of such services or products provided by Pledgor under such Trademarks
immediately prior to such Event of Default, and (ii) any sublicenses duly
granted by the Collateral Agent under this license grant shall survive in
accordance with their terms, notwithstanding the subsequent cure of any Event of
Default that gave rise to the exercise of the Collateral Agent’s rights and
remedies. The foregoing license shall include access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.

ARTICLE 6

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01 Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Company agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Company, the Company shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part a
Obligation of the Company, the Company shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

Section 6.02 Contribution and Subrogation. Each Guarantor (other than Holdings
and the Company) (a “Contributing Guarantor”) agrees (subject to Section 6.03
hereof) that, in the event a payment shall be made by any other Guarantor (other
than Holdings and the Company) hereunder in respect of any Obligation or assets
of any other Guarantor (other than Holdings and the Company) shall be sold
pursuant to any Security Document to satisfy any Obligation owed to any Secured
Party and such other Guarantor (the “Claiming Guarantor”) shall not have been
fully indemnified by the Company as provided in Section 6.01 hereof, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.16 hereof, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
6.02 shall be subrogated to the rights of such Claiming Guarantor under Section
6.01 hereof to the extent of such payment.

Section 6.03 Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Section 6.01 and 6.02 hereof
and all other rights of indemnity, contribution or subrogation of the Guarantors
under applicable law or otherwise shall be fully subordinated to the payment in
full in cash or immediately available funds of the Obligations (other than
contingent indemnity or expense reimbursement obligations in respect of which no
claim has been made). No failure on the part of the Company or any Guarantor to
make the payments required by Sections 6.01 and 6.02 hereof (or any other
payments required under

 

27



--------------------------------------------------------------------------------

applicable law or otherwise) shall in any respect limit the obligations and
liabilities of the Company with respect to the Obligations or any Guarantor with
respect to its obligations hereunder, and the Company shall remain liable for
the full amount of the Obligations and each Guarantor shall remain liable for
the full amount of its obligations hereunder.

(b) Holdings, the Company and each Guarantor hereby agree that all Indebtedness
and other monetary obligations owed by it to Holdings, the Company, any other
Guarantor or any subsidiary shall be fully subordinated to the payment in full
in cash or immediately available funds of the Obligations (other than contingent
indemnity or expense reimbursement obligations in respect of which no claim has
been made) to the extent subordination is required pursuant to the provisions of
Section 6.01(e) of the Term Loan Agreement.

ARTICLE 7

MISCELLANEOUS

Section 7.01 Notices. All communications and notices hereunder (including
communications and notices to the Collateral Agent) shall (except as otherwise
permitted or provided herein) be in writing and given as provided in Section
10.01 of the Term Loan Agreement. All communications and notices hereunder to
any Subsidiary Loan Party shall be given to it in care of the Company, with such
notice to be given as provided in Section 10.01 of the Term Loan Agreement. Any
such notice and other communication shall be deemed to be given or made at such
time as set forth in the Term Loan Agreement. Any party hereto may change its
notice details by notice to the other parties hereto.

Section 7.02 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or performance).

Section 7.03 Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

28



--------------------------------------------------------------------------------

Section 7.04 Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the other Loan
Documents. This Agreement shall be construed as a separate agreement with
respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

Section 7.05 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that, except as permitted
by the Term Loan Agreement, no Pledgor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Collateral Agent (as consented to by the Required Lenders or all Lenders,
as applicable).

Section 7.06 Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent and the other Secured Parties
shall be entitled to reimbursement of its expenses incurred hereunder as
provided in the Loan Documents.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the Collateral
Agent and each other Secured Party and their Affiliates and their respective
directors, trustees, officers, employees, agents and advisors (each, an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented fees, out-of-pocket charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution and delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the transactions contemplated hereby, (ii) the
use of proceeds of the Loans or other Obligations or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing, or to
the Collateral, whether or not any Indemnitee is a party thereto; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Loan Documents. The provisions of
this Section 7.06 shall remain operative and in full force and effect regardless
of the termination of this

 

29



--------------------------------------------------------------------------------

Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 7.06 shall be
payable on written demand therefor, accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

Section 7.07 Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent (at the direction of the
Required Lenders) may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Subject
to the Intercreditor Agreements, the Collateral Agent shall have the right, upon
the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Pledgor: (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Applicable Agent; and (i) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

Section 7.08 GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

30



--------------------------------------------------------------------------------

Section 7.09 Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, or any Secured Party in exercising any right, power or remedy hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and remedies of the Collateral Agent
and the Secured Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Secured Party therefrom shall in any event be effective
unless the same shall be permitted by Section 7.09(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or other extension of credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Collateral Agent, any
Lender or any other Secured Party may have had notice or knowledge of such
Default or Event of Default at the time. No notice or demand on any Pledgor in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent (at the direction of the Required Lenders) and the
Pledgor or Pledgors with respect to which such waiver, amendment or modification
is to apply, subject to any consent required in accordance with Section 10.08 of
the Term Loan Agreement and except as otherwise provided in the Intercreditor
Agreements; provided that the direction of the Required Lenders shall not be
required for (i) supplements to any of the schedules hereto, (ii) joinders of
additional subsidiaries as Guarantors and Pledgors or (iii) any termination or
release pursuant to Section 7.15. For the avoidance of doubt, the Collateral
Agent shall have no obligation to execute and deliver any amendment, supplement,
modification or waiver to this Agreement which affects its own rights, duties,
immunities or indemnities under this Agreement or under the other Loan
Documents. In signing such amendment, supplement, modification or waiver, the
Collateral Agent shall be entitled to receive indemnity satisfactory to it and
in all cases shall be provided with, and shall be fully protected in relying in
good faith upon, a certificate of an Officer of the Company.

(c) Notwithstanding anything to the contrary contained herein, the Collateral
Agent may grant extensions of time of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Pledgors on such date) where it reasonably determines, in
consultation with the Company, that perfection or obtaining of such items cannot
be accomplished by the time or times at which it would otherwise be required by
this Agreement or the other Loan Documents.

Section 7.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO

 

31



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Security Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.

Section 7.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14 Jurisdiction; Consent to Service Of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Collateral Agent or any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement in the courts
of any jurisdiction, except that each of the Loan Parties agrees that (i) it
will not bring any such action or proceeding in any court other than New York
Courts (it being acknowledged and agreed by the parties hereto that any other
forum would be inconvenient and inappropriate in view of the fact that more of
the Lenders who would be affected by any such action or proceeding have contacts
with the State of New York than any other jurisdiction), and (ii) in any such
action or proceeding brought against any Loan Party in any other court, it will
not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

32



--------------------------------------------------------------------------------

Section 7.15 Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall automatically terminate and be released upon the
occurrence of the Termination Date.

(b) A Pledgor shall automatically be released from its obligations hereunder
and/or the Liens granted hereby securing the Obligations shall be released in
whole or in part, as provided in Section 10.18 of the Term Loan Agreement
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral so released shall revert to any applicable Pledgor.

(c) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released if such Subsidiary Loan Party is released
from its guarantee pursuant to Article 2 in accordance with the terms of the
Term Loan Agreement.

(d) (i) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted by the Term Loan Agreement to any person that is not a Pledgor, (ii)
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 10.08 of the Term
Loan Agreement (to the extent required), or (iii) as otherwise may be provided
in the Intercreditor Agreements, the security interest in such Collateral shall
be automatically released.

(e) In connection with any termination or release pursuant to this Section 7.15,
the Collateral Agent shall execute and deliver to any Pledgor all documents that
such Pledgor shall reasonably request to evidence such termination or release
(including, without limitation, Uniform Commercial Code termination statements)
and will duly assign and transfer to such Pledgor such of the Pledged Collateral
that was released that may be in the possession of the Collateral Agent and has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement; provided that the Collateral Agent shall not be required to take any
action under this Section 7.15(e) unless such Pledgor shall have delivered to
the Collateral Agent together with such request, which may be incorporated into
such request, a reasonably detailed description of the Collateral, which in any
event shall be sufficient to effect the appropriate termination or release
without affecting any other Collateral. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Collateral Agent. In connection with any release pursuant to this Section 7.15,
the Pledgors shall be permitted to take any action in connection therewith
consistent with such release including, without limitation, the filing of
Uniform Commercial Code termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release prepared
by the Company, the Collateral Agent shall execute, deliver or acknowledge,
subject to the proviso above, such instruments or releases to evidence the
release of any Collateral permitted to be

 

33



--------------------------------------------------------------------------------

released pursuant to this Agreement. The Pledgors agree to pay all reasonable
and documented out-of-pocket expenses incurred by the Collateral Agent (and its
representatives and counsel) in connection with the execution and delivery of
such release documents or instruments.

Section 7.16 Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any subsidiary of a Loan Party that is required to become a
party hereto by any Loan Document of an instrument in the form of Exhibit I
hereto, such subsidiary shall become a Subsidiary Loan Party hereunder with the
same force and effect as if originally named as a Subsidiary Loan Party herein.
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

Section 7.17 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Secured Party to or for
the credit or the account of any party to this Agreement against any of and all
the obligations of such party now or hereafter existing under this Agreement
owed to such Secured Party, irrespective of whether or not such Secured Party
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Secured Party under this Section 7.17 are
in addition to other rights and remedies (including other rights of set-off)
that such Secured Party may have.

Section 7.18 Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, in each case, with respect to the Collateral are
subject to the limitations and provisions of the Intercreditor Agreements. In
the event of any conflict between the terms of the Intercreditor Agreements and
the terms of this Agreement with respect to the Collateral, the terms of the
applicable Intercreditor Agreement shall govern and control. Notwithstanding
anything herein to the contrary, prior to the Discharge (as defined in the
Intercreditor Agreement) of the ABL Obligations (as defined in the Intercreditor
Agreement), (i) no Pledgor shall be required to act or refrain from acting with
respect to any ABL Priority Collateral (as defined in the Intercreditor
Agreement) if compliance by such Pledgor with such requirement would result in a
breach of or constitute a default under the Intercreditor Agreement, and (ii)
the requirements of this Agreement to deliver any ABL Priority Collateral and
any certificates, instruments or documents in relation thereto to the Collateral
Agent shall be deemed satisfied by delivery of such ABL Priority Collateral and
such certificates, instruments or documents in relation thereto to the
Applicable Possessory Collateral Agent (as defined in the Intercreditor
Agreement).

Section 7.19 Person Serving as Collateral Agent. On the date hereof, the
Collateral Agent hereunder is the same person that is the Collateral Agent under
(and as defined in) the Term Loan Agreement. Written notice of resignation by
the Collateral Agent under (and as defined in) the Term Loan Agreement pursuant
to the Term Loan Agreement shall also constitute notice of resignation as the
Collateral Agent under this Agreement. Upon the acceptance of any appointment as
the Collateral Agent under (and as defined in) the Term Loan Agreement by a

 

34



--------------------------------------------------------------------------------

successor, that successor shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent
pursuant hereto. The Collateral Agent immediately prior to any change in
Collateral Agent pursuant to this Section 7.19 (the “Prior Collateral Agent”)
shall be deemed to have assigned all of its rights, powers and duties hereunder
to the successor Collateral Agent determined in accordance with this Section
7.19 (the “Successor Collateral Agent”) and the Successor Collateral Agent shall
be deemed to have accepted, assumed and succeeded to such rights, powers and
duties. The Prior Collateral Agent shall cooperate with the Pledgors and such
Successor Collateral Agent to ensure that all actions are taken that are
necessary to vest in such Successor Collateral Agent the rights granted to the
Prior Collateral Agent hereunder with respect to the Collateral, including (a)
the filing of amended financing statements in the appropriate filing offices,
(b) to the extent that the Prior Collateral Agent holds, or a third party holds
on its behalf, physical possession of or “control” (as defined in the New York
UCC, the Uniform Commercial Code of any other applicable jurisdiction, or other
applicable law) (or any similar concept under foreign law) over Collateral
pursuant to this Agreement or any other Security Document, the delivery, to the
Successor Collateral Agent of the Collateral in its possession or control
together with any necessary endorsements to the extent required by this
Agreement, and (c) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, all without recourse to, or
representation or warranty by, the Collateral Agent, and at the sole cost and
expense of the Pledgors.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VERSO PAPER FINANCE HOLDINGS LLC VERSO PAPER HOLDINGS LLC

[OTHER SUBSIDIARY LOAN PARTIES]

By:  

 

Name:   Allen J. Campbell Title:   Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Collateral Agent By:  

 

  Name:   Title:

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit I

to Guarantee and Collateral Agreement

(Term Loan Facility)

FORM OF SUPPLEMENT TO THE GUARANTEE AND COLLATERAL AGREEMENT

SUPPLEMENT NO.                      dated as of                      (this
“Supplement”), to the Guarantee and Collateral Agreement (Term Loan Facility),
dated as of July 15, 2016 (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware
limited liability company (the “Company”), each subsidiary of Holdings party
thereto from time to time, and identified on Schedule I attached hereto (other
than the Company, each, a “Subsidiary Loan Party”), and BARCLAYS BANK PLC, as
collateral agent (in such capacity, together with any successor collateral
agent, the “Collateral Agent”) for the Secured Parties (as defined
therein). Capitalized terms used herein and not otherwise defined herein have
the respective meanings assigned thereto in the Guarantee and Collateral
Agreement.

Section 7.16 of the Guarantee and Collateral Agreement provides that additional
subsidiaries of any Loan Party may become Subsidiary Loan Parties under the
Guarantee and Collateral Agreement by execution and delivery of an instrument in
the form of this Supplement. The undersigned subsidiary (the “New Pledgor”) is
executing this Supplement to become a Subsidiary Loan Party under the Guarantee
and Collateral Agreement in order to induce the Secured Parties to make or
continue extensions of credit.

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Pledgor by its signature below becomes a Subsidiary Loan
Party, a Guarantor and a Pledgor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Subsidiary
Loan Party, a Guarantor and a Pledgor, and the New Pledgor hereby (a) agrees to
all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it as a Subsidiary Loan Party, a Guarantor and a Pledgor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor and a Pledgor thereunder are true and
correct, in all material respects, on and as of the date hereof. In furtherance
of the foregoing, the New Pledgor, as security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Obligations, does hereby assign and pledge to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and does hereby grant to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, a security
interest in all of the New Pledgor’s right, title and interest in, to or under
the Collateral, whether now owned or at any time hereafter acquired by the New
Pledgor or in which the New Pledgor now has or at any time in the future may
acquire any right, title or interest. Each reference to a “Subsidiary Loan
Party”, a “Guarantor” or a “Pledgor” in the Guarantee and Collateral Agreement
shall be deemed to include the New Pledgor. The Guarantee and Collateral
Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Pledgor.

SECTION 4. The New Pledgor hereby represents and warrants that:

(a) set forth on Schedule II attached hereto is a true and correct schedule of
the percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof represented by the New Pledgor’s Pledged Stock
and includes all Equity Interests, debt securities and promissory notes or
instruments evidencing Indebtedness and other Pledged Securities required to be
(i) pledged by the New Pledgor in order to satisfy the requirements of the Loan
Documents, or (ii) delivered by the New Pledgor pursuant to Section 3.02(b) of
the Guarantee and Collateral Agreement;

(b) set forth on Schedule III attached hereto is a true and correct schedule of
all of the Patents, Trademarks and Copyrights registered to, applied for by, or
owned by, the New Pledgor as of the date hereof and any IP Agreements of the New
Pledgor as of the date hereof;

(c) set forth on Schedule IV attached hereto is each governmental, municipal or
other office in which Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral naming the
New Pledgor as “debtor” should be filed in order to perfect the Security
Interest in Article 9 Collateral;

(d) set forth on Schedule V attached hereto is a true and correct schedule of
all Commercial Tort Claims of the New Pledgor, including a summary description
of such claims, in excess of $3.0 million individually or $15.0 million in the
aggregate for all Pledgors;

(e) except as set forth in Schedule VI, as of the date hereof, all Accounts have
been originated by the New Pledgor and all Inventory has been produced or
acquired by the New Pledgor in the ordinary course of business; and

(f) set forth under its signature hereto, is the true and correct legal name of
the New Pledgor, its jurisdiction of formation and the location of its chief
executive office.

 

Exhibit I-2



--------------------------------------------------------------------------------

Each of the foregoing Schedules attached hereto shall be deemed to supplement
the corresponding Schedule to the Guarantee and Collateral Agreement.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. The New Pledgor hereby irrevocably authorizes the Collateral Agent
and the Required Lenders at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings and
filings with respect to timber to be cut) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether the New Pledgor is an organization, the type of
organization and any organizational identification number issued to the New
Pledgor, (ii) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates and (iii) a description of collateral that describes such property in
any other manner as the Collateral Agent or the Required Lenders may reasonably
determine is necessary or advisable to ensure the perfection of the security
interest in the Article 9 Collateral granted under this Supplement and the
Guarantee and Collateral Agreement, including describing such property as “all
assets of the Debtor, whether now owned or hereafter acquired” or “all property
of the Debtor, whether now owned or hereafter acquired” or words of similar
effect. The New Pledgor agrees to provide such information to the Collateral
Agent and the Required Lenders promptly upon request, including providing within
30 days of any reasonable request therefor legal descriptions of real property
(other than real property subject to a Mortgage) on which timber to be cut of
the New Pledgor is located.

SECTION 7. THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 10. The New Pledgor agrees to reimburse the Collateral Agent and the
other Secured Parties for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, disbursements and other
charges of counsel for the Collateral Agent.

 

Exhibit I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

[Name of New Pledgor] By:  

 

  Name:   Title: Legal Name: Jurisdiction of Formation: Location of Chief
Executive Office: BARCLAYS BANK PLC, as Collateral Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Guarantee and Collateral Agreement

(Term Loan Facility)

SUBSIDIARIES OF HOLDINGS PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT (TERM
LOAN FACILITY)

[List.]

 

Exhibit I-5



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Guarantee and Collateral Agreement

(Term Loan Facility)

PLEDGED STOCK; PLEDGED DEBT SECURITIES OF THE NEW PLEDGOR

EQUITY INTERESTS

 

Issuer

   Registered Owner    Number and
Class of
Equity
Interest    Percentage
of Equity
Interests    Certificate
No.            

DEBT SECURITIES/OBLIGATIONS

 

Issuer

   Principal Amount    Date of Note    Maturity Date         

 

Exhibit I-6



--------------------------------------------------------------------------------

Schedule III

to Supplement No.     

to the Guarantee and Collateral Agreement

(Term Loan Facility)

INTELLECTUAL PROPERTY

Patents Owned by [Name of Pledgor]1

U.S. Patent Registrations2 and U.S. Published Patent Applications3

 

Country

  

Pat. No.

  

App. No.

  

Description

  

Issue Date

  

Record Owner

                                            

Copyrights Owned by [Name of Pledgor]4

U.S. Copyright Registrations5

 

Type

  

Registration No.

  

Expiration Date

                 

U.S. Copyright Applications6

 

Type

  

Application No.

  

Filing Date

                 

 

1  State if no Patents are owned.

2  List in numerical order by Registration No.

3  List in numerical order by Application No.

4  State if no Copyrights are owned.

5  List in numerical order by Registration No.

6  List in numerical order by Application No.

 

Exhibit I-7



--------------------------------------------------------------------------------

Trademarks Owned by [Name of Pledgor]7

U.S. Trademark Registrations8 and U.S. Trademark Applications9

 

Jurisdiction

  

Trademark

  

App. No.

(App. Date)

  

Reg. No.

(Reg. Date)

  

Owner

  

Status

                                            

 

7  State if no Trademarks are owned.

8  List in numerical order by Registration No.

9  List in numerical order by Application No.

 

Exhibit I-8



--------------------------------------------------------------------------------

Schedule IV

to Supplement No.     

to the Guarantee and Collateral Agreement

(Term Loan Facility)

FILING JURISDICTIONS

 

Pledgor

  

Jurisdiction

  

Organizational ID

Number

     

 

Exhibit I-9



--------------------------------------------------------------------------------

Schedule V

to Supplement No.     

to the Guarantee and Collateral Agreement

(Term Loan Facility)

COMMERCIAL TORT CLAIMS

 

Case

  

Court/

Case No.

  

Date

Filed

  

Named Entity

  

Specific Description of Claim

           

 

Exhibit I-10



--------------------------------------------------------------------------------

Schedule VI

to Supplement No.     

to the Guarantee and Collateral Agreement

(Term Loan Facility)

MATTERS RELATING TO ACCOUNTS AND INVENTORY

Unusual Transactions

[    ]

Change in Corporate Identity/Structure

 

Pledgor

  

Description of Change

  

 

Exhibit I-11



--------------------------------------------------------------------------------

Exhibit II

to Guarantee and Collateral Agreement

(Term Loan Facility)

FORM OF ACKNOWLEDGEMENT AND CONSENT

[DATE]

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement (Term Loan Facility), dated as of July 15, 2016 (the
“Agreement”), made by VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Company”), each subsidiary of Holdings party thereto
from time to time (other than the Company, each, a “Subsidiary Loan Party”), and
BARCLAYS BANK PLC, as Collateral Agent. Capitalized terms used herein and not
otherwise defined herein have the respective meanings assigned thereto in the
Agreement. The undersigned agrees for the benefit of the Collateral Agent and
the Secured Parties as follows:

The undersigned acknowledges that its Equity Interests have been pledged
pursuant to the terms of the Agreement and will comply with all actions that may
be required of it pursuant to the terms of the Agreement, including without
limitation, Section 3.05, Article 5 or Section 7.06(a) of the Agreement.

[Signature on the following page]

 

Exhibit II-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Acknowledgement and
Consent as of the date first written above.

 

[NAME OF ISSUER] By:  

 

  Name:   Title: Address for Notices:

 

 

 

Fax  



--------------------------------------------------------------------------------

Exhibit III

to Guarantee and Collateral Agreement

(Term Loan Facility)

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT (TERM LOAN FACILITY), dated
as of [                ] (this “Agreement”), made by [●], a [●] [●] (the
“Pledgor”), in favor of BARCLAYS BANK PLC, as collateral agent (in such
capacity, together with any successor collateral agent, the “Collateral Agent”)
for the Secured Parties (as defined in the Guarantee and Collateral Agreement
(as defined below)).

Reference is made to the Guarantee and Collateral Agreement (Term Loan
Facility), dated as of July 15, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited liability company
(the “Company”), each subsidiary of Holdings party thereto from time to time,
and BARCLAYS BANK PLC, as Collateral Agent (as defined therein).

The parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Guarantee and Collateral
Agreement. The rules of construction specified in Section 1.01(b) of the
Guarantee and Collateral Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may be, in full of the Obligations, the Pledgor pursuant
to the Guarantee and Collateral Agreement did, and hereby does, assign and
pledge to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and grant to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
the Pledgor or in which the Pledgor now has or at any time in the future may
acquire any right, title or interest (collectively, the “IP Collateral”):

[(i) (a) all letters patent of the United States or the equivalent thereof in
any other country or jurisdiction, including those listed on Schedule I, and all
applications for letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule I, (b)
all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions

 

Exhibit III-1



--------------------------------------------------------------------------------

disclosed or claimed therein, (c) all claims for, and rights to sue for, past or
future infringements of any of the foregoing, and (d) all income, royalties,
damages and payments now or hereafter due and payable with respect to any of the
foregoing, including damages and payments for past or future infringement
thereof and (e) any rights corresponding to any of the foregoing throughout the
world;]

[(ii) (a) all U.S. or foreign copyrights, including all copyright rights in any
work subject to the copyright laws of the United States or any other country,
whether as author, assignee, transferee or otherwise, (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office and the
right to obtain all renewals thereof, including those listed on Schedule II, (c)
all claims for, and rights to sue for, past or future infringements of any of
the foregoing, (d) all income, royalties, damages and payments now or hereafter
due and payable with respect to any of the foregoing, including damages and
payments for past or future infringement thereof and (e) any rights
corresponding to any of the foregoing throughout the world;]

[(iii) (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and General Intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby, (c) all claims for, and rights to
sue for, past or future infringements of any of the foregoing, (d) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement thereof and (e) any rights corresponding to any of the foregoing
throughout the world;] [and]

[(iv)] to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (and the following shall not
constitute IP Collateral for the Obligations) any Excluded Assets (and Excluded
Assets shall not constitute IP Collateral for the Obligations), including,
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, pending United States of America
“intent-to-use” trademark applications for which a verified statement of use or
an amendment to allege use has not been filed with and accepted by the United
States Patent and Trademark Office.

 

Exhibit III-2



--------------------------------------------------------------------------------

SECTION 3. Guarantee and Collateral Agreement. The security interests granted to
the Collateral Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Collateral Agent pursuant to the
Guarantee and Collateral Agreement. The Pledgor hereby acknowledges and affirms
that the rights and remedies of the Collateral Agent and the other Secured
Parties with respect to the IP Collateral are more fully set forth in the
Guarantee and Collateral Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Guarantee and
Collateral Agreement, the terms of the Guarantee and Collateral Agreement shall
govern.

SECTION 4. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed original.

SECTION 5. Termination. This Agreement and the security interest granted hereby
shall automatically terminate with respect to all of the Pledgor’s Obligations
and any Lien arising therefrom shall be automatically released upon termination
of the Guarantee and Collateral Agreement or as otherwise provided in the
Guarantee and Collateral Agreement. The Collateral Agent shall, in connection
with any termination or release hereunder or under the Guarantee and Collateral
Agreement, execute and deliver to the Pledgor as the Pledgor may reasonably
request, an instrument in writing evidencing such release of the security
interest in the IP Collateral acquired under this Agreement; provided that the
Collateral Agent shall not be required to take any action under this Section 5
unless the Pledgor shall have delivered to the Collateral Agent together with
such request, which may be incorporated into such request, a reasonably detailed
description of the IP Collateral, which in any event shall be sufficient to
effect the appropriate release without affecting any other Collateral. Any
execution and delivery of instruments pursuant to this Section 5 shall be
without recourse to or warranty by the Collateral Agent. In connection with any
release pursuant to this Section 5, the Pledgor shall be permitted to take any
action in connection therewith consistent with such release including, without
limitation, the filing of such instrument with the United States Patent and
Trademark Office or United States Copyright Office, as applicable. The Pledgor
agrees to pay all reasonable and documented out-of-pocket expenses incurred by
the Collateral Agent (and its representatives and counsel) in connection with
the execution and delivery of such release instruments.

SECTION 6. Authorization to Revise Schedules. The Pledgor hereby authorizes the
Collateral Agent and the Required Lenders to supplement this Agreement by
supplementing Schedule I, II, or III hereto or adding additional schedules
hereto to specifically identify any asset or item that may constitute IP
Collateral (and to present and otherwise record (including with the United
States Patent and Trademark Office or United

 

Exhibit III-3



--------------------------------------------------------------------------------

States Copyright Office, as applicable) this Agreement together with such
supplemented or additional schedules, which shall be and are hereby incorporated
into this Agreement by reference).

SECTION 7. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, in each case, with respect to the IP Collateral are
subject to the limitations and provisions of the Intercreditor Agreements. In
the event of any conflict between the terms of the Intercreditor Agreements and
the terms of this Agreement with respect to the IP Collateral, the terms of the
applicable Intercreditor Agreement shall govern and control. Notwithstanding
anything herein to the contrary, prior to the Discharge (as defined in the
Intercreditor Agreement) of the ABL Obligations (as defined in the Intercreditor
Agreement), (i) the Pledgor shall not be required to act or refrain from acting
with respect to any ABL Priority Collateral (as defined in the Intercreditor
Agreement) if compliance by the Pledgor with such requirement would result in a
breach of or constitute a default under the Intercreditor Agreement, and (ii)
the requirements of this Agreement to deliver any ABL Priority Collateral and
any certificates, instruments or documents in relation thereto to the Collateral
Agent shall be deemed satisfied by delivery of such ABL Priority Collateral and
such certificates, instruments or documents in relation thereto to the
Applicable Possessory Collateral Agent (as defined in the Intercreditor
Agreement).

[Signature Pages Follow]

 

Exhibit III-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[Name of Pledgor] By:  

 

  Name:   Title:

 

Exhibit III-5



--------------------------------------------------------------------------------

Accepted and Agreed to: BARCLAYS BANK PLC, as Collateral Agent By:  

 

  Name:   Title:

 

Exhibit III-6



--------------------------------------------------------------------------------

Schedule I

to Intellectual Property Security Agreement

Patents Owned by [Name of Pledgor]10

U.S. Patent Registrations11 and U.S. Published Patent Applications12

 

Country

  

Pat. No.

  

App. No.

  

Description

  

Issue Date

  

Record Owner

                             

 

10  Make a separate page of Schedule I for each Pledgor and state if no Patents
are owned.

11  List in numerical order by Registration No.

12  List in numerical order by Application No.

 

Exhibit III-7



--------------------------------------------------------------------------------

Schedule II

to Intellectual Property Security Agreement

Copyrights Owned by [Name of Pledgor]13

U.S. Copyright Registrations14

 

Type

  

Registration No.

  

Expiration Date

                 

U.S. Copyright Applications15

 

Type

  

Application No.

  

Filing Date

                 

 

13  Make a separate page of Schedule II for each Pledgor and state if no
Copyrights are owned.

14  List in numerical order by Registration No.

15  List in numerical order by Application No.

 

Exhibit III-8



--------------------------------------------------------------------------------

Schedule III

to Intellectual Property Security Agreement

Trademarks Owned by [Name of Pledgor]16

U.S. Trademark Registrations17 and U.S. Trademark Applications18

 

Jurisdiction

  

Trademark

  

App. No.

(App. Date)

  

Reg. No.

(Reg. Date)

  

Owner

  

Status

                                            

 

16  Make a separate page of Schedule III for each Pledgor and state if no
Trademarks are owned.

17  List in numerical order by Registration No.

18  List in numerical order by Application No.

 

Exhibit III-9



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE

Exhibit H to Senior Secured Term Loan Agreement

Form of Mortgage

Address of Property:

 

 

Permanent Parcel(s) No(s).:

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING

by and from

[●]

“Mortgagor”

to

BARCLAYS BANK PLC, in its capacity as Collateral Agent, “Mortgagee”

Dated as of [●], 2016

 

           Location:    [●]   Municipality:                    [●]   County:   
[●]   State:    [●]

Prepared by and when recorded mail to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 N. Wacker Drive

Chicago, Illinois

Attn: Real Estate Department

 

Exhibit H

1



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (this “Mortgage”) is dated as of [●], 2016 by and from [●], a [●], as
mortgagor, assignor and debtor (in such capacities and, together with any
successors and assigns in such capacities, “Mortgagor”), whose address is [●],
to BARCLAYS BANK PLC (“Barclays”), as Collateral Agent for the Lenders and other
Secured Parties as mortgagee, assignee and secured party (in such capacities
and, together with its successors and assigns in such capacities, “Mortgagee”),
having an address [●].

WHEREAS, reference is made to (a) that certain Senior Secured Term Loan
Agreement dated as of July 15, 2016 (as amended, renewed, extended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Verso Paper Finance Holdings LLC (“Holdings”), Verso Paper Holdings
LLC, as borrower (the “Borrower”), each of the Subsidiary Loan Parties party
thereto, the Lenders party thereto from time to time, Barclays, as
Administrative Agent and Collateral Agent, and the other parties thereto and (b)
that certain Guarantee and Collateral Agreement dated as of July 15, 2016 (as
amended, renewed, extended, restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), among Holdings, Borrower, each
Subsidiary Loan Party party thereto and Collateral Agent;

WHEREAS, concurrently with the execution and delivery of the Credit Agreement,
Borrower entered into that certain Asset-Based Revolving Credit Agreement dated
as of July 15, 2016 by and among Holdings, Borrower, the Subsidiary Loan Parties
party thereto, the lenders party thereto, and Wells Fargo Bank, National
Association, as administrative agent, and certain additional parties as
arrangers and bookrunners, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time (the “ABL Credit
Agreement”);

WHEREAS, concurrently with the execution and delivery of the Credit Agreement
and the ABL Credit Agreement, Wells Fargo Bank, National Association, in its
capacity as the ABL Facility Agent (as defined therein) entered into that
certain ABL Intercreditor Agreement dated as of July 15, 2016 (as amended,
renewed, extended, restated, supplemented or otherwise modified from time to
time, the “ABL Intercreditor Agreement”) with Barclays, in its capacity as the
Term Facility Agent and as the Intercreditor Agent (each as defined therein),
Borrower, Holdings and the Subsidiary Loan Parties; and

WHEREAS, the Lenders have agreed to extend credit to Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Mortgage. [Mortgagor is a subsidiary of Borrower,
will derive substantial benefits from the extension of credit to Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Mortgage in order to induce Lenders to extend such credit.]

Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Mortgage. As used herein, the following terms shall have the
following meanings:

(a) “ABL Intercreditor Agreement” has the meaning assigned to such term in the
recitals of this Mortgage.

(b) “Bankruptcy Code” has the meaning assigned to such term in Section 6.2.

(c) “Barclays” has the meaning assigned to such term in the preamble hereof.

(d) “Borrower” has the meaning assigned to such term in the recitals of this
Mortgage.

(e) “Charges” means any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property except, in
each case, Permitted Liens.

(f) “Collateral Agent” means Barclays acting as the collateral agent for the
Secured Parties, together with its successors and assigns in such capacity.

(g) “Collateral Agreement” has the meaning assigned to such term in the recitals
of this Mortgage.

(h) “Credit Agreement” has the meaning assigned to such term in the recitals of
this Mortgage.

(i) “Credit Documents” means (a) the “Loan Documents” as defined in the Credit
Agreement and (b) any other related documents or instruments executed and
delivered pursuant to the documents referred to in the foregoing clause (a), in
each case, as such documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.

(j) “Holdings” has the meaning assigned to such term in the recitals of this
Mortgage.

 

2



--------------------------------------------------------------------------------

(k) “Intercreditor Agreements” means each of the ABL Intercreditor Agreement and
any other intercreditor agreement entered into in compliance with the Credit
Agreement.

(l) “Mortgage” has the meaning assigned to such term in the preamble hereof.

(m) “Mortgaged Property” means the fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with all timber to be cut, any greater estate therein as hereafter may be
acquired by Mortgagor and all of Mortgagor’s right, title and interest in, to
and under all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing in each
case whether now owned or hereafter acquired, including without limitation all
water rights, mineral, oil and gas rights, easements and rights of way
(collectively, the “Land”), and all of Mortgagor’s right, title and interest now
or hereafter acquired in, to and under (1) all buildings, structures and other
improvements now owned or hereafter acquired by Mortgagor, now or at any time
situated, placed or constructed upon the Land (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”), (2) all materials,
supplies, equipment, apparatus and other items of personal property now owned or
hereafter acquired by Mortgagor and now or hereafter attached to, installed in
or used in connection with any of the Improvements or the Land, and water, gas,
electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements, and all equipment, inventory and
other goods in which Mortgagor now has or hereafter acquires any rights or any
power to transfer rights and (in each case in this clause (2)) that are or are
to become fixtures (as defined in the UCC, defined below) related to the Land
(the “Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper, including all such
items as defined in the UCC, now owned or hereafter acquired by Mortgagor and
now or hereafter affixed to, placed upon, used in connection with, arising from
or otherwise related to the Premises (the “Personalty”), (4) all reserves,
escrows or impounds required under the Credit Agreement or any of the other
Credit Documents and all of Mortgagor’s right, title and interest in all
reserves, deferred payments, deposits, refunds and claims of any nature that (in
each case in this clause (4)) are specifically related to the Mortgaged Property
(the “Deposit Accounts”), (5) all leases, licenses, concessions, occupancy
agreements or other agreements (written or oral, now or at any time in effect)
which grant to any person a possessory interest in, or the right to use, all or
any part of the Mortgaged Property, together with all related security and other
deposits (the “Leases”), (6) all of the rents, revenues, royalties, income,
proceeds, profits, accounts receivable, security and other types of deposits,
and other benefits paid or payable by parties to the Leases for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (the “Rents”), (7) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, indemnities, warranties, permits, licenses,
certificates and entitlements in any way relating specifically to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property (the “Property Agreements”), (8) all property tax refunds
payable with respect to the Mortgaged Property (the “Tax Refunds”), (9) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”), (10) all insurance policies, unearned
premiums therefor and proceeds from such

 

3



--------------------------------------------------------------------------------

policies covering any of the above property now or hereafter acquired by
Mortgagor (the “Insurance”), (11) all awards, damages, remunerations,
reimbursements, settlements or compensation heretofore made or hereafter to be
made by any Governmental Authority pertaining to any condemnation or other
taking (or any purchase in lieu thereof) of all or any portion of the Land,
Improvements, Fixtures or Personalty (the “Condemnation Awards”) and (12) any
and all right, title and interest of Mortgagor in and to any and all drawings,
plans, specifications, file materials, operating and maintenance records,
catalogues, tenant lists, correspondence, advertising materials, operating
manuals, warranties, guarantees, appraisals, studies and data relating
specifically to the Mortgaged Property or the construction of any alteration
relating to the Premises or the maintenance of any Property Agreement (the
“Records”). As used in this Mortgage, the term “Mortgaged Property” shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein.

(n) “Mortgagee” has the meaning assigned to such term in the preamble hereof.

(o) “Mortgagor” has the meaning assigned to such term in the preamble hereof.

(p) “Permitted Liens” means Liens that are not prohibited by the Credit
Agreement.

(q) “Secured Amount” has the meaning assigned to such term in Section 2.4.

(r) “Secured Obligations” means the “Obligations” as defined in the Credit
Agreement.

(s) “Secured Parties” means the persons holding any Secured Obligations and in
any event including all “Secured Parties” as defined in the Credit Agreement.

(t) “UCC” means the Uniform Commercial Code of the state in which the Premises
are located or, if the creation, perfection and enforcement of any security
interest herein granted is governed by the laws of any other state, then, as to
the matter in question, the Uniform Commercial Code in effect in that state.

ARTICLE II GRANT

Section 2.1 Grant. To secure the payment or performance, as the case may be, in
full of the Secured Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS,
SELLS, CONVEYS and CONFIRMS, to Mortgagee, for the benefit of the Secured
Parties, a mortgage lien upon and a security interest in all of Mortgagor’s
estate, right, title and interest in and to the Mortgaged Property, subject,
however, to Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property to
Mortgagee, for the benefit of the Secured Parties, and Mortgagor does hereby
bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title
to the Mortgaged Property unto Mortgagee.

 

4



--------------------------------------------------------------------------------

Section 2.2 Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Secured Obligations.

Section 2.3 Future Advances. This Mortgage shall secure all Secured Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under any Credit Document and shall secure not only Secured
Obligations with respect to presently existing indebtedness under the Credit
Documents, but also any and all other indebtedness which may hereafter be owing
to the Secured Parties under the Credit Documents, however incurred, whether
interest, discount or otherwise, and whether the same shall be deferred, accrued
or capitalized, including future advances and re-advances, pursuant to the
Credit Agreement or the other Credit Documents, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, modifications or renewals of all such Secured Obligations
whether or not Mortgagor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Mortgage.

Section 2.4 Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $[●] (the “Secured Amount”), plus,
to the extent permitted by applicable law, collection costs, sums advanced for
the payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by Mortgagee by reason of any default by
Mortgagor under the terms hereof, together with interest thereon, all of which
amount shall be secured hereby.1

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the Secured
Obligations exceeds the Secured Amount, any payments and repayments of the
Secured Obligations shall not be deemed to be applied against or to reduce the
Secured Amount.2

Section 2.6 No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Mortgagee or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on Mortgagor’s part to be so performed or observed or shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part of Mortgagor relating thereto or for any breach of any representation or
warranty on the part of Mortgagor contained in this Mortgage or any Credit
Document, or under or in respect of the Mortgaged Property or made in connection
herewith or therewith. The obligations of Mortgagor contained in this Section
2.6 shall survive the termination hereof and the discharge of Mortgagor’s other
obligations under this Mortgage or the other Credit Documents.

 

1  Delete if not required by state law.

2  Delete if Section 2.4 is deleted.

 

5



--------------------------------------------------------------------------------

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Payment and Performance. Mortgagor shall pay and perform the Secured
Obligations in full as and when the same shall become due under the Credit
Documents and when they are required to be performed thereunder.

Section 3.2 Title to Mortgaged Property and Lien of this Instrument.

(a) Mortgagor has good record and insurable fee simple title to the Mortgaged
Property free and clear of any liens, claims or interests, except the Permitted
Liens. Upon recordation in the official real estate records in the county (or
other applicable jurisdiction) in which the Premises are located, this Mortgage
will constitute a valid and enforceable mortgage lien, with record notice to
third parties, on the Mortgaged Property in favor of Mortgagee for the benefit
of the Secured Parties subject only to Permitted Liens.

(b) Mortgagor shall (i) keep in effect all rights and appurtenances to or that
constitute a part of the Mortgaged Property and (ii) protect, preserve and
defend all its right, title and interest in the Mortgaged Property and title
thereto.

Section 3.3 Power to Create Lien and Security. Mortgagor has full power and
lawful authority to grant, bargain, sell, assign, transfer, mortgage and convey
a lien and security interest in all of the Mortgaged Property in the manner and
form herein provided and without obtaining the authorization, approval, consent
or waiver of any grantor, lessor, sublessor, Governmental Authority or other
Person whomsoever.

Section 3.4 Priority. Mortgagor shall preserve and protect the priority of the
lien and security interest of this Mortgage. Mortgagee shall forever warrant and
defend to Mortgagee the Lien and security interests created and evidenced hereby
and the validity and first priority position hereof in any action or proceeding
against the claims of any and all persons whomsoever affecting or purporting to
affect the Mortgaged Property or any of the rights of Mortgagee hereunder. If
any lien or security interest other than a Permitted Lien is asserted against
the Mortgaged Property, Mortgagor shall promptly, and at its expense, pay the
underlying claim in full or take such other commercially reasonable action so as
to cause it to be released or contest the same in compliance with the
requirements of the Credit Agreement. Upon obtaining knowledge of the pendency
of any proceedings for the eviction of Mortgagor from the Mortgaged Property or
any part thereof by paramount title or otherwise questioning Mortgagor’s right,
title and interest in, to and under the Mortgaged Property as warranted in this
Mortgage, or of any condition that could give rise to any such proceedings,
Mortgagor shall promptly notify the Mortgagee thereof. Mortgagee may participate
in such proceedings and Mortgagor will deliver or cause to be delivered to
Mortgagee all instruments requested by Mortgagee to permit such
participation. In any such proceedings, Mortgagee may be represented by counsel
satisfactory to the Mortgagee at the reasonable expense of Mortgagor. If, upon
the resolution of such proceedings, Mortgagor shall suffer a loss of the
Mortgaged Property or any part thereof or

 

6



--------------------------------------------------------------------------------

interest therein and title insurance proceeds shall be payable in connection
therewith, such proceeds are hereby assigned to and shall be paid to Mortgagee
to be applied in accordance with the terms of the Credit Agreement and the
Intercreditor Agreement.

Section 3.5 Replacement of Fixtures and Personalty. Mortgagor shall not, without
the prior written consent of Mortgagee, permit any of the Fixtures or Personalty
owned or leased by Mortgagor to be removed at any time from the Land or
Improvements, unless the removed item is (a) removed temporarily for its
protection, maintenance or repair, (b) replaced by an item of similar
functionality and quality, (c) obsolete or unnecessary for the then-current
operation of the Premises, or (d) not prohibited from being removed by the
Credit Agreement or the Collateral Agreement without being replaced as described
in clause (b) above.

Section 3.6 Inspection. Mortgagor shall permit Mortgagee and its agents,
representatives and employees, upon five Business Days’ notice to Mortgagor and
at reasonable times during regular business hours, to inspect the Mortgaged
Property and all books and records of Mortgagor located thereon, and to conduct
such environmental and engineering studies as Mortgagee may reasonably require,
provided that such inspections and studies shall not materially or unreasonably
interfere with the use and operation of the Mortgaged Property. The expense of
any inspection shall be borne by Mortgagor and Mortgagor shall pay, or reimburse
the Mortgagee for, such expense in accordance with Section 5.07 of the Credit
Agreement.

Section 3.7 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Mortgagor shall maintain or cause to be maintained the insurance
required by Section 5.02 of the Credit Agreement.

(b) Condemnation Awards. Mortgagor shall cause all condemnation awards to be
applied in accordance with the Credit Agreement and the Intercreditor Agreement.

(c) Insurance Proceeds. Mortgagor shall cause all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property to be applied
in accordance with the Credit Agreement and the Intercreditor Agreement.

Section 3.8 Payment of Charges; Taxes. All Charges imposed upon or assessed
against the Mortgaged Property have been paid and discharged. The Mortgagor has
filed all federal, state, commonwealth, county, municipal and city income and
other material tax returns required to have been filed by it and the Mortgagor
does not know of any basis for any additional assessment or charge in respect of
any such taxes or other Impositions. Unless and to the extent not prohibited by
the terms of the Credit Agreement, Mortgagor shall pay and discharge, or cause
to be paid and discharged, from time to time prior to same becoming delinquent,
all Charges. Mortgagor shall deliver to Mortgagee, upon Mortgagee’s reasonable
written request, to the extent reasonably available to Mortgagor, receipts
evidencing the payment of all such Charges.

Section 3.9 Liens; Transfers.

(a) Subject to the Credit Agreement and the other Credit Documents, the
Mortgagor may not, without the prior written consent of the Mortgagee, permit to
exist or grant any Lien on all or any part of the Mortgaged Property or suffer
or allow any of the foregoing to occur by operation of law or otherwise.

(b) Subject to the Credit Agreement and the other Credit Documents, the
Mortgagor may not, without the prior written consent of the Mortgagee, sell,
convey, assign, lease or otherwise transfer all or any part of the Mortgaged
Property.

 

7



--------------------------------------------------------------------------------

Section 3.10 Condition of Mortgaged Property.

(a) All of the Premises and the use thereof presently comply with, and will
during the full term of this Mortgage continue to comply with, all material
requirements of all applicable laws and ordinances with respect to zoning,
subdivision, construction, building and land use, including, without limitation,
requirements with respect to parking, access and certificates of occupancy (and
similar certificates), or the provisions of any lease, easement or other
agreement affecting all or any part of the Mortgaged Property. Mortgagor has not
received any notice of an alleged violation with respect to any of the
foregoing. All of the Improvements lie wholly within the boundaries and building
restriction lines of the Land. No Improvements on adjoining properties encroach
upon the Land, and no easements or other encumbrances upon the Land encroach
upon or under any of the Improvements or any portion of the Mortgaged Property,
other than Permitted Liens.

(b) As of the date hereof, the Mortgagor has neither received any notice of nor
has any knowledge of any disputes regarding boundary lines, location,
encroachments or possession of any portions of the Mortgaged Property.

(c) No portion of the Premises is located in an area identified by the Federal
Emergency Management Agency or any successor thereto as an area having special
flood hazards pursuant to the Flood Insurance Acts promulgated by the Federal
Emergency Management Agency or any successor thereto or, if any portion of the
Premises is located within such area, as evidenced by the Federal Emergency
Management Agency Standard Flood Hazard Determination provided to the Mortgagee
by the Mortgagor pursuant to the terms of the Credit Agreement, the Mortgagor
has obtained the flood insurance prescribed in the Credit Agreement.

(d) The Premises are assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a portion of such lot or lots, and no other land or improvement
is assessed and taxed together with the Premises or any portion thereof.

(e) There are no options or rights of first refusal to purchase or acquire all
or any portion of the Mortgaged Property.

Section 3.11 Zoning. The Mortgagor shall not initiate, join in or consent to any
change in the zoning or any other permitted use classification of the Premises
without the prior written consent of the Mortgagee.

 

8



--------------------------------------------------------------------------------

ARTICLE IV [Intentionally Omitted]

ARTICLE V DEFAULT AND FORECLOSURE

Section 5.1 Events of Default. The occurrence of an Event of Default under the
Credit Agreement shall be an Event of Default hereunder.

Section 5.2 Remedies. Subject to the Intercreditor Agreements, upon the
occurrence and during the continuance of an Event of Default, Mortgagee
(personally or by its agents or attorneys) may, at Mortgagee’s election,
exercise any or all of the following rights, remedies and recourses:

(a) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(b) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
control, carry on the business thereof and exercise all rights and powers of the
Mortgagor with respect to thereto or otherwise use the Mortgaged Property upon
such terms and conditions as Mortgagee may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as Mortgagee deems necessary or
desirable), and apply all Rents and other amounts collected by Mortgagee in
connection therewith in accordance with the provisions of Section 5.8.

(c) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) Business Days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the other Secured Parties may be a purchaser at such sale. If Mortgagee
or such other Secured Party is the highest bidder, Mortgagee or such other
Secured Party may credit the portion of the purchase price that would be
distributed to Mortgagee or such other Secured Party against the Secured
Obligations in lieu of paying cash. In the event this Mortgage is foreclosed by
judicial action, appraisement of the Mortgaged Property is waived. Mortgagee may
adjourn from time to time any sale by it to be made under or by virtue hereof by
announcement at the time and place appointed for such sale or for such adjourned
sale or sales, and Mortgagee, without further notice or publication, may make
such sale at the time and place to which the same shall be so adjourned.

(d) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Secured Obligations, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to

 

9



--------------------------------------------------------------------------------

such appointment. Any such receiver shall have all the usual powers and duties
of receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Section 5.8; provided, however, notwithstanding the appointment of any receiver,
Mortgagee shall be entitled as pledgee to the possession and control of any
cash, deposits or instruments at the time held by or payable or deliverable
under the terms of the Credit Agreement to Mortgagee.

(e) Other. Exercise all other rights, remedies and recourses granted under the
Credit Documents or otherwise available at law or in equity.

Section 5.3 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.4 Remedies Cumulative, Concurrent and Nonexclusive. Subject to the
Intercreditor Agreements and Section 7.18 of the Collateral Agreement, Mortgagee
and the other Secured Parties shall have all rights, remedies and recourses
granted in the Credit Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under the Credit Documents, or against the Mortgaged Property, or against any
one or more of them, at the sole discretion of Mortgagee or such other Secured
Party, as the case may be, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee or any other Secured Party in the enforcement of any rights, remedies
or recourses under the Credit Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

Section 5.5 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Credit Documents or the lien priority and
security interest in and to the Mortgaged Property. For payment of the Secured
Obligations, Mortgagee may resort to any other security in such order and manner
as Mortgagee may elect.

Section 5.6 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Secured Obligations or any part
thereof, or of any proceedings to foreclose the lien and security interest
created and evidenced hereby or otherwise enforce the provisions hereof or of
any other proceedings in aid of the enforcement hereof, Mortgagor shall enter
its voluntary appearance in such action, suit or proceeding. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Mortgagor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or

 

10



--------------------------------------------------------------------------------

providing for any stay of execution, exemption from civil process, redemption or
extension of time for payment, (b) all notices of any Event of Default or of
Mortgagee’s election to exercise or the actual exercise of any right, remedy or
recourse provided for under the Credit Documents, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation. Mortgagor shall
not claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made pursuant to this Mortgage, or pursuant to any decree,
judgment or order of any court of competent jurisdiction. Mortgagor covenants
not to hinder, delay or impede the execution of any power granted or delegated
to Mortgagee by this Mortgage but to suffer and permit the execution of every
such power as though no such law or laws had been made or enacted.

Section 5.7 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Credit Documents and shall thereafter elect to discontinue or abandon
it for any reason, Mortgagee or such other Secured Party, as the case may be,
shall have the unqualified right to do so and, in such an event, Mortgagor,
Mortgagee and the other Secured Parties shall be restored to their former
positions with respect to the Secured Obligations, the Credit Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee and the other Secured Parties shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Mortgagee or any other Secured Party thereafter to exercise any right, remedy
or recourse under the Credit Documents for such Event of Default.

Section 5.8 Application of Proceeds. Subject to the Intercreditor Agreements,
upon the occurrence and during the continuance of an Event of Default, Mortgagee
shall promptly apply the proceeds of any sale of, and the Rents and other
amounts generated by the holding, leasing, managing, operating or other use of,
the Mortgaged Property, in accordance with Section 5.02 of the Collateral
Agreement.

Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.

Section 5.9 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.2(c) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

 

11



--------------------------------------------------------------------------------

Section 5.10 Additional Advances and Disbursements; Costs of Enforcement.

(a) Subject to applicable provisions of the Credit Agreement, upon the
occurrence and during the continuance of any Event of Default, Mortgagee and
each of the other Secured Parties shall have the right, but not the obligation,
to cure such Event of Default in the name and on behalf of Mortgagor. All
reasonable sums advanced and reasonable documented out-of-pocket expenses
incurred at any time by Mortgagee or any other Secured Party under this Section
5.10, or otherwise under this Mortgage or applicable law, that is payable under
Section 5.10(b) shall, if not paid when due, bear interest at the rate provided
thereof in Section 2.10(c) of the Credit Agreement and all such sums, together
with interest thereon, shall be secured by this Mortgage.

(b) Subject to applicable provisions of the Credit Agreement, Mortgagor shall
pay all expenses (including reasonable attorneys’ fees and expenses) of or
incidental to the perfection and enforcement of this Mortgage or the
enforcement, compromise or settlement of the Secured Obligations or any claim
under this Mortgage and the other Credit Documents, and for the curing thereof,
or for defending or asserting the rights and claims of Mortgagee in respect
thereof, by litigation or otherwise. All amounts due under this Section 5.10
shall be payable on written demand therefor, accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

Section 5.11 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article V, the assignment of the Rents and Leases under
Article VI, the security interests under Article VII, nor any other remedies
afforded to Mortgagee under the Credit Documents, at law or in equity shall
cause Mortgagee or any other Secured Party to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
other Secured Party to lease the Mortgaged Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise.

ARTICLE VI ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases (but only to the extent permitted
under the existing Leases), whether now existing or hereafter entered into, and
all of its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing and Mortgagee shall
not have made the election below, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to otherwise use the
same in accordance with the terms of the Credit Agreement and other Credit
Documents. The foregoing license is granted subject to the conditional
limitation that no Event of Default shall have occurred and be continuing. Upon
the occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Secured Obligations or solvency of Mortgagor, the license
herein granted shall, at the election of Mortgagee, expire and terminate, upon
written notice to Mortgagor by Mortgagee.

 

12



--------------------------------------------------------------------------------

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law and by the terms of the Leases, a valid and fully perfected,
present assignment of the Rents arising out of the Leases and all security for
such Leases. Mortgagor acknowledges and agrees that upon recordation of this
Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and to the extent permitted
under applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a)
this Mortgage shall constitute a “security agreement” for purposes of Section
552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

ARTICLE VII SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records. To this end, Mortgagor grants to Mortgagee a security interest in the
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance, Condemnation Awards, Records and all other
Mortgaged Property which is personal property to secure the payment and
performance of the Secured Obligations, and agrees that Mortgagee shall have all
the rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records sent to Mortgagor at least ten (10) Business Days prior to any action
under the UCC shall constitute reasonable notice to Mortgagor. In the event of
any conflict or inconsistency whatsoever between the terms of this Mortgage and
the terms of the Collateral Agreement with respect to the collateral covered
both therein and herein, including, but not limited to, with respect to whether
any such Mortgaged Property is to be subject to a security interest or the use,
maintenance or transfer of any such Mortgaged Property, or the exercise or
applicability of any remedies in respect thereof, the Collateral Agreement shall
control, govern, and prevail, to the extent of any such conflict or
inconsistency. For the avoidance of doubt, no personal property of Mortgagor
that constitutes Excluded Property under the Collateral Agreement shall be
subject to any security interest of Mortgagee or any Secured Party or constitute
collateral hereunder.

 

13



--------------------------------------------------------------------------------

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Mortgagor
represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the State of [●].

Section 7.3 Fixture Filing and Financing Statement for Timber to be Cut. This
Mortgage shall also constitute a “fixture filing” for the purposes of the UCC
against all of the Mortgaged Property which is or is to become fixtures and a
financing statement covering all of the Mortgaged Property which is or is to
become timber to be cut. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage. Mortgagee is the “Secured Party” and its name and mailing address from
which information concerning the security interest granted herein may be
obtained are also set forth in the preamble of this Mortgage. A statement
describing the portion of the Mortgaged Property comprising the fixtures and the
timber to be cut hereby secured is set forth in the definition of “Mortgaged
Property” in Section 1.1 of this Mortgage. Mortgagor represents and warrants to
Mortgagee that Mortgagor is the record owner of the Mortgaged Property and the
employer identification number of Mortgagor is [●].

ARTICLE VIII MISCELLANEOUS

Section 8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement, as such address may be changed by written
notice to the Mortgagee and Borrower. All communications and notices hereunder
to Mortgagor shall be given to it in care of Borrower, with such notice to be
given as provided in Section 10.01 of the Credit Agreement.

Section 8.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement and the other Credit Documents; provided, however, that
no such party shall be entitled to any rights thereunder without the prior
written consent of Mortgagee.

Section 8.3 Attorney-in-Fact. Subject to the Intercreditor Agreements, Mortgagor
hereby irrevocably appoints Mortgagee as its attorney-in-fact, which agency is
coupled with an interest and with full power of substitution, with full
authority in the place and stead of Mortgagor and in the name of Mortgagor or
otherwise (a) to execute and/or record any

 

14



--------------------------------------------------------------------------------

notices of completion, cessation of labor or any other notices that Mortgagee
reasonably deems appropriate to protect Mortgagee’s interest, if Mortgagor shall
fail to do so within ten (10) days (or such longer period as Mortgagee may agree
in its reasonable discretion) after written request by Mortgagee, (b) upon the
issuance of a deed pursuant to the foreclosure of this Mortgage or the delivery
of a deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and Records in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare and file or record
financing statements and continuation statements, and to prepare, execute and
file or record applications for registration and like papers necessary to
create, perfect or preserve Mortgagee’s security interests and rights in or to
any of the Mortgaged Property, and (d) after the occurrence and during the
continuance of any Event of Default, to perform any obligation of Mortgagor
hereunder; provided, however, that (1) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (2) any sums
advanced by Mortgagee in such performance, subject to the applicable provisions
of the Credit Agreement, shall be added to and included in the Secured
Obligations and shall, if not paid when due, bear interest at the rate provided
thereof in Section 2.10(c) of the Credit Agreement; (3) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 8.3. Mortgagor hereby ratifies all that such attorney
shall lawfully do or cause to be done by virtue hereof.

Section 8.4 Successors and Assigns. Whenever in this Mortgage any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of Mortgagor or Mortgagee that are contained in this Mortgage
shall bind and inure to the benefit of their respective permitted successors and
assigns. Mortgagee hereunder shall at all times be the same person that is the
“Collateral Agent” under the Credit Agreement. Written notice of resignation by
the “Collateral Agent” pursuant to the Credit Agreement shall also constitute
notice of resignation as Mortgagee under this Mortgage. Upon the acceptance of
any appointment as the “Collateral Agent” under the Credit Agreement by a
successor “Collateral Agent”, that successor “Collateral Agent” shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Mortgagee pursuant hereto.

Section 8.5 Waivers; Amendment.

(a) No failure or delay by Mortgagee or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of Mortgagee or any other Secured Party hereunder and under the
other Credit Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Mortgage or consent to any departure by Mortgagor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 8.5, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Mortgagor in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Mortgagee and Mortgagor, subject to any consent required in accordance with
Section 10.08 of the Credit Agreement and except as otherwise provided in the
Intercreditor Agreements. Mortgagee may conclusively rely on a certificate of an
officer of Mortgagor as to whether any amendment contemplated by this Section
8.5(b) is permitted.

 

15



--------------------------------------------------------------------------------

Section 8.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS MORTGAGE (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS MORTGAGE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.6.

Section 8.7 Termination or Release.

In each case subject to the terms of the Intercreditor Agreements:

(a) This Mortgage and the Liens and security interests created by this Mortgage
shall automatically terminate and/or be released upon the occurrence of the
Termination Date.

(b) Mortgagor shall be automatically released from its obligations hereunder and
the security interests in the Mortgaged Property shall be automatically released
if Mortgagor is released from its guarantee pursuant to Article 2 of the
Collateral Agreement in accordance with the terms of the Credit Agreement.

(c) The security interests in the Mortgaged Property shall automatically be
released (i) upon any sale or other transfer thereof by Mortgagor that is not
prohibited by the Credit Agreement to any person that is not a Loan Party, (ii)
upon the effectiveness of any written consent to the release of the security
interest granted hereby in such Mortgaged Property pursuant to Section 10.08 of
the Credit Agreement (to the extent required), or (iii) as otherwise may be
provided in the Intercreditor Agreements.

(d) Mortgagor shall automatically be released from its obligations hereunder
and/or the Liens on the Mortgaged Property securing the Secured Obligations will
be released in whole or in part, as provided in Section 10.18 of the Credit
Agreement without delivery of any instrument or performance of any act by any
party, and all rights to the Mortgaged Property shall revert to Mortgagor.

 

16



--------------------------------------------------------------------------------

(e) In connection with any termination or release pursuant to this Section 8.7,
Mortgagee shall execute and deliver to Mortgagor all documents that Mortgagor
shall reasonably request to evidence such termination or release (including,
without limitation, mortgagee releases or UCC termination statements), and will
duly assign and transfer to Mortgagor, such of the Mortgaged Property that may
be in the possession of Mortgagee and has not theretofore been sold or otherwise
applied or released pursuant to this Mortgage. Any execution and delivery of
documents pursuant to this Section 8.7 shall be made without recourse to or
warranty by Mortgagee. In connection with any release pursuant to this Section
8.7, Mortgagor shall be permitted to take any action in connection therewith
consistent with such release including, without limitation, the filing of
mortgage releases or UCC termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release prepared
by Mortgagor, Mortgagee shall execute, deliver or acknowledge such instruments
or releases to evidence the release of any Mortgaged Property permitted to be
released pursuant to this Mortgage. Mortgagor agrees to pay all reasonable and
documented out-of-pocket expenses incurred by Mortgagee (and its representatives
and counsel) in connection with the execution and delivery of such release
documents or instruments.

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Secured Obligations secured hereby, or any agreement between Mortgagor and
Mortgagee or any rights or remedies of Mortgagee or any other Secured Party.

Section 8.9 Applicable Law. The provisions of this Mortgage shall be governed by
and construed under the laws of the state in which the Mortgaged Property is
located.

Section 8.10 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Mortgage and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Mortgage.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.12 Entire Agreement. This Mortgage and the other Credit Documents
embody the entire agreement and understanding between Mortgagor and Mortgagee
relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof.

 

17



--------------------------------------------------------------------------------

Accordingly, the Credit Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

Section 8.13 Mortgagee as Agent. Mortgagee has been appointed to act as
Collateral Agent by the other Secured Parties pursuant to the Credit
Agreement. Mortgagee shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of the Mortgaged Property) in accordance with the terms of the
Credit Agreement and this Mortgage. Mortgagor and all other persons shall be
entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Mortgagee, without inquiry into the existence of required consents
or approvals of the Secured Parties therefor.

Section 8.14 Recording Documentation To Assure Security. Mortgagor shall
promptly from time to time, cause this Mortgage and any financing statement,
continuation statement or similar instrument relating to any of the Mortgaged
Property or to any property intended to be subject to the lien hereof or the
security interests created hereby to be filed, registered and recorded in such
manner and in such places as may be required by any present or future law and
shall take such actions as Mortgagee shall reasonably deem necessary in order to
publish notice of and fully to protect the validity and priority of the liens,
assignment, and security interests purported to be created upon the Mortgaged
Property and the interest and rights of Mortgagee therein. Mortgagor shall pay
or cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Mortgagee advances any sums to pay the amounts set forth in the preceding
sentence, such advances shall be secured by this Mortgage.

Section 8.15 Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, transfer and confirm unto Mortgagee, the property and
rights hereby conveyed or assigned or which Mortgagor may be or may hereafter
become bound to convey or assign to Mortgagee or for carrying out the intention
or facilitating the performance of the terms hereof or the filing, registering
or recording hereof. In the event Mortgagor shall fail after written demand to
execute any instrument or take any action required to be executed or taken by
Mortgagor under this Section 8.15, Mortgagee may execute or take the same as the
attorney-in-fact for Mortgagor, such power of attorney being coupled with an
interest and is irrevocable. Mortgagor shall pay or cause to be paid all taxes
and fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all Federal or state stamp taxes or other
taxes, duties and charges arising out of or in connection with the execution and
delivery of such instruments. In the event Mortgagee advances any sums to pay
the amounts set forth in the preceding sentence, such advances shall be secured
by this Mortgage.

 

18



--------------------------------------------------------------------------------

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by Mortgagor, shall become subject to the Lien and
security interest of this Mortgage as fully and completely and with the same
effect as though now owned by Mortgagor and specifically described in the grant
of the Mortgaged Property above, but at any and all times Mortgagor will execute
and deliver to Mortgagee any and all such further assurances, mortgages,
conveyances or assignments thereof as Mortgagee may reasonably require for the
purpose of expressly and specifically subjecting the same to the Lien and
security interest of this Mortgage.

Section 8.17 Relationship. The relationship of Mortgagee to Mortgagor hereunder
is strictly and solely that of lender and borrower and mortgagor and mortgagee
and nothing contained in the Credit Agreement, this Mortgage or any other
document or instrument now existing and delivered in connection therewith or
otherwise in connection with the Secured Obligations is intended to create, or
shall in any event or under any circumstance be construed as creating a
partnership, joint venture, tenancy-in-common, joint tenancy or other
relationship of any nature whatsoever between Mortgagee and Mortgagor other than
as lender and borrower and mortgagor and mortgagee.

Section 8.18 No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof or any claim that any lien based on the performance
of such labor or services or the furnishing of any such materials or other
property is prior to the lien hereof, provided that nothing contained in this
Section 8.18 shall prevent Mortgagor from incurring any Permitted Liens.

Section 8.19 Mortgagee’s Fees and Expenses; Indemnification.

(a) Mortgagor agrees that Mortgagee shall be entitled to reimbursement of its
expenses incurred hereunder by the Mortgagor and Mortgagee and other indemnitees
shall be indemnified by the Mortgagor, in each case of this clause (a), mutatis
mutandis, as provided in Section 10.05 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby. The provisions of this Section 8.19 shall remain
operative and in full force and effect regardless of the termination of this
Mortgage or any other Credit Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this

 

19



--------------------------------------------------------------------------------

Mortgage or any other Credit Document, or any investigation made by or on behalf
of Mortgagee or any other Secured Party. All amounts due under this Section 8.19
shall be payable within fifteen days (or such longer period as Mortgagee may
reasonably agree to) on written demand therefor.

(c) Mortgagor shall not be entitled to any credit against the principal,
premium, if any, or interest payable under the Credit Agreement, and Mortgagor
shall not be entitled to any credit against any other sums which may become
payable under the terms thereof or hereof, by reason of the payment of any
Charge on the Mortgaged Property or any part thereof.

Section 8.20 Jurisdiction; Consent to Service of Process.

(a) Mortgagor irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the Mortgagee,
any Secured Party, or any Affiliate of the foregoing, in any way relating to
this Mortgage or any other Credit Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Mortgage or in any other Credit Document shall affect any right that Mortgagee
or any Secured Party may otherwise have to bring any action or proceeding
relating to this Mortgage or any other Credit Document against Mortgagor or its
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Mortgage or the other Credit
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Mortgage irrevocably consents to service of process in
the manner provided for notices in Section 8.1. Nothing in this Mortgage will
affect the right of any party to this Mortgage or any other Credit Document to
serve process in any other manner permitted by law.

Section 8.21 Conflicts; Credit Agreement and Intercreditor Agreements.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Mortgagee for the benefit of the Secured Parties
pursuant to this Mortgage and (ii) the exercise of any right or remedy by the
Mortgagee hereunder or the

 

20



--------------------------------------------------------------------------------

application of proceeds (including insurance proceeds and condemnation proceeds)
of any Mortgaged Property are, to the extent provided therein, subject to the
provisions of the Intercreditor Agreements. In the event of any conflict between
the terms of the Intercreditor Agreements and the terms of this Mortgage, the
terms of the applicable Intercreditor Agreement shall govern. In the event of
any conflict between the terms of the Credit Agreement and this Mortgage, the
terms of the Credit Agreement shall govern and control, subject to the terms of
the Intercreditor Agreements.

Section 8.22 No Merger. The rights and estate created by this Mortgage shall
not, under any circumstances, be held to have merged into any other estate or
interest now owned or hereafter acquired by the Mortgagee unless the Mortgagee
shall have consented to such merger in writing.

ARTICLE IX LOCAL LAW PROVISIONS

Section 9.1 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage but subject to the Intercreditor Agreements and to
Section 7.18 of the Collateral Agreement, in the event of any conflict or
inconsistency between the provisions of this Article IX and the other provisions
of this Mortgage, the provisions of this Article IX will govern.

[LOCAL LAW PROVISIONS TO FOLLOW]

[remainder of this page intentionally left blank; signature pages follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

  MORTGAGOR:     [                    ],       a [                    ]      
By:  

 

        Name:         Title:

 

S-1



--------------------------------------------------------------------------------

STATE OF                         )       )          ss:
COUNTY OF                         )   

I, the undersigned, a notary public in and for said County and State aforesaid,
DO HEREBY CERTIFY, that [                    ], personally known to me to be the
[                    ], of [                    ], a [                    ],
personally known to me to be the person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as such [                    ], he signed and delivered the said instrument
of said corporation, pursuant to the authority given by the
[                                        ] of said corporation a free and
voluntary act, and as the free and voluntary act and deed of said corporation,
for the uses and purposes therein set forth.

 

  Given under my hand and official seal, this      day of             , 2016.  
Signature of Notary   

 

  Commission expires                     , 2016.

[local counsel to advise on how to

conform to state law]

 

N-1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises commonly known as [COMMON NAME, IF ANY] and
located at [INSERT ADDRESS]:

[to come from title policy]

 

Exh. A-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

COMPLIANCE CERTIFICATE

For the fiscal [year] [quarter] [month] ended                      (“the Fiscal
Period”)1

I, the undersigned, the [Chief Financial Officer]2 of VERSO PAPER HOLDINGS LLC,
a Delaware limited liability company (the “Borrower”), in that capacity only and
not in my individual capacity, do hereby certify as of the date hereof that, as
required by Section 5.04(d) [and Section 5.04(g)]3 of the Senior Secured Term
Loan Agreement, dated as of July 15, 2016, by and among VERSO PAPER FINANCE
HOLDINGS LLC, a Delaware limited liability company (“Holdings”), the BORROWER,
EACH OF THE SUBSIDIARY LOAN PARTIES party thereto, the LENDERS party thereto
from time to time (“Lenders”), BARCLAYS BANK PLC, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the other Secured Parties, and the other parties thereto (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”):

(i) [No Default or Event of Default has occurred] [A Default or Event of Default
has occurred, and a description of (a) the nature and extent thereof and (b) any
corrective action taken or proposed to be taken with respect thereto is set
forth on Annex 1 attached hereto].

(ii) Attached hereto as Annex 2 is a schedule showing EBITDA attributable to
Unrestricted Subsidiaries and schedules to the financial statements delivered
herewith identifying consolidating information for the Borrower and its
Restricted Subsidiaries.

(iii) A reconciliation schedule in reasonable detail showing any adjustments to
the financial information provided in the financial statements delivered
concurrently with this certificate necessary to make the computations with
respect to Section 6.10 of the Credit Agreement is set forth on Annex 3 attached
hereto. [The Borrower is in compliance with Section 6.10 of the Credit Agreement
as demonstrated in the calculations set forth on Annex 3 attached hereto.]4

 

1  To be provided concurrently with any delivery of financial statements under
Section 5.04(a) or (b) of the Credit Agreement. [Note that Section 5.04(c) of
the Credit Agreement only requires a certificate that the statements fairly
present the financial position of the Borrower.]

2  Certificate to be delivered by a “Financial Officer.” “Financial Officer”
means the Chief Financial Officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of the Borrower.

3  To be included if financial statements under Section 5.04(a) of the Credit
Agreement are delivered with this Compliance Certificate, commencing with the
fiscal year ending December 31, 2016.

4  Bracketed language to be included commencing with the Compliance Certificate
delivered in respect of the fiscal year ending December 31, 2016.

 

Exhibit I

1



--------------------------------------------------------------------------------

(iv) Calculations of Total Net Leverage Ratio, Total Net Secured Leverage Ratio
and Total Net First Lien Leverage Ratio for the fiscal period ended
                     are set forth on Annex 4 attached hereto.

(v) Calculations and uses of the Cumulative Credit for the fiscal period ended
                     (if the Borrower shall have used the Cumulative Credit for
any purpose during such fiscal period) are set forth on Annex 5 attached hereto.

(vi) A certification listing the names of all Immaterial Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in clause (b) of the definition of the term “Immaterial
Subsidiary” in the Credit Agreement is set forth on Annex 6 attached hereto.

(vii) A certification listing the names of all Unrestricted Subsidiaries and
that each Subsidiary set forth on such list qualifies as an Unrestricted
Subsidiary is set forth on Annex 7 attached hereto.

(viii) [Attached hereto as Annex 8 are the consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of the Borrower and its consolidated subsidiaries as of the
close of the Fiscal Period and the consolidated results of its operations during
the Fiscal Period [and setting forth in comparative form the corresponding
figures for the corresponding periods of the prior fiscal year]5. Such
consolidated balance sheet and related statements of operations and cash flows
fairly present, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its subsidiaries on a consolidated
basis in accordance with GAAP [(subject to normal year-end audit adjustments and
the absence of footnotes)]6[ accompanied by a customary management’s discussion
and analysis of the financial condition and results of operations of the
Borrower and its consolidated subsidiaries].7]8

(ix) [A certificate signed by a Financial Officer of the Borrower setting forth
the amount, if any, of Excess Cash Flow for such Applicable Period and the
calculation thereof in reasonable detail as set forth in Section 2.08(c) of the
Credit Agreement is set forth on Annex 9 attached hereto.]9

 

5  To be included if financial statements under Section 5.04(a) or (b) of the
Credit Agreement are delivered with this Compliance Certificate.

6  To be included if financial statements under Section 5.04(b) or (c) of the
Credit Agreement are delivered with this Compliance Certificate.

7  To be included if financial statements under Section 5.04(a) or (b) of the
Credit Agreement are delivered with this Compliance Certificate.

8  To be included if financial statements under Section 5.04(a), (b) or (c) of
the Credit Agreement are delivered with this Compliance Certificate.

9  To be included at such times as set forth in Section 2.08(c) of the Credit
Agreement.

 

Exhibit I

2



--------------------------------------------------------------------------------

(x) [Set forth on Annex 10 attached hereto are (a) a true and correct schedule
of each application by any Loan Party, or through any agent, employee, licensee
or designee, for any Patent with the United States Patent and Trademark Office
and each registration of any Trademark or Copyright with the United States
Patent and Trademark Office or the United States Copyright Office during the
preceding twelve month period and any IP Agreements, except (1) for any of the
foregoing as previously disclosed in writing to the Collateral Agent pursuant to
a supplement to Schedule III to the Collateral Agreement, or (2) as not yet
required to be disclosed to the Collateral Agent pursuant to Section 4.05(e) of
the Collateral Agreement and (b) a copy of a duly executed and delivered
Intellectual Property Security Agreement by the applicable Loan Parties with
respect to the foregoing Intellectual Property.]10

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

[Signature Page Follows]

 

10  To be included if financial statements under Section 5.04(a) of the Credit
Agreement are delivered with this Compliance Certificate.

 

Exhibit I

3



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
duly executed as of                  , 20    .

 

VERSO PAPER HOLDINGS LLC By:  

 

  Name:   Title:

Financial Statements Attached:

[Description of Financial Statements]11

[Signature Page to Compliance Certificate]

 

11  Borrower to describe the attached financial statements.

 

Exhibit I

4



--------------------------------------------------------------------------------

EXHIBIT I

Annex 1

[EVENT OF DEFAULT – CORRECTIVE ACTIONS]

 

Exhibit I

Annex 1

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 2

EBITDA ATTRIBUTABLE TO UNRESTRICTED SUBSIDIARIES AND SCHEDULES IDENTIFYING
CONSOLODATING INFORMATION FOR THE BORROWER AND ITS RESTRICTED SUBSIDIARIES

 

Exhibit I

Annex 2

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 3

[COMPLIANCE WITH FINANCIAL COVENANTS

AND] RECONCILIATION OF FINANCIAL STATEMENTS

 

Exhibit I

Annex 3

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 4

CALCULATIONS OF TOTAL NET LEVERAGE RATIO, TOTAL NET SECURED LEVERAGE RATIO AND
TOTAL NET FIRST LIEN LEVERAGE RATIO

 

Exhibit I

Annex 4

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 5

CALCULATION AND USES OF CUMULATIVE CREDIT

[IF USED/APPLICABLE FOR FISCAL PERIOD]

 

Exhibit I

Annex 5

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 6

IMMATERIAL SUBSIDIARIES

 

Exhibit I

Annex 6

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 7

UNRESTRICTED SUBSIDIARIES

 

Exhibit I

Annex 7

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 8

FINANCIAL STATEMENTS1

 

1  To be included if financial statements under Section 5.04(a), (b) or (c) of
the Credit Agreement are delivered with this Compliance Certificate.

 

Exhibit I

Annex 8

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 9

EXCESS CASH FLOW1

 

1  To be included if financial statements under Section 5.04(a) or (b) of the
Credit Agreement are delivered with this Compliance Certificate.

 

Exhibit I

Annex 9

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 10

INTELLECTUAL PROPERTY1

 

 

1  To be included if financial statements under Section 5.04(a) of the Credit
Agreement are delivered with this Compliance Certificate.

 

Exhibit I

Annex 10

1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

CERTIFICATION OF CONSOLIDATED

ANNUAL BUDGET

I, the undersigned, am the [Chief Financial Officer]1 of VERSO PAPER HOLDINGS
LLC, a Delaware limited liability company (the “Borrower”), and in that capacity
only and not in my individual capacity, do hereby certify as of the date hereof
that, as required by Section 5.04(f) of the Senior Secured Term Loan Agreement
dated as of July 15, 2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), the Borrower, EACH OF THE
SUBSIDIARY LOAN PARTIES party thereto, the LENDERS party thereto from time to
time (“Lenders”), BARCLAYS BANK PLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and as collateral agent for the other
Secured Parties, and the other parties thereto (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”):

The Budget for fiscal year 20     has been prepared in good faith based on
assumptions I believe to be reasonable as of the date hereof.

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

[Signature Page Follows]

 

1  Certificate to be delivered by a “Financial Officer”. “Financial Officer”
means the Chief Financial Officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of the Borrower.

 

Exhibit J

1



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of             ,         .

 

VERSO PAPER HOLDINGS LLC By:  

 

  Name:   Title:

Budgeted Financial Statements for Fiscal 20     attached:

Consolidated Statement of Projected Income

Projected Consolidated Balance Sheet

Consolidated Statement of Projected Cash Flows

Description of assumptions underlying consolidated annual budget

 

Exhibit J

2



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Senior Secured Term Loan Agreement dated as of July 15,
2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made by the Borrower or the Administrative
Agent to the undersigned, or in either of the two calendar years preceding each
such payment.

[Signature Page Follows]

 

Exhibit K-1

1



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit K-1

2



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Senior Secured Term Loan Agreement dated as of July 15,
2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding each such payment.

[Signature Page Follows]

 

Exhibit K-2

1



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit K-2

2



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Senior Secured Term Loan Agreement dated as of July 15,
2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) with respect to such participation, it is not a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

Exhibit K-3

1



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit K-3

2



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Senior Secured Term Loan Agreement dated as of July 15,
2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

[Signature Page Follows]

 

Exhibit K-3

1



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

Exhibit K-3

2